Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Sedgwick LLP

2.   All other names debtor
     used in the last 8 years
     Include any assumed          FDBA Sedgwick, Detert, Moran & Arnold LLP
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                                                                                  2646 Dupont Drive
                                  333 Bush Street                                                 Suite 60#503
                                  San Francisco, CA 94104                                         Irvine, CA 92612
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  San Francisco                                                   Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.segdwicklaw.com


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




             Case: 18-31087
Official Form 201
                                          Doc#  1 Filed: 10/02/18 Entered: 10/02/18 11:59:30
                                           Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                               Page 1 of 596         page 1
Debtor    Sedgwick LLP                                                                              Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                5411

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
                                          Chapter 11. Check all that apply:
                                                            Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                            The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                            A plan is being filed with this petition.
                                                            Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                            The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                            The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12


9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                             District                                  When                               Case number
                                                District                                  When                               Case number


10. Are any bankruptcy cases
    pending or being filed by a
                                        No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                     Debtor                                                                   Relationship
                                                District                                  When                           Case number, if known




             Case: 18-31087
Official Form 201
                                           Doc#  1 Filed: 10/02/18 Entered: 10/02/18 11:59:30
                                            Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                                    Page 2 of 596          page 2
Debtor   Sedgwick LLP                                                                            Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                    50-99                                                                                     50,001-100,000
                                                                                 5001-10,000
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




            Case: 18-31087
Official Form 201
                                       Doc#  1 Filed: 10/02/18 Entered: 10/02/18 11:59:30
                                        Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                                 Page 3 of 596           page 3
Debtor    Sedgwick LLP                                                                             Case number (If known)--------------
          Name


          Request for Relief, Declaration, and Signatures

WARNING., Bankruptcy fraud ls a serious crime. Making a false statement in connection with a bankruptcy case can result In fines up to $500,000 or
          Imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17, Declaration and signature
    of authorized                The debtor requests relief In accordance with the chapter of title 11, United States Code, specified In this petition,
    representative of debtor
                                 1 have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information In this petition and have a reasonable belief that the information Is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                  Executed on     October 2, 2018
                                                  MM/DD/YYYY

                                                                                                         Curtis D. Parvin
                                                                                                         Printed name

                                 Title   Chair of Dissolution Committee




1 B, Signature of attorney                                                                                Date
                                                                                                                 ...,M'"'"'M:-;;-.;to:::.o=-,..y--y.,,-y""'y,----------




                                  Pachulski Stang Ziehl & Jones LLP
                                 Firm name

                                 150 California Street
                                 San Francisco CA 94111-4500
                                  Number, Street, City, State & ZIP Code

                                 Contact phone     415-263-7000                  Email address      )luoas@pszJlaw.com

                                 271038 California
                                 Bar number and State




Officl,il Form 201                        Voluntary Petition for Non-Individuals FIiing for Bankruptcy                                                       page 4
         Case: 18-31087             Doc# 1          Filed: 10/02/18               Entered: 10/02/18 11:59:30                            Page 4 of 596
                  WRITTEN CONSENT AND UNANIMOUS AUTHORIZATION OF
                    THE DISSOLUTION COMMITTEE OF SEDGWICK LLP

                The undersigned, being the Chair of the Dissolution Committee of Sedgwick,
LLP (the “Firm in Dissolution”), and believing the actions contemplated herein to be in the best
interests of the Firm in Dissolution, does hereby evidence the consent of the following
resolutions as the actions of the Dissolution Committee.

               WHEREAS, the Plan of Dissolution of the Firm, dated as of December 1, 2017
(the “Plan”) has been duly approved, ratified and adopted;

               WHEREAS, the Plan provides for the Dissolution Committee to wind up the
business and affairs of the Firm in Dissolution and to act for the Firm in Dissolution;

               WHEREAS, the Plan provides that, by voting in favor of the dissolution of the
firm, the equity partners of the firm consent to the filing of a voluntary petition for relief under
chapter 7 or chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) if, in the
opinion of a majority of the members of the Dissolution Committee, such a filing is deemed
advisable;

                WHEREAS, each of the members of the Dissolution Committee has considered
the financial and operational aspects of the business of the Firm in Dissolution, reviewed the
current status of Firm in Dissolution in light of recent events, and determined that it is advisable
for the Firm in Dissolution of file a voluntary petition for relief under chapter 11 of the United
States Bankruptcy Code.

              NOW, THEREFORE, BE IT RESOLVED, that in the unanimous judgment of
all of the members of the Dissolution Committee, it is desirable and in the best interests of the
Firm in Dissolution, its creditors, employees and other interested parties that a petition be filed
by the Firm in Dissolution seeking relief under the provisions of Chapter 11 of the Bankruptcy
Code;

                RESOLVED FURTHER, that in view of the financial condition of the Firm in
Dissolution, each member of the Dissolution Committee (each, an “Authorized Representative”)
is authorized, empowered and directed to, for and on behalf of the Firm in Dissolution and in its
name, file, at such time hereafter as any Authorized Representative may determine to be
necessary or advisable, such determination to be reflected by such filing, a voluntary petition for
reorganization under chapter II of the Bankruptcy Code;

               RESOLVED FURTHER, that Bruce D. Celebrezze and Gregory C. Read shall
be the individual persons responsible for the debtor in possession pursuant to Local Rule 4002-1
of the Local Bankruptcy Rules for the Northern District of California;

                 RESOLVED FURTHER, that each Authorized Representative be authorized,
empowered and directed to, for and on behalf of the Firm in Dissolution and in its name, (i)
obtain post-petition financing according to terms which may be negotiated by any Authorized
Representative, including under table financing credit facilities, debtor-in-possession credit
facilities or the use of cash collateral; (ii) make any guarantees and (iii) pledge and grant liens on


DOCS_SF:96034.1 77998/001
Case: 18-31087         Doc# 1   Filed: 10/02/18     Entered: 10/02/18 11:59:30        Page 5 of 596
the Firm in Dissolution’s assets, as applicable, as may be contemplated by or required under the
terms of such post-petition financing or cash collateral agreement; and in connection therewith,
each Authorized Representative is authorized, empowered and directed to, for and on behalf of
the Firm in Dissolution and in its name, execute, deliver and perform under appropriate loan
agreements, cash collateral agreements and related ancillary documents;

               RESOLVED FURTHER, that each Authorized Representative be authorized,
empowered and directed to, for and on behalf of the Firm in Dissolution and in its name, retain
the law firm of Pachulski Stang Ziehl & Jones LLP as corporate and bankruptcy counsel for
general legal advice and counsel in connection with the contemplation of and in the event that
the Firm in Dissolution files a voluntary bankruptcy petition for reorganization, or in the event
that an involuntary bankruptcy petition is filed against the Firm in Dissolution, or otherwise in
connection with the actions contemplated by these resolutions, and each Authorized
Representative is authorized, empowered and directed to, for and on behalf of the Firm in
Dissolution and in its name, execute, deliver and perform under any engagement letter in favor
Pachulski Stang Ziehl & Jones LLP in connection with the foregoing;

                RESOLVED FURTHER, that each Authorized Representative is authorized,
empowered and directed to, for and on behalf of the Firm in Dissolution and in its name, retain
and employ the services of any other professionals, including attorneys, local counsel, conflicts
counsel, accountants, auditors, financial consultants, and claims, noticing, balloting and
solicitation agents, to provide services for or on behalf of the Firm in Dissolution in connection
with the contemplation of and in the event that the Firm in Dissolution files a voluntary
bankruptcy petition for reorganization, or in the event that an involuntary bankruptcy petition is
filed against the Firm in Dissolution, and each Authorized Representative is authorized,
empowered and directed to, for and on behalf of the Firm in Dissolution and in its name, execute,
deliver and perform under any documents, including retainer agreements, relating to the
provision of such services by such professionals;

                RESOLVED FURTHER, that, from and after the time the Firm in Dissolution
files a voluntary bankruptcy petition, for reorganization, or an involuntary bankruptcy petition is
filed against the Firm in Dissolution, each Authorized Representative is authorized, empowered
and directed to, for and on behalf of the Firm in Dissolution and in its name, wind down
operations, liquidate receivables, administer assets, settle claims and perform such other tasks
and functions and take any and all other actions as determined by any Authorized Representative
to be in the best interests of the bankruptcy estate and the Firm in Dissolution’s creditors or
authorized or required under any bankruptcy or other rules or laws, and may include, but not be
limited to, the incurrence of debt or other obligations to effectively administer the bankruptcy
estate and pursue confirmation of a chapter 11 plan;

                RESOLVED FURTHER, that, from and after the time the Firm in Dissolution
files a voluntary bankruptcy petition, for reorganization, or an involuntary bankruptcy petition is
filed against the Firm in Dissolution, each Authorized Representative is authorized, empowered
and directed to, for and on behalf of the Firm in Dissolution and in its name, make or cause to be
made such filings and declarations as determined by any Authorized Representative to be in the
best interests of the bankruptcy estate and the Firm in Dissolution’s creditors or authorized or



DOCS_SF:96034.1 77998/001                         2
Case: 18-31087         Doc# 1   Filed: 10/02/18       Entered: 10/02/18 11:59:30    Page 6 of 596
  required under any bankruptcy or other rules or laws, such determination to be reflected by such
  filings and declarations;

                 RESOLVED FURTHER, that each Authorized Representative is hereby
  authorized, empowered and directed to, for and on behalf of the Firm in Dissolution and in its
  name, take all such actions and execute and deliver all such documents as any Authorized
  Representative shall determine to be necessary or advisable in order to carry out and perform the
  purposes of the foregoing resolutions, including, without limitation, the filing of a chapter 11
  plan of reorganization, the filing of a chapter 11 plan of liquidation, the filing of a motion for
  authorization to sell substantially all of the Firm in Dissolution's assets, the investigation, filing
  and/or settlement of causes of action, or the opening of new deposit accounts as a debtor in
  possession, with the taking of such actions or execution of such documents to be conclusive
  evidence of the necessity or advisability thereof; and

                  RESOLVED FURTHER, that the authorization in the foregoing provisions of an
  Authorized Representative to take any of the actions or exercise any of the powers set forth
  therein after the filing of a petition under the Bankruptcy Code is not intended and shall not be
  construed to modify the provisions of the Plan entrusting the management of the Firm in
  Dissolution to the Dissolution Committee, and specifying that its actions shall be by decision of
  the majority of the Dissolution Committee; and

                 RESOLVED FURTHER, that any and all actions heretofore taken by any
  member of the Dissolution Committee of the Firm in Dissolution in the name and for and on
  behalf of the Firm in Dissolution in furtherance of the purpose and intent of any or all of the
  foregoing resolutions be, and hereby are, ratified, confirmed, and approved in all aspects.

                 I HEREBY CERTIFY, in my capacity as Chair of the Dissolution Committee,
  that each of the members of the Dissolution Committee have consented to the adoption of the
  foregoing resolutions and to the filing by the Firm in Dissolution of a voluntary petition for
  relief under chapter 11 of the Bankruptcy Code, as of the 2nd day of October, 2018.




  DOCS_SF:96034.1 77998/001                        3
Case: 18-31087          Doc# 1   Filed: 10/02/18       Entered: 10/02/18 11:59:30        Page 7 of 596
       Fill in this information to identify the case:




                                                                                                                                                       Check if this is an
       Debtor name    Sedgwick LLP                                                                                                                     amended filing
       United States Bankruptcy Court for the: Northern District of California
                                                                                      (State)

       Case number (If known):   18-




   Official Form 204
   Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
   Unsecured Claims and Are Not Insiders
                                                                                                                                                                    12/1
   5

   A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
   disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
   secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
   largest unsecured claims.


   Name of creditor and complete                  Name, telephone number, and         Nature of the Indicate if claim Amount of unsecured claim
   mailing address, including zip code            email address of creditor contact   claim (for     is contingent,   If the claim is fully unsecured, fill in only unsecured
                                                                                      example, trade unliquidated, or claim amount. If claim is partially secured, fill in total
                                                                                      debts, bank    disputed         claim amount and deduction for value of collateral or
                                                                                      loans,                             setoff to calculate unsecured claim.

                                                                                                                         Total claim, if    Deduction for       Unsecured
                                                                                                                         partially          value of            claim
                                                                                                                         secured            collateral or

1. WPF Tower B Co. L.P.             WPF Tower B Co. L.P.           Lease                              Contingent,   $21,000,000               $2,800,000          $21,000,000
   c/o Brookfield Property Partners c/o Brookfield Property                                           Unliquidated 
   250 Vessey Street, 15th Floor  Partners 
   New York, NY 10281               250 Vessey Street, 15th Floor 
                                    New York, NY 10281 
                                     
   David McBride                    David McBride 
   Brookfield Property Partners     Brookfield Property Partners 
   250 Vesey Street, 15th Floor     250 Vesey Street, 15th Floor 
   New York, NY  10281              New York, NY  10281 
                                    Fax:  212.417.7194 
                                    Email: 
                                    david.mcbride@brookfield.com 
                                     
   Daniel Ansell                    Daniel Ansell 
   Greenberg Traurig, LLP           Greenberg Traurig, LLP 
   200 Park Avenue                  200 Park Avenue 
   New York, NY  10166              New York, NY  10166 
                                    Fax: 212.805.9393 
                                    Email:  anselld@gtlaw.com 




Official Form 204         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                                     page 1
DOCS_SF:96044.4

                Case: 18-31087                  Doc# 1           Filed: 10/02/18          Entered: 10/02/18 11:59:30                       Page 8 of 596
   Name of creditor and complete         Name, telephone number, and         Nature of the Indicate if claim Amount of unsecured claim
   mailing address, including zip code   email address of creditor contact   claim (for     is contingent,   If the claim is fully unsecured, fill in only unsecured
                                                                             example, trade unliquidated, or claim amount. If claim is partially secured, fill in total
                                                                             debts, bank    disputed         claim amount and deduction for value of collateral or
                                                                             loans,                             setoff to calculate unsecured claim.

                                                                                                                Total claim, if    Deduction for       Unsecured
                                                                                                                partially          value of            claim
                                                                                                                secured            collateral or

2. 333 Bush, L.L.C.                  333 Bush, L.L.C.               Lease                    Contingent,  $18,000,000                   $750,000         $18,000,000
   c/o Allen Matkins Leck Gamble     c/o Allen Matkins Leck Gamble                           Unliquidated 
   Mallory & Natsis LLP              Mallory & Natsis LLP 
   William W. Huckins                William W. Huckins 
   Three Embarcadero Center,         Three Embarcadero Center, 
   12th Floor                        12th Floor 
   San Francisco, CA 94111‐4074      San Francisco, CA 94111‐4074 
                                     Email: 
                                     whuckins@allenmatkins.com 
                                      
   Glenn A. Good                     Glenn A. Good 
   Tishman Speyer                    Tishman Speyer 
   333 Bush Street, Ste. 2210        333 Bush Street, Ste. 2210 
   San Francisco, CA  94104          San Francisco, CA  94104 
                                     Fax: 415.291.9808 
                                     Email:  
                                     ggood@tishmanspeyer.com 
3. CPF 801 Tower, LLC                CPF 801 Tower, LLC             Lease                    Contingent,  $17,500,000                $1,000,000          $17,500,000
   c/o Barings LLC                   c/o Barings LLC                                         Unliquidated 
   2321 Rosecrans Ave. Suite 4225  2321 Rosecrans Ave. Suite 4225 
   El Segundo, CA 90245              El Segundo, CA 90245 
                                      
   Alan M. Feld                      Alan M. Feld 
   Sheppard Mullin                   Sheppard Mullin 
   333 South Hope Street, 43rd       333 South Hope Street, 43rd 
   Floor                             Floor 
   Los Angeles, CA 90071             Los Angeles, CA 90071 
                                     Fax: 213.620.1398 
                                     Email:  
                                     afeld@sheppardmullin.com 
4. Ideal Holdings INC, LLC           Ideal Holdings INC, LLC        Lease                    Contingent,  $6,500,000                    $651,850           $6,500,000
   Attn: Connor Yang                 Attn: Connor Yang                                       Unliquidated 
   One Newark Center                 One Newark Center 
   1085 Raymond Blvd., 19th Floor  1085 Raymond Blvd., 19th Floor 
   Newark, NJ 07102                  Newark, NJ 07102 
                                     Email: 
                                     connor.yang@blairmoregroup.c
                                     om 
                                      
   Andrea C. Chang                   Dentons US LLP 
   Dentons US LLP                    601 S. Figueroa Street, Ste. 
   601 S. Figueroa Street, Ste. 2500 2500 
   Los Angeles, CA 90017‐5704   Los Angeles, CA 90017‐5704 
                                     Fax: 213.623.9924 
                                     Email:  
                                     andrea.chang@dentons.com 


 Official Form 204   Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                                 page 2
 DOCS_SF:96044.4

             Case: 18-31087              Doc# 1       Filed: 10/02/18           Entered: 10/02/18 11:59:30                        Page 9 of 596
   Name of creditor and complete         Name, telephone number, and         Nature of the Indicate if claim Amount of unsecured claim
   mailing address, including zip code   email address of creditor contact   claim (for     is contingent,   If the claim is fully unsecured, fill in only unsecured
                                                                             example, trade unliquidated, or claim amount. If claim is partially secured, fill in total
                                                                             debts, bank    disputed         claim amount and deduction for value of collateral or
                                                                             loans,                             setoff to calculate unsecured claim.

                                                                                                                Total claim, if    Deduction for       Unsecured
                                                                                                                partially          value of            claim
                                                                                                                secured            collateral or

5. Insight Investments, LLC / 2nd  Insight Investments, LLC / 2nd  Office      Unliquidated                                                                $5,000,000
   Gear, LLC                       Gear, LLC                       Equipment 
   611 Anton Blvd, 700             611 Anton Blvd, 700 
   Costa Mesa, CA 92626            Costa Mesa, CA 92626 
                                   Fax: 714.939.2397 
                                    
   Joaquin M. C de Baca            Joaquin M. C de Baca 
   Mayer Brown LLP                 Mayer Brown LLP 
   1221 Avenue of the Americas     1221 Avenue of the Americas 
   New York, NY  10020‐1001        New York, NY  10020‐1001 
                                   Fax:  212.849.5938 
                                   Email:  
                                   jcdebaca@mayerbrown.com 
6. Lano/Armada Harbourside,        Lano/Armada Harbourside,        Lease      Disputed          $2,600,000                               $67,000           $2,600,000
   L.L.C.                          L.L.C. 
   222 Central Park Avenue Suite  222 Central Park Avenue Suite 
   2100                            2100 
   Virginia Beach, VA 2346         Virginia Beach, VA 2346 
                                    
   John D. McIntyre                John D. McIntyreWilson & 
   Wilson & McIntyre               McIntyre 
   101 West Main Street, Suite 920 101 West Main Street, Suite 
   Norfolk, VA 23510               920 
                                   Norfolk, VA 23510 
                                   Fax:  757.961.3966 
                                   Email:  
                                   jmcintyre@wmlawgroup.com 




 Official Form 204   Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                                 page 3
 DOCS_SF:96044.4

                Case: 18-31087            Doc# 1        Filed: 10/02/18 Entered: 10/02/18 11:59:30                                   Page 10 of
                                                                      596
   Name of creditor and complete          Name, telephone number, and         Nature of the Indicate if claim Amount of unsecured claim
   mailing address, including zip code    email address of creditor contact   claim (for     is contingent,   If the claim is fully unsecured, fill in only unsecured
                                                                              example, trade unliquidated, or claim amount. If claim is partially secured, fill in total
                                                                              debts, bank    disputed         claim amount and deduction for value of collateral or
                                                                              loans,                                setoff to calculate unsecured claim.

                                                                                                                    Total claim, if   Deduction for        Unsecured
                                                                                                                    partially         value of             claim
                                                                                                                    secured           collateral or

7. One North Wacker Drive LLC            One North Wacker Drive LLC  Lease                                                                                         $424,000
   Steven M. Case, Executive VP          Steven M. Case, Executive VP 
   Michael T. Bennett, Sr. VP            Michael T. Bennett, Sr. VP 
   Operations                            Operations 
   One North Wacker Drive                One North Wacker Drive 
   Chicago, IL 60606                     Chicago, IL 60606 
                                          
   Scott Davis                           Scott Davis 
   Irvine Company of Properties          Irvine Company of Properties 
   111 Innovation Drive                  111 Innovation Drive 
   Irvine, CA  92617                     Irvine, CA  92617 
                                         Fax:  949.720.182 
                                         Email:  
                                         scottdavis@irvinecompany.com 
                                          
   Martin B. Greenbaum                   Martin B. Greenbaum 
   Greenbaum Law Group LLP               Greenbaum Law Group LLP 
   170 Newport Center Dr. Suite          170 Newport Center Dr. Suite 
   720                                   720 
   Newport Beach, Ca 92660               Newport Beach, Ca 92660 
                                         Fax: 888.760.7210 
                                         Email: 
                                         mgreenbaum@collectionlaw.co
                                         m  
8. BMO Harris Bank, NA                   BMO Harris Bank, NA           Credit Card                                                                                 $395,000
   C/O Janet Goodroe                     C/O Janet Goodroe 
   9333 N 90th Street                    9333 N 90th Street 
   Scottsdale, AZ 85258                  Scottsdale, AZ 85258 
                                         Phone:  480‐614‐4522 
9. Switch                                Switch                        IT Services                                                                                 $370,995
   7135 South Decatur Blvd.              7135 South Decatur Blvd. 
   Las Vegas, NV 89118                   Las Vegas, NV 89118 
                                         Attn: Sam Castor 
                                         Email: sam@switch.com 




Official Form 204    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                                      page 4
DOCS_SF:96044.4

               Case: 18-31087              Doc# 1        Filed: 10/02/18 Entered: 10/02/18 11:59:30                                     Page 11 of
                                                                       596
   Name of creditor and complete         Name, telephone number, and         Nature of the Indicate if claim Amount of unsecured claim
   mailing address, including zip code   email address of creditor contact   claim (for     is contingent,   If the claim is fully unsecured, fill in only unsecured
                                                                             example, trade unliquidated, or claim amount. If claim is partially secured, fill in total
                                                                             debts, bank    disputed         claim amount and deduction for value of collateral or
                                                                             loans,                                setoff to calculate unsecured claim.

                                                                                                                   Total claim, if   Deduction for        Unsecured
                                                                                                                   partially         value of             claim
                                                                                                                   secured           collateral or

10. Thomson Reuters ‐ West            Thomson Reuters ‐ West            Trade                                                                                     $332,000
    West Payment Center               West Payment Center 
    P.O. Box 6292                     P.O. Box 6292 
    Carol Stream, IL 60197‐6292       Carol Stream, IL 60197‐6292 
                                      Attn: Jon Olson 
                                      Email:  
                                      jon.j.olson@thomsonreuters.co
                                      m 
                                       
    Moss & Barnett                    Moss & Barnett 
    150 SouthFifth Street, Ste. 1200  150 SouthFifth Street, Ste. 1200 
    Minneapolis, MN 55402             Minneapolis, MN 55402 
                                      Attn: Michael T. Etmund 
                                      Mike.etmund@lawmoss.com 
11. UnitedLex Corporation6130         UnitedLex Corporation6130         Professional                                                                              $298,000
    Sprint Parkway, Suite             Sprint Parkway, Suite             Services 
    300Overland Park, KS 66211        300Overland Park, KS 66211 
                                      Fax:  913.685.1982 
                                      Attn: Jessica Gemperline 
                                      Email: 
                                      Jessica.gemperline@unitedlex.c
                                      om 
12. Epiq Systems                      Epiq Systems                      Professional                                                                              $268,000
    501 Kansas Ave.                   501 Kansas Ave.                   Services 
    Kansas City, KS 66105             Kansas City, KS 66105 
                                      Attn: Mark R. Euler 
                                      Email: meuler@epiqglobal.com 
13. LexisNexis Matthew Bender &  LexisNexis Matthew Bender &  Trade                   Contingent                                                                  $204,000
    Co., Inc.                         Co., Inc. 
    9443 Springboro Pike              9443 Springboro Pike 
    Miamisburg, OH 45342              Miamisburg, OH 45342 
                                      Attn: Kermit F. Lowry 
                                      Email: 
                                      Kermit.lowry@lexisnexis.com 
14. Document Technologies LLC         Document Technologies LLC         Professional                                                                              $150,000
    P.O. Box 935151                   P.O. Box 935151                   Services 
    Atlanta, GA 31193‐5151            Atlanta, GA 31193‐5151 
                                      Fax:  770.390.2705 




 Official Form 204   Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                                     page 5
 DOCS_SF:96044.4

                Case: 18-31087            Doc# 1        Filed: 10/02/18 Entered: 10/02/18 11:59:30                                     Page 12 of
                                                                      596
   Name of creditor and complete         Name, telephone number, and         Nature of the Indicate if claim Amount of unsecured claim
   mailing address, including zip code   email address of creditor contact   claim (for     is contingent,   If the claim is fully unsecured, fill in only unsecured
                                                                             example, trade unliquidated, or claim amount. If claim is partially secured, fill in total
                                                                             debts, bank    disputed         claim amount and deduction for value of collateral or
                                                                             loans,                                setoff to calculate unsecured claim.

                                                                                                                   Total claim, if   Deduction for        Unsecured
                                                                                                                   partially         value of             claim
                                                                                                                   secured           collateral or

15. One Biscayne Tower, LLC         One Biscayne Tower, LLC        Lease                                                                                          $139,000
    c/o L&B Realty Advisors, LLP    c/o L&B Realty Advisors, LLP 
    Attn: Eric R. Smith, Vice       Attn: Eric R. Smith, Vice 
    President                       President 
    5910 North Central Expressway,  5910 North Central Expressway, 
    Suite 1200                      Suite 1200 
    Dallas, TX 75206                Dallas, TX 75206 
                                    Email:  esmith@lbrealty.com 
    Shane P. Martin                  
    NELSON MULLINS BROAD AND  Shane P. Martin 
    CASSEL                          NELSON MULLINS BROAD AND 
    One Biscayne Tower              CASSEL 
    2 S. Biscayne Boulevard, 21st  One Biscayne Tower 
    Floor                           2 S. Biscayne Boulevard, 21st 
    Miami, Florida 33131            Floor 
                                    Miami, Florida 33131 
                                    Fax:  305.995.6416 
                                    Email: 
                                    Shane.Martin@nelsonmullins.c
                                    om  
16. First Legal Network, LLC        First Legal Network, LLC       Professional                                                                                   $134,000
    1202 Howard St                  1202 Howard St                 Services 
    San Francisco, CA 94103         San Francisco, CA 94103 
                                    Fax:  415.626.1331 
17. XO Communications, A Verizon  XO Communications, A Verizon  Trade            Disputed                                                                         $133,640
    Company                         Company 
    P.O. Box 15043                  P.O. Box 15043 
    Albany, NY 12212‐5043           Albany, NY 12212‐5043 
                                    Attn:  Jason Frederick 
                                    Email: 
                                    Jason.frederick@verizon.com 
18. Covenant Consulting LLC         Covenant Consulting LLC        Professional                                                                               $60,600.00
    5251 W. 116th Place, Ste 200  5251 W. 116th Place, Ste 200  Services 
    Leawood, KS 66211‐7820          Leawood, KS 66211‐7820 
                                    admin@convenant‐
                                    consulting.com 
19. Cogent Communications, Inc.  Cogent Communications, Inc.  Trade                                                                                                $34,685
    2450 N Street NW                2450 N Street NW 
    Washington, DC 20037            Washington, DC 20037 
                                    Email:  info@cogent.com 
20. InOutSource, LLC                InOutSource, LLC               Trade                                                                                           $20,965
    1518 Walnut Street              1518 Walnut Street 
    Suite 1800                      Suite 1800 
    Philadelphia, PA 19102          Philadelphia, PA 19102 
                                    Fax:  267.299.6266 
                                    Email:  
                                    contact@inoutsource.net 
 Official Form 204   Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                                     page 6
 DOCS_SF:96044.4

                Case: 18-31087            Doc# 1        Filed: 10/02/18 Entered: 10/02/18 11:59:30                                     Page 13 of
                                                                      596
                                                                     1     Richard M. Pachulski (CA Bar No. 90073)
                                                                           John D. Fiero (CA Bar No. 136557)
                                                                     2     John W. Lucas (CA Bar No. 271038)
                                                                           Pachulski Stang Ziehl & Jones LLP
                                                                     3     150 California Street, 15th Floor
                                                                           San Francisco, California 94111-4500
                                                                     4     Telephone: 415.263.7000
                                                                           Facsimile: 415.263.7010
                                                                     5     Email: rpachuslki@pszjlaw.com
                                                                                  jfiero@pszjlaw.com
                                                                     6            jlucas@pszjlaw.com

                                                                     7     Proposed Attorneys for Sedgwick, LLP

                                                                     8
                                                                                                       UNITED STATES BANKRUPTCY COURT
                                                                     9                                 NORTHERN DISTRICT OF CALIFORNIA
                                                                                                            SAN FRANCISCO DIVISION
                                                                    10

                                                                    11     In re:                                              Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     SEDGWICK LLP,                                       Case No. 18-_____ (___)
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                    Debtor.
                                            ATTORNEYS AT LAW




                                                                                                                                    LIST OF EQUITY SECURITY
                                                                    14                                                                      HOLDERS

                                                                    15
                                                                           Following is the list of the Debtor’s equity security holders which is prepared in accordance with
                                                                    16     rule 1007(a)(3) for filing in this Chapter 11 Case:
                                                                    17
                                                                               Name and Last Known Address or Place of              Security    Number of         Kind of
                                                                    18                   Business of Holder                          Class      Securities        Interest
                                                                    19         Abadin, Ramon A. 
                                                                               2333 Ponce de Leon Blvd., Ste. 314                                             Equity Partner 
                                                                    20         Coral Gables, FL 33134 
                                                                               Anscombe, Anthony J.                                                           Equity Partner
                                                                    21         1 Market Street, Ste. 1800                                        
                                                                               San Francisco, CA 94105 
                                                                    22         Barnes, Craig S.                                                               Equity Partner
                                                                               633 West 5th Street, 26th Floor                                   
                                                                    23         Los Angeles, CA 90071 
                                                                               Bernstein, Michael H.                                                          Equity Partner
                                                                    24         666 Third Avenue, 20th Floor                                      
                                                                               New York, NY 10017 
                                                                    25         Blancett, John W.                                                              Equity Partner
                                                                               570 Lexington Avenue, 8th Floor                                   
                                                                    26         New York, NY 10022 
                                                                               Boos, Nicholas                                                                 Equity Partner
                                                                    27         Maynaard Cooper & Gale LLP                                        
                                                                               600 Montgomery Street, Ate 2600 
                                                                    28


                                                                           DOCS_SF:96044.4
                                                                         Case: 18-31087      Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30           Page 14 of
                                                                                                                      596
                                                                     1         Name and Last Known Address or Place of          Security   Number of        Kind of
                                                                                         Business of Holder                      Class     Securities       Interest
                                                                     2
                                                                               Brown, James S.                                                           Equity Partner
                                                                     3         165 St. Elmo Way                                             
                                                                               San Francisco, CA 94127 
                                                                     4         Brown, Jr., Eugene                                                        Equity Partner
                                                                               128 Caperton Avenue                                          
                                                                     5         Piedmont, CA 94611 
                                                                               Campillo, Ralph A.                                                        Equity Partner
                                                                     6         Century Plaza Towers  
                                                                                                                                            
                                                                               2029 Century Park East, Suite 3100 
                                                                     7         Los Angeles, CA 90067 
                                                                               Cauley, E. Paul Jr.                                                       Equity Partner
                                                                     8         1717 Main St., Ste. 5400                                     
                                                                               Dallas, TX 75201 
                                                                     9         Celebrezze, Bruce D.                                                      Equity Partner
                                                                               101 2nd Street                                               
                                                                    10         San Francisco, CA 94105 
                                                                               Cook, Kimberly A.                                                         Equity Partner
                                                                    11         8335 Cheryl Lane                                             
                                                                               Miami, FL 33143 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12         Cosgrove, Phillip R.                                                      Equity Partner
                                                                               1625 Fairmount Avenue                                        
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13         La Canada, CA 91011 
                                            ATTORNEYS AT LAW




                                                                               Davisson, Michael R.                                                      Equity Partner
                                                                    14         601 S. Figueroa Street, Suite 3700                           
                                                                               Los Angeles, CA 90017 
                                                                    15         Di Saia, Steven D.                                                        Equity Partner
                                                                               1156 Las Pulgas Place                                        
                                                                    16         Pacific Palasides, CA 90272 
                                                                               Diwik, James P.                                                           Equity Partner
                                                                    17         580 California Street, Ste. 1100                             
                                                                               San Francisco, CA 94104 
                                                                    18         Eassa, Robert                                                             Equity Partner
                                                                               One Market Plaza, Suite 2200                                 
                                                                    19         San Francisco, CA 94105 
                                                                               Fox, Michael L.                                                           Equity Partner
                                                                    20         35 Yerba Buena Avenue                                        
                                                                               San Francisco, CA 94127 
                                                                    21         Guirgis, Ralph A.                                                         Equity Partner
                                                                               PO Box 1108                                                  
                                                                    22         Lafayette, CA 94549 
                                                                               Healy, Michael F.                                                         Equity Partner
                                                                    23         PO Box 1108                                                  
                                                                               Lafayette, CA 94549 
                                                                    24         Helfing, Robert F.                                                        Equity Partner
                                                                               1260 Inverness Dr.                                           
                                                                    25         Pasadena, CA 91103 
                                                                               Holmes, James J.                                                          Equity Partner
                                                                    26         7527 West 83rd Street                                        
                                                                               Playa Del Rey, CA 90293 
                                                                    27         Keale, James, H.                                                          Equity Partner
                                                                               10 Mulberry St.                                              
                                                                    28         Newark, NJ 7102 


                                                                           DOCS_SF:96044.4
                                                                         Case: 18-31087      Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30      Page 15 of
                                                                                                                      596
                                                                     1         Name and Last Known Address or Place of           Security   Number of        Kind of
                                                                                         Business of Holder                       Class     Securities       Interest
                                                                     2
                                                                               Kendall, Mark A.                                                           Equity Partner
                                                                     3         1 Minster Court 
                                                                               Mincing Lane                                                  
                                                                     4         London 
                                                                               EC3R 7AA
                                                                     5         Klein, Lawrence                                                            Equity Partner
                                                                               666 Third Avenue, 20th Floor                                  
                                                                     6         New York, NY 10017 
                                                                               Klinger, Marilyn S.                                                        Equity Partner
                                                                     7         939 15th Street, #10                                          
                                                                               Santa Monica, CA 90403 
                                                                     8         Kum, Robert                                                                Equity Partner
                                                                               865 South Figueroa Street, Suite 3100                         
                                                                     9         Los Angeles, CA 90017 
                                                                               Marks, Christopher S.                                                      Equity Partner
                                                                    10         8840 SE 74th Place                                            
                                                                               Mercer Island, WA 98040 
                                                                    11         Mason, Wayne B.                                                            Equity Partner
                                                                               1717 Main St., Ste. 5400                                      
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12         Dallas, TX 75201 
                                                                               McCall, George                                                             Equity Partner
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13         1717 Main St., Ste. 5400                                      
                                            ATTORNEYS AT LAW




                                                                               Dallas, TX 75201 
                                                                    14         McMahan, Troy D.                                                           Equity Partner
                                                                               101 Second Street, Suite 2300                                 
                                                                    15         San Francisco, CA 94105 
                                                                               Mesher, Barry N.                                                           Equity Partner
                                                                    16         1001 East 25th Street                                         
                                                                               Tacoma, WA 98421 
                                                                    17         Mikacich, Amee A.                                                          Equity Partner
                                                                               128 Caperton Avenue                                           
                                                                    18         Piedmont, CA 94611 
                                                                               Mroz, Scott D.                                                             Equity Partner
                                                                    19         601 Montgomery Street, Ninth Floor                            
                                                                               San Francisco, CA 94111 
                                                                    20         O'Leary, Martin J.                                                         Equity Partner
                                                                               PO Box 2008                                                   
                                                                    21         Mill Valley, CA 94942 
                                                                               Parvin, Curtis D.                                                          Equity Partner
                                                                    22         2020 Main Street, Suite 1100                                  
                                                                               Irvine, CA 92614 
                                                                    23         Port, Andrew E.                                                            Equity Partner
                                                                               275 Battery Street, Suite 2000                                
                                                                    24         San Francisco, CA 94111 
                                                                               Potente, Alexander E.                                                      Equity Partner
                                                                    25         745 10th Avenue                                               
                                                                               San Francisco, CA 94118 
                                                                    26         Rambin, W. Neil                                                            Equity Partner
                                                                               1717 Main St., Ste. 5400                                      
                                                                    27         Dallas, TX 75201 
                                                                    28


                                                                           DOCS_SF:96044.4
                                                                         Case: 18-31087      Doc# 1      Filed: 10/02/18 Entered: 10/02/18 11:59:30      Page 16 of
                                                                                                                       596
                                                                     1         Name and Last Known Address or Place of              Security   Number of        Kind of
                                                                                         Business of Holder                          Class     Securities       Interest
                                                                     2
                                                                               Robertson, Thomas D.                                                          Equity Partner
                                                                     3         10 Mulberry St.                                                  
                                                                               Newark, NJ 7102 
                                                                     4         Scheiner, Eric C.                                                             Equity Partner
                                                                               2856 N. Burling, No. 4                                           
                                                                     5         Chicago, IL 60657 
                                                                               Sheridan, Stephanie A.                                                        Equity Partner
                                                                     6         1 Market Street, Steuart Tower, Suite 1800                       
                                                                               San Francisco, CA 94105 
                                                                     7         Smerdon, Edward G.                                                            Equity Partner
                                                                                                                                                
                                                                     8
                                                                               Stephens, John F.                                                             Equity Partner
                                                                     9         777 Tower, 777 S. Figueroa Street, Suite 1900                    
                                                                               Los Angeles, CA 90017 
                                                                    10         Sugayan, Catalina J.                                                          Equity Partner
                                                                               55 West Monroe Street, Suite 3000                                
                                                                    11         Chicago, IL 60603 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                               Sullivan, Susan K.                                                            Equity Partner
                                                                    12         203 17th Street                                                  
                                                                               Manhattan Beach, CA 90266 
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13         Tanenbaum, Michael A.                                                         Equity Partner
                                            ATTORNEYS AT LAW




                                                                               10 Mulberry St.                                                  
                                                                    14         Newark, NJ 7102 
                                                                               Towey, Robert D.                                                              Equity Partner
                                                                    15         354 Eisenhower Parkway, Plaza II, Suite 1500                     
                                                                               Livingston, NJ 7039 
                                                                    16         Vickery, Alan R.                                                              Equity Partner
                                                                               1717 Main St., Ste. 5400                                         
                                                                    17         Dallas, TX 75201 
                                                                               Wallace, Richard E.                                                           Equity Partner
                                                                    18         1001 Pennsylvania Avenue NW                                      
                                                                               Washington, D.C. 20004 
                                                                    19         Woodward, Karen E.                                                            Equity Partner
                                                                               2460 Gramercy Park                                               
                                                                    20         Los Angeles, CA 90018 

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                           DOCS_SF:96044.4
                                                                         Case: 18-31087      Doc# 1      Filed: 10/02/18 Entered: 10/02/18 11:59:30         Page 17 of
                                                                                                                       596
                                                                     1     Richard M. Pachulski (CA Bar No. 90073)
                                                                           John D. Fiero (CA Bar No. 136557)
                                                                     2     John W. Lucas (CA Bar No. 271038)
                                                                           Pachulski Stang Ziehl & Jones LLP
                                                                     3     150 California Street, 15th Floor
                                                                           San Francisco, California 94111-4500
                                                                     4     Telephone: 415.263.7000
                                                                           Facsimile: 415.263.7010
                                                                     5     Email: rpachuslki@pszjlaw.com
                                                                                  jfiero@pszjlaw.com
                                                                     6            jlucas@pszjlaw.com

                                                                     7     Proposed Attorneys for Sedgwick, LLP

                                                                     8
                                                                                                        UNITED STATES BANKRUPTCY COURT
                                                                     9                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                                                             SAN FRANCISCO DIVISION
                                                                    10

                                                                    11     In re:                                               Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     SEDGWICK LLP,                                        Case No. 18-_____ (___)
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                     Debtor.
                                            ATTORNEYS AT LAW




                                                                                                                                CERTIFICATION OF CREDITOR
                                                                    14                                                          MATRIX

                                                                    15

                                                                    16                       Pursuant to Rule 1007-2 of the Local Rules of Bankruptcy Practice and Procedure for

                                                                    17     the United States Bankruptcy Court for the District of Delaware, the above captioned Debtor hereby

                                                                    18     certify that the Creditor Matrix submitted herewith contains the names and addresses of the Debtor’s

                                                                    19     creditors. To the best of the Debtor’s knowledge, the Creditor Matrix is complete, correct, and

                                                                    20     consistent with the Debtor’s books and records.

                                                                    21                       The information contained herein is based upon a review of the Debtor’s books and

                                                                    22     records as of the petition date. However, no comprehensive legal and/or factual investigations with

                                                                    23     regard to possible defenses to any claims set forth in the Creditor Matrix have been completed.

                                                                    24     Therefore, the listing does not, and should not, be deemed to constitute: (1) a waiver of any defense

                                                                    25     to any listed claims; (2) an acknowledgement of the allowability of any listed claims; and/or (3) a

                                                                    26     waiver of any other right or legal position of the Debtor.

                                                                    27

                                                                    28


                                                                           DOCS_SF:96044.4
                                                                         Case: 18-31087        Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30        Page 18 of
                                                                                                                        596
                                     125 Broad Condominium Association
                                     c/o Cushman & Wakefield, Inc.
                                     1600 Market Street
                                     Philadelphia, PA 19103


                                     12five Capital FBO Scarab Acquisitions,
                                     PO Box 962
                                     South Bend, IN 46624-0962


                                     1501 West Central LLC
                                     201 South Orange Avenue, Suite 1500
                                     Orlando, FL 32801


                                     16th Circuit Court of Jackson County MO
                                     308 W. Kansas
                                     Independence, MO 64050


                                     1717 Tower Owner, LP
                                     919 Milam Street, Suite 550
                                     Houston, TX 77002


                                     2 Tech LTD
                                     P.O. Box FL 431
                                     Flatts FL BX,


                                     212 LLC/Coastal Car Worldwide
                                     271 SW 33rd Court
                                     Fort Lauderdale, FL 33315


                                     21st Century Insurance Company
                                     6301 Owensmouth Avenue
                                     Woodland Hills, CA 91367


                                     2323 Ross Holdings, LLC
                                     1601 Bryan Street
                                     Suite M-200
                                     Dallas, TX 75201



DOCS_SF:97888.1 77998/001


 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 19 of
                                                     596
                                     2nd Insight, Inc
                                     875-A Island Drive #282
                                     Alameda, CA 94502


                                     333 Bush Mortgage Borrower LLC
                                     Four World Financial Center
                                     250 Vessey S.
                                     New York, NY 10080


                                     333 Bush, LLC
                                     PO Box 101737
                                     Pasadena, CA 91189-0039


                                     360 Destination Group
                                     2650 Camino Del Rio North
                                     San Diego, CA 92108


                                     360 DG OCLA, LLC
                                     1455 Frazee Road
                                     Suite 500
                                     San Diego, CA 92018


                                     360 Gifts
                                     15969 South Clairborne Street
                                     Olathe, KS 66062


                                     39 Belvedere LLC
                                     15060 Ventura Blvd
                                     Suite 240
                                     Sherman Oaks, CA 91403


                                     3D Forensics Inc.
                                     One Market Street, Spear Tower
                                     Ste. 3600
                                     San Francisco, CA 94105




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 20 of
                                                     596
                                     3H Sign Systems
                                     908 Audelia Road Suite 200 PMB 310
                                     Richardson, TX 75081


                                     4th Corner Network, Inc.
                                     110 Prospect Street
                                     Bellingham, WA 98225


                                     520 Pike Street, Inc.
                                     75 Remittance Drive, Suite 1118
                                     Chicago, IL 60612


                                     7 KBW Ltd
                                     7 King's Bench Walk
                                     Temple, London EC4Y 7DS UK


                                     7th Circuit Court of Appeals
                                     Clerk of the U.S. Court of Appeals
                                     7ty Circuit Court of Appeals
                                     219 S. Dearborn, #2722
                                     Chicago, IL 60604


                                     911 Courier LLC
                                     111 Frank E. Rogers Blvd. South
                                     Harrison, NJ 07029


                                     919 Congress Avenue LLC
                                     Moore & Associates, Inc. As Agent
                                     919 Congress Avenue, Suite 1020
                                     Attn: Rosa Carrillo
                                     Austin, TX 78701


                                     A & C Locksmiths Inc.
                                     7272 SW 138 Place
                                     Miami, FL 33183




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 21 of
                                                     596
                                     A La Carte Limousine Inc.
                                     P.O. Box 16293
                                     Washington, DC 20041


                                     A&E Court Reporters
                                     2420 West Carson Street
                                     Suite 125
                                     Torrance, CA 90501


                                     A&V Roofing Co., LLC
                                     10125 North 10th Street, Suite C
                                     McAllen, TX 78504


                                     A.F. Smith Trading Company Ltd.
                                     7 Tumkins Lane
                                     P.O. Box HM 1603
                                     Hamilton HM GX,


                                     A.H. Belo Corp.
                                     Attn: Christine E. Larkin, General Counsel
                                     508 Young Street
                                     Dallas, TX 75202


                                     A.M. Best Company Inc.
                                     Ambest Road
                                     Oldwick, NJ 08858


                                     A+ Conferencing
                                     P.O. Box 631089
                                     Houston, TX 77263-1086


                                     A1 Express Delivery Service, Inc.
                                     1450 West Peachtree Street NW
                                     Suite 200
                                     Atlanta, GA 30309




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 22 of
                                                     596
                                     AAA Business Supplies
                                     325 Mendell Street
                                     San Francisco, CA 94124


                                     AALL/Amer Assn Law Libraries
                                     Amer Assn of Law Libraries
                                     PO Box 94340
                                     Chicago, IL 60680-4340


                                     Abacus Express Logistics
                                     Unit 4, Viscount Industrial Estate
                                     Horton Road
                                     Colnbrook
                                     Berkshire, SL3 ODF UK


                                     Abadin, Ramon A.
                                     2333 Ponce de Leon Blvd., Ste. 314
                                     Coral Gables, FL 33134


                                     Abadin, Ramon, A.
                                     8335 Cheryl Lane
                                     Miami, FL 33143


                                     ABC Imaging of Washington, Inc.
                                     PO Box 791319
                                     Baltimore, MD 21279-1319


                                     ABC Legal Copy Service
                                     2401 E. Orangeburg Ave. Ste. 675
                                     Modesto, CA 95355


                                     ABC Legal Process
                                     310 SW 4th Avenue
                                     Portland, OR 97204


                                     ABC Legal Services, Inc.
                                     633 Yesler Way
                                     Seattle, WA 98104



DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 23 of
                                                     596
                                     ABC Services Corporation
                                     4250 North Fairfax Drive, 9th Floor
                                     Arlington, VA 22203


                                     ABD Insurance & Financial Services
                                     3 Waters Park Drive
                                     Suite 100
                                     San Mateo, CA 94403


                                     Abel Lopez
                                     El Paisa Taco Truck
                                     2900 International Blvd.
                                     Oakland, CA 94601


                                     Aberfeldy Nurseries
                                     P.O. Box WK237
                                     Warwick, WK BX Bermuda
                                     ,


                                     Abernathy, Clay
                                     11020 Beacon
                                     Kansas City, MO 64134


                                     Abeyta, Mary, E.
                                     9160 Sage Thicket
                                     Las Vegas, NV 89178


                                     ABI Document Support Services
                                     P. O. Box 2970
                                     Springfield, MO 65801


                                     Abila, Inc.
                                     PO Box 123303, Dept. 3303
                                     Dallas, TX 75312-3303




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 24 of
                                                     596
                                     Able Building Maintenance Company
                                     Dept. 34651
                                     P. O. Box 39000
                                     San Francisco, CA 94139


                                     Able Moving & Storage, Inc.
                                     8050 Wellingford Dr.
                                     Manassas, VA 20109


                                     ABM Janitorial Svcs
                                     420 Taylor Street
                                     San Francisco, CA 94102


                                     ABM Parking Services
                                     ATTN: Parking Office
                                     2030 Main Street
                                     Suite 225
                                     Irvine, CA 92614


                                     Abrahamson Uiterwyk & Barnes
                                     900 W. Platt Street
                                     Tampa, FL 33606


                                     Abrams, Kevin
                                     4410 Nautilus Drive
                                     Miami Beach, FL 33140


                                     Abrams, Mah & Kahn Reporting and Video C
                                     2171 Campus Drive, Ste. 240
                                     Irvine, CA 92612


                                     Abrams, Mah & Kahn
                                     4101 Birch Street, Suite 130
                                     Newport Beach, CA 92660


                                     ACC Business
                                     P.O. Box 105306
                                     Atlanta, GA 30348-5306



DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 25 of
                                                     596
                                     Access Self Storage Ltd.
                                     93 Park Lane
                                     London, W1K 7TB UK


                                     Accessible360, LLC
                                     1422 West Lake Street, Suite 314
                                     Minneapolis, MN 55408


                                     Accident Research & Biomechanics, Inc.
                                     28348 Constellation Rd., Ste. 890
                                     Valencia, CA 91355


                                     Acclaim Sign & Display, LLC
                                     1149 NW 52nd Street
                                     Seattle, WA 98107


                                     ACCO Brands Corporation
                                     PO Box 203412
                                     Dallas, TX 75320-3412


                                     ACCO Engineered Systems, Inc.
                                     Dept. 14157, 6265 San Fernando Rd.
                                     Glendale, CA 91201


                                     Accountant General
                                     P.O. Box HM 1537
                                     Hamilton,


                                     Accounting Principals / MPS Group
                                     Dept CH 14031
                                     Palatine, IL 60055-4031


                                     ACE Bermuda Insurance Ltd.
                                     c/o Ms. Linda Bento
                                     17 Woodbourne Ave.
                                     Hamilton, HM08 BM



DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 26 of
                                                     596
                                     Ace Court Reporting Service
                                     220 E. University Dr.
                                     Edinburg, TX 78539


                                     Ace Mentor Program of the Greater Washin
                                     c/o Gilbane Building Co.
                                     1100 N. Glebe Road
                                     Suite 1000
                                     Arlington, VA 22201


                                     Ace Parking Mgmt
                                     5 Park Plaza Loggia
                                     Irvine, CA 92614


                                     ACE Property and Casualty Companies
                                     PO Box 5129
                                     Scranton, PA 18505


                                     ACE USA
                                     120 North 9th Street
                                     Richmond, IN 47374


                                     Acstar Insurance Company
                                     233 Main Street
                                     P.O. Box 2350
                                     New Britain, CT 06050-2350


                                     Acta Medical Services, Inc.
                                     c/o Palo Alto Medical Foundation
                                     Santa Cruz Division
                                     2880 Soquel Avenue, Suite 1
                                     Santa Cruz, CA 95062


                                     Active East Physical Therapy
                                     PO Box 967
                                     Southampton, NY 11969-0967




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 27 of
                                                     596
                                     Acuity Management Solutions
                                     5 EAST 2nd Street
                                     Richmond, VA 23224


                                     Acuna y Cia, Abogados Ltda.
                                     Avenida Americo Vespucio Sur
                                     80 Of. 21 Floor 2
                                     The Condes
                                     Santiago,


                                     ADA Expertise Consulting
                                     30853 Granada Avenue
                                     Big Pine Key, FL 33043


                                     Adams and Reese LLP
                                     701 Poydras Street, Suite 4500
                                     New Orleans, LA 70139


                                     Adap Parafina, Shalimar, F.
                                     2951 San Rocco Court
                                     Tracy, CA 95376


                                     Addison Lee Ltd.
                                     Fifth Floor
                                     35-37 William Road
                                     London, NW1 3ER UK


                                     Adele C. Frazier CRR RMP RPR CSR
                                     3470 Twelfth Street
                                     Courtroom No. 1
                                     Riverside, CA 92501


                                     Adelman, Marlene, G.
                                     2157 Redwood Road
                                     Hercules, CA 94547




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 28 of
                                                     596
                                     Adept, Inc.
                                     Attn Dr Richard Harkness
                                     Adept, Inc.
                                     7311 Greenhaven Drive, Suite 206
                                     Sacramento, CA 95831


                                     Aderant Expert Users Community, Inc.
                                     PO Box 532159
                                     Atlanta, GA 30355-1219


                                     Aderant Holdings
                                     P.O. Box 532159
                                     Atlanta, GA 30355-1219


                                     Adler Pollock & Sheehan P.C.
                                     One Citizens Plaza, Eighth Floor
                                     Providence, RI 02903


                                     Administrative Serv. Co-Op
                                     2129 W. Rosecrans Ave.
                                     Gardena, CA 90249


                                     ADP (Automatic Data Processing Limited)
                                     1 ADP Blvd.
                                     Roseland, NJ 07068


                                     ADR Services, Inc.
                                     1900 Avenue of the Stars, Suite 250
                                     Los Angeles, CA 90067


                                     Adsuar Muniz Goyco Seda & Perez-Ochoa, P
                                     208 Ponce De Leon Ave. Ste. 1600
                                     San Juan, PR 00918


                                     Adult & Child Neurology Medical Associat
                                     2880 Atlantic Ave., Suite 260
                                     Long Beach, CA 90806




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 29 of
                                                     596
                                     Aduro, Inc.
                                     17425 NE Union Hill Rd.
                                     Suite 100
                                     Redmond, WA 98052


                                     Advance Talent, LLC
                                     PO Box 645469
                                     Cincinnati, OH 45264-5469


                                     Advanced Depositions Accounting Office
                                     1880 John F. Kennedy Boulevard
                                     6th Floor
                                     Philadelphia, PA 19103


                                     Advanced Depositions, LLC
                                     13915 N. Mopac, Suite 400
                                     Austin, TX 78728


                                     Advanced Pure Water Solutions
                                     5455 Wilshire Blvd.,Ste. 1011
                                     Los Angeles, CA 900367


                                     Advanced Reimbursement Management, LLC
                                     P. O. Box 671042
                                     Dallas, TX 75367-1041


                                     Advantage Court Reporters & Videos Servi
                                     445 S. Figueroa St. Ste. 2300
                                     Los Angeles, CA 90071


                                     Advent Systems, Inc.
                                     435 West Fullerton Avenue
                                     Elmhurst, IL 60126


                                     Advisen Ltd.
                                     1430 Broadway, 8th Floor




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 30 of
                                                    596
                                     Attn: Account Receivables- FPN
                                     New York, NY 10018


                                     Aegis Insurance Services Inc
                                     Mr Peter Clemente
                                     34 Exchange Place
                                     Harborside Plaza Two
                                     Jersey City, NJ 07302


                                     Aetna U.S. Healthcare, Inc.
                                     151 Farmington Avenue
                                     Attn: Arthur A. Palmunen
                                     Hartford, CT 06105


                                     Aetna US Healthcare Inc.
                                     Law & Regulatory Affairs Re4c
                                     151 Farmington Avenue
                                     Hartford, CT 06156-3124


                                     AFC Forensic Consulting
                                     26895 Aliso Creek, Rd B-714
                                     Aliso Viejo, CA 92656


                                     AFCO
                                     PO Box 360572
                                     Pittsburgh, PA 15251-6572


                                     Affiliated Engineering Laboratories, Inc
                                     P.O. Box 3300
                                     Edison, NJ 08818-3300


                                     Affina Group, Inc.
                                     1 Wix Way
                                     Gastonia, NC 28054


                                     AGC of America
                                     2300 Wilson Blvd., Suite 500




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 31 of
                                                     596
                                     Convention and Meeting Services
                                     Arlington, VA 22201


                                     AGC of California
                                     3095 Beacon Blvd.
                                     West Sacramento, CA 95691


                                     Agenda: USA, Inc.
                                     5290 Foxridge Drive
                                     Mission, KS 66202


                                     AGF Marine Underwriting Svc.
                                     Rm 212 Institute of London U/W
                                     Attn: Ken Freeman
                                     49 Leadenhall Street
                                     London Ec3a 2re England
                                     ,


                                     Agfa Corporation
                                     Robert J Sarafian Esq
                                     Counsel
                                     200 Ballardvale Street
                                     Wilmington, MA 01887


                                     AGP Parsons & JF Parsons
                                     Orchard House, Bagshot Road
                                     Chobham, Surrey, GU24 8SJ


                                     Aguirre Roden Building Systems
                                     10670 N. Central Expressway, 6th floor
                                     Dallas, TX 75231


                                     Ahmed, Danya
                                     43-10 Crescent Street
                                     Apt 432
                                     Long Island, NY 11101




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 32 of
                                                     596
                                     Ahmuty, Demers & McManus
                                     200 I.U. Willets Road
                                     Albertson, NY 11507


                                     Ahn, Jaimo, U.
                                     2300 Walnut Street, Apt. 519
                                     Philadelphia, PA 19103


                                     AIA Services LLC
                                     8148 Solutions Center
                                     Chicago, IL 60677-8001


                                     AIG Claim Service, Inc.
                                     PO Box 1378
                                     San Ramon, CA 94583


                                     AIG Excess Sevenity
                                     PO Box 305904
                                     Nashville, TN 37230-2950


                                     AIG Oil Rig Inc
                                     70 Pine St, lobby 50
                                     New York, NY 10270


                                     AIG
                                     175 Water Street, 22nd Floor
                                     New York, NY 10038


                                     AIG
                                     P.O. Box 25588
                                     Attn: Dan Cohn
                                     Shawnee Mission, KS 66225


                                     Aiken Welch Court Reporters
                                     One Kaiser Plaza, Suite 250
                                     Oakland, CA 94612




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 33 of
                                                     596
                                     Airports Direct Services
                                     23 Daneby Road
                                     Bellingham
                                     London, SE6 2QQ UK


                                     Ajilon Professional Staffing, LLC
                                     Dept CH 14031
                                     Palatine, IL 60055-4031


                                     Akehurst, Cindy, J.
                                     21005 W 72nd Terrace
                                     Shawnee, KS 66218


                                     Akerman LLP
                                     PO Box 4906
                                     Orlando, FL 32802-4906


                                     Akzo Nobel, Inc.
                                     120 White Plains Road, Suite 300
                                     Attn: Steven J. Miller
                                     Tarytown, NY 10591


                                     Alabama MCLE
                                     415 Dexter Ave.
                                     Montgomery, AL 36104


                                     Alabama State Bar
                                     415 Dexter Avenue
                                     P.O. Box 671
                                     Montgomery, AL 36101-0671


                                     Alabi, Akin, O.
                                     9119 N Mulberry
                                     Kansas City, MO 64155


                                     Alameda County Recorder
                                     1106 Madison Street, 1st Floor
                                     Oakland, CA 94607



DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 34 of
                                                     596
                                     Alameda County Superior Court
                                     1225 Fallon Street, Room 104
                                     Oakland, CA 94612


                                     Alameda Superior Court Limited Civil Div
                                     24405 Amador Street
                                     Hayward, CA 94544


                                     Alan Gray, Inc.
                                     88 Broad Street
                                     Boston, MA 02110


                                     Alan S. Gewant, Pharm.D.
                                     Forensic Pharmacist
                                     926 St. Mary's Lane
                                     Santa Barbara, CA 93111


                                     Alanna Jeffery d/b/a Iowa-Illinois Repor
                                     PO Box 520
                                     Bettendorf, IA 52722-0009


                                     Alaska Court Services Inc.
                                     600 Barrow Street
                                     Anchorage, AK 99501


                                     Albert Ma, PhD
                                     8329 Brimhall Rd, Bldg 800, Ste 804
                                     Bakersfield, CA 93312


                                     Albrecht, Lisa, M.
                                     14712 Via Estrella Place
                                     Apt 303
                                     Tampa, FL 33626


                                     Alcaraz, Aisha, X.
                                     720 W Lambert



DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 35 of
                                                     596
                                     #18
                                     La Habra, CA 90631


                                     Alcitepe, Akin, M.
                                     1140 23rd St NW
                                     Apt 1001
                                     Washington, DC 20037


                                     Alcoa, Inc.
                                     201 Isbella Street
                                     Pittsburg, PA 15212


                                     Aldine Legal Supply Co., Inc.
                                     150 Varick Street
                                     5th Floor
                                     New York, NY 10013


                                     Aldine Promotions, LLC
                                     75 Varick Street
                                     New York, NY 10013


                                     Aldorine Walker
                                     60 Centre Street, Room 420
                                     New York, NY 10007


                                     Alere, Inc
                                     51 Sawyer Road
                                     Suite 200
                                     Waltham, MA 02453


                                     Alexander and Associates Group
                                     3605 Shandwick Place
                                     Birmingham, AL 35242


                                     Alexander Open Systems, Inc.
                                     PO Box 872380
                                     Kansas City, MO 64187-2380




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 36 of
                                                     596
                                     Alexander, Donna, G.
                                     4605 NE 105th St
                                     Kansas City, MO 64156


                                     Alexander, Tiffany, M.
                                     1323 Elbow Ln
                                     Chester Springs, PA 19425


                                     Alfieri, Daria, L.
                                     1311 Grove Street
                                     Alameda, CA 94501


                                     Ali Mesiwala, M.D., Inc.
                                     11150 W. Olympic Blvd., #750
                                     Los Angeles, CA 90064


                                     Alix Partners, LLC
                                     PO Box 5838
                                     Carol Stream, IL 60197-5838


                                     All Star Reporters, Inc.
                                     90 Floral Parkway
                                     Floral Park, NY 11001


                                     Allen, David, K.
                                     8320 N Allenton Dr
                                     Kansas City, MO 64151


                                     Allen, Matkins, Leck, Gamble & Mallory,
                                     1901 Avenue of the Stars, Suite 1800
                                     Los Angeles, CA 90067


                                     Allende & Brea Abogados
                                     Maipu 1300
                                     Piso 10
                                     Buenos Aires
                                     C1006ACT,



DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 37 of
                                                     596
                                     Alliance Court Reporting, Inc.
                                     183 East Main Street - Suite 1500
                                     Rochester, NY 14604


                                     Alliance Imaging
                                     811 Wilshire Boulevard, Suite 920
                                     Los Angeles, CA 90017


                                     Alliance Legal Staffing
                                     P.O. Box 670534
                                     Dallas, TX 75367-0531


                                     Alliance Reporting Service
                                     33305 1st Way South
                                     Suite B103
                                     Federal Way, WA 98003


                                     Alliance Restoration Co.
                                     3437 Railroad Avenue
                                     Ceres, CA 95307


                                     Allianz Insurance Company
                                     3400 Riverside Drive Suite 300
                                     Burbank, CA 91505


                                     Allied Fire and Security
                                     425 W. Second Ave
                                     Spokane, WA 99201


                                     Allied Interpreting Services
                                     P.O. Box 480347
                                     Los Angeles, CA 90048-1347


                                     Allied Mutual Insurance Company
                                     Mr. Paul McWhirr
                                     2301 Circadian Way



DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 38 of
                                                     596
                                     P O Box 849
                                     Santa Rosa, CA 95402-0849


                                     Allied World Assurance Company
                                     27 Richmond Road
                                     Joe Fassier
                                     Pembroke HM08,


                                     Allman & Petersen Economics, LLC
                                     230 California Street, Suite 602
                                     San Francisco, CA 94111


                                     Allman, Phillip, H.
                                     7677 Oakport Street, Suite 610
                                     Oakland, CA 94621


                                     Allsia Patricio
                                     1004 E. Howard Street
                                     Pasadena, CA 91104


                                     AllSports Hospitality Ltd.
                                     14 Tatton Lane
                                     Leeds
                                     Wakefield, WF3 3FF UK


                                     Allstate Insurance Company
                                     Attn: Karle Cremer
                                     P.O. Box 1800
                                     Corona, CA 92878


                                     Allstate Insurance Company
                                     c/o Patrick R. Gareis/Grotefeld & Dennenberg, LLC
                                     105 West Adams St., Suite 2300
                                     Chicago, IL 60603


                                     All-State International, Inc.
                                     One Commerce Drive
                                     Cranford, NJ 07016



DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30        Page 39 of
                                                     596
                                     ALM Media, LLC
                                     PO Box 936174
                                     Atlanta, GA 31193-6174


                                     ALM
                                     P.O. Box 70162
                                     Philadelphia, PA 19176-9628


                                     Alm, Cynthia
                                     4379 Chasemoor Pl
                                     Frisco, TX 75035


                                     Almanza, Isavel, J.
                                     3553 Toronto Street
                                     Dallas, TX 75212


                                     Alonti Cafe & Catering
                                     1210 W. Clay St., Suite 17
                                     Houston, TX 77019


                                     Alpha Glass and Mirror Company, Inc.
                                     6122 Wyche Boulevard
                                     Dallas, TX 75235


                                     Alt, Darlene, K.
                                     2140 N Lincoln Park West
                                     Apt 706
                                     Chicago, IL 60614


                                     Altep California, LLC
                                     2479 East Bayshore Road
                                     Suite 215
                                     Palo Alto, CA 94303




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 40 of
                                                     596
                                     Alternative Legal Copy Service, Inc.
                                     3221 NW 10th Terrace, Ste 504
                                     Fort Lauderdale, FL 33309


                                     Alternative Resolution Centers
                                     1875 Century Park East, Suite 450
                                     Los Angeles, CA 90067


                                     Alternative Resolution Consultants, Inc.
                                     250 South Central Boulevard, Suite 104-A
                                     Jupiter, FL 33458


                                     Altman Weil, Inc.
                                     3748 West Chester Pike, Suite 203
                                     Newton Square, PA 19073


                                     Am Trust Life
                                     59 Maiden Lane
                                     New York, NY 10038


                                     Amazon.com
                                     P.O. Box 81227
                                     Attn: John Chin
                                     Seattle, WA 98108-1227


                                     AMEC Environment & Infrastructure, Inc.
                                     24376 Network Place
                                     Chicago, IL 60601


                                     Amer, Milagros G.
                                     P.O. Box 131546
                                     Staten Island, NY 10313


                                     American Academy of Appellate Lawyers
                                     9707 Key West Avenue, Ste. 100
                                     Rockville, MD 20850




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 41 of
                                                     596
                                     American Arbitration Association
                                     273 Montgomery Street, 5th Fl.
                                     San Francisco, CA 94104-1113


                                     American Arbitration Association
                                     45 E. River Park Place West, Suite 308
                                     Fresno, CA 93720


                                     American Bankruptcy Institute
                                     P.O. Box 7403
                                     Merrifield, VA 22116-7403


                                     American Bar Association
                                     Attn: Service Center
                                     321 North Clark Street
                                     Chicago, IL 60654


                                     American Board of Trial Advocates
                                     PO Box 650863
                                     Dallas, TX 75265-0863


                                     American Cancer Society
                                     P. O. Box 102454
                                     ATTN: Web
                                     Atlanta, GA 30368-2454


                                     American College of Coverage & Extracont
                                     400 North Washington Street, Suite 300
                                     Alexandria, VA 22314


                                     American College of Trial Lawyers
                                     19900 MacArthur Blvd, Suite 530
                                     Irvine, CA 92612


                                     American Conference Institute
                                     800 6th Avenue
                                     New York, NY 10001




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 42 of
                                                     596
                                     American Court Reporting Co., Inc.
                                     52 Executive Park South, Suite 5201
                                     Atlanta, GA 30329


                                     American Detail Cleaning
                                     12280 Wilkins Avenue
                                     Rockville, MD 20852


                                     American Electric Power
                                     Joseph W Ryan Jr Esq
                                     Porter Wright Morris & Arthur
                                     41 South High Street
                                     Columbus, OH 43215-3406


                                     American Executive Centers Inc.
                                     PO Box 822250
                                     Philadelphia, PA 19182-2250


                                     American Express
                                     Attn: Payment Processing
                                     P.O. Box 650448
                                     Dallas, TX 75265-0448


                                     American Health Lawyers Association
                                     P.O. Box 79340
                                     Baltimore, MD 21279-0340


                                     American Heart Association, Inc.
                                     426 17th Street, Suite 300
                                     Attn: Heart Walk Greater Bay Area
                                     Oakland, CA 94612


                                     American Home Assurance Company
                                     175 Water Street
                                     18th Floor
                                     New York, NY 10038




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 43 of
                                                     596
                                     American HVAC, Inc.
                                     3590 NW 54 Street, Suite 1
                                     Fort Lauderdale, FL 33309


                                     American Jury Centers
                                     P. O. Box 3677
                                     Hailey, ID 83333-3641


                                     American Law Institute
                                     4025 Chestnut Street
                                     Philadelphia, PA 19104


                                     American Legal Publishing Corp.
                                     432 Walnut St. Suite 1200
                                     Cincinnati, OH 45202


                                     American Legalnet Inc.
                                     16501 Ventura Blvd., Suite 615
                                     Encino, CA 91436


                                     American Maritime Cases, Inc.
                                     3600 Clipper Mill, Suite 208
                                     Baltimore, MD 21211


                                     American Red Cross
                                     P.O. Box 37243
                                     Washington, DC 20013-7243


                                     American Transit Insurance Co.
                                     1 Metro Tech Center
                                     Brooklyn, NY 11021


                                     Amicus Court Reporters, Inc.
                                     300 West Adams Street, Suite 800
                                     Chicago, IL 60606




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 44 of
                                                     596
                                     Amm's Limousine Service, Inc.
                                     4320 Di Paolo Center
                                     Glenview, IL 60025


                                     AMS (Outsourcing) Services
                                     The Old Studio
                                     105c High Street
                                     Needham Market
                                     Suffolk, IP6 8DQ UK


                                     Amy Diaz
                                     350 W. 1st St, #4455
                                     Los Angeles, CA 90012


                                     Analysis Group
                                     111 Huntington Avenue
                                     14th Floor
                                     Boston, MA 02199


                                     Anamet, Inc.
                                     26102 Eden Landing Rd. Ste 3
                                     Hayward, CA 94545


                                     Anderson Brothers Storage and Moving Com
                                     2701 S Western Ave.
                                     Chicago, IL 60608


                                     Anderson Reporting Srvcs, Inc.
                                     3242 W. Henderson Road, Suite A
                                     Columbus, OH 43220


                                     Anderson, Jeanne, M.
                                     316 N. Robert Street, Suite 146
                                     St. Paul, MN 55101


                                     Anderson, Kirk
                                     975 N. 350 E.
                                     Orem, UT 84057



DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 45 of
                                                     596
                                     Anderson, Lehrman, Barre & Maraist, L.L.
                                     505 Eagleview Blvd
                                     Attention Gary Barber
                                     Exton, PA 19341


                                     Anderson, Mark, J.
                                     424 Tehama Street
                                     San Francisco, CA 94103


                                     Andrew Churg, M.D., Inc.
                                     1229 W. 7th Avenue
                                     Vancouver, BC V6H 1B7


                                     Andrew Jimenez d/b/a DJ Drew
                                     16156 East Queenside Drive
                                     Covina, CA 91722


                                     Andrew Moshfeghi, M.D.
                                     703 S. Los Robles
                                     Pasadena, CA 91106


                                     Andrew Wachtel
                                     524 N Rexford Drive
                                     Beverly Hills, CA 90210


                                     Angela Chen
                                     c/o NGM Bio
                                     333 Oyster Point Blvd.
                                     South San Francisco, CA 94080


                                     Annadel Medical Group Inc
                                     585 W College Ave., Ste. A
                                     Santa Rosa, CA 95401




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 46 of
                                                    596
                                     Anscombe, Anthony J.
                                     1 Market Street, Ste. 1800
                                     San Francisco, CA 94105


                                     Anscombe, Anthony J.
                                     400 South Brainard Ave
                                     La Grange, IL 60525


                                     Antcliff Mediation, PLLC
                                     221 North Kansas, Suite 1201
                                     El Paso, TX 79901


                                     Anthony K. Hedley
                                     2122 E. Highland Avenue, Suite 300
                                     Phoenix, AZ 85016


                                     Anthony, Marla D.
                                     7009 East 70th Street
                                     Kansas City, MO 64133


                                     Antico, Anthony, R.
                                     1427 Larkin
                                     Apt 8
                                     San Francisco, CA 94109


                                     Antion McGee Law Group PLLC
                                     341 Chaplin Road
                                     Morgantown, WV 26501


                                     Aon Risk Services Central, Inc.
                                     200 East Randolph Street 12th Floor
                                     Chicago, IL 60601


                                     Aon Risk Services
                                     PO Box 811520
                                     Chicago, IL 60681-1518




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 47 of
                                                     596
                                     Apex Investigative Services, Inc.
                                     2424 K Street
                                     Sacramento, CA 95816


                                     Apex Systems LLC
                                     4400 Cox Road
                                     Suite 100
                                     Glen Allen, VA 23060


                                     API Investigations
                                     P.O. Box 211
                                     Upland, CA 91785-0211


                                     APIW
                                     740 North Rush Street
                                     Chicago, IL 60611


                                     Apogee Digital Document Services
                                     Nimbus House
                                     Liphook Way
                                     Maidstone
                                     Kent, ME16 0FZ UK


                                     Appellate Court, First Department
                                     Attorney Records
                                     Supreme Court of the State of New York
                                     Appellate Division, First Judicial Department
                                     41 Madison Avenue, 26th Floor
                                     New York, NY 10010


                                     Appellate Court, Second Department
                                     Supreme Court of the State of New York
                                     Appellate Division, Second Department
                                     54 Monroe Place
                                     Brooklyn, NY 11201


                                     Appellate Court, Third Department
                                     Admissions Office
                                     Appellate Division, 3rd Dept.



DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30    Page 48 of
                                                     596
                                     PO Box 7350 - Capitol Station
                                     New York, NY 12224-0350


                                     Applied BioMechanics, LLC
                                     2156 Central Avenue
                                     Alameda, CA 94501


                                     Applied Pharmacology & Toxicology, Inc.
                                     2250 NW 24th Avenue
                                     Gainesville, FL 32605


                                     Applied Technical Services
                                     1049 Triad Court
                                     Marietta, GA 30062


                                     April Heveroh & Associates
                                     391 Brazelton Court
                                     Suisun City, CA 94585


                                     Aptus Court Reporting, LLC
                                     600 W. Broadway, STE 300
                                     San Diego, CA 92101


                                     Aquipt, Inc.
                                     PO Box 37849
                                     Baltimore, MD 21201


                                     Aramark Refreshment Services
                                     13772 Shoreline Drive
                                     Earth City, MO 63045


                                     Araya, Gina X.
                                     22898 Hilton Head Drive
                                     Apt 322
                                     Diamond Bar, CA 91765




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 49 of
                                                     596
                                     Arbitration Mediation Conciliation Cente
                                     3055 Wilshire Boulevard, Suite 510
                                     Los Angeles, CA 90010


                                     ARC Document Solutions
                                     P.O. Box 192224
                                     San Francisco, CA 94119-2224


                                     ARCCA Invoice
                                     P.O. Box 78
                                     Penns Park, PA 18943-0078


                                     Archaeological/Historical Consultants
                                     609 Aileen Street
                                     Dr. Laurence H. Shoup
                                     Oakland, CA 94609


                                     Archimedia Solutions Group, LLC
                                     11 Sylvan Street
                                     Danvers, MA 01923


                                     Arcilla, Cerwin
                                     14047 W 148th Ter
                                     Olathe, KS 66062


                                     Ardavan M. Aslie, MD
                                     1111 Exposition Blvd, Bldg 500-B
                                     Sacramento, CA 95815


                                     Arden Forensics, PC
                                     1390 Chain Bridge Rd, #105
                                     McLean, VA 22101


                                     Area Wide Reporting Service
                                     301 West White
                                     Champaign, IL 61820




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 50 of
                                                     596
                                     Arenas, Margaret B.
                                     1159 Tusk Lane
                                     Wantagh, NY 11793


                                     Argent Communications Grp,Inc.
                                     P.O. Box 506
                                     Auburn, CA 95604-0506


                                     Argonaut
                                     PO Box 469012
                                     San Antonio, TX 78246-9012


                                     Argos, Jason, N.
                                     145 Cedar Way
                                     Apt 10
                                     Laguna Beach, CA 92651


                                     ARIAS (UK)
                                     c/o International Underwriting Assoc
                                     London Underwriting Centre
                                     3 Minster Court - Mincing Lane
                                     London, EC3R 7DD UK


                                     Arias-U.S.
                                     7918 Jones Branch Drive, Ste 300
                                     McLean, VA 22102


                                     Arkansas Bar Association
                                     2224 Cottondale Lane
                                     Little Rock, AR 72202


                                     Arkansas Secretary of State
                                     1401 W. Capitol, Suite 250
                                     Little Rock, AR 72201


                                     ARMA International
                                     P.O. Box 219081




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 51 of
                                                     596
                                     Dept: 999239
                                     Kansas City, MO 64121--9081


                                     Armstrong Relocation
                                     1405 Crescent
                                     Carrolton, TX 75006


                                     Arneson, Jon, M.
                                     283 Coleridge St
                                     San Francisco, CA 94110


                                     Arnold I. Berschler
                                     22 Battery St., Suite 888
                                     San Francisco, CA 94111


                                     Arrow Limousine
                                     208 South Pearl, PO Box 794
                                     Red Bank, NJ 07701-0794


                                     Arrowood Indemnity
                                     3600 Arco Corporate Drive
                                     Whitehall Corporate Center #3
                                     Charlotte, NC 28273


                                     Art Mel's
                                     St. Monica's Road North Shore
                                     Hamilton, HM 08


                                     Arthur Morris & Company
                                     Century House, 16 Par-la-ville Road,
                                     P.O. Box HM1806
                                     Hamilton, HM 08


                                     Artisan Custom Signs, Inc.
                                     1623 South Vermont Avenue
                                     Los Angeles, CA 90006




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 52 of
                                                     596
                                     Asbestos Reporters of California
                                     7119 W. Sunset Blvd., #440
                                     Los Angeles, CA 90046


                                     Ascher, Allyson , S.
                                     925 N Big Sky Ln
                                     Orange, CA 92869


                                     Ashely Harper
                                     3202 W 72nd Terrace
                                     Prairie Village, KS 66208


                                     Asialink Language Services
                                     941 Hill Street, STE 209
                                     Belmont, CA 94002


                                     Asian American Bar Association
                                     P.O. Box 190517
                                     San Francisco, CA 94119-0517


                                     Asian Law Caucus
                                     939 Market Street, Suite 201
                                     San Francisco, CA 94103


                                     Asian Pacific American Bar Association
                                     1145 Wilshire Blvd., 2nd Floor
                                     Los Angeles, CA 90017


                                     Asset Recovery Group, Inc.
                                     Law Offices of Robert Friedman PLLC
                                     PO Box 3118
                                     Kirkland, WA 98083-3118


                                     ASSI Security
                                     1370 Reynolds Ave., Suite 201
                                     Irvine, CA 92614




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 53 of
                                                     596
                                     Assn of California Insurance Cos.
                                     P.O. Box 809213
                                     2009 ACIC General Counsel Seminar-c/o PCI
                                     Chicago, IL 60680-9201


                                     Assn Southern California Defense
                                     2520 Venture Oaks Way, Suite 150
                                     Sacramento, CA 95833


                                     Associated Court Reporters
                                     221 N. Kansas, Suite 505
                                     El Paso, TX 79901


                                     Associated Group
                                     1547 S. State College Blvd
                                     Anaheim, CA 92806


                                     Associated Services Co.
                                     600 McCormick St.
                                     San Leandro, CA 94577


                                     Associates in Orthopaedic Surgery, P.A.
                                     120 Millburn Avenue
                                     Millburn, NJ 07041


                                     Association Career Network
                                     PO Box 120155, Dept. 0155
                                     Dallas, TX 75312-1055


                                     Association of Chartered Certified Accou
                                     The Adelphi
                                     1-11 John Adam Street
                                     London, WC2N 6AU UK


                                     Association of Defense Counsel of Northe
                                     2520 Venture Oaks Way, Suite 150
                                     Sacramento, CA 95833




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 54 of
                                                     596
                                     Association of Defense Trial Attorneys
                                     c/o Robert E. Tait
                                     Vorys, Sater, Seymour & Pease, LLP
                                     P.O. Box 1008
                                     Columbus, OH 43216-1008


                                     Association of Legal Administrators
                                     P.O. Box 95583
                                     Chicago, IL 60690-7223


                                     Association of Marine Underwriters of Sa
                                     PO Box 194623
                                     San Francisco, CA 94119-4623


                                     Association of Professional Responsibili
                                     321 South Plymouth Court, 14th Fl
                                     Chicago, IL 60604


                                     Association of Southern California Defen
                                     888 So. Figueroa St., 16th Floor
                                     Los Angeles, CA 90017


                                     Association Vision
                                     4501 Hazelnut Court
                                     Chantilly, VA 20151


                                     ASTA-USA Translation Services, Inc.
                                     A/P A/R Department
                                     PO Box 240
                                     Henrietta, TX 76365-0240


                                     Asterion, Inc.
                                     215 S. Broad Street, Ste.301
                                     Philadelphia, PA 19107




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 55 of
                                                     596
                                     Aston Carter Inc
                                     3689 Collections Center Drive
                                     Chicago, IL 60693


                                     Asure Software, Inc.
                                     108 Wild Basin Rd. S. Suite 300
                                     Austin, TX 78746


                                     AT&T
                                     National Business Services
                                     P.O. Box 9004
                                     Carol Stream, IL 60197-9004


                                     AT&T
                                     P.O. Box 5001
                                     Carol Stream, IL 60197-5001


                                     AT&T
                                     P.O. Box 5019
                                     Carol Stream, IL 60197-5019


                                     AT&T
                                     PO Box 105068
                                     Atlanta, GA 30348-5068


                                     AT&T
                                     PO Box 105262
                                     Atlanta, GA 30348-5262


                                     AT&T
                                     PO Box 105414
                                     Atlanta, GA 60197-5414


                                     AT&T
                                     PO Box 5014
                                     Carol Stream, IL 60197-5014




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 56 of
                                                     596
                                     AT&T
                                     PO Box 5025
                                     Carol Stream, IL 60197-5025


                                     AT&T
                                     PO Box 5080
                                     Carol Stream, IL 60197-5080


                                     atelier V. Inc.
                                     1615 Westwood Blvd.,Ste.200
                                     Los Angeles, CA 90024


                                     ATG LegalServe, Inc.
                                     PO Box 9136
                                     Champaign, IL 61826-9136


                                     Athletic Club Flower Shop (AC Florist)
                                     808 W 8th St
                                     Los Angeles, CA 90017


                                     Atkinson-Baker, Inc.
                                     500 North Brand Blvd., Third Floor
                                     Glendale, CA 91203


                                     Atlanta Reporters, Inc.
                                     P.O. Box 1062
                                     Snellville, GA 30078-1062


                                     Atlantic Mutual Companies
                                     Arthur D Edward Jr
                                     Director-Major Claims
                                     3 Giralda Farms
                                     Madison, NJ 07940


                                     Atlantic Orthopaedic Associates
                                     91 South Jefferson Road, Suite 201
                                     Wippany, NJ 07981




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 57 of
                                                     596
                                     Attorney Registration & Disciplinar
                                     P.O. Box 19436
                                     Springfield, IL 62794-9436


                                     Attorney Registration
                                     Attorney Registration Office
                                     PO Box 598
                                     Hazelton, PA 18201-0598


                                     Attorney Resource
                                     9300 Research Blvd., Suite 315
                                     Austin, TX 78759


                                     Attorney Services of Northeast Ohio, LLC
                                     221 Springside Drive
                                     Akron, OH 44333


                                     Audio Visual Design Group
                                     2143 East Francisco Boulevard
                                     San Rafael, CA 94901


                                     Aurora North Software, Inc.
                                     29 Church Street, Suite 303
                                     Burlington, VT 05401


                                     Austin American Statesman
                                     PO Box 742624
                                     Cincinnati, OH 45274-2624


                                     Austin Bar Association
                                     816 Congress Avenue, Ste. 700
                                     Austin, TX 78701


                                     Austin Business Journal
                                     PO Box 36919
                                     Charlotte, NC 28236-6919




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 58 of
                                                     596
                                     Austin Design Build Inc.
                                     7109 Douglas Lane
                                     North Richland Hills, TX 76182


                                     Austin Process LLC
                                     809 Nueces
                                     Austin, TX 78701


                                     Automotive Research Consultants, Ltd.
                                     3301 Longmire
                                     College Station, TX 77845


                                     Automotive Safety Research, Inc.
                                     Automotive Safety Research
                                     5350 Hollister Avenue, # D
                                     Santa Barbara, CA 93111


                                     Autrey Legal Solutions
                                     PO Box 51191
                                     Midland, TX 79710-1191


                                     Avcorp Business Systems LLC dba Lineage
                                     8200 Nieman Rd
                                     Lenexa, KS 66214


                                     AvePoint, Inc.
                                     Harborside Financial Center
                                     9th Floor Plaza Ten
                                     Jersey City, NJ 07302


                                     Avis Rent A Car System, Inc.
                                     7876 Collections Center Drive
                                     Chicago, IL 60693


                                     Awesome View Apartments
                                     2 Lone Palm Drive




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 59 of
                                                     596
                                     Point Shares
                                     Pembroke, HM 05


                                     AXA Insurance Company
                                     125 Broad Street
                                     5th Floor
                                     New York, NY 10004


                                     AXIS Insurance
                                     Two Pershing Square, Suite 800
                                     2300 Main Street
                                     Kansas City, MO 64108-2404


                                     B & B Plumbing
                                     6649 Odessa Avenue
                                     Van Nuys, CA 91406


                                     BA McKelvey Mobile NOtary
                                     48 Main St
                                     Irvine, CA 92701


                                     Babst, Calland, Clements and Zomnir, P.C
                                     Two Gateway Center
                                     Pittsburgh, PA 15222


                                     Bachler, Hedwig
                                     1206 Doolittle Drive
                                     Bridgewater, NJ 08807


                                     BACTES
                                     8344 Clairemont Mesa Boulevard, Suite 201
                                     San Diego, CA 92111


                                     Badgio, Peter
                                     950 Haverford Road
                                     Suite 305
                                     Bryn Mawr, PA 19010




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 60 of
                                                     596
                                     Baffa , James, F.
                                     325 Chestnut Lane
                                     Oak Park, IL 60302


                                     Bagheri, Ramin
                                     4130 La Jolla Village Drive, Suite 300
                                     La Jolla, CA 92037


                                     Bailey Peavey Bailey PLLC
                                     5555 San Felipe St. #900
                                     Maarathon Oil Tower
                                     Houston, TX 77056


                                     Bailey, Vicki, J.
                                     5422 Hardy St
                                     Overland Park, KS 66202


                                     Baird, Miriam, V.
                                     411 W. Fourth St, RM 1-053
                                     Santa Ana, CA 92701


                                     Bake, Jeffrey, L.
                                     401 B SE Melody Lane
                                     Lees Summit, MO 64063


                                     Baker Tilly Virchow Krause, LLP
                                     Box 78975
                                     Milwaukee, WI 53278-8975


                                     Baker, Donelson, Bearman, Caldwell & Ber
                                     PO Box 190613
                                     Nashville, TN 37219-0613


                                     Baker, Frederick D.
                                     415-35th Avenue
                                     San Francisco, CA 94121




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 61 of
                                                     596
                                     Baker, Keener & Nahra LLP
                                     633 West Fifth Street, Ste. 5400
                                     Los Angeles, CA 90071


                                     Baker, O'Kane, Atkins & Thompson
                                     2607 Kingston Pike, Suite 200
                                     PO Box 1708
                                     Knoxville, TN 37919


                                     Baker, Sterchi, Cowden & Rice, L.L.C.
                                     2400 Pershing Road, Suite 500
                                     Kansas City, MO 64108


                                     Balance Point Group
                                     c/o Alan Abeles
                                     624 Cuesta Ave
                                     San Mateo, CA 94403


                                     Ballard Spahr Andrews Et Al
                                     Attn Leslie H Smith Esq
                                     Ballard Spahr Andrews Et Al
                                     1735 Market Street 51st Floor
                                     Philadelphia, PA 19103-7599


                                     Baluster Discovery, LLC
                                     1418 3rd Ave Ste 200
                                     Seattle, WA 98101


                                     Bane, Sheyanne, H.
                                     519 Calle Cuadra
                                     San Clemente, CA 92673


                                     Bank of America
                                     3881 Suite B Alton Parkway
                                     Irvine, CA 92606




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 62 of
                                                     596
                                     Bankers Insurance Service Corporation
                                     Attn William M. Monat, Esq.
                                     Vice President/Claims Counsel
                                     200 East Randolph Drive, 17th Floor
                                     Chicago, IL 60601


                                     Bankers Insurance/Salvage
                                     Bankers Insurance Service Corp
                                     Attn Daniel J Mulcahy Esq
                                     10 South Lasalle Street
                                     Chicago, IL 60603


                                     Bankers Insurance/Stand Alone
                                     Financial Solutions
                                     Attn: William M. Monat, VP
                                     200 East Randolph Drive, 17th Floor
                                     Chicago, IL 60601


                                     Banks & Jordan
                                     PO Box 7651
                                     Berkeley, CA 94707-0651


                                     Banta Technical Services, LLC
                                     3196 Tullio Way
                                     Henderson, NV 89052


                                     Baptist Hospital of Miami
                                     8500 SW 117th Avenue Box 7
                                     Miami, FL 33183


                                     Bar Association of San Francisco
                                     301 Battery Street, 3rd Floor
                                     San Francisco, CA 94111


                                     Bar Association Of The 5th Federal Circu
                                     600 Camp Street, Room 206
                                     New Orleans, LA 70130




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 63 of
                                                     596
                                     Bar of Arkansas
                                     625 Marshall St
                                     Little Rock, AR 72201


                                     Barbara H. Gonzalez
                                     15915 La Rena Ct
                                     Morgan Hill, CA 95037


                                     Barclay Damon LLP
                                     200 Delaware Avenue
                                     Suite 1200
                                     Buffalo, NY 14202


                                     Barclay, Barry, D.
                                     10555 W 170 Ter
                                     Overland Park, KS 66221


                                     Bardessono Brothers LLC
                                     PO Box 2115
                                     Yountville, CA 94599


                                     Barham, Brenda, S.
                                     528 S Commerical
                                     Apt B
                                     Smithville, MO 64089


                                     Barho, Rebecca
                                     3005 Gabriel View Dr.
                                     Georgetown, TX 78628


                                     Barkley Court Reporters, Inc
                                     10350 Santa Monica Blvd, Ste 200
                                     Los Angeles, CA 90025


                                     Barnes Locksmith Service
                                     PO Box HM 636
                                     Hamilton HM CX,




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 64 of
                                                    596
                                     Barnes, Anne
                                     3047 San Gabriel Avenue
                                     Glendale, CA 91208


                                     Barnes, Craig S.
                                     3900 Olympiad Drive
                                     Los Angeles, CA 90043


                                     Barnes, Craig S.
                                     633 West 5th Street, 26th Floor
                                     Los Angeles, CA 90071


                                     Barnett, Case, C.
                                     747 Nyes Place
                                     Laguna Beach, CA 92651


                                     Baron & Budd PC
                                     3102 Oak Lawn Avenue
                                     #1100
                                     Dallas, TX 75219


                                     Baron Lemus Abogados
                                     Carrera 9 72 81 OF 606
                                     Bogota, D.C., 803 Colombia


                                     Baron, Barry, C.; MD
                                     2100 Webster Street, Suite 329
                                     San Francisco, CA 94115


                                     Barrett-Callahan, Kecia
                                     240 Dorer Ave
                                     Hillside, NJ 07205


                                     Barron & Rich
                                     PO Box 15767
                                     Sacramento, CA 95852-0767




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 65 of
                                                     596
                                     Barry University Foot & Ankle Institute
                                     777 E. 25th Street, Suite 316
                                     Hialeah, FL 33013


                                     Barry, McTiernan & Moore
                                     2 Rector Street, 14th Floor
                                     New York, NY 10006


                                     BASF Corporation
                                     3000 Continental Drive - North
                                     Mount Olive, NJ 07828-1234


                                     BASIC Pacific
                                     P.O. Box 2170
                                     Rocklin, CA 95677-8170


                                     Bassi, Nancy, S.
                                     201 S Glenville Dr
                                     Apt 146
                                     Richardson, TX 75081


                                     Bates, Winter, & Mistretta, LLP
                                     925 Highland Pointe Drive, Ste. 380
                                     Roseville, CA 95678


                                     Bath, Eraka
                                     6740 South Garth Avenue
                                     Los Angeles, CA 90056


                                     Baumgartner, Rebecca, M.
                                     1409 NE 102nd Street
                                     Kansas City, MO 64155


                                     Bay Area Bankruptcy Forum
                                     1827 Marina Blvd.
                                     San Leandro, CA 94577




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 66 of
                                                     596
                                     Bay Area Latino Lawyers Fund
                                     PO Box 192241
                                     San Francisco, CA 94119-2241


                                     Bay Area Lawyers for Individual Freedom
                                     1800 Market Street, Box 47
                                     San Francisco, CA 94102


                                     Bay Area Reporting, Inc.
                                     PO Box 16654
                                     Mobile, AL 36616-0654


                                     Bay Area Solar Control, Inc.
                                     2471 - 29th Avenue
                                     San Francisco, CA 94116


                                     Bay City Reporting
                                     Bay City Reporting
                                     41 Aptos Avenue
                                     San Francisco, CA 94127


                                     Bayada Nurses
                                     40 Maple Ave.
                                     Morristown, NJ 07960


                                     Bayer Corporation
                                     100 Bayer Road, B14
                                     Pittsburgh, PA 15205


                                     Bayer Corporation
                                     200 Ballardvale Street
                                     Wilmington, MA 01887-1069


                                     Bayside Reporting Company
                                     3820 Del Amo Blvd.
                                     Suite #222
                                     Torrance, CA 90503



DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 67 of
                                                     596
                                     Bayside Reporting Company
                                     3820 Del Amo Blvd.,Ste. 222
                                     Torrance, CA 90503


                                     Bayside Reporting Company
                                     409 No. Pacific Coast Hwy., #492
                                     Redondo Beach, CA 90277


                                     Beaches MRI Specialists
                                     1800 W Woolbright Road
                                     Suite 100
                                     Boynton Beach, FL 33426


                                     Beacon Hill Staffing Group, LLC
                                     P.O. Box 846193
                                     Boston, MA 02284-6193


                                     Bean, Shaun A.
                                     6 Penwood Dr
                                     Morris Plains, NJ 07950


                                     Beanum, Alison K.
                                     11372 Donovan Rd
                                     Rossmoor, CA 90720


                                     Beasley, Mary Beth
                                     215 West 98th Street, Apt. 12E
                                     New York, NY 10025


                                     Beatty, Debra, J.
                                     5546 Garfield Avenue
                                     Kansas City, MO 64130


                                     Bech-Bruun Law Firm
                                     412 W 15th Street




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 68 of
                                                     596
                                     15th Floor
                                     New York, NY 10011


                                     Bedford, Rudolph
                                     5321 South Chariton Avenue
                                     Los Angeles, CA 90056


                                     Beecham, Amy
                                     8424 Mercier St
                                     Kansas City, MO 64114


                                     Beecham, Amy
                                     8424 Mercier Street
                                     Kansas City, MO 64114


                                     Behmke Reporting & Video Srvcs
                                     160 Spear Street
                                     Suite 300
                                     San Francisco, CA 94105


                                     Behmlander, Pattie
                                     1307 Easley Drive
                                     Clayton, CA 94517


                                     Behrendt, Adam
                                     500 NE Oaks Ridge Dr
                                     Lees Summit, MO 64064


                                     BELCO
                                     PO BOX HM 1026
                                     Hamilton HM DX,


                                     Belfonte, Jacqueline, K.
                                     8370 N. Donnelly Ave.
                                     Apt. 7111
                                     Kansas City, MO 64158




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 69 of
                                                     596
                                     Belfor Property Restoration
                                     1509 Brook Drive
                                     Downers Grove, IL 60515


                                     Bell, David
                                     2198 E. Camelback Road, Ste. 320
                                     Phoenix, AZ 85016


                                     Belluck & Fox LLP
                                     546 5th Avenue
                                     4th Floor
                                     New York, NY 10036


                                     Belnick, Kelly, A.
                                     11C Putnam Green
                                     Greenwich, CT 06830


                                     Bema Reporting
                                     553 Laidley Street
                                     San Francisco, CA 94131


                                     Benjamin Broukhim, MD
                                     11650 Riverside Dr., 2nd Floor
                                     North Hollywood, CA 91602


                                     Benny Gavi
                                     401 Burgess Drive, Suite B
                                     Menlo Park, CA 94025


                                     Beovich, Walter & Friend, Inc.
                                     1001 SW 5th Avenue, Suite 1200
                                     Portland, OR 97204


                                     Berger Engineering
                                     10900 Shady Trail
                                     Dallas, TX 75220




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 70 of
                                                     596
                                     Bergman Draper & Ladenburg PLLC
                                     821 2nd Ave.
                                     Suite 2100
                                     Seattle, WA 98104


                                     Bergner, Brien M.
                                     1212a Carrison St
                                     Berkeley, CA 94702


                                     Berkeley Engineering and Research, Inc.
                                     2200 Powell Street, Suite 1200
                                     Emeryville, CA 94608


                                     Berkeley Research Group, LLC
                                     2200 Powell Street, Suite 1200
                                     Emeryville, CA 94608


                                     Berkes Crane Robinson & Seal LLP
                                     515 South Figueroa, Suite 1500
                                     Los Angeles, CA 90071


                                     Berkley Surety Group, Inc.
                                     412 Mount Kemble Ave., Ste. 310N
                                     Morris Township, NJ 07960


                                     Berkshire Engineering, Inc.
                                     80 Run Way
                                     Lee, MA 01238


                                     Bermuda Bar Association
                                     PO Box HM 125
                                     Hamilton HM AX,


                                     Bermuda Commercial Laundry
                                     8 Tousvent Lane
                                     Warwick Parish WK 09 Bermuda
                                     ,




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 71 of
                                                     596
                                     Bermuda Hospital Board
                                     King Edward VII Memorial Hospital
                                     7 Point Finger Road
                                     Paget,


                                     Bermuda Monetary Authority
                                     Attn: Finance Unit
                                     43 Victoria Street
                                     Hamilton,


                                     Bermuda Pest Control
                                     P.O. Box WK 510
                                     Warwick, WK BX
                                     ,


                                     Bermuda Realty Ltd.
                                     Atlantic House, 11 Par-la-ville Road
                                     Hamilton,


                                     Bermuda Security Group
                                     The Security Centr, 42 King Street
                                     P.O. Box HM 814
                                     Hamilton,


                                     Bermuda Telephone Co
                                     P.O. Box HM 1021
                                     Hamilton HM DX
                                     Bermuda
                                     ,


                                     Bermuda Underwater Exploration Institute
                                     P.O. Box 1745
                                     Hamilton,


                                     Bermuda Waterworks Ltd.
                                     Parsons Lane
                                     Devonshire,




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 72 of
                                                     596
                                     Bermuda Yellow Pages Ltd.
                                     Swan Building, 26 Victoria Street
                                     Hamilton,


                                     Bernan
                                     P.O. Box 191
                                     15200 NBN Way
                                     Blue Ridge Summit, PA 17214


                                     Bernard, Jeffrey, D.; J. Bernard Assocs
                                     813 West Cub Hunt Lane
                                     West Chester, PA 19380


                                     Bernhardt, Robert, D.
                                     2911 Second Avenue
                                     Unit 1111
                                     Seattle, WA 98121


                                     Bernick, Michael S.
                                     3961 Sacramento Street
                                     San Francisco, CA 94118


                                     Bernstein, Michael H.
                                     666 Third Avenue, 20th Floor
                                     New York, NY 10017


                                     Bernstein, Michael, H.
                                     3 Bolger Lane
                                     Suffern, NY 10901


                                     Berrigan, Robert, B.
                                     3638 American River Drive
                                     Matheny, Searrs, Linkert & Jaime LLP
                                     Sacramento, CA 95864




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 73 of
                                                     596
                                     Berry, Vicky
                                     32240 Blue Springs Drive
                                     Evergreen, CO 80439


                                     Berryman Products Inc
                                     Mr Courtney Buxton
                                     3800 E Randol Xx Mill Road
                                     Arlington, TX 76011


                                     Bert J. Thomas, M.D.
                                     510 Frontera Drive
                                     Pacific Palisades, CA 90272


                                     Best Evidence Video Productions
                                     19123 Ballinger St., Ste. 202
                                     Northridge, CA 91324


                                     Best, Best & Krieger LLP
                                     655 West Broadway, 15th Floor
                                     San Diego, CA 92101


                                     Bethesda Health Hospital East
                                     Health Information Management Deptartment
                                     2815 South Seacrest Boulevard
                                     Boynton Beach, FL 33435


                                     Betts, James
                                     710 South Boulevard
                                     Tampa, FL 33606


                                     Betts, Lawrence Stilwell: M.D., Phd., PL
                                     Post Office Box 2185
                                     Poquoson, VA 23662-0185


                                     Betz, Al & Associates Inc.
                                     P. O. Box 665
                                     Westminster, MD 21158-0665




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 74 of
                                                     596
                                     Beuoy, Hilary, R.
                                     2809 Worden Street
                                     San Diego, CA 92110


                                     BF&M Life Insurance Company
                                     P.O. Box HM 1007
                                     Hamilton HM DX,


                                     BGA Wholesalers
                                     1 Mill Creek Road
                                     Pembroke, HM 05


                                     Bice Cole Law Firm, P.L.
                                     999 Ponce De Leon Boulevard Suite 710
                                     Coral Gables, FL 33134


                                     Bickerman Dispute Resolution, PLLC
                                     1455 Pennsylvania Avenue, NW Suite 400
                                     Washington, DC 20004


                                     Biedermann, Reif, Hoenig & Ruff, P.C.
                                     570 Lexington Avenue
                                     New York, NY 10022


                                     Bieniek, Laura E.
                                     1631 Roseland Ave
                                     Royal Oak, MI 48073


                                     Big 5 Sporting Goods Corporation
                                     Big 5 Corp.
                                     21800 Market Place NW
                                     Suite 108
                                     Poulsbo, WA 98370


                                     Biggs Plumbing Company
                                     1615 Dungan Lane
                                     Austin, TX 78754



DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 75 of
                                                     596
                                     BigHand Inc.
                                     125 S. Wacker Drive
                                     Suite 300
                                     Chicago, IL 60606


                                     Bilhartz, Nathaniel, J.
                                     132 Ivy Dr
                                     Charlottesville, VA 22903


                                     Bill Bates c/o Mesa General Engineering
                                     470 Princeland Court
                                     Suite 1
                                     Corona, CA 92879


                                     Bill S. Rosen, MD, PC
                                     P.O. Box 5124
                                     Missoula, MT 59806-5124


                                     Bimbo Bakeries, USA, Inc.
                                     Attn James M Terranova Esq
                                     700 Sylvan Ave, P O Box 8000
                                     International Plaza
                                     Englewood Cliffs, NJ 07632-9976


                                     Binsky & Snyder Service, LLC
                                     281 Centennial Avenue
                                     Piscataway, NJ 08854


                                     Biodynamic Research Corp.
                                     5711 University Heights Blvd, Ste 107
                                     San Antonio, TX 78249


                                     Biokinetic Engineering, Inc.
                                     835 Aerovista Place, Suite 220
                                     San Luis Obispo, CA 93401




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 76 of
                                                     596
                                     Biomechanics Consulting and Research, LL
                                     1621 Quail Run
                                     Charlottesville, VA 22911


                                     Bir, Daniel W.
                                     11 67th Place
                                     Long Beach, CA 90803


                                     Biscayne Air Conditioning, Inc.
                                     659 NW 115th Street
                                     Miami, FL 33168


                                     Bisnow LLC
                                     718 7th Street NW, 2nd Floor
                                     Washington, DC 20001


                                     BKDR Inc.
                                     731 Golden Park Avenue
                                     San Diego, CA 92106


                                     Bkinformation .COM.L.L.C
                                     935 Eldrige No. 350
                                     Sugar Land, TX 77478


                                     Blaber, Thomas, V.
                                     1464 Division Street
                                     Charlton, NY 12019


                                     Black and Rice LLP
                                     710 H Street
                                     Crescent City, CA 95531


                                     Black Stallion Transportation, Inc
                                     7961 Rhodes Avenue
                                     North Hollywood, CA 91605




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 77 of
                                                     596
                                     Black Women Lawyers Association
                                     321 S. Plymouth Court
                                     Suite 600
                                     Chicago, IL 60604


                                     Black, Jason
                                     1354 Coral Gables Circle
                                     Corona, CA 92881


                                     Blackseth, Kim R., Interest, Inc.
                                     1040 Main Street, Ste 105
                                     Napa, CA 94559


                                     Blake & Thorner
                                     PO Box 27101
                                     Oakland, CA 94602-0101


                                     Blake, Denise, L.
                                     5118 S Powell Ave
                                     Blue Springs, MO 64015


                                     Blanca Commercial Real Estate
                                     1450 Brickell Avenue
                                     Suite 2060
                                     Miami, FL 33131


                                     Blancett, John W.
                                     325 Fifth Ave
                                     Apartment 24h
                                     New York, NY 10016


                                     Blancett, John W.
                                     570 Lexington Avenue, 8th Floor
                                     New York, NY 10022


                                     Blanchard, Robertson, Mitchell & Carter
                                     PO Box 1626
                                     Joplin, MO 64802-1626



DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 78 of
                                                     596
                                     Blattel Communications
                                     250 Montgomery Street, Suite 1200
                                     San Francisco, CA 94104


                                     Blaustein, Arnold, S.; MD
                                     18 W. Rivo Alto Drive
                                     Miami Beach, FL 33139


                                     Blay, Michele, T.
                                     833 N Humboldt Street
                                     Apt 415
                                     San Mateo, CA 94401


                                     Bleeker, Susan
                                     180 South Lake Avenue, Suite 410
                                     Pasadena, CA 91101


                                     Blend Document Technologies, LLC
                                     P.O. Box 310873
                                     New Braunfels, TX 78131-0873


                                     Block, Alexandra
                                     999 Southwest First Avenue
                                     Apt 2407
                                     Miami, FL 33130


                                     Block, Randall G.
                                     301 Robert Louis Stevenson Ave
                                     Alameda, CA 94501


                                     Bloomberg BNA
                                     PO Box 17009
                                     Baltimore, MD 21297-1009




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 79 of
                                                     596
                                     Bloomberg Finance LP
                                     P.O. Box 416604
                                     Boston, MA 02241-6604


                                     Bloomberg LP
                                     731 Lexington Avenue
                                     New York, NY 10022


                                     Blow, David S.
                                     3 Soho Drive
                                     Apt 105
                                     Jersey City, NJ 07305


                                     Blue Gavel Press (MANCOMM)
                                     3210 8th Street
                                     Rock Island, IL 61201


                                     Blue Light Inc
                                     1350 Columbia Street, Unit 703
                                     San Diego, CA 92101


                                     Blue Ridge Services, Inc
                                     7204 Hites Cove Road
                                     Mariposa, CA 95338


                                     Bluebird Office Supplies
                                     2110 Pontius Ave
                                     West Los Angeles, CA 90025


                                     BlueSky Flights
                                     BlueSky Flights
                                     6 Southside Road
                                     St. Georges, BERMUDA DD03


                                     Bluesky Marketing Group
                                     633 Skokie Blvd., Ste. 100LL
                                     Northbrook, IL 60062




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 80 of
                                                     596
                                     BMA Court Reporters
                                     1812 Hewitt Avenue, Suite 208
                                     Everett, WA 98201


                                     BNP Media/ Engineering News Record
                                     PO Box 2600
                                     Troy, MI 48007-2600


                                     Board of County Commissioners
                                     400 Cleveland Street
                                     Pinellas County Finanace Department
                                     Clearwater, FL 33755


                                     Boatti, Robert, P.
                                     725 West 184 St
                                     Apt 5N
                                     New York, NY 10033


                                     Boca Raton Orthopedic Group
                                     660 Glades Road, Suite 460
                                     Boca Raton, FL 33431


                                     Bodie, Femi, W.
                                     18969 W 165th Ter
                                     Lenexa, KS 66062


                                     Boechler PC
                                     802 1st Ave N.
                                     Fargo, ND 58102


                                     Boehringer Ingelheim
                                     Binger Strasse 173
                                     52216 Ingelhain am Rhein,


                                     Bohner, Robert C.
                                     1626 2nd Street
                                     Manhattan Beach, CA 90266



DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 81 of
                                                    596
                                     Boies, Schiller and Flexner LLP
                                     Boies, Schiller & Flexner, LLP
                                     100 S.E. 2nd Street
                                     Suite 2800
                                     Miami, FL 33131


                                     Bolen, Ann, M.
                                     606 Newton
                                     Baldwin City, KS 66006


                                     Book Network Int'l Limited
                                     Plymbridge House
                                     10 Estover Road
                                     Plymouth, PL6 7PY UK


                                     Boos, Nicholas
                                     Maynaard Cooper & Gale LLP
                                     600 Montgomery Street, Ate 2600
                                     San Francisco, CA 94111-2728


                                     Boos, Nicholas
                                     2715 Lariat Lane
                                     Walnut Creek, CA 94596


                                     Booth, Richard, A.
                                     18 Worlingham Road
                                     East Dulwich, LN SE22 9HD UK


                                     Bordin, Katherine, J.
                                     542 Kenilworth Ave.
                                     San Leandro, CA 94577


                                     Bordon, David E.
                                     49 Belvedere Ave
                                     Belvedere, CA 94920




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 82 of
                                                     596
                                     Borges, Paulina
                                     1769 NE 40th PL
                                     APT 505
                                     Pompano Beach, FL 33064


                                     Borland-Groover Clinic
                                     4800 Belfort Road, 3rd Floor
                                     Jacksonville, FL 32256


                                     Born, Nicole A.
                                     2925 Kenwood Street
                                     Hammond, IN 46323


                                     Borroto, Vivian
                                     9051 SW 18th St
                                     Miramar, FL 33025


                                     Bosco Legal Services, Inc.
                                     4651 Brookhollow Circle, Ste. C
                                     Riverside, CA 92509


                                     Boshardy, Michael, A.
                                     1653 W Cortez
                                     Chicago, IL 60622


                                     Boss Certified Realtime Reporting, Inc.
                                     515 East Olas Olas Boulevard, Suite 100
                                     Fort Lauderdale, FL 33301


                                     Boster, Kobayashi & Associates
                                     P.O. Box 2049
                                     Att: Thomas A. Boster, PH.D.
                                     Livermore, CA 94551-2049


                                     Botanical Designs, Inc.
                                     PO Box 80446
                                     Seattle, WA 98108-0446




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 83 of
                                                     596
                                     Bottomline Technologies
                                     P.O. Box 83050
                                     Woburn, MA 01813-3050


                                     Bougades Electric, Inc.
                                     PO Box 5296
                                     Parsippany, NJ 07054-6296


                                     Bowman and Brooke, LLP
                                     50 West Big Beaver Rd.; Suite 600
                                     Troy, MI 48084


                                     Box Inc
                                     Dept 34666
                                     PO Box 39000
                                     San Francisco, CA 94139-0001


                                     Box Office Supplies Ltd.
                                     12 Deer Park Rd.
                                     London, SW19 3FB UK


                                     Boxer & Gerson, LLP; Angela Spears
                                     300 Frank H. Ogawa Plaza, Suite 500
                                     Oakland, CA 94612


                                     Boy Scouts of America
                                     National Office
                                     1325 West Walnut Hill Lane
                                     P. O. Box 152079
                                     Irving, TX 75015-2079


                                     Boy Scouts of America
                                     NCAC
                                     9190 Rockville Pike
                                     Bethesda, MD 20814




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 84 of
                                                     596
                                     Boynton Beach Nursing and Rehab Center
                                     Health Information Management Department
                                     9600 Lawrence Road
                                     Boynton Beach, FL 33436


                                     Bozic, Kevin, J.
                                     4360 River Garden Trail
                                     Austin, TX 78746


                                     Bradley Simons
                                     Bradley Simons
                                     Hamilton,


                                     Brady, Tom
                                     18940 Mustang Drive
                                     Tehachapi, CA 93561-5462


                                     Brainich, Marc
                                     1070 Hanover Street
                                     Daly City, CA 94014


                                     Bramlett, Sarah, J.
                                     3005 NW Chelsea Place
                                     Blue Springs, MO 64015


                                     Brancato's Catering
                                     5050 Kansas Avenue
                                     Kansas City, KS 66106


                                     Brandecker, Bethann, C.
                                     1812 South State Street
                                     Unit 10
                                     Chicago, IL 60616


                                     Bratcher, Paul, A.
                                     703 Mulberry St
                                     Pleasant Hill, MO 64080




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 85 of
                                                     596
                                     Brautbar, Nachman, MD
                                     6200 Wilshire Blvd., Suite 1000
                                     Los Angeles, CA 90048


                                     Bravo Brio Restaurant Group Inc
                                     777 Goodale Blvd
                                     Suite 100
                                     Columbus, OH 43212


                                     Brayton Purcell LLC
                                     222 Rush Landing Rd.
                                     Novato, CA 94945


                                     Brayton Purcell, LLP/CURRENT
                                     222 Rush Landing Road
                                     Novato, CA 94945


                                     Bread for the City
                                     1525 7th Street, NW
                                     Washington, DC 20001


                                     Breaux, Cookie
                                     801 North Pitt St
                                     312
                                     Alexandria, VA 22314


                                     Brendan Mattingly Photography, Inc.
                                     15201 Carrolton Rd.
                                     Rockville, MD 20853


                                     Brennan, William, J.
                                     10 Tunstall Road
                                     Scarsdale, NY 10583


                                     Brenntag North America, Inc.
                                     5083 Pottsville Pike
                                     Reading, PA 19605



DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 86 of
                                                     596
                                     Brent Coon & Associates
                                     1814 Franklin Street
                                     #600
                                     Oakland, CA 94612


                                     Brewster, Charles G.
                                     72 Gough Apt 2
                                     San Francisco, CA 94102-5940


                                     Brian Howe LLC
                                     4132 Limerick Drive
                                     Lake Wales, FL 33859


                                     Brian P. Black, DDS, Inc.
                                     73-925 Highway 111, Suite A
                                     Palm Desert, CA 92260


                                     Brian P. Jacks MD F.A.A.C.P.
                                     9130 Wilshire Blvd.
                                     Suite 108
                                     Beverly Hills, CA 90212


                                     Bridgeport Continuing Education
                                     13636 Ventura Blvd. # 215
                                     Sherman Oaks, CA 91423


                                     Bridges Reporting and Legal Videography,
                                     1312 N. Monroe
                                     Spokane, WA 99201


                                     Bridget Mattos CSR A Professional Corpor
                                     223 San Anselmo Avenue, Suite 8
                                     San Anselmo, CA 94960


                                     Bridgeway Center, Inc.
                                     137 Hospital Drive



DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 87 of
                                                     596
                                     Attn: Accounts Payable
                                     Fort Walton Beach, FL 32548


                                     Brigard & Urrutia Abogados S.A.S.
                                     Cl. 70a #4-41
                                     Bogotá
                                     Cundinamarca,


                                     Briggs and Morgan, P.A.
                                     80 South 8th Street, Suite 2200
                                     Minneapolis, MN 55402


                                     Brimmer-Landy, Jacari
                                     32 Southcourt Avenue
                                     Paget, PG 06


                                     Brinker International
                                     Attn: Ella S. Namasky
                                     6820 LBJ Fwy
                                     Dallas, TX 75240


                                     Brinkerhoff, Scott, P.
                                     720 Almeda Drive
                                     Prosper, TX 75078


                                     Bristol-Myers Squibb Co.
                                     345 Park Avenue
                                     New York, NY 10154-0037


                                     Bristol-Myers Squibb Company
                                     345 Park Avenue
                                     Floor 21, Room 26
                                     New York, NY 10154


                                     Bristol-Myers Squibb Company
                                     345 Park Avenue
                                     New York, NY 10154-0037




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 88 of
                                                     596
                                     British Insurance Law Association (BILA)
                                     Pelmark House
                                     11 Amwell end
                                     Ware
                                     Hertfordshire, SG12 9HP UK


                                     British Telecommunications plc
                                     BT Centre
                                     81 Newgate Street
                                     London, EC1A 7AJ UK


                                     Britt, Kevin S.
                                     2000 Needham Dr
                                     Allen, TX 75013


                                     Brittain, Amy, J.
                                     9717 N Donnelly Ave
                                     Kansas City, MO 64157


                                     Brittany Transcription, LLC
                                     60 Washington Street
                                     Morristown, NJ 07960


                                     Brizuela, Roussy , J.
                                     4930 Americana Drive
                                     Annandale, VA 22003


                                     Broadcast Music, Inc
                                     8730 Sunset Blvd
                                     3rd Floor West
                                     West Hollywood, CA 90069


                                     Broadspire
                                     PO Box 14344
                                     Lexington, KY 40512-4344




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 89 of
                                                     596
                                     Brody Deposition Services Inc.
                                     235 E. Broad Street
                                     Westfield, NJ 07090


                                     Brody, Ph.D., Arnold
                                     1910 Glenmartin Drive
                                     Raleigh, NC 27615


                                     Brogoto, Pamela, S.
                                     5510 NE Scandia Lane
                                     Apt 310
                                     Kansas City, MO 64118


                                     Brookman Rosenberg Brown & Sandler
                                     30 S. 15th Street
                                     Philadelphia, PA 19102


                                     Brooks, Meegan, B.
                                     2730 Diamond Street
                                     San Francisco, CA 94131


                                     Brookside Tees
                                     426 W 61st Terrace
                                     Kansas City, MO 64113


                                     Brophy, Carol, R.
                                     19 Orinda View Rd
                                     Orinda, CA 94563


                                     Broward Community & Family Health Center
                                     6015 Washington Streret
                                     Suite 200
                                     Hollywood, FL 33023


                                     Broward County 17th Judicial Circuit Ct
                                     201 SE Sixth St, Ste 660A
                                     Attn: Michael J. Satz
                                     Fort Lauderdale, FL 33301



DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 90 of
                                                     596
                                     Broward County Bar Association
                                     1051 SE 3rd Avenue
                                     Fort Lauderdale, FL 33316


                                     Broward County Office of Medical Examine
                                     5301 SW 31st Street
                                     Ft. Lauderdale, FL 33312


                                     Broward County Tax Collector
                                     115 S. Andrews Avenue, Room #A100
                                     Fort Lauderdale, FL 33301


                                     Brown & James, P.C.
                                     Attn: Accounts Receivable
                                     800 Market Street, Suite 1100
                                     St. Louis, MO 63101


                                     Brown & Williamson Tobacco Corporation
                                     Asst Gen Counsel Prod Litig
                                     P O Box 35090
                                     Louisville, KY 40232


                                     Brown, C. Alan; MD
                                     1092 Via Tranquila
                                     Santa Barbara, CA 93110


                                     Brown, David P.
                                     1701 Vallejo St
                                     Apt 306
                                     San Francisco, CA 94123


                                     Brown, Eassa & McLeod, LLP
                                     1999 Harrison Street, Suite 1800
                                     Lake Merritt Plaza
                                     Oakland, CA 94612




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 91 of
                                                     596
                                     Brown, James S.
                                     165 St Elmo Way
                                     San Francisco, CA 94127


                                     Brown, James S.
                                     165 St. Elmo Way
                                     San Francisco, CA 94127


                                     Brown, John, A.
                                     5 Serpentine Drive
                                     Clinton, NJ 08809


                                     Brown, Jr., Eugene
                                     128 Caperton Ave
                                     Piedmont, CA 94611


                                     Brown, Jr., Eugene
                                     128 Caperton Avenue
                                     Piedmont, CA 94611


                                     Brown, Michael
                                     PO Box 33481
                                     Reno, NV 89533-3481


                                     Brown, Ryan, C.
                                     6600 Sondra Drive
                                     Dallas, TX 75214


                                     Brown, William, T.
                                     5730 NE Timber Hill Drive
                                     Lee's Summitt, MO 64064


                                     Broxton, Margaretha, X.
                                     4942 Georgia Ave
                                     Kansas City, KS 66104




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 92 of
                                                     596
                                     Broyles, Kristen, L.
                                     10331 Mapleridge Dr
                                     Dallas, TX 75238


                                     Bruce Cree, MD
                                     2169 Folsom Street, A103
                                     San Francisco, CA 94158


                                     Bruce J. Weimer, M.D.
                                     412 W. Carroll Ave.,Ste. 203
                                     Glendora, CA 91714


                                     Brussel Consulting & Construction Manage
                                     2755 Bristol Street, Suite 110
                                     Costa Mesa, CA 92626


                                     Bryan A. Wayne, LLC
                                     US Courthouse, Room 4704-A
                                     333 Constitution Avenue, NW
                                     Washington, DC 20001


                                     Bryan, Stephanie, A.
                                     2485 Solace Dr
                                     Commerce Township, MI 48382


                                     Bryant & Stingley, Inc.
                                     PO Box 3420
                                     Harlingen, TX 78551-3420


                                     Bryant Consultants, Inc.
                                     3360 Wiley Post Road, Suite 100
                                     Carrollton, TX 75006


                                     Bryce Reporting Service
                                     18661 Clement Drive
                                     Castro Valley, CA 94552




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 93 of
                                                     596
                                     Bryce, Jo Ann, CSR
                                     450 Golden Gate Avenue, 16th Floor
                                     PO Box 36052
                                     San Francisco, CA 94102


                                     Bryer, Daniel, E.
                                     23 Pepperidge Road
                                     Paramus, NJ 07652


                                     BS Investigations Inc
                                     112 SW 8th Ave Suite 612
                                     Amarillo, TX 79101


                                     Buchanan, Angela, M.
                                     11302 Dujon Lane
                                     Dallas, TX 75218


                                     Buchanan, Brad
                                     6527 W 150th Street
                                     Overland Park, KS 66223


                                     Buckley Theroux Kline & Petraske, LLC
                                     932 State Road
                                     Princeton, NY 08540


                                     Buckley, Mary, E.
                                     427 N Stone Ave
                                     La Grange Park, IL 60526


                                     Buckmaster Business Machines, Inc.
                                     623 West Stadium Lane
                                     Sacramento, CA 95834


                                     Budget Signs
                                     55 Brady Street
                                     San Francisco, CA 94103




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 94 of
                                                    596
                                     Buell Realtime Reporting, LLC
                                     1325 Fourth Ave, Ste 1840
                                     Seattle, WA 98101


                                     Builders FirstSource
                                     Attn: Mabel F. Worthy
                                     3235 Satellite Boulevard
                                     Suite 400
                                     Duluth, GA 30096-9358


                                     Bulldog Process Service LLC
                                     118 East 28th Street, Suite 307
                                     New York, NY 10016


                                     Bullivant, Houser, Bailey, PC
                                     888 SW 5th Ave, Ste 300
                                     Portland, OR 97204


                                     Bullock Campbell Bullock & Harris PC
                                     8203 Willow Pl Dr. South
                                     Suite 600
                                     Houston, TX 77070


                                     Burd, Rachel, L.
                                     10136 W 96th Ter
                                     Unit A
                                     Overland Park, KS 66212


                                     Burdin Mediations
                                     4514 Cole Avenue
                                     Suite 1450
                                     Dallas, TX 75205


                                     Bureau of National Affairs Inc
                                     P.O. Box 17009
                                     Baltimore, MD 21297-1009




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 95 of
                                                     596
                                     Burgos, Magaly, M.
                                     2028 NW 3rd Street
                                     Miami, FL 33125


                                     Burke Investigative Process Service, Inc
                                     13798 N.W. 4th St., Ste. 310
                                     Sunrise, FL 33325


                                     Burke, Sarah
                                     38 Miller Avenue
                                     Mill Valley, CA 94941


                                     Burke, Williams & Sorensen LLP
                                     444 South Flower Street, Suite 2400
                                     Los Angeles, CA 90071


                                     Burns Anderson Jury & Brenner, L.L.P.
                                     7804 Bell Mountain Drive
                                     Drive #100
                                     Austin, TX 78730


                                     Burns White LLC
                                     106 Isabella Street
                                     Pittsburgh, PA 15212


                                     Bushman Court Reporting
                                     PO Box 2734
                                     620 West 3rd St., Ste. 101
                                     Little Rock, AR 72201


                                     Business & Legal Resources
                                     PO Box 5094
                                     Brentwood, TN 37024-5094


                                     Business and Legal Resources
                                     PO Box 41503
                                     Nashville, TN 37204-1503




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 96 of
                                                     596
                                     Business Journal
                                     PO Box 36919
                                     Charlotte, NC 28236-6919


                                     Butcher, Shelly, R.
                                     1867 SE Timbercreek Ct
                                     Blue Springs, MO 64014


                                     Butler, Andromeda, X.
                                     909 S Haden St
                                     Independence, MO 64050


                                     Butterfield & Vallis
                                     P.O. Box HM 2945
                                     Hamilton, HM BX,


                                     Byers & Anderson, Inc.
                                     2208 North 30th, Suite 202
                                     Tacoma, WA 98403


                                     Byun, Jim S.
                                     2064 West Carson St
                                     Torrance, CA 90501


                                     C. Judson Hamlin
                                     26 Scottsdale Court
                                     Cranbury, NJ 08512


                                     C. Mark Humbert
                                     Attorney at Law
                                     220 Montgomery Street, Suite 1068
                                     San Francisco, CA 94104


                                     C.R. Cushing & Co., Inc.
                                     30 Vesey Street, 7th Floor
                                     New York, NY 10007




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 97 of
                                                     596
                                     Cabinet Worx
                                     1440 Beaumont Ave A2 #328
                                     Beaumont, CA 92223


                                     Cablevision Systems Corporation
                                     PO Box 371378
                                     Pittsburgh, PA 15250-7378


                                     Cablevision
                                     6 Dundonald St. 303
                                     Hamilton,


                                     CAC/RENTAL REALTY
                                     Attn: Craig Drillich
                                     Claims Administration Corporation
                                     1065 Avenue of the Americas, 14th Floor
                                     New York, NY 10018


                                     Cadeaux, Taglieri & Notarius, PC
                                     1100 Connecticut Avenue, NW, Ste 800
                                     Washington, DC 92223


                                     Cafe-Select
                                     212 Lafayette Street
                                     New York, NY 10012


                                     Cagney, James X.
                                     1458 E 33rd St
                                     Apt 32
                                     Oakland, CA 94602


                                     Cahaba Media Group, Inc.
                                     PO Box 530067
                                     Birmingham, AL 35253-0067




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 98 of
                                                     596
                                     Cal Accountants Mutual Ins. Co.
                                     275 Shoreline Drive, Suite 300
                                     Redwood City, CA 94065


                                     Cal Interpreting & Translations, Inc.
                                     12304 Santa Monica Blvd., Suite 300
                                     Los Angeles, CA 90025


                                     Cala, Al & Associates, C.S.R.
                                     P.O. Box 1930
                                     Modesto, CA 95353-1930


                                     Calif Ct of Appeal - 1st Appellate Dist
                                     350 McAllister Street
                                     San Francisco, CA 94102


                                     Calif Ct of Appeal - 2nd Appellate Dist
                                     300 S. Spring Street, 2nd Floor, North Tower
                                     Ronald Reagan State Building
                                     Los Angeles, CA 90013


                                     Calif Ct of Appeal - 6th Appellate Dist
                                     333 West Santa Clara Street, Suite 1060
                                     San Jose, CA 95113


                                     California Bankruptcy Forum
                                     954 La Mirada
                                     Laguna Beach, CA 92651


                                     California Chamber of Commerce
                                     P.O. Box 526020
                                     Sacramento, CA 95852-6020


                                     California Court of Appeal Third Appella
                                     914 Capital Mall
                                     Sacramento, CA 95814




DOCS_SF:97888.1 77998/001
 Case: 18-31087             Doc# 1     Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 99 of
                                                     596
                                     California Court of Appeal, Second Appel
                                     300 S. Spring St., Fl. 2, North Tower
                                     Los Angeles, CA 90013


                                     California Court of Appeal, Sixth Appell
                                     333 W. Santa Clara Street # 1060
                                     San Jose, CA 95113


                                     California Credits Group, LLC
                                     251 South Lake Avenue, Suite 400
                                     Pasadena, CA 91101


                                     California Deposition Reporters
                                     2453 Grand Canal Boulevard, Suite J
                                     Stockton, CA 95207


                                     California Legal Recruiters
                                     1875 Century Park East #1230
                                     Los Angeles, CA 90067


                                     California Medical-Legal Committee
                                     c/o Dennis Ames, LaFollette, Johnson, deHaas, Fesler & Ames
                                     2677 North Main Street, Suite 901
                                     Santa Ana, CA 92706


                                     California Minority Counsel Program
                                     465 California St., Ste. 635
                                     Attn: Aileen Edwards, Membership & Marketing
                                     San Francisco, CA 94104


                                     California Receivers Forum Bay Area Chap
                                     P.O. Box 1838
                                     San Leandro, CA 94577-0718


                                     California Retailers Association
                                     980 Ninth Street, Suite 2100
                                     Attn: Judy Mack
                                     Sacramento, CA 95814



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30       Page 100 of
                                                    596
                                     California School Boards Association
                                     Attn: Mary Biehl
                                     3251 Beacon Blvd
                                     West Sacramento, CA 95691


                                     California Secretary of State
                                     Special Filings
                                     PO Box 942870
                                     Sacramento, CA 94277-2870


                                     California Society for Healthcare Attorn
                                     1215 K. Street, Suite 800
                                     Sacramento, CA 95814


                                     California State Bar
                                     Office of Special Admissions/Specialization
                                     180 Howard Street
                                     San Francisco, CA 94105


                                     California State Controller's Office
                                     Unclaimed Property Division
                                     PO Box 942850
                                     Sacramento, CA 94250-0001


                                     California Women Lawyers
                                     925 L Street, #110
                                     Sacramento, CA 95814


                                     Calip, Marjory, L.
                                     474 Lausanne Ave
                                     Daly City, CA 94014


                                     Calsign
                                     869 Arbor Street
                                     Costa Mesa, CA 92627




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 101 of
                                                    596
                                     CAMA Group Ltd.
                                     Via Como, 9
                                     23846 Garbagnate Monastero
                                     LC
                                     Italy,


                                     Camacho, Mary, T.
                                     2429 Rubel Way, Apt. F
                                     Santa Maria, CA 93455


                                     Cambridge Integrated Services Group, Inc
                                     Professional Liability Claim
                                     10 Universal City Plaza #2260
                                     Universal City, CA 91608


                                     Camp Fitima of NJ, Inc.
                                     P.O. Box 654
                                     Harrison, NJ 07029-0654


                                     Campbell Campbell Edwards & Conroy, P.C.
                                     P.O. Box 55008
                                     Boston, MA 02205-5008


                                     Campbell Hall Rehabilitation
                                     23 Kiernan Road
                                     Campbell Hall, NY 10916


                                     Campbell, Kimberly, E.
                                     5218 N Wheeling Ave
                                     Kansas City, MO 64119


                                     Campillo, Ralph A.
                                     4510 Dulcinea Court
                                     Woodland Hills, CA 91364


                                     Campillo, Ralph A.
                                     Century Plaza Towers , 2029 Century Park East, Suite 3100
                                     Los Angeles, CA 90067



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30        Page 102 of
                                                    596
                                     Canape, Kendra, S.
                                     3222 E Nuevo Pl
                                     Brea, CA 92821


                                     Cancio, Marcos, G.
                                     2432 W Waveland Ave
                                     Chicago, IL 60618


                                     Cannizzaro, Charles
                                     918 Calle Carrillo
                                     San Dimas, CA 91773


                                     Canon Solutions America, Inc.
                                     300 Commerce Square Boulevard
                                     Burlington, NJ 08016


                                     Cantrell, Frank
                                     9819 Caminito Rogelio
                                     San Diego, CA 92131


                                     Cantu, Tracey A.
                                     3121 Cochise Way
                                     Pleasanton, CA 94588


                                     Cantuna, Byron P.
                                     15075 Calle Del Oro
                                     Chino Hills, CA 91709


                                     Capelo, Shay
                                     18220 Wind Valley Way
                                     Pflugerville, TX 78660


                                     Capital Reporting Company
                                     1250 Eye Street, NW, Ste 1201
                                     Washington, DC 20005




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 103 of
                                                    596
                                     Capital Tastings
                                     1226 Swanston Drive
                                     Sacramento, CA 95818


                                     Capitol Communications, Inc.
                                     480 9th St.
                                     San Francisco, CA 94103


                                     Capitol Digital Document Solutions
                                     555 Capitol Mall, Suite 235
                                     Sacramento, CA 95814


                                     Capitol Indemnity Corporation
                                     P.O. Box 5900
                                     Madison, WI 53705-0900


                                     Capitol Pacific Reporting, Inc.
                                     2401 Bristol Court SW, Suite C-103
                                     Olympia, WA 98502


                                     Capitol Process Services, Inc.
                                     1827 18th Street, N.W.
                                     Washington, DC 20009


                                     Capitol Services, Inc
                                     P.O. Box 1831
                                     Austin, TX 78767-1831


                                     Caplan, Caplan and Caplan
                                     12555 Orange Dr., Ste 106
                                     Davie, FL 20009


                                     Caplan, Lisa, L.
                                     829 SW Cutter Ln
                                     Lees Summit, MO 64081




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 104 of
                                                    596
                                     Cardno ChemRisk
                                     Dept 3473
                                     PO Box 123473
                                     Dallas, TX 75312-3473


                                     CARE Facility Maintenance, LLC
                                     P.O. Box 650085
                                     Vero Beach, FL 32965-0085


                                     Career Consultants of America, Inc.
                                     11019 North Dale Mabry Highway
                                     Tampa, FL 22618


                                     Carey, Emmett , P.
                                     100 Christopher Columbus Dr
                                     Apt 2908
                                     Jersey City, NJ 07302


                                     Cargain, Anjuli , M.
                                     330 Birchwood Drive
                                     Moraga, CA 94556


                                     Cari Caruso dba Forensic Nurse Professio
                                     4225 Valley Fair, Ste. 105
                                     Simi Valley, CA 93063


                                     Caribbean Bar Association, Inc.
                                     PO Box 025250 #32575
                                     Miami, FL 33102-5250


                                     Carine Feipel, Avocat A La Cour
                                     50 Route d'Esch
                                     L-1470 Luxembourg,


                                     Carl Aaron Weholt
                                     2203 41st Avenue SW
                                     Seattle, WA 98116




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 105 of
                                                    596
                                     Carl Brodkin, MD, MPH, PLLC
                                     3607 47th NE
                                     Seattle, WA 98105


                                     Carleton Legal Limited
                                     3 Queen Street
                                     London, EC4R 1AP UK


                                     Carlisle Reporting
                                     832 Tulane Street
                                     Houston, TX 77007


                                     Carol Electric Company, Inc.
                                     3822 Cerritos Avenue
                                     Los Alamitos, CA 90720


                                     Caroselli Beachler McTiernan & Coleman L
                                     20 Stanwix St.
                                     Seventh Floor
                                     Pittsburgh, PA 15222


                                     Carr, Courtney, D.
                                     6903 Mesa Dr.
                                     Austin, TX 78731


                                     Carrier Corporation
                                     2000 Parks Oaks Avenue
                                     Orlando, FL 32808


                                     Carrington, Richard A.
                                     565 Sheffield
                                     Santa Barbara, CA 93108


                                     Carter, Christopher, R.
                                     14605 NW 73rd Street
                                     Parkville, MO 64152




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 106 of
                                                    596
                                     Carter, Darryl; MD
                                     2200 Dulaney Valley Road
                                     Timonium, MD 21093


                                     Carter, Emma, L.
                                     5919 Fox Point Trail
                                     Dallas, TX 75249


                                     Carter, Rose D.
                                     27514 Mariam Place
                                     Santa Clarita, CA 91350


                                     Cartmell Shepherd Solicitors
                                     Viaduct House
                                     Carlisle, CA3 8EZ UK


                                     Cartner & Fiske, LLC
                                     1629 K St., NW, Suite 300
                                     Washington, DC 20006


                                     Cartridge Family, Inc.
                                     1940 Union Street # 29
                                     Oakland, CA 94607


                                     CASA for Children of Essex County
                                     212 Washington Street, Room 912
                                     Newark, NJ 07102


                                     Cascino Vaughan Law Offices Ltd
                                     220 S Ashland Ave
                                     Chicago, IL 60607


                                     Case Anywhere LLC
                                     21860 Burbank Blvd., Suite 125
                                     Woodland Hills, CA 91367




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 107 of
                                                    596
                                     CASE Forensics Corporation
                                     23109 55th Avenue West
                                     Mountlake Terrace, WA 98043


                                     Casper Development Resources
                                     5360 Jackson Drive, Suite 114
                                     La Mesa, CA 91942


                                     Castellon, Ileana, M.
                                     6735 SW 16th St
                                     Miami, FL 33155


                                     Castillo, Jeffrey, P.
                                     714 Niagara Ave
                                     San Francisco, CA 94112


                                     Castle Publications, Ltd.
                                     P.O. Box 580
                                     Van Nuys, CA 91408-0580


                                     Caterpillar Financial Services
                                     3322 West End Avenue
                                     Nashville, TN 37203-1071


                                     Caterpillar Inc.
                                     Legal Invoice Processing, AB7320
                                     100 N.E. Adams Street
                                     Peoria, IL 61629-7320


                                     Caterpillar, Inc.
                                     Attn: Amber D. Kovach, Legal Invoice Analyst
                                     100 Northeast Adams Street
                                     Peoria, IL 61629


                                     Cathy J. Ford, CCR CRR RPR
                                     US District Court Reporter
                                     132 Birch Hollow Drive
                                     Bordentown, NJ 08505



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30    Page 108 of
                                                    596
                                     Catlaw Claims Services
                                     PO Box 351
                                     Allenhurst, NJ 07711-0351


                                     Cauley, E. Paul Jr.
                                     1717 Main St., Ste. 5400
                                     Dallas, TX 75201


                                     Cauley, E., Paul, Jr.
                                     755 Lexington Ave
                                     Coppell, TX 75019


                                     Cavalier Reporting & Videography
                                     415 4th Street, NE Suite 4
                                     Charlottesville, VA 22902


                                     Cavalry Construction Company, Inc.
                                     6911 Breen Rd., Bldg. C
                                     Houston, TX 77088


                                     CBRE Global Investors, LLC
                                     PO Box 905351
                                     Charlotte, NC 28290-5351


                                     CBS Corporation
                                     Attn: Barbara Welding
                                     Eckert Seamans Cherin & Mellott LLC
                                     US Steel Tower 44th FL
                                     600 Grant Street
                                     Pittsburg, PA 15219-2788


                                     CC Reporting & Videoconferencing
                                     172 East 8th Avenue
                                     Eugene, OR 97401




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 109 of
                                                    596
                                     CCH, Incorporated
                                     P.O. Box 4307
                                     Carol Stream, IL 60197-4307


                                     CCS Group Ltd.
                                     Mintfower Place
                                     8 Par-la-Ville Road
                                     Lower Ground Floor
                                     Hamilton,


                                     CDC Software
                                     1155 Perimeter Center West, Ste. 700
                                     Atlanta, GA 30338


                                     CDEIOC
                                     c/o Susan Luce
                                     Diemer Whitman & Cardosi, LLP
                                     75 East Santa Clara Street, Suite 290
                                     San Jose, CA 95113


                                     CDFA Cashier
                                     California Department of Food & Agriculture
                                     Attn: Lucy Valenton
                                     1220 North Street, Suite 400
                                     Sacramento, CA 95814


                                     CDW Direct, LLC
                                     P.O. Box 75723
                                     Chicago, IL 60675-5723


                                     CECO Incorporated
                                     Chicago Electric Company
                                     200 W Jackson Blvd, Suite 1340
                                     Chicago, IL 60606


                                     Cedars Sinai Medical Group
                                     200 North Robertson Bl., Ste. 200
                                     Beverly Hills, CA 90211




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 110 of
                                                    596
                                     Celba, LLC
                                     4493 N. Prospect Ave.
                                     Milwaukee, WI 53211


                                     Celebrezze, Bruce D.
                                     101 2nd Street
                                     San Francisco, CA 94105


                                     Celebrezze, Bruce D.
                                     2875 Jackson Street
                                     Apt 5
                                     San Francisco, CA 94115


                                     Centaur Media
                                     79 Wells Sreet
                                     London, W1T 3QN UK


                                     Centaur Re
                                     Attn: John Cackett
                                     28 Queen Street
                                     Hamilton Hm Mx Bermuda
                                     ,


                                     Center for Conflict Resolution
                                     11 East Adams
                                     Suite 500
                                     Chicago, IL 60604


                                     Centext Legal Services
                                     2 Park Plaza
                                     Suite 300
                                     Irvine, CA 92614


                                     Central Court Reporting
                                     1700 Seventh Ave., Ste. 2100
                                     Seattle, WA 98101




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 111 of
                                                    596
                                     Central Filing
                                     P.O. Box HM 500
                                     Hamilton,


                                     Central Florida Mediation Group, LLC
                                     4729 US Highway 98 South, Suite 104
                                     Lakeland, FL 33812


                                     Central Florida Primary Care
                                     3727 N. Goldenrod Rd, Ste 106
                                     Winter Park, FL 32792


                                     Central Parking System
                                     P.O. Box 790402
                                     St. Louis, MO 63179-0402


                                     Central Valley Reporters
                                     1320 East Shaw Avenue, Suite 168
                                     Fresno, CA 93710


                                     CenturyLink (Q West Commercial)
                                     P.O. Box 52187
                                     Phoenix, AZ 85072-2187


                                     Cerberus & Company
                                     3600 Clayton Road, Suite E
                                     Concord, CA 94521


                                     Ceridian
                                     P.O. Box 10989
                                     Newark, NJ 07193-0989


                                     Certified Legal Video Services
                                     1111 Bishop Street, Suite 500
                                     Honolulu, HI 96813




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 112 of
                                                    596
                                     Certified Reporting, Inc.
                                     Room 10-1
                                     Wilkie D. Ferguson Federal Bldg.
                                     400 North Miami Ave
                                     Miami, FL 33132


                                     CEU Institute, Inc.
                                     142 W. Lakeview Avenue, Ste. 2060
                                     Lake Mary, FL 32746


                                     CFM Mediation, LLC
                                     4600 Sheridan Street, Suite 400
                                     Hollywood, FL 33021


                                     Chadwick Nott
                                     800 The Boulevard
                                     Capability Green
                                     Luton, LU1 3BA UK


                                     Chamberlain of London
                                     City of London
                                     P.O. Box 270
                                     London, EC2P 2EJ UK


                                     Chamberlin & Keaster LLP
                                     16000 Ventura Boulevard, Suite 700
                                     Encino, CA 91436


                                     Chambers and Partners
                                     No. 3 Waterhouse Square
                                     138 Holborn
                                     London, EC1N 2SW UK


                                     Champion Courier, Inc.
                                     P.O. Box 1196
                                     New York, NY 10026-0970




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 113 of
                                                    596
                                     Chan, Debra
                                     5955 Annandale Way
                                     Dublin, CA 94568


                                     Chaney, Barbara A.
                                     1464 La Playa St Apt 207
                                     San Francisco, CA 94122


                                     Chang, Arlene
                                     2705 Whippoorwill Drive
                                     Rowland Heights, CA 91748


                                     Chapin, Lori E.
                                     74 Union St
                                     Colonia, NJ 07067


                                     Chapoteau, Ryan, C.
                                     183-18 Dalny Road
                                     Jamaica, NY 11432


                                     Chari Bowery, Inc.
                                     333 West Broadway
                                     Clerk's Office, Suite 420
                                     San Diego, CA 92101


                                     Charles Dunn Company, Inc
                                     800 West Sixth Street
                                     Los Angeles, CA 90017


                                     Charles Fisher Court Reporting, Inc.
                                     442 East Mendenhall
                                     Bozeman, MT 59715


                                     Charles Taylor Adjusting Limited
                                     The Minster Bldg
                                     21 Mincing Lane
                                     London, EC3R 7AG UK




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 114 of
                                                    596
                                     Charles Taylor Adjusting
                                     1980 Post Oak Boulevard, Suite 1890
                                     Houston, TX 77056


                                     Chartered Institute of Arbitrators
                                     P.O. Box HM666 Richmond House
                                     12 Par-Lar-Ville Road
                                     c/o Conyers Dill & Pearman
                                     Hamilton,


                                     Chartered Institute of Arbotrators (CIAr
                                     12 Bloomsbury Square
                                     London, WC1A 2LP UK


                                     Chase Cost Management, Inc.
                                     51 Monroe Street, Suite PE-04
                                     Rockville, MD 20850


                                     Chase Litigation Services, Inc.
                                     2300 East Katella Avenue, Suite 300
                                     Anaheim, CA 92806


                                     Chasty, Barbara A.
                                     Ocean Sands Condo #3
                                     6 Ocean Sands Drive
                                     Warwick, BM WK02 BERM


                                     Chavez, Lucette X.
                                     7366 NW 1 Manor
                                     Plantation, FL 33317


                                     Cheeswrights (Notaries Public)
                                     Bankside House
                                     107 Leadenhall
                                     London, EC3A 4AF UK




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 115 of
                                                    596
                                     Chemistry & Industrial Hygiene, Inc.
                                     10201 W. 43rd Avenue, Suite 201
                                     Wheat Ridge, CO 80033


                                     Chernoff, Michelle L.
                                     300 West 110th Street
                                     Apt 9G
                                     New York, NY 10026


                                     Cherry Pick Cafe
                                     208 South Hill Street
                                     Los Angeles, CA 90012


                                     Cheryl Dahlstrom
                                     One Courthouse Way, Room 5507
                                     Boston, MA 02210


                                     Cheshire Cat, The
                                     P.O. Box 31013
                                     San Francisco, CA 94131-0013


                                     Chevron Products Company
                                     Attn: Timm A. Miller
                                     6001 Bollinger Canyon Rd, T-2172
                                     San Ramon, CA 94583


                                     Chevron USA, Inc.
                                     6111 Bollinger Canyon Road
                                     Attn: Holly Harris
                                     San Ramon, CA 94583


                                     Chicago Bar Association
                                     Attn: Membership Accounting
                                     321 South Plymouth Court
                                     Chicago, IL 60604


                                     Chicago Title Company
                                     455 Market Street



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 116 of
                                                    596
                                     Suite 2100
                                     San Francisco, CA 94105


                                     Chief of Staff, LLC
                                     601 East 63rd Street, Suite 434
                                     Kansas City, MO 64110


                                     Child and Family Guidance Center
                                     8550 Balboa Boulevard, Suite 155
                                     Northridge, CA 91325


                                     Children's Mercy Hospital
                                     2401 Gillham Road
                                     Section of Allergy, Asthma & Immunology
                                     Kansas City, MO 64108


                                     Chilton, Angela
                                     129 High Street
                                     Arlesey
                                     Bedfordshire, LN SG15 6SX UK


                                     Chiusano, Michael, J.
                                     3221 Hugo Pl
                                     Dallas, TX 75204


                                     Cho, Cynthia, J.
                                     1600 S Joyce St
                                     Apt 1221
                                     Arlington, VA 22202


                                     Choi, Janet
                                     800 West Sixth Street
                                     Los Angeles, CA 90017


                                     Choi, Yunny, E.
                                     7531 11th Avenue NE
                                     Unit C
                                     Seattle, WA 98115



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 117 of
                                                    596
                                     Chong Nishimoto Sia Nakamura & Goya, LLP
                                     1003 Bishop Street, Suite 2500
                                     Honolulu, HI 96813


                                     Chorley, Jason, J.
                                     2150 Louis Holstrom Dr
                                     Morgan Hill, CA 95037


                                     Chris Cakes Inc.
                                     33665 West 119th Street
                                     Edgerton, KS 66021


                                     Chris Fore
                                     18890 Bear Valley Rd
                                     Apple Valley, CA 92308


                                     Christian Dichter & Sluga
                                     2700 North Central Avenue, Ste. 1200
                                     Phoenix, AZ 85004


                                     Christina Lisenby
                                     210 W Temple Street
                                     Los Angeles, CA 90012


                                     Chrome River Technologies, Inc.
                                     5757 Wilshire Blvd., Suite 270
                                     Los Angeles, CA 90036


                                     Chrysler LLC
                                     Chrysler LLC
                                     Billing/Auditing Dept OGC
                                     1000 Chrysler Drive
                                     Auburn Hills, MI 48326-2766


                                     Chu, Stella S.
                                     1200 Brickell Bay



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 118 of
                                                    596
                                     Apt 1007
                                     Miami, FL 33131


                                     Chubb & Son, Inc.
                                     Attn: Mr. Gerard Rudoshko
                                     55 Water Street
                                     New York, NY 10004


                                     Chubb Atlantic Indemnity Ltd
                                     #48 Par-la-Ville Road, Suite 773
                                     Hamilton, BERMUDA HM11


                                     Chubb European Group Limited
                                     Attn Mr Jalil Ur Rehman
                                     One America Square
                                     17 Crosswall
                                     London, EC3N 2AD GB


                                     Chubb Executive Risk
                                     82 Hopmeadow Street
                                     Attn: Bonita C. Yarboro, Claims Examiner
                                     P.O. Box 2002
                                     Simsbury, CT 06070-7683


                                     Chubb Group of Insurance Companies
                                     15260 Ventura Boulevard
                                     Suite 400
                                     Sherman Oaks, CA 91403-5307


                                     Chubb Group of Insurance Cos
                                     15 Mountain View Road
                                     Warren, NJ 07059


                                     Chubb Group of Insurance Cos.
                                     PO Box 5122
                                     Scranton, PA 18505-0554




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 119 of
                                                    596
                                     Chubb Insurance Company
                                     ACE Global Headquarters
                                     17 Woodbourne Avenue
                                     Hamilton, HM 08 BM


                                     Chubb USA
                                     140 Broadway, 40th Flr
                                     New York, NY 10004


                                     Chudleigh, Louise
                                     c/o Sedgwick Chudleigh
                                     E W Pearman Building
                                     20 Brunswick Street
                                     Hamilton,


                                     Chung, Christine, B.; MD
                                     427 Barbara Avenue
                                     Solana Beach, CA 92075


                                     Churg, Andrew; MD, Inc.
                                     2211 Wesbrook Mall
                                     Department of Pathology
                                     Vancouver, BC V6T 1Z7


                                     Ciddio-Morris Associates, Inc.
                                     Attn. Mary Ciddio, MA. CRC, CDMS, ABVE
                                     1520 Spruce Street
                                     Berkeley, CA 94709


                                     CIGNA Behavioral Health, Inc.
                                     PO Box 1450 NW 7307
                                     Minneapolis, MN 55485-7307


                                     Cigna Healthcare
                                     5476 Collections Center DR
                                     Chicago, IL 60693




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 120 of
                                                    596
                                     Cigna
                                     13680 Collection Center Dr.
                                     Chicago, IL 60693


                                     Ciklin Lubitz Martens & O'Connell
                                     515 North Flagler Drive, 20th Floor
                                     West Palm Beach, FL 33401


                                     Cintas Corporation No. 2
                                     P.O. Box 631025
                                     Cincinnati, OH 45263-1025


                                     Cintas Document Management
                                     P.O. Box 633842
                                     Cincinnati, OH 45263-3842


                                     Citadel Investment Group, L.L.C.
                                     131 S. Dearborn St.
                                     Attn: Dean Weinberg
                                     Chicago, IL 60603


                                     Citadel Limited
                                     c/o Trott & Duncan
                                     Barristers & Attorneys
                                     17A Brunswick Street, Hamilton HM10
                                     Key Contact: Terry Lynn Lathan-
                                     ,


                                     Citibank N.A.
                                     Private Bank
                                     1615 Brett Road, OPS III
                                     New Castle, DE 19720


                                     Citicorp Data Systems Inc.
                                     100 Citibank Drive, Bldg. 1, Floor 2
                                     Attn: Stacy Walker, Subpoena Compliance Unit
                                     San Antonio, TX 78245




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30    Page 121 of
                                                    596
                                     Citicorp North America, Inc.
                                     Global Trade
                                     3800 Citibank Center, Bldg B., 3rd Fl
                                     Tampa, FL 33610


                                     Citrix Online
                                     File 50264
                                     Los Angeles, CA 90074-0264


                                     Citrix Systems, Inc.
                                     Attn: Citrix Systems
                                     P.O. Box 931686
                                     Atlanta, GA 31193-1686


                                     City & County of San Francisco Assessmen
                                     #1 Dr. Carlton B. Goodlett Place, Room 405
                                     San Francisco, CA 94102


                                     City Docs Ltd.
                                     The Willows
                                     80 Willow Walk
                                     London, SE1 5SY UK


                                     City Expeditor Inc.
                                     286 5th Avenue
                                     New York, NY 10001


                                     City Fare Inc
                                     749 W Venice Blvd
                                     Los Angeles, CA 90015


                                     City Mechanical, Inc.
                                     724 Alfred Nobel Drive
                                     Hercules, CA 94547


                                     City of Benicia
                                     250 East L Street
                                     Benicia, CA 94510



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 122 of
                                                    596
                                     City of Berkeley
                                     2344 Sixth Street
                                     Berkeley, CA 94710


                                     City of Camas
                                     616 NE 4th Avenue
                                     Camas, WA 98607


                                     City of Chicago, Department of Revenue
                                     3510 S. Michigan Avenue
                                     Chicago, IL 60653


                                     City of Corona
                                     P.O. Box 940
                                     Corona, CA 92878-0940


                                     City of Dallas
                                     2014 Main Street
                                     Dallas, TX 75201


                                     City of Fort Lauderdale
                                     100 N Andrews Avenue, 1st FL
                                     Fort Lauderdale, FL 33301


                                     City of Knoxville
                                     400 W. Main Street, Ste. 505
                                     Knoxville, TN 37902


                                     City of La Mesa
                                     8130 Allison Avenue
                                     La Mesa, CA 91942


                                     City of Los Angeles
                                     10250 Etiwanda
                                     Northridge, CA 91325




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 123 of
                                                    596
                                     City of Miami
                                     444 SW 2nd Ave
                                     Miami, FL 33130


                                     City of Newark - Payroll Tax
                                     P.O. Box 15118
                                     Newark, NJ 07192-5118


                                     City of Oxnard
                                     City Clerk's office, City of Oxnard
                                     300 W. Third Street, 4th Floor
                                     Oxnard, CA 93030


                                     City of Pomona
                                     City Attorney's Office
                                     505 S. Garey Avenue
                                     Pomona, CA 91766


                                     City of Roseville
                                     1051 Junction Blvd.
                                     Roseville, CA 95678


                                     City of San Mateo
                                     Attn Roy Abrams, Esq
                                     City Attorney
                                     330 West 20th Avenue
                                     San Mateo, CA 94403


                                     City of San Ramon
                                     City Manager
                                     7000 Bollinger Canyon Road
                                     San Ramon, CA 94583


                                     City of Santa Rosa
                                     100 Santa Rosa Avenue
                                     Suite 10
                                     Santa Rosa, CA 95407




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 124 of
                                                    596
                                     City of Seattle
                                     P.O. Box 34907
                                     Seattle, WA 98124-1907


                                     City of Tracy Police Department
                                     Attn: Records Unit
                                     1000 Civic Center Drive
                                     Tracy, CA 95376


                                     City Reporters, Inc
                                     117 Park Avenue
                                     First Floor
                                     Oklahoma, OK 73102


                                     City Reporters, Inc.
                                     15466 Los Gatos Boulevard, #109-37
                                     Los Gatos, CA 95032


                                     CityLeaf
                                     P.O. Box 20538
                                     Oakland, CA 94620-0538


                                     Citywide Reporters
                                     27273 Blue Spruce Place
                                     Santa Clarita, CA 91354


                                     CJ's Deli
                                     3009 Harding Avenue
                                     Bronx, NY 10465


                                     Claggett, Sunny, D.
                                     1345 Ridley Way
                                     San Jose, CA 95125


                                     Claim Fox, Inc
                                     905 Marconi Ave.
                                     Ronkonkoma, NY 11779



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 125 of
                                                    596
                                     Claims Processing Facility
                                     1771 West Diehl Road, Suite 220
                                     Naperville, IL 60563


                                     Claims Resolution Management Corporation
                                     Attn: Christine Phillips
                                     3120 Fairview Park Drive, Suite 200
                                     Falls Church, VA 22042


                                     Claire A. Lyons
                                     1215 Main Street
                                     Greenport, NY 11944


                                     Clancy, Tara, K.
                                     2067 Whitehall Place
                                     Alameda, CA 94501


                                     Clarien Trust a/t/f Colonial Master Reti
                                     P.O. Box HM 1559
                                     Hamilton, BERMUDA


                                     Clark County Superior Court
                                     1200 Franklin St.
                                     Vancouver, WA 98660


                                     Clark Reporting & Associates
                                     300 South University
                                     Mt. Pleasant, MI 48858


                                     Clark, Diane S.
                                     137 SW 3rd Street
                                     Dania Beach, FL 33004


                                     Clarus Group LLC
                                     9401 Indian Creek Parkway, Ste 500
                                     Overland Park, KS 66210



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 126 of
                                                    596
                                     Claudia Badano & Associates, Inc
                                     7843 Beckett Street
                                     Sunland, CA 91040


                                     Clean Sweep
                                     27 Harvey Road
                                     Pagat PG 04
                                     ,


                                     Clements, Alan, C.
                                     118 6th Ave N
                                     Apt 205
                                     Seattle, WA 98109


                                     Clemons, Justin
                                     1176 Mississippi Avenue
                                     Dallas, TX 75207


                                     Clerk of Court
                                     Northern District of Texas
                                     1100 Commerce Street, 12th Floor
                                     Dallas, TX 75242


                                     Clerk of the Circuit Court
                                     11 S. Water
                                     Liberty, MO 64068


                                     Clerk of the Circuit Court
                                     Richard J. Daley Center
                                     69 West Washington Street
                                     Chicago, IL 60602


                                     Clerk of the Colorado Supreme Court
                                     1560 Broadway, Suite 1810
                                     Denver, CO 80202




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 127 of
                                                    596
                                     Clerk of the Court
                                     Erie County Hall
                                     92 Franklin Street
                                     Buffalo, NY 14202


                                     Clerk of the Court
                                     U.S. Court of Federal Claims
                                     717 Madison PL NW
                                     Washington, DC 20005


                                     Clerk of the Court
                                     US Court of Appeal, 11th Circuit
                                     56 Forsyth Street, N.W.
                                     Atlanta, GA 30303


                                     Clerk of the District Court
                                     County of Park
                                     PO Box 1960
                                     Cody, WY 82414-1960


                                     Clerk of the Superior Court
                                     700 W. Civic Center Drive
                                     Central Justice Center
                                     Santa Ana, CA 92701


                                     Clerk of the Superior Court
                                     801 10th Street, 4th Floor
                                     Modesto, CA 95354


                                     Clerk of the Superior Court
                                     8303 N. Haven Avenue, First Floor
                                     Rancho Cucamonga, CA 91730


                                     Clerk of the Supreme Court of Texas
                                     P.O. Box 12248
                                     Austin, TX 78711-2248




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 128 of
                                                    596
                                     Clerk of the Supreme Court
                                     P.O. Box 2352
                                     Jefferson City, MO 65102-2352


                                     Clerk of the Supreme Court
                                     Supreme Court Building
                                     200 East Capitol
                                     Springfield, IL 62701


                                     Clerk of the US District Court
                                     110 Michigan Street NW
                                     Grand Rapids, MI 49503


                                     Clerk, Appellate Division
                                     New York State Supreme Court
                                     Appellate Division, First Department
                                     41 Madison Avenue, 26th Floor
                                     New York, NY 10010


                                     Clerk, DeKalb County Superior Court
                                     556 North McDonough Street
                                     Decatur, GA 30030


                                     Clerk, Kansas Supreme Court
                                     Attorney Registration
                                     P.O. Box 159
                                     Shawnee Mission, KS 66201-0159


                                     Clerk, Los Angeles Superior Court
                                     600 S. Commonwealth
                                     Los Angeles, CA 90005


                                     Clerk, U. S. District Court
                                     517 East Wisconsin Avenue, Rm. 362
                                     Milwaukee, WI 53202


                                     Clerk, U.S. Court of Appeals, 6th Circui
                                     Potter Stewart U.S. Court House



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 129 of
                                                    596
                                     100 East Fifth Street
                                     Room 540
                                     Cincinnati, OH 45202


                                     Clerk, U.S. District Court
                                     ATTN: Attorney Admissions Clerk
                                     300 Willow Street, Room 104
                                     Beaumont, TX 77701


                                     Clerk, U.S. District Court
                                     Middle District of Florida
                                     2110 First Street, Room 2-194
                                     Fort Myers, FL 33901


                                     Clerk, U.S. District Court
                                     P.O. Box 61010
                                     Houston, TX 77208-1010


                                     Clerk, U.S. District Court
                                     U.S. District Court, Eastern District of Michigan
                                     231 W. Lafayette Blvd.
                                     Detroit, MI 48226


                                     Clerk, U.S. District Court, Southern Distict
                                     P. O. Box 61010
                                     Houston, TX 77208-1010


                                     Clerk, United States Court of Federal Cl
                                     717 Madison Place, NW
                                     Washington, DC 20005


                                     Clerk, United States Court
                                     600 Camp Street
                                     Fifth Circuit Court of Appeals
                                     New Orleans, LA 70130




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30         Page 130 of
                                                    596
                                     Clerk, United States District Court
                                     1100 Commerce Street
                                     Dallas, TX 75242


                                     Clerk, US Court of Appeals
                                     95 Seventh Street
                                     San Francisco, CA 94103


                                     Cleveland Clinic Florida
                                     3100 Weston Road
                                     Division of Radiology
                                     Weston, FL 33331


                                     Client Protection Fund of the Bar of MD
                                     200 Harry S. Truman Parkway #350,
                                     Annapolis, MD 21401


                                     Client Security Fund
                                     P. O. Box 1379
                                     Hartford, CT 06143-1379


                                     ClientFocus
                                     324 Arguello Blvd., #1
                                     San Francisco, CA 94103


                                     ClientsFirst Services Inc.
                                     P.O. Box 55225
                                     Atlanta, GA 30308-5225


                                     Clinton & Clinton
                                     100 Oceangate, Suite 1400
                                     Long Beach, CA 90802


                                     Clipson, Clark, R.
                                     3921 Goldfinch Street
                                     San Diego, CA 92103




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 131 of
                                                    596
                                     CLM Alliance Inc.
                                     171 West 71st Street, 12th Floor
                                     New York, NY 10023


                                     Clyde & Co., U.S. LLP
                                     101 Second Street, 24th Floor
                                     San Francisco, CA 94105


                                     CMAA S. Ca. Chapter
                                     7926 Jones Branch Drive, Suite 800
                                     McLean, VA 22102


                                     CNA Insurance Companies
                                     1100 Cornwall Road
                                     P.O. Box 0906
                                     Monmouth Junction, NJ 08852-0906


                                     CNA Insurance Companies
                                     Attn: Mary Lou Hutson, Esq.
                                     Claims Consultant
                                     8601 McAlphine Park Drive, # 100B
                                     Charlotte, NC 28211


                                     CNH Industrial America LLC
                                     P.O. Box 2295
                                     Racine, WI 53404-0095


                                     Coalition of Court Reporters of Los Ange
                                     205 South Broadway, Suite 1008
                                     Los Angeles, CA 90012


                                     Coast Rehabilitation Services, Inc.
                                     5290 Overpass Road, Suite 118
                                     Santa Barbara, CA 93111


                                     Coastal Care Corporation
                                     2396 SE Ocean Blvd
                                     Stuart, FL 34996



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 132 of
                                                    596
                                     Coastal Reporting Service
                                     13301 East Freeway
                                     Suite 202
                                     Houston, TX 77015


                                     Coats, Rose, Yale, Ryman & Lee
                                     3 E Greenway Plaza, Suite 2000
                                     Houston, TX 77046


                                     Cockle Legal Briefs
                                     2311 Douglas Street
                                     Omaha, NE 68102


                                     Coffee Unlimited
                                     1408 S. Clinton
                                     Chicago, IL 60607


                                     CoffeeWorks Bermuda Ltd.
                                     10 Harvey Road, Paget PG04
                                     , BERMUDA


                                     Coffey, Gudgel & McDaniel, PLLC
                                     4725 East 91st. Street, Suite 100
                                     Tulsa, OK 74137


                                     Cogan, Ladd, C.
                                     1513 NE 113th St
                                     Kansas City, MO 64155


                                     Cogent Communications, Inc.
                                     P.O. Box 791087
                                     Baltimore, MD 21279-1087


                                     Cohen & Associates, Inc.
                                     2530 Wilshire Blvd., 3rd Floor
                                     Santa Monica, CA 90403



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 133 of
                                                    596
                                     Cohen Group, The
                                     Three Waters Park Drive, Suite 226
                                     San Mateo, CA 94403


                                     Cohen Placitella & Roth PC
                                     2001 Market St.
                                     Suite 2900
                                     Philadelphia, PA 19103


                                     Cohen Volk Economic Consulting Group
                                     3650 Mt. Diablo Blvd., Suite 104
                                     Lafayette, CA 94549


                                     Cohen, Mark
                                     1155 Alpine Road
                                     Walnut Creek, CA 94596


                                     Cohen, Richard, MD, MPH, Inc.
                                     P.O. Box 3717
                                     Saratoga, CA 95070-1717


                                     Cohen, Robert
                                     201 South Biscayne Boulevard, Suite 850
                                     Miami, FL 33131


                                     Colarusso, Calvin, A.
                                     8899 University Center Lane, Suite 170
                                     San Diego, CA 92122


                                     Cole Hardware
                                     70 Fourth Street
                                     San Francisco, CA 94103


                                     Cole, Robert, E.
                                     2121 Wilshire Boulevard, Suite 302
                                     Santa Monica, CA 90403



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 134 of
                                                    596
                                     Coleman, Ashley, N.
                                     13041 Newhaven Drive
                                     North Tustin, CA 92705


                                     Coleman, Christine, M.
                                     5614 Dawes Ave.
                                     Alexandria, VA 22311


                                     Coleman, Kevin, C.
                                     369-B Third Street, # 127
                                     San Rafael, CA 94901


                                     Collier, Amanda, L.
                                     11020 Cernech Ave
                                     Kansas City, KS 66109


                                     Collin County District Clerk
                                     2100 Bloomdale Road
                                     Suite 10353
                                     McKinney, TX 75071


                                     Collings, Christopher, J.
                                     4017 San Amaro Dr
                                     Coral Gables, FL 33146


                                     Collins, David
                                     3 Park Plaza, 17th Floor
                                     Irvine, CA 92614


                                     Collins, Tom
                                     1301 West 25th Street, Suite 520
                                     Austin, TX 78705


                                     Collision and Injury Dynamics, Inc.
                                     149 Sheldon Street
                                     El Segundo, CA 90245



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 135 of
                                                    596
                                     Collision Research & Analysis, Inc.
                                     2209 W. 190th Street
                                     Torrance, CA 90504


                                     Collodel, Douglas J.
                                     1636 N Kellen Drive
                                     Brea, CA 92821


                                     Colon, Elsa E.
                                     116 Fair Street
                                     Carmel, NY 10512


                                     Colonial Parking, Inc.
                                     P.O. Box 79241
                                     Baltimore, MD 21279-0241


                                     Colorado Interactive, LLC
                                     P.O. Box 913008
                                     Denver, CO 80291-3008


                                     Colorado Press Service, Inc.
                                     1336 Glenarm Place
                                     Denver, CO 80204


                                     Colorado Secretary of State
                                     1560 Broadway, Ste. 200
                                     Denver, CO 80202


                                     Coluccio, Megan, M.
                                     4300 NE 55th St
                                     Apt 1
                                     Seattle, WA 98105


                                     Columbia Books, Inc.
                                     P.O. Box 41868
                                     Austin, TX 78704-0032



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 136 of
                                                    596
                                     Columbini, Joan Marie
                                     450 Golden Gate Avenue
                                     United States Northern District Court
                                     San Francisco, CA 94102


                                     Colville Community Senior Center
                                     CCSC
                                     P.O. Box 29
                                     Colville, WA 99114-0029


                                     Colwell Consulting LLC
                                     8777 N Gainey Center Dr.
                                     Scottsdale, AZ 85258


                                     Combs Reporting, Inc.
                                     595 Market St., Ste 620
                                     San Francisco, CA 94105


                                     Comcast Cable
                                     P.O. Box 3001
                                     Southeastern, PA 19398-3001


                                     Comcast Corporation
                                     P.O. Box 34744
                                     Seattle, WA 98124-1744


                                     ComEd
                                     P.O. Box 6111
                                     Carol Stream, IL 60197-6111


                                     Commercial Real Estate Women Seattle & S
                                     2150 North 107th Street, Suite 205
                                     Seattle, WA 98133




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 137 of
                                                    596
                                     Commission on Continuing Legal Education
                                     30 South Meridian St, Ste 950
                                     Indianapolis, IN 46204


                                     Commissioner of Motor Vehicles
                                     P.O. Box 2086
                                     NYS Dept. of Motor Vehicles
                                     MV-198C Processing
                                     Albany, NY 12220-0086


                                     Commissioner of Revenue Services
                                     P.O. Box 5031
                                     State of Connecticut
                                     Department of Revenue Services
                                     Hartford, CT 06102-5031


                                     Commonwealth of Massachusetts
                                     One Ashburton Place
                                     McCormack Building
                                     Boston, MA 02108


                                     CommonWealth Partners
                                     515 South Flower Street, 32nd Floor
                                     Los Angeles, CA 90071


                                     Communicaid, Inc.
                                     P.O. Box 92849
                                     Finance Dept.
                                     Southlake, TX 76092-0849


                                     Communication Resources, Inc.
                                     P.O. Box 1410
                                     Wall, NJ 07719-1410


                                     Community Psychiatry Associates, Oakland
                                     P.O. Box 717
                                     Adrian, MI 49221-0717




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 138 of
                                                    596
                                     Commuter Check Services Corp.
                                     320 Nevada Street, 4th Floor
                                     Edenred USA
                                     Newton, MA 02460


                                     Companies House
                                     4 Abbey Orchard Street
                                     Westminster
                                     London, SW1P 2HT UK


                                     CompData
                                     P.O. Box 757
                                     Agoura Hills, CA 91376-0757


                                     Compex Legal Services, Inc.
                                     P.O. Box 2738
                                     Torrance, CA 90509-2738


                                     Complete Office of California Inc.
                                     P.O. Box 4318
                                     Cerritos, CA 90703-4318


                                     Complex Orthopaedic Evaluations, Inc
                                     6817 Southpoint Parkway
                                     Suite 1704
                                     Jacksonville, FL 32216


                                     Computing Source
                                     29401 Stephenson Hwy.
                                     Madison Hts., MI 48071


                                     Concep
                                     11 Harrison Street, Level 2
                                     New York, NY 10013


                                     Concert Technologies Group, Inc.
                                     43766 Trade Center Place, Ste. 130
                                     Dulles, VA 20166



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 139 of
                                                    596
                                     Concierge Medicine LA
                                     8264 Santa Monica Blvd
                                     West Hollywood, CA 90046


                                     Condron, Peter C.
                                     11120 Luxmanor Rd
                                     Rockville, MD 20852


                                     Conduent Incorporated
                                     P.O. Box 202617
                                     Dallas, TX 75202-8226


                                     Confidential Communications Internationa
                                     208 Lenox Avenue, #237
                                     Westfield, NJ 07090


                                     Conley, Scott
                                     1550 Sutter
                                     #327
                                     San Francisco, CA 94109


                                     Connecticut Department of Revenue
                                     P.O. Box 2936
                                     Hartford, CT 06104-2936


                                     Connection
                                     P.O. Box 536464
                                     Pittsburgh, PA 15253-5906


                                     ConocoPhillips Company
                                     John A Depasquale, Attorney
                                     Chevron Products Company
                                     P O Box 7643
                                     San Francisco, CA 94120-7643




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 140 of
                                                    596
                                     Constance Lee & Company
                                     150 Fisher Lane
                                     Baden, PA 15005


                                     Construciton Forensics, Inc.
                                     73810 Dinah Shore Drive
                                     Palm Desert, CA 92211


                                     Construction Defect Forensics
                                     26074 Ave Hall
                                     Unit 10
                                     Valencia, CA 91355


                                     Construction Lawyers Society of America
                                     235 Peachtree Street, NE, Ste. 400
                                     Atlanta, GA 30303


                                     Construction Science and Engineering, In
                                     218 East Main Street
                                     Westminster, SC 29693


                                     Consultores De Negocios SAS
                                     Carrera 67 42 61
                                     Bogota,


                                     Conti, Peter
                                     6768 1/2 49th Avenue North
                                     St. Petersburg, FL 33703


                                     Continental Insurance Cos.
                                     Continental Guaranty & Credit
                                     Attn Trish Duarte
                                     11031 Sun Center Drive
                                     Rancho Cordova, CA 95670


                                     Continuity of Operations Planning LLC
                                     c/o Campbell Streigel Accounting




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 141 of
                                                    596
                                     11532 W. 119th Street
                                     Overland Park, KS 66213


                                     Contra Costa County Bar Association
                                     704 Main Street
                                     Martinez, CA 94553


                                     Contra Costa County Recorder
                                     P.O. Box 350
                                     Martinez, CA 94553-0135


                                     Contra Costa Superior Court
                                     649 Main Street
                                     Martinez, CA 94553


                                     Contractors State License Board
                                     9821 Business Park Drive
                                     Sacramento, CA 95827


                                     Control Air Conditioning Corp.
                                     5200 E. La Palma Avenue
                                     Anaheim, CA 92807


                                     Convenience Coffee
                                     12 Church Street, Suite 308
                                     Hamilton HM 11,


                                     Conyers, Caitlin, J.
                                     5 Fairylands Rd
                                     Pembroke, BM 12345


                                     Cooch and Taylor Attorneys At Law
                                     the Brandywine Building
                                     100o West Streret, 10th Flr.
                                     Wilmington, DE 19801




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 142 of
                                                    596
                                     Cooch and Taylor
                                     1000 North West Street, 10th Floor
                                     P.O. Box 1680
                                     Wilmington, DE 19899-1680


                                     Cook & Wiley Inc.
                                     3751 Westerre Parkway, Suite D-1
                                     Richmond, VA 23233


                                     Cook County Circuit Clerk
                                     50 West Washington Street
                                     Daley Center
                                     Chicago, IL 60602


                                     Cook County Sheriff
                                     50 West Washington Street
                                     Daley Center
                                     Chicago, IL 60602


                                     Cook Ross, Inc.
                                     8630 Fenton Street, Suite 824
                                     Silver Spring, MD 20910


                                     Cook, Charlotte, K.
                                     11808 E 59th Ter
                                     Kansas City, MO 64133


                                     Cook, Kimberly A.
                                     8335 Cheryl Lane
                                     Miami, FL 33143


                                     Cook, Kimberly, A.
                                     8335 Cheryl Lane
                                     Miami, FL 33143


                                     Cooney & Conway
                                     120 N. la Salle St.




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 143 of
                                                    596
                                     Suite 3000
                                     Chicago, IL 60602


                                     Cooper, Martin
                                     120 South Spalding Drive, Suite 400
                                     Beverly Hills, CA 90212


                                     Cooper, Michelle, L.
                                     2635 Contra Costa Blvd Apt D9
                                     Pleasant Hill, CA 94523


                                     Cooper, Monty, L.
                                     1935 Woodshade Court
                                     Bowie, MD 20721


                                     Copeland, Suzette N.
                                     3526 Waldorf Dr
                                     Dallas, TX 75229


                                     Copi Rite
                                     18103 Skypark Circle, Suite B
                                     Irnive, CA 92614


                                     Copifax Limited
                                     96 North Shore Rd
                                     Hamilton Parish,


                                     Copy Plus
                                     2255 Watt Avenue, #385
                                     Sacramento, CA 95825


                                     Copy Quest Legal Services, Inc.
                                     P.O. Box 4886
                                     Covina, CA 91723-4886


                                     Copydox/Blackstone Discovery
                                     2656 East Bayshore Road



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 144 of
                                                    596
                                     Attn: Accounts Receivable
                                     Palo Alto, CA 94303


                                     CopyScan, Inc
                                     1230 South Andrews Avenue
                                     Fort Lauderdale, FL 33316


                                     Copyscan, Inc.
                                     1166 Columbia Street
                                     San Diego, CA 92101


                                     Coraselli Beachler McTiernan & Coleman L
                                     20 Stanwix St., 7th Flr.
                                     Pittsburgh, PA 15222


                                     Corbett, Linda, A.
                                     1420 Green Street
                                     Apt 1
                                     San Francisco, CA 94109


                                     Corbin, Viann, M.
                                     30902 Clubhouse Dr
                                     Apt 16b
                                     Laguna Niguel, CA 92677


                                     Coreval LLC & Martin Zeeb
                                     401 N Church Street, Ste. B
                                     Visalia, CA 93291


                                     Corgan
                                     580 California Streret
                                     Suite 1602
                                     San Francisco, CA 94104


                                     Corham, Todd A.
                                     717 S Columbus Blvd Unit 704
                                     Philadelphia, PA 19147




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 145 of
                                                    596
                                     Cork Gully LLP
                                     6 Snow Hill
                                     London, EC1A 2AY UK


                                     Corley, Kanika, D.
                                     100 S Doheny Drive
                                     Apt 423
                                     Los Angeles, CA 90048


                                     Cornell, Erin, A.
                                     2228 Union St
                                     #202
                                     San Francisco, CA 94123


                                     Cornerstone Medical Legal Consulting and
                                     2156 Calle Poco
                                     El Cajon, CA 92019


                                     Cornerstone Research, Inc.
                                     Two Embarcadero Center, 20th Floor
                                     San Francisco, CA 94111


                                     Corodata Shredding, Inc.
                                     P.O. Box 846137
                                     Los Angeles, CA 90084-6137


                                     Corovan Moving & Storage Co.
                                     P.O. Box 840778
                                     Los Angeles, CA 90084-0778


                                     Corporate Care
                                     3530 West T.C. Jester Blvd.
                                     Houston, TX 77018


                                     Corporate Caterers of KC
                                     2631 Holmes Street
                                     Kansas City, MO 64108



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 146 of
                                                    596
                                     Corporate Essentials
                                     2 Cranberry Road
                                     Suite 2A
                                     Parsippany, NJ 07054


                                     Corporate Express 133245865
                                     P.O Box 95708
                                     Chicago, IL 60690-7225


                                     Corporate Tax Incentives
                                     10860 Gold Center Drive, Suite # 225
                                     Rancho Cordova, CA 95670


                                     Corporation of Lloyd's
                                     One Lime Streret
                                     London, EC3M 7HA UK


                                     Corporation Service Company
                                     P.O. Box 13397
                                     Philadelphia, PA 19101-3397


                                     Correia, Rachael, X.
                                     16 Verdmont Rd
                                     Studio
                                     Smiths, BM FL05


                                     Corridor Inc.
                                     9706 Faraway Farm Rd.
                                     Tallahassee, FL 32317


                                     Corrosion Testing Laboratories, Inc.
                                     60 Blue Hen Drive
                                     Newark, DE 19713




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 147 of
                                                    596
                                     Corsello Family Partners
                                     45 Biscay Court
                                     Campbell, CA 95008


                                     Cort Business Services, Inc.
                                     P.O. Box 17401
                                     Baltimore, MD 21297-1401


                                     Corte, Nicholas A.
                                     33 Hazel Ave
                                     Livingston, NJ 07039


                                     Cortner, Claire L.
                                     964 Shattuck Ave
                                     Berkeley, CA 94707


                                     Corvera, Kimberly, A.
                                     4632 Richelieu Place
                                     Los Angeles, CA 90032


                                     Cory Watson PC
                                     2131 Magnolia Avenue South
                                     Birmingham, AL 35205


                                     Cosgrove, Philip, R.
                                     1625 Fairmount Ave
                                     La Canada, CA 91011


                                     Cosgrove, Phillip R.
                                     1625 Fairmount Avenue
                                     La Canada, CA 91011


                                     Cosgrove, Ryan, E.
                                     1625 Fairmount Ave
                                     La Canada, CA 91011




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 148 of
                                                    596
                                     Costco Wholesale Corporation
                                     10809 - 120th Avenue N.E.
                                     Kirkland, WA 98033


                                     Costco
                                     450 10th Street
                                     San Francisco, CA 94103


                                     Coulter Reporting, LLC
                                     P.O. Box 2916
                                     Louisville, KY 40201-2916


                                     Council of Better Business Bureaus, Inc.
                                     P.O. Box 34938
                                     Alexandria, VA 22334-0938


                                     Counsel on Call, LLC
                                     112 Westwood Place, Suite 350
                                     Brentwood, TN 37027


                                     Counsel Press Inc.
                                     P.O. Box 65019
                                     Baltimore, MD 21264-5019


                                     County Clerk, Queens County
                                     88-11 Sutphin Boulevard
                                     Jamaica, NY 11435


                                     County of Los Angeles
                                     648 Kenneth Hahn Hall of Administration
                                     500 W. Temple Street
                                     Attn: Ms. Kathy Cruz
                                     Los Angeles, CA 90012


                                     County of Sacramento
                                     700 H Street, #2650
                                     Sacramento, CA 95814




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 149 of
                                                    596
                                     County of Suffolk
                                     235 Griffing Avenue
                                     Riverhead, NY 11901


                                     Courier Depot
                                     P.O. Box 93097
                                     Austin, TX 78709-3097


                                     Court Call, LLC
                                     6383 Arizona Circle
                                     Los Angeles, CA 90045


                                     Court Reporters Clearinghouse, Inc.
                                     1225 North Loop West, Suite 327
                                     Houston, TX 77008


                                     Court Reporting Cost Containment
                                     5050 Tilghman Street, Suite 120
                                     Allentown, PA 18104


                                     Court Support, Inc
                                     181 Hillside Avenue
                                     Williston Park, NY 11596


                                     Courthouse News Service
                                     30 N. Raymond, Ste. 310
                                     Pasadena, CA 91103


                                     CourtTrax
                                     12600 SE 38th Street, Suite 150
                                     Bellevue, WA 98006


                                     COV Logistics Company
                                     P.O. Box 842637
                                     Los Angeles, CA 90084-2637




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 150 of
                                                    596
                                     Covenant Consulting LLC
                                     5251 W. 116th Place, Ste. 200
                                     Leawood, KS 66211


                                     Covey, David M.
                                     47 Plaza Street
                                     Brooklyn, NY 11217


                                     Cowen & Garza, LLP
                                     506 East Doe Avenue
                                     McAllen, TX 78504


                                     Cowen Group
                                     599 Lexington Ave.
                                     20th Floor
                                     New York, NY 10022


                                     Cowlitz County Superior Court
                                     312 SW 1st Ave. Floor 2
                                     Kelso, WA 98626


                                     Cox Communications, Inc.
                                     P.O. Box 53280
                                     Phoenix, AZ 85072-3280


                                     Cozen and O'Connor
                                     501 West Broadway, Suite 1610
                                     San Diego, CA 92101


                                     CP LegalMed Consulting
                                     4058 Hogg Street
                                     San Diego, CA 92115


                                     CPF 801 Tower LLC
                                     One Financial Plaza
                                     755 Main Street
                                     Hartford, CT 06103




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 151 of
                                                    596
                                     CPF District Owner, LLC
                                     P.O. Box 851309
                                     Minneapolis, MN 55485-1309


                                     CPI One Point
                                     P.O. Box 292130
                                     Lewisville, TX 75029-2130


                                     CPP, Inc.
                                     P.O. Box 49156
                                     San Jose, CA 95161-9156


                                     CPR Institute, Inc.
                                     30 E. 33rd St, 6th Floor
                                     New York, NY 10016


                                     CQ Roll Call
                                     77 K NE 8th Floor
                                     Washington, DC 20002


                                     Crain Communications Inc.
                                     P.O. Box 433283
                                     Palm Coast, FL 32143-3283


                                     Crane Co.
                                     K&L Gates LLP
                                     Southeast Financial Center
                                     200 S. Biscayne Blvd., 39th Floor
                                     Attn: Rebecca Kibbe, Esq.
                                     Miami, FL 33131


                                     Crane Engineering
                                     2355 Polaris Lane North, Suite 120
                                     Plymouth, MN 55447




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 152 of
                                                    596
                                     Crane, Joel, B.
                                     3643 Northwood Drive
                                     Castro valley, CA 94546


                                     Craters & Freighters South Central Texas
                                     421 Commercial Drive
                                     Buda, TX 78610


                                     Crawford & Company
                                     P O Box 4208
                                     Burlingame, CA 94010-0840


                                     Crawford, Pamela, D.
                                     8831 Broadmoor Street
                                     Apt 3803
                                     Overland Park, KS 66212


                                     Creative Marketing Concepts
                                     233 Sansome Street
                                     Suite 300
                                     San Francisco, CA 94104


                                     Credit General Insurance Co
                                     Attn Edward Ames Esq
                                     Lakepoint Office Park
                                     3201 Enterprise Parkway
                                     Beachwood, OH 44122


                                     Cresa Partners of Los Angeles, Inc.
                                     11726 San Vicente Boulevard
                                     Suite 500
                                     Los Angeles, CA 90049


                                     CREW Network
                                     1201 Wakarusa Drive, Suite D
                                     Lawrence, KS 66049




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 153 of
                                                    596
                                     Cripps LLP
                                     Number 22
                                     Mount Ephraim
                                     Tumbridge Wells
                                     Kent , TN4 8AS UK


                                     Crivello, Carlson, Picou & Andrekanic LL
                                     1012 Plummer Drive, Suite 201
                                     Edwardsville, IL 62025


                                     CrossPointe Construction, Inc.
                                     P.O. Box 163114
                                     Austin, TX 78716-3114


                                     Crossroads Culinary LLC
                                     1900 Main Street
                                     Kansas City, MO 64108


                                     Crossroads Investigation Services
                                     P.O. Box 38
                                     Westwood, NJ 07675-0038


                                     Crow, Paula, S.
                                     886 Freeman Lane
                                     Grass Valley, CA 95949


                                     Crowther Consulting Corporation
                                     4712 Admiralty Way, #1227
                                     Marina del Rey, CA 90292


                                     Crump, Eloisa
                                     4400 NE Parvin Rd
                                     Kansas City, MO 64117


                                     Cruz-Lauer, Elva
                                     United States Court Reporter
                                     401 West Washington Street, SPC-33
                                     Phoenix, AZ 85003



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 154 of
                                                    596
                                     Crystal Springs
                                     P.O. Box 660579
                                     Dallas, TX 75266-0579


                                     CS Disco Inc.
                                     4400 Post Oak Parkway
                                     Suite 2700
                                     Houston, TX 77027


                                     CSI Global Deposition Services - CA, LLC
                                     Attn: Accounting Department
                                     4950 North O'Connor Rd, Suite 152
                                     Irving, TX 75062


                                     CT Corporation System
                                     P.O. Box 4349
                                     Carol Stream, IL 60197-4349


                                     CT Lien Solutions
                                     P.O. Box 301133
                                     Dallas, TX 75303-1133


                                     CT TyMetrix
                                     20 Church Street, 11th Floor
                                     Hartford, CT 06103


                                     Cullen Maritime Services, Inc.
                                     465 46th Street
                                     Richmond, CA 94805


                                     Culligan International Company
                                     Attn Susan Bennett
                                     Culligan International Company
                                     One Culligan Parkway
                                     Northbrook, IL 60062




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 155 of
                                                    596
                                     Cumis Insurance Society, Inc.
                                     P O Box 0391
                                     Madison, WI 53701-0391


                                     Cunningham Dispute Resolution Services L
                                     141 Adelaide Street West, Suite 1108
                                     Toronto, ON M5H 3L5 CANADA


                                     Current Business Technologies
                                     P.O. Box 670277
                                     Dallas, TX 75367-0271


                                     Current Issues: A Library Service
                                     3300 Stevenson Ave
                                     Austin, TX 78703


                                     Curry, Celina, L.
                                     9112 Cedar Street
                                     Apt B
                                     Bellflower, CA 90706


                                     Curry, Lynn, M.
                                     2113 Madison Ave
                                     Redwood City, CA 94061


                                     Curt P. Comstock, M.D.
                                     Department of Orthopedic Surgery
                                     751 S. Bascom Avenue
                                     San Jose, CA 95128


                                     Cushman & Wakefield of California, Inc.
                                     601 South Figueroa St.,47th Floor
                                     Los Angeles, CA 90071


                                     Custer Agency, Inc.
                                     10400 Overland Road, #280
                                     Boise, ID 83709




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 156 of
                                                    596
                                     Custom Benefit Administrators
                                     P.O. Box 2170
                                     Rocklin, CA 95677-8170


                                     CVS Pharmacy, Inc.
                                     One CVS Drive
                                     Att: Privacy Office
                                     Woonsocket, RI 02895


                                     D&B
                                     P.O. Box 75434
                                     Chicago, IL 60675-5434


                                     D.C. Court of Appeals
                                     430 E. Street, NW, Room 123
                                     Washington, DC 20001


                                     D.E. Mortimer
                                     24 Harvey Road
                                     Paget PG05,


                                     Dade County Bar Association
                                     123 Northwest First Avenue, Suite 214
                                     Miami, FL 33128


                                     Dade County Clerk's Office
                                     73 W. Flagler St., STE 137
                                     Miami, FL 33130


                                     Dade County Defense Bar Association
                                     Holland & Knight
                                     701 Brickell Avenue
                                     Suite 3300
                                     Miami, FL 33131




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 157 of
                                                    596
                                     Daijogo & Pedersen, LLP
                                     21 Tamal Vista Blvd., Suite 295
                                     Coret Madera, CA 94925


                                     Dailey, Thomas, P.
                                     7700 Irvine Center Dr., Suite 800
                                     Irvine, CA 92618


                                     Daily Journal Corporation
                                     915 East First Street
                                     Los Angeles, CA 90012


                                     Daimler Trucks North America LLC
                                     Attn: Daniel W. Howard
                                     4747 North Channel Avenue
                                     Portland, OR 97217


                                     Dallas Association of Young Lawyers
                                     2101 Ross Avenue
                                     Dallas, TX 75201


                                     Dallas Bar Association
                                     2101 Ross Avenue
                                     Attn: Kim Watson - Membership
                                     Dallas, TX 75201


                                     Dallas Central Appraisal District
                                     Open Records
                                     2949 N. Stemmons Freeway
                                     Dallas, TX 75247


                                     Dallas Chapter ALA
                                     Janet Tedder
                                     Hartline Dacus Barger Dreyer LLP
                                     6688 N. Central Exressway, Suite 1000
                                     Dallas, TX 75206




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 158 of
                                                    596
                                     Dallas County District Clerk
                                     George L. Allen Sr. Courts Bldg.
                                     600 Commerce St.
                                     Suite 103
                                     Dallas, TX 75202


                                     Dallas County Tax Assessor-Collector
                                     Attn: David Childs
                                     Records Building
                                     500 Elm Street, First Floor
                                     Dallas, TX 75202


                                     Dallas Poffenroth
                                     703 Pier Avenue, Suite B642
                                     Hermosa Beach, CA 90254


                                     Dallas Security Systems
                                     P.O. Box 550939
                                     Dallas, TX 75355-0939


                                     Dalrymple, JoAnn
                                     1500 Betty Jo Dr
                                     Austin, TX 78704


                                     Daniel L. Haverman, Attorney at Law
                                     1489 W. Palmetto Park Road
                                     Suite 497
                                     Boca Raton, FL 33486


                                     Danoff, Eric, M.
                                     10 Craig Ave
                                     Piedmont, CA 94611


                                     Darby, Savanna , J.
                                     37 White Sands Rd
                                     Paget, PG06 BERM




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 159 of
                                                    596
                                     Dardis, Erin, E.
                                     3645 SW Rivers End Way
                                     Palm City, FL 34990


                                     Darger Errante Yavitz & Blau LLP
                                     116 E 27th Streret
                                     New York, NY 10016


                                     Datafile Technologies, LLC
                                     P.O. Box 801504
                                     Kansas City, MO 64180-1504


                                     Davant, Charles S.
                                     5720 SW 7 Street
                                     Plantation, FL 33317


                                     Dave Powers, PT, DPT, MA, MBA
                                     1583 Calle Patricia
                                     Pacific Palisades, CA 90272


                                     Dave Tanner Inc
                                     3046 Woodside Road
                                     Woodside, CA 94062


                                     Davey, Christopher, M.; MD, PA
                                     2191 9th Avenue North, Ste. 115
                                     St. Petersburg, FL 33713


                                     David C. Thompson PC
                                     321 Kitson Ave
                                     Grand Forks, ND 58201


                                     David DeTinne
                                     Integrity First Public Insurance Adjusters
                                     5441 Fair Oaks Blvd., Suite G-2
                                     Carmichael, CA 95608




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 160 of
                                                    596
                                     David F. Peterson, Inc.
                                     10681 Encino Dr.
                                     Oak View, CA 93022


                                     David Feldman Worldwide Court Reporting
                                     Worldwide, Inc
                                     PO Box 823473
                                     Philadelphia, PA 19182-3473


                                     David H. Bunch Investigations
                                     7133 Magnolia Avenue
                                     Riverside, CA 92504


                                     David Stroud Attorney At Law
                                     19900 MacArthur Boulevard, Suite 1150
                                     Irvine, CA 92612


                                     Davidson Promotional Products
                                     8148 Solutions Center
                                     Chicago, IL 60677-8001


                                     Davidson, Mark
                                     770 South Post Oak Lane, Suite 410
                                     Houston, TX 77056


                                     Davidson, Paul
                                     7835 LaVerdura Dr
                                     Dallas, TX 75248


                                     Davies, Brian, M.
                                     500 King Drive
                                     Apt 1010
                                     Daly City, CA 94015


                                     Davis Sign Company, Inc.
                                     4025 7th Avenue South
                                     Seattle, WA 98108




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 161 of
                                                    596
                                     Davis, Bobby
                                     7171 Marshall Ave. SE
                                     Auburn, WA 98092


                                     Davis, Charles E.
                                     7102 Branchwood Dr
                                     Clinton, MD 20735


                                     Davis, Chip, H.
                                     407 E 220 Street
                                     Belton, MO 64012


                                     Davis, Evernell
                                     P.O. Box DV804
                                     Devonshire DVBX,


                                     Davis, Heather, S.
                                     4005 Kenwood Ave
                                     2 South
                                     Kansas City, MO 64110


                                     Davis, Kathryn & Associates
                                     555 University Avenue, Suite 116
                                     Sacramento, CA 95825


                                     Davis, Wright & Tremaine
                                     1300 SW Fifth Avenue, Suite 2300
                                     Portland, OR 97201


                                     Davisson, Michael R.
                                     1308 Via Gabriel
                                     Palos Verdes Est, CA 90274


                                     Davisson, Michael R.
                                     601 S. Figueroa Street, Suite 3700
                                     Los Angeles, CA 90017




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 162 of
                                                    596
                                     Daza-Luu, Patricia, A.
                                     6315 Green Valley Circle
                                     Apt 206
                                     Culver City, CA 90230


                                     DBA Bekins of South Florida
                                     5300 N. Powerline Rd
                                     Suite 100
                                     Fort Lauderdale, FL 33309


                                     DBA Community Service Fund
                                     Pro Bono Awards
                                     Attn: Michelle M. Alden
                                     1515 Main Street
                                     Dallas, TX 75201


                                     DC Data Corporation
                                     180 W Washington St., Ste. 1100
                                     Chicago, IL 60602


                                     DC Treasurer
                                     P.O. Box 96384
                                     Office of Tax and Revenue
                                     Washington, DC 20090-6384


                                     DDS Legal Support Systems, Inc.
                                     2900 Bristol Street, Suite E106
                                     Costa Mesa, CA 92626


                                     De Jesus, Evelyn S.
                                     3007 Belize Way
                                     Union City, CA 94587


                                     De Piano, David J.
                                     5210 Grant Street
                                     Hollywood, FL 33021




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 163 of
                                                    596
                                     Deacon Search Ltd
                                     21 Godlinman Street
                                     St. Paul's
                                     London, EC4V 5BD UK


                                     Dean Haddock, Psy.D.
                                     4900 California Ave, Ste 330-B
                                     Bakersfield, CA 93309


                                     Dean Jones Videos
                                     3843 So. Bristol Street, #192
                                     Santa Ana, CA 92704


                                     Dean Omar Branham LLP
                                     302 N Market Street
                                     Suite 300
                                     Dallas, TX 75202


                                     Deans & Homer
                                     340 Pine Street
                                     San Francisco, CA 94104-3028


                                     Deaton, Donna
                                     P.O. Box 8
                                     Mount Aukum, CA 95656-0008


                                     Debi Read, CSR CRR RMR RDR
                                     Federal Official Court Reporter
                                     312 N Spring St
                                     Los Angeles, CA 90012


                                     Deborah Senn Expert Services
                                     501 Wellington Avenue
                                     Seattle, WA 98122


                                     Debra A. Dominski
                                     P. O. Box 235540
                                     Encinitas, CA 92023-5540



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 164 of
                                                    596
                                     DeBusschere, David, X.
                                     285 Luke Ln
                                     Westcliffe, CO 81252


                                     DecisionQuest, Inc.
                                     21535 Hawthorne Blvd., Suite 310
                                     Torrance, CA 90503


                                     DeClue, Stephanie, L.
                                     1172 Silverleaf Ln
                                     Liberty, MO 64068


                                     DED - Advancement Fund
                                     P.O. Box 2156
                                     Jefferson City, MO 65102-2156


                                     DeeGee Rehabilitation Technologies Ltd.
                                     60 Deerfoot Trail
                                     Huntsville, ON P1H0A8


                                     Defense Research Institute, Inc
                                     72225 Eagle Way
                                     Chicago, IL 60678-7252


                                     DeHay & Elliston, L.L.P.
                                     901 Main Street,Suite 3500
                                     Dallas, TX 75202


                                     Delcoure, Gayle, K.
                                     16171 Woodstock Lane
                                     Huntington Beach, CA 92647


                                     Delgado, Irene
                                     P.O. Box 92091
                                     Albuquerque, NM 87199-2091




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 165 of
                                                    596
                                     Delivery Wow
                                     2602 S. Wallace
                                     Chicago, IL 60616


                                     Dell Business Credit
                                     P.O. Box 5275
                                     Payment Processing Center
                                     Carol Stream, IL 60197-5275


                                     Delta Dental of California
                                     100 First Street
                                     Mail Stop 15-L
                                     San Francisco, CA 94105


                                     Delta V Biomechanics
                                     930 Commercial Street
                                     Palo Alto, CA 94303


                                     DeLuna, Maria
                                     2300 West 19th St
                                     Apt 2
                                     Chicago, IL 60608


                                     DeMar, Dana, X.
                                     8515 E 81st Ter
                                     Raytown, MO 64138


                                     Demel, Donna, M.
                                     902 Kitty Hawk Road, Suite 170-443
                                     Universal City, TX 78148


                                     Denham, Alfred T.; Law Office
                                     3700 N. Tenth St., Ste. 100
                                     McAllen, TX 78501




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 166 of
                                                    596
                                     Denis Cook
                                     1007 Live Oak Blvd.
                                     Yuba City, CA 95991


                                     Denise Platis Reporting, Inc
                                     179 Via Colinas
                                     Westlake Village, CA 91362


                                     Denise Veitch, RPR
                                     United States Court Reporter
                                     One Exchange Terrace
                                     Providence, RI 02903


                                     Dennemeyer & Co. LLC
                                     120 S. LaSalle St., St 1405
                                     Chicago, IL 60602


                                     Denning & Company
                                     150 California Street
                                     Suite 650
                                     San Francisco, CA 94104


                                     Dennis A. Lopez, P.A. Trust Account
                                     210 N. Pierce Street
                                     Tampa, FL 33602


                                     Dennis, Mimi, S.
                                     130 Kinsman View Circle
                                     Silver Spring, MD 20901


                                     Denton County District Clerk
                                     1450 E. McKinney Street
                                     Denton, TX 76209


                                     Denver-Hansen & Company
                                     1600 Broadway, Ste. 470
                                     Denver, CO 80210




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 167 of
                                                    596
                                     Department of California Highway Patrol
                                     P. O. Box 942900
                                     Sacramento, CA 94298-2900


                                     Department of Consumer Affairs
                                     Board of Accountancy
                                     2000 Evergreen Street, # 250
                                     Sacramento, CA 95815


                                     Department of Forestry and Fire Protecti
                                     Department Accounting Office
                                     P.O. Box 997446
                                     Sacramento, CA 95889-7446


                                     Department of Homeland Security
                                     USCIS Vermont Service Center
                                     75 Lower Welden Street
                                     St. Albans, VT 05479


                                     Department of Labor & Industries Contrac
                                     P.O. Box 44460
                                     Olympia, WA 98504-4460


                                     Department of State
                                     123 William Street
                                     New York, NY 10038


                                     Deposition Conferencing
                                     P.O. Box 414084
                                     Boston, MA 02241-4084


                                     DepoTexas, Inc.
                                     13101 Northwest Freeway, Suite 210
                                     Houston, TX 77040




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 168 of
                                                    596
                                     Dermatology Consultants of South Florida
                                     3000 N. University Drive, Suite N
                                     Coral Springs, FL 33065


                                     Des Jardins, Stephen
                                     130 Diamond Creek Place
                                     Roseville, CA 95747


                                     Desert Oaks, Inc.
                                     833 Greenridge Drive
                                     La Canada Flintridge, CA 91011


                                     Design Blitz
                                     435 Jackson Street
                                     San Francisco, CA 94111


                                     Design-Build Institute of America (DBIA)
                                     1331 Pennsylvania Ave NW, 4th FL South
                                     Washington, DC 20004


                                     Designs by Yolanda Inc
                                     1810 SW 18th St
                                     Miami, FL 33145


                                     Detwiler, Sheila, A.
                                     2846 North I Street
                                     San Bernardino, CA 92405


                                     Development Specialists Inc
                                     150 Post Street
                                     Suite 400
                                     San Francisco, CA 94108


                                     deVries Dispute Resolution
                                     641 Fulton Avenue, Suite 200
                                     Sacramento, CA 95825




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 169 of
                                                    596
                                     DFM & Associates LLC
                                     5080 Spectrum Drive, Suite 1000 East
                                     Addison, TX 75001


                                     DHL Couriers
                                     1 Midsea Lane
                                     Pempbroke, BERMUDA


                                     Di Saia, Steven D.
                                     1156 Las Pulgas Pl
                                     Pacific Palisade, CA 90272


                                     Di Saia, Steven D.
                                     1156 Las Pulgas Place
                                     Pacific Palasides, CA 90272


                                     Diablo Valley Reporting Srvcs.
                                     P.O. Box 4517
                                     Walnut Creek, CA 94596-0517


                                     Dial Car, Inc.
                                     2104 Avenue X
                                     Brooklyn, NY 11235


                                     Diane L Robert d/b/a Independent Reporte
                                     1308 Grinnel Drive
                                     Mesquite, TX 75150


                                     DiAnna Kaye Thimjon
                                     3900 NE 100th Street
                                     Kansas City, MO 64156


                                     DiBiasio, Kara, L.
                                     1113 Cornell Dr.
                                     Davis, CA 95616




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 170 of
                                                    596
                                     DiBiasio, Kara, L.
                                     2310 Powell St
                                     Apt 302
                                     San Francisco, CA 94133


                                     Dicke, Ginger M.
                                     612 W Olive Avenue
                                     Monrovia, CA 91016


                                     Dickinson Place Charitable Corp
                                     911 St. Joseph Street
                                     Dallas, TX 75246


                                     Dickman Davenport, Inc.
                                     4228 N Central Espressway
                                     Suite 101
                                     Dallas, TX 75206


                                     Dickson Library Associates
                                     2243 29th Avenue
                                     San Francisco, CA 94116


                                     Dickstein, Michael, E./Dispute Resolutio
                                     1595 Greenwich Street, #32
                                     Dickstein Dispute Resolution
                                     San Francisco, CA 94123


                                     Diffactory, LLC
                                     917 SW Loula Drive
                                     Lee's Sunnit, MO 64081


                                     Digicel / BERMUDA ONLY
                                     P.O. Box 896
                                     Hamilton, BERMUDA


                                     Digicert, Inc.
                                     2600 W. Executive Parkway, Ste 500
                                     Lehi, UT 84043



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 171 of
                                                    596
                                     Digital Scroll Transcription
                                     17108 Blackhawk Blvd.
                                     Friendswood, TX 77546


                                     Dillinger, Dan V.
                                     159 Bald Eagle Lane
                                     Beecher, IL 60401


                                     Dillon, Jeffrey, W.
                                     321 Cook Avenue
                                     Scotch Plains, NJ 07076


                                     Diners Club
                                     PO Box 5732
                                     Carol Srteam, IL 60197-5732


                                     Dinir Rocha & Amaral Sociedade de Advoga
                                     R Tabapuã,
                                     100 - ANDAR 4 SALA 41 E 42
                                     Itaim Bibi
                                     São Paulo, SP,


                                     Direct Mail Center, Inc.
                                     1099 Mariposa Street
                                     San Francisco, CA 94107


                                     Direct TV
                                     P.O. Box 5006
                                     Carol Stream, IL 60197-5006


                                     Discovery Art Ltd.
                                     223 Pentonville Road
                                     London, N1 9NG UK




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 172 of
                                                    596
                                     Discovery Diagnostics, Inc.
                                     6200 Wilshire Blvd. # 1004
                                     Los Angeles, CA 90048


                                     Discovery Records, Inc.
                                     1290 S. Main Street
                                     Suite 108
                                     Grapevine, TX 76051


                                     Discovery Resource
                                     1511 West 34th Street
                                     Houston, TX 77018


                                     Dish Network LLC
                                     P.O. Box 94063
                                     Palatine, IL 60094-4063


                                     Dispensa, Michael, D.
                                     6805 Caenen Lake Rd
                                     Shawnee, KS 66216


                                     Distribution-Publications, Inc.
                                     P.O. Box 1136
                                     Oakland, CA 94604-1136


                                     District of Columbia Bar
                                     P.O. Box 79834
                                     Baltimore, MD 21279-0834


                                     District of Columbia Court of Appeals
                                     500 Indiana Avenue N.W.
                                     Washington, DC 20001


                                     Diversified Medical Records Services
                                     P.O. Box 526259
                                     Salt Lake City, UT 84152-6259




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 173 of
                                                    596
                                     Division of NJ State Police, Criminal In
                                     P.O. Box 7068
                                     Trenton, NJ 08628-0068


                                     Division of Workers' Compensation
                                     6250 Van Nuys Blvd.
                                     Van Nuys, CA 91401


                                     Diwik, James P.
                                     1051 Cole Street
                                     San Francisco, CA 94117


                                     Diwik, James P.
                                     580 California Street, Ste. 1100
                                     San Francisco, CA 94104


                                     DJS Associates, Inc.
                                     1603 Old York Road
                                     Abington, PA 19001


                                     DMCC Enterprises Inc
                                     9435 Morcado Circle
                                     La Mesa, CA 91941


                                     Dobbins, Vielica
                                     Official Court Reporter
                                     134th Civil District Court
                                     PO Box 3666
                                     Cedar Hill, TX 75106-3666


                                     DocAuto, Inc.
                                     5430 Metric Place, Suite 150
                                     Norcross, GA 30092


                                     DocsCorp LLC
                                     P.O. Box 1072
                                     Wexford, PA 15090-1072




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 174 of
                                                    596
                                     Doctors Company
                                     185 Greenwood Road
                                     Napa, CA 94558


                                     Doctors Company
                                     401 Wilshire Boulevard
                                     Santa Monica, CA 90401


                                     Document Technologies LLC/DTI
                                     P. O. Box 935151
                                     Atlanta, GA 31193-5151


                                     Dodson Court Reporting & Video
                                     425 NW 7th St.
                                     Oklahoma City, OK 73102


                                     Doidge, Shari L.
                                     1224 Wildflower Lane
                                     Mesquite, TX 75149


                                     Dolan Xitco Consulting Group
                                     501 W. Broadway, Suite 710
                                     San Diego, CA 92101


                                     Dolendi, David, M.
                                     6807 N. Olcott Ave.
                                     Chicago, IL 60631


                                     Dominic Regan Training Limited
                                     Fleet House
                                     8-12 New Bridge Street
                                     London, EC4V 6AL UK


                                     Don F. Mills, M.D., Inc.
                                     20 Black Falcon
                                     Irvine, CA 92603




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 175 of
                                                    596
                                     Donald M.Moore III
                                     720 W 27th St.,#1
                                     San Pedro, CA 90731


                                     Donell Expert Services, Inc.
                                     12121 Wilshire Blvd., Ste. 1120
                                     Los Angeles, CA 90025


                                     Donnelly & Associates, Inc.
                                     920 Burnham Ct.
                                     Glenview, IL 60025


                                     Donnelly Mechanical Corp.
                                     96-59 222nd Street
                                     Queens Village, NY 11429


                                     Doral Beach OBGYN
                                     4302 Alton Road, Ste. 580
                                     Miami Beach, FL 33140


                                     Dorfman, Leslie, J.
                                     914 Cottrell Way
                                     Stanford, CA 94305


                                     Dorney, Lawrence, C.
                                     3317 Santa Fe Trail
                                     Olympia Fields, IL 60461


                                     Dorsen, David, M.
                                     3501 Davis St N W
                                     Washington, DC 20007


                                     Dorsey-Wade, Ramona, E.
                                     1655 Road 238
                                     Cheyenne, WY 82009




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 176 of
                                                    596
                                     Dotson Group, LLC
                                     P.O. Box 1767
                                     Los Altos, CA 94023-1767


                                     Douglas D. Holthaus
                                     419 La Crescentia Drive
                                     San Diego, CA 92106


                                     Dow Industries
                                     271 Ballardvale Street
                                     Wilmington, MA 01887-1081


                                     Downes, Scott
                                     507 Wellington Street
                                     Middlesex, NJ 08846


                                     Downs, John, B.; MD
                                     10909 SW 189th Terrace
                                     Dunnellon, FL 34432


                                     Dr. Richard H. White
                                     304 Avocet Avenue
                                     Davis, CA 95616


                                     Dr. Yvonne C. Miller
                                     606 E. Sacramento St.
                                     Altadena, CA 91001


                                     Dracic, Azra
                                     5601 W Wilson
                                     Chicago, IL 60630


                                     Dressel, Beth
                                     1409 NE 180th Terr
                                     Smithville, MO 64089




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 177 of
                                                    596
                                     Driven, Inc.
                                     6400 Arlington Blvd., Suite 750
                                     Falls Church, VA 22042


                                     DSI/Document Solutions, Inc. 621769387
                                     500 Church Street Ste 300
                                     Nashville, TN 37219


                                     Dublin San Ramon Services District
                                     7051 Dublin Blvd
                                     Dublin, CA 94568


                                     Duckworth Peters Lebowitz Olivier LLP
                                     100 Bush St, Ste 1800
                                     San Francisco, CA 94104


                                     Ducky's Office Furniture
                                     1910 132nd Ave., NE
                                     Bellevue, WA 98005


                                     Duffy, Gerald, M.
                                     214 Tanglewood Drive
                                     Branchburg, NJ 08876


                                     Duke Occupational & Environmental Medici
                                     710 W. Main Street, Suite 200
                                     Durham, NC 27701


                                     Duke University Medical Center
                                     P.O. Box 3016
                                     Durham, NC 27715


                                     Dulik, Gregg, N.
                                     331 Lincoln Ave
                                     Palo Alto, CA 94301




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 178 of
                                                    596
                                     Dumpster King LLC
                                     747 NW 38th Terr.
                                     Deerfield Beach, FL 33442


                                     Duncan, Sara, N.
                                     1780 Indian Way
                                     Oakland, CA 94611


                                     Dunn, Angela, D.
                                     504 N Jefferson St
                                     Raymore, MO 64083


                                     Dunn, Jemma E.
                                     95 Orchard
                                     Irvine, CA 92618


                                     Dunne, Kevin J.
                                     PO Box 718
                                     Orinda, CA 94563


                                     Dworin, Bill
                                     23401 Via Amado
                                     Valencia, CA 91355


                                     Dwyer, Claudia
                                     1909 Keystone Dr
                                     Plano, TX 75075


                                     DXE Medical Inc.
                                     Attn: Accounts Receivable
                                     PO Box 8023
                                     Dublin, OH 43016-2023


                                     Dykema Gossett, PLLC
                                     112 East Pecan Street, Ste 1800
                                     San Antonio, TX 78205




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 179 of
                                                    596
                                     Dynamic Analysis Group, LLC
                                     1440 Lake Front Circle, Suite 130
                                     The Woodlands, TX 77380


                                     Dynamic Research Institute
                                     35 Van Ness Avenue, Suite 200
                                     Torrance, CA 90501


                                     Dynamic Truck Sales
                                     15408 Valley Blvd.
                                     Fontana, CA 92335


                                     Dyson, Lucy K.
                                     89A Geraldine Rd
                                     London, SW182NS UK


                                     DZH Phillips LLP
                                     1330 Broadway, Ste. 630
                                     Oakland, CA 94612


                                     E.A. Renfroe & Company, Inc.
                                     1600 Corporate Drive
                                     Birmingham, AL 35242


                                     E.J. Sieber & Company
                                     P.O. Box 627
                                     Lake Havasu City, AZ 86405-0627


                                     E3 Realty Advisors, Inc.
                                     401 West A Street, Suite 1830
                                     San Diego, CA 92101


                                     EAG Inc.
                                     d/b/a Evans Analytical Group LLC
                                     PO Box 203544
                                     Dallas, TX 75202-8235




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 180 of
                                                    596
                                     Eagar LLC
                                     138 Claflin Street
                                     Belmone, MA 02478


                                     Early Lucarelli Sweeney & Meisenkothen L
                                     360 Lexington Ave.
                                     20th Floor
                                     New York, NY 10017


                                     Eassa, Robert
                                     2 North Hill Court
                                     Oakland, CA 94618


                                     Eassa, Robert
                                     One Market Plaza, Suite 2200
                                     San Francisco, CA 94105


                                     East Bay Leadership Council
                                     P.O. Box 4096
                                     Walnut Creek, CA 94596-0096


                                     East, Bill
                                     8151 Oakcrest Drive
                                     Palo Cedro, CA 96073


                                     Eastlake Studio
                                     333 North Michigan Ave #2600
                                     Chicago, IL 60601


                                     Eaton, Mark L.
                                     2109 Fourth Street
                                     Livermore, CA 94550


                                     Eco Services Operations LLC
                                     Attn Susan Santillo
                                     8 Cedar Brook Dr.
                                     Cranbury, NJ 08512




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 181 of
                                                    596
                                     Economic & Planning Systems, Inc.
                                     400 Capitol Mall, 28th Floor
                                     Sacramento, CA 95815


                                     Economic Solutions, Inc.
                                     855 El Camino Real, Ste. 13A-418
                                     Palo Alto, CA 94301


                                     EcoScribe, LLC / EcoScribe Solutions
                                     P.O. Box 603279
                                     Charlotte, NC 28260-3279


                                     E-Cycle Environmental, Inc
                                     2110 Artesia Blvd. #445
                                     Redondo Beach, CA 90278


                                     Ed Ruzak & Associates, Inc.
                                     10061 Talbert Avenue, Suite 200
                                     Fountain Valley, CA 92708


                                     Ed van der Bogert
                                     16321 25th PI. N.E.
                                     Seattle, WA 98155


                                     EDCO Drapery Workroom, Inc.
                                     10929 Franklin Avenue, Suite P
                                     Franklin Park, IL 60131


                                     Edenred (Child Care Vouchers)
                                     50 Vauxhall Bridge Road
                                     London, SW1V 2RS UK


                                     eDepoze LLC use Vendor 43470
                                     P.O. Box 3154
                                     Wichita, KS 67201-3154




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 182 of
                                                    596
                                     EdgiLife Media Inc.
                                     561 Pilgrim Drive, Suite A
                                     Foster City, CA 94404


                                     Edward C Hughes, MD
                                     8221 N Fresno Street
                                     Fresno, CA 93720


                                     Edward H. Willer
                                     Berksire Hathaway York Simpson Underwood
                                     311 Oberlin Road
                                     Raleigh, NC 27605


                                     Edward Madeiros
                                     25 Camden North Road
                                     Paget, BERMUDA


                                     Edwin C. Amos, M.D. 954463541
                                     2021 Santa Monica Blvd., #525E
                                     Santa Monica, CA 90404


                                     eFax Corporate
                                     P.O. Box 51873
                                     c/o j2 Cloud Services Inc.
                                     Los Angeles, CA 90051-6173


                                     EFL Associates
                                     Fifth Third
                                     PO Box 636029
                                     Cincinnati, OH 45263-6029


                                     Egeland, Susan, E.
                                     2146 Lakecrest Dr
                                     Grapevine, TX 76051


                                     Eggnatz, Laura, E.
                                     16433 NW 21st St
                                     Pembroke Pines, FL 33028



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 183 of
                                                    596
                                     Ehnes, Lucinda, A.
                                     5112 Runway Drive
                                     Fair Oaks, CA 95628


                                     Ehrhart, Linda, M.
                                     18233 Oregon Lane
                                     Orland Park, IL 60467


                                     Eichele, Lewis
                                     63 Manchester Street
                                     San Francisco, CA 94110


                                     Eide, Martin, L.
                                     19 Hook Mountain Dr
                                     Annandale, NJ 08801


                                     Eileen P. Barth
                                     320 Deerhaven Way
                                     Glenmore, PA 19343


                                     Eileen San Diego
                                     682 Lisbon Street
                                     Daly City, CA 94014


                                     Eisner Amper LLP
                                     P.O. Box 360635
                                     Pittsburgh, PA 15251-6600


                                     Ekhaus, Ruth, L.
                                     400 County Center, 2nd Floor
                                     Redwood City, CA 94063


                                     Elaine Block
                                     3555 Timmons Lane, Suite 640
                                     Houston, TX 77027




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 184 of
                                                    596
                                     Elaine H. Ninkovich
                                     c/o Marin County Superior Court
                                     3501 Civic Center Drive, Room C-92
                                     San Rafael, CA 94903


                                     e-Law, LLC
                                     P.O. Box 1027
                                     Summit, NJ 07902-1027


                                     Eldon Jessie & Company, Inc.
                                     236 West Portal Avenue, # 281
                                     San Francisco, CA 94127


                                     Electric Insurance Co.
                                     75 Sam Fonzo Drive
                                     PO Box 1029
                                     Beverly, MA 01915-0729


                                     Electric Insurance Company
                                     75 Sam Fonzo Drive
                                     Beverly, MA 01915-0726


                                     Electric Lightwave Holdings, Inc.
                                     P.O. Box 2966
                                     Milwaukee, WI 53201-2966


                                     Electronic Services Limited
                                     P.O. Box 539
                                     Hamilton HM CH, Bermuda
                                     ,


                                     Elevate Services Inc.
                                     10250 Constellation Blvd., #2815
                                     Los Angeles, CA 90067


                                     Elior UK (External Hospitality)
                                     Viewpoint 240



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 185 of
                                                    596
                                     London Road
                                     Staines, United Kingdom


                                     Elisha Ty
                                     7894 Glenoaks Blvd
                                     Sun Valley, CA 91352


                                     Elisnore Valley Municipal Water Distric
                                     PO Box 3000
                                     31315 Chaney Street
                                     Lake Elsinore, CA 92531


                                     Elite Court Reporting
                                     23312 Madero Road, Suite B
                                     Mission Viejo, CA 92691


                                     Elite Deposition Technologies
                                     400 N. Saint Paul Street
                                     13th Floor, Suite 1340
                                     Dallas, TX 75201


                                     Elite Document Technology
                                     400 N. St Paul Street, Suite 1300
                                     Dallas, TX 75201


                                     Elite Investigations, Inc
                                     7435 South Eastern Ave, Ste. 5-284
                                     Las Vegas, NV 89123


                                     Elite Video Productions, Inc.
                                     3018 Commerce Street
                                     Dallas, TX 75226


                                     Elite
                                     800 Corporate Pointe, Suite 500
                                     Culver City, CA 90230




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 186 of
                                                    596
                                     eLitigation Services, Inc.
                                     15332 Antioch Street, Suite 89
                                     Los Angeles, CA 90272


                                     Eloqui
                                     4723 Barcelona Court
                                     Calabasas, CA 91302


                                     Elsbree III, Eugene V.
                                     46 Paseo Way
                                     Greenbrae, CA 94904


                                     Elsbree, Eugene V.
                                     46 Paseo Way
                                     Greenbrae, CA 94904


                                     Elsten, Brad, G.
                                     1992 Pecan Valley Ct
                                     Lawrence, KS 66047


                                     Elton & Associates
                                     103 Terrace Street
                                     Roxbury, MA 02134


                                     Elton, Earl, W.
                                     2429 Anderson Lane
                                     Vista, CA 92084


                                     Emantek Corporation
                                     14654 SW 128th Court Road
                                     Miami, FL 33186


                                     Emard Danoff Port Tamulski & Paetzold LL
                                     49 Stevenson Street, Suite 400
                                     San Francisco, CA 94105




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 187 of
                                                    596
                                     Emerald City Moving and Storage, LLC
                                     SDS 12-3036
                                     PO Box 86
                                     Minneapolis, MN 55486-0086


                                     Emerald Search Partners LLC
                                     P.O. Box 21304
                                     Seattle, WA 98111-3304


                                     EMG Legal Document Services
                                     1308 East Colorado Boulevard, Suite 200
                                     Pasadena, CA 91106


                                     Emmaus Surgical Center, LLC
                                     57 Route 46, Suite 104
                                     Hackettstown, NJ 07840


                                     Empire Legal Support, Inc.
                                     110 SE 6th St., Ste. 1700
                                     Ft Lauderdale, FL 33301


                                     Energy Dispute Solutions, LLC
                                     3398 Washington Street
                                     San Francisco, CA 94118


                                     Engineered Security Systems
                                     1 Indian Lane East
                                     Towaco, NJ 07082


                                     Engineering Maintenance Service Ltd. (EM
                                     2a Grove Crescent Road
                                     Stratford
                                     London, E15 1BJ UK


                                     Engineering News-Record / ENR
                                     P.O. Box 16627
                                     North Hollywood, CA 91615




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 188 of
                                                    596
                                     Engineering Systems Inc.
                                     4215 Campus Drive
                                     Aurora, IL 60504


                                     Engle, Martin & Associates, Inc.
                                     3900 S Wadsworth Blvd.
                                     Suite 800
                                     Lakewood, CO 80235


                                     Ennovative Solutions, Inc.
                                     10 Rodgers Street
                                     San Francisco, CA 94103


                                     Ensight, Inc.
                                     P.O. Box 97
                                     Walnut Creek, CA 94597


                                     Entisys Solutions, Inc.
                                     1855 Gateway Blvd., Ste. 730
                                     Concord, CA 94520


                                     Enviro Waste London Ltd.
                                     First Floor Village House
                                     Leyton Industrial Village
                                     London, E10 7QP UK


                                     Environment Mechanical Services, Inc.
                                     2500 South 27th Avenue
                                     Broadview, IL 60155


                                     Environmental Profiles, Inc
                                     8805 Columbia 100 Parkway, Suite 100
                                     Columbia, MD 21045


                                     Environmental Research Center Inc.
                                     3111 Camino Del Rio North, Suite 400
                                     San Diego, CA 92108



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 189 of
                                                    596
                                     Enyo Law
                                     11 Pilgrim Street
                                     London,


                                     EpidStat Institute
                                     P.O. Box 826856
                                     Philadelphia, PA 19182-67856


                                     Epiq Class Action & Claims Solutions Inc
                                     Corporate Services, Dept. 0286
                                     PO Box 120286
                                     Dallas, TX 75312


                                     Epiq eDiscovery Solutions, Inc.
                                     Dept 2651
                                     PO Box 122651
                                     Dallas, TX 75312


                                     Eplus Technology, Inc.
                                     P.O. Box 404398
                                     Atlanta, GA 30349


                                     Eppler Towing & Recovery
                                     PO Box 67
                                     Firebaugh, CA 93622-0067


                                     Eppley Court Reporting, LLC
                                     Post Office Box 382
                                     10 Heron Lane
                                     Hopedale, MA 01747


                                     Equal Rights Advocates
                                     1663 Mission Street, Suite 250
                                     San Francisco, CA 94103




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 190 of
                                                    596
                                     Equality Florida Institute
                                     P. O. Box 20786
                                     Tampa, FL 33622


                                     Equality Illinois Education Project
                                     3313 N Halsted
                                     Chicago, IL 60657


                                     Equitrac Corporation
                                     P.O. Box 935065
                                     Atlanta, GA 31193-5065


                                     Equity Staffing Group, Inc.
                                     APF
                                     fbo Equity Staffing Group Inc - KC
                                     Dept #34386
                                     PO Box 39000
                                     San Francisco, CA 94139-0001


                                     Equiva Services LLC
                                     Nora T Brooks, Esq.
                                     1152 One Shell Plaza
                                     Houston, TX 77002


                                     Ergoform LLC
                                     6219 Tyner Street
                                     Springfield, VA 22152


                                     Eric Daniels d/b/a Suncycle USA, LLC
                                     233 East 2nd Street
                                     Frederick, MD 21701


                                     Eric Moye' for Judge Campaign
                                     1717 Main, Suite 5001
                                     Dallas, TX 75201




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 191 of
                                                    596
                                     Eric Terry Law
                                     4040 Broadway
                                     San Antonio, TX 78209


                                     Erickson Construction, LLC
                                     3520 Buddy Owens Avenue
                                     McAllen, TX 78504


                                     Erin Spence
                                     1404 Exeter Avenue
                                     Ventura, CA 93004


                                     eRiver Neurology of New York, LLC
                                     21 Fox St., Ste. 102
                                     Poughkeepsie, NY 12601


                                     Escape Room2 LLC
                                     6302 N Bedford Ave.
                                     Kansas City, MO


                                     Escobar, Benito
                                     3215 E 2nd St
                                     Los Angeles, CA 90063


                                     ESIS, Inc.
                                     P.O. Box 31118
                                     Attn: Robert Hyypio
                                     Roswell APL Claims
                                     Tampa, FL 33631-3118


                                     Espinoza, Alex E.
                                     2457 Silverlake Blvd
                                     Apt D
                                     Los Angeles, CA 90039


                                     Espinoza, Carolina
                                     2457 Silver Lake Blvd




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 192 of
                                                    596
                                     Apt D
                                     Los Angeles, CA 90039


                                     Esposito-Dailey Investigative Services
                                     7700 Irvine Center Drive, Suite 800
                                     Irvine, CA 92618


                                     Esquire Deposition Solutions
                                     101 Marietta Street, Suite 2700
                                     Atlanta, GA 30303


                                     Esquire Deposition Solutions
                                     44 Montgomery Street, Ste 1100
                                     San Francisco, CA 94104


                                     Esquire Deposition Solutions
                                     P.O. Box 846099
                                     Dallas, TX 75284


                                     Esquire Express, Inc.
                                     2275 E. 11th Avenue
                                     Hialeah, FL 33013


                                     Esquire
                                     P.O. Box 846099
                                     Dallas, TX 75284


                                     ESSI LLC
                                     1 Indian Lane East
                                     Towaco, NJ 07082


                                     Essick, Katharine, S.
                                     173 Parnassus Ave
                                     Apt A
                                     San Francisco, CA 94117




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 193 of
                                                    596
                                     Essington, Michael, P.; P.A.
                                     1221 Brickell Ave Suite 2400
                                     Miami, FL 33131


                                     etc Venues Limited
                                     Prospero House
                                     241 Borough High Street
                                     London , SE1 1GA UK


                                     Eureka Street Legal Video
                                     152 Arlene Drive
                                     Walnut Creek, CA 94595


                                     Euromoney Trading Limited
                                     Accounts Dept., Nestor House, Playhouse Yard
                                     London, UK EC4V 5EX



                                     Evanchan & Palmisano, LLC
                                     388 S. Main Street #402
                                     Akron, OH 44311


                                     Evans Adjusters
                                     119 Underhill Road
                                     Mill Valley, CA 94941


                                     Evans Reporting Service, Inc.
                                     7 North Calvert Street
                                     The Munsey Building
                                     Suite 705
                                     Baltimore, MD 21202


                                     Event Midwest, LLC
                                     15258 West 163rd Terr.
                                     Olathe, KS 66062




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30    Page 194 of
                                                    596
                                     Event Resources, Inc.
                                     333 Park Avenue
                                     East Hartford, CT 06108


                                     Everitt, Thomas, E.
                                     44 East Concord Avenue
                                     Kansas City, MO 64112


                                     Evert Weathersby Houff
                                     3455 Peachtree Road, NE
                                     Suite 1550
                                     Atlanta, GA 30326


                                     Evidentia Consulting, LLP
                                     609 Price Ave. Suite 106
                                     Redwood City, CA 94063


                                     Examworks, Inc.
                                     11010 White Rock Road, Suite 120
                                     Rancho Cordova, CA 95670


                                     Exceed Group
                                     655 West Grand Avenue, Suite 170
                                     Elmhurst, IL 60126


                                     Executive Data Systems, Inc.
                                     6100 Blue Lagoon Drive, Suite 350
                                     Miami, FL 33126


                                     Executive Mental Health, Inc.
                                     10801 National Blvd., Suite 611
                                     Los Angeles, CA 90064


                                     Executive Presentations Inc
                                     3345 Wilshire Blvd, Ste 1234
                                     Los Angeles, CA 90005




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 195 of
                                                    596
                                     Exova, Inc.
                                     4214 Solutions Center
                                     #774214
                                     Chicago, IL 60677-4002


                                     Experian Holdings, Inc.
                                     21221 Network Place
                                     Chicago, IL 60673


                                     Expert Relocation Systems, LLC
                                     P.O. Box 201029
                                     Austin, TX 78755


                                     Exponent, Inc.
                                     P. O. Box 200283, Dept. 002
                                     Dallas, TX 75320


                                     Express Network
                                     P.O. Box 861057
                                     Los Angeles, CA 90017


                                     Express Network, Inc.
                                     1533 Wilshire Blvd., First Floor
                                     Los Angeles, CA 90017


                                     Express Records Retrieval Services
                                     5845 Onix Drive
                                     Suite 104
                                     El Paso, TX 79912


                                     Express Scripts Inc.
                                     Attn: Records
                                     8931 Springdale Ave.
                                     St. Louis, MO 63134


                                     Extra Access Services, Inc.
                                     765 Baywood Drive, Suite 231
                                     Petaluma, CA 94954



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 196 of
                                                    596
                                     F & B Fine Catering Inc.
                                     23 Willet Street
                                     Bloomfield, NJ 07109


                                     F. David Rudnick, MD, Medical Corporatio
                                     501 Santa Monica Blvd.
                                     Santa Monica, CA 90401


                                     F.A. Richard & Associates, Inc.
                                     Attn: Michael Springman
                                     1625 West Causeway Approach
                                     Mandeville, LA 70471


                                     F1 Support Limited
                                     One Park Road
                                     Hampton Wick
                                     Kingston Upon Thames
                                     Surrey, KT1 4AS UK


                                     Fabiankovic, Peter, M.
                                     20 West 87th Street
                                     Apt 5D
                                     New York, NY 10024


                                     Facilities Protection Systems
                                     1150 W. Central Ave. Suite # D
                                     Brea, CA 92821


                                     Faculty Services Limited
                                     Faculty of Advocates Advocates Library
                                     Parliament Square
                                     Edinburgh
                                     Midlothian, EH1 1RF UK


                                     Fadahunsi, Afigo, I.
                                     84 Old Smalleytown Road
                                     Warren, NJ 07059



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 197 of
                                                    596
                                     Fahy, Garrett, M.
                                     70 Palatine
                                     #222
                                     Irvine, CA 92612


                                     Falconbury Ltd.
                                     10/12 Rivington Street
                                     London, EC2A 3DU UK


                                     Falgiani, Joseph F.
                                     57 Duffield Drive
                                     South Orange, NJ 07079


                                     Fallas, Moses, J.
                                     9001 Wilshire Boulevard, Suite 304
                                     Beverly Hills, CA 90211


                                     FAM International Security
                                     5400 South University Drive, Suite 402
                                     Fort Lauderdale, FL 33328


                                     Fanciful Gift Baskets
                                     5617 Melrose Avenue
                                     Los Angeles, CA 90038


                                     Fang, James, X.
                                     27 San Jacinto Way
                                     San Francisco, CA 94127


                                     Fangda Partners
                                     Bank of China Shanghai Jing'an Sub-branch
                                     Shanghai,


                                     Fanning, Joseph, D.
                                     53B Academy Road
                                     Caldwell, NJ 07006



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 198 of
                                                    596
                                     Faraday Syndicate 435
                                     Heath Lambert Group
                                     Friars Court
                                     65 Crutched Friars
                                     London, EC3N ZNP GB


                                     Fardad Mobin
                                     8929 Wilshire Boulevard, Suite 415
                                     Beverly Hills, CA 90211


                                     Farella, Braun & Martel, LLP
                                     235 Montgomery Street, 17th Floor
                                     San Francisco, CA 94104


                                     Farmer, Cline & Campbell, PLLC
                                     746 Myrtle Road
                                     Charleston, WV 25314


                                     Farmer, Judith, A.
                                     8417 Moorcroft Drive
                                     Dallas, TX 75228


                                     Farmers Healthcare Program
                                     c/o R.K. Carvill & Company, Ltd.
                                     St. Helen's
                                     1 Undershaft
                                     LONDON, EC3A 8JT GB


                                     Farmers Insurance Group
                                     Dennis Halligan
                                     4751 Wilshire Blvd Ste 101
                                     Los Angeles, CA 90010


                                     Farnan LLP
                                     919 North Market Street, 12th Floor
                                     Wilmington, DE 19801




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 199 of
                                                    596
                                     Farnsworth, Christopher, R.
                                     4111 Chestnut Ave
                                     Long Beach, CA 90807


                                     Fashion Institute of Design & Merchandis
                                     And Merchandising
                                     Attn Mrs Toni Hohberg
                                     919 South Grand Avenue
                                     Los Angeles, CA 90015-1421


                                     Fastcase Inc.
                                     711 D NW, Suite 200
                                     Washington, DC 20004


                                     FCA US LLC
                                     Attn: Janet Delecke
                                     1000 Chryster Drive
                                     Auburn Hills, MI 48326


                                     FCE Benefit Administrators, Inc.
                                     887 Mitten Road, Ste.200
                                     Burlingame, CA 94010


                                     Febrero, Janezza G.
                                     8 Maxwell Street
                                     East Rockaway, NY 11518


                                     Fed Ex
                                     P.O. Box 371461
                                     Pittsburgh, PA 15250-7461


                                     Fedders Corporation
                                     Westgate Corporate Center
                                     505 Martinsville Road
                                     P. O. Box 813
                                     Liberty Corner, NJ 07938




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 200 of
                                                    596
                                     Federal Arbitration, Inc.
                                     P.O. Box 70294
                                     San Juan, PR 00936


                                     Federal Aviation Administration
                                     Planning & Program Mgmt, FOIA, AWP-210
                                     PO Box 92007
                                     Los Angeles, CA 90009


                                     Federal Bar Council
                                     150 Broadway, Suite 505
                                     New York, NY 10038


                                     Federal Circuit Bar Association
                                     1620 I St., NW, Ste # 801
                                     Washington, DC 20006


                                     Federal Court Reporters of San Antonio,
                                     10100 Reunion Place, Stuite 660
                                     San Antonio, TX 78216


                                     Federal Express Bermuda, LTD
                                     P.O. Box HM 1587
                                     Hamilton, Bermuda HM GX
                                     ,


                                     Federal Express Europe Inc.
                                     Langer Kornweg 34 k
                                     Gross-Gerau
                                     Kelsterbach, 65451 GERMANY


                                     Federation of Defense & Corporate Counse
                                     ATTN: Marty Streeper, FDCC Executive Director
                                     11812 North 56th Street
                                     Tampa, FL 33617




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30     Page 201 of
                                                    596
                                     FedEx
                                     P.O. Box 371461
                                     Pittsburgh, PA 15250-7461


                                     FedEx
                                     P.O. Box 660481
                                     Dallas, TX 75266-0481


                                     FedEx Freight, Inc.
                                     P. O. Box 840
                                     Harrison, AR 72602-0840


                                     FedEx
                                     942 South Shady Grove Road
                                     Memphis, TN 38120


                                     FedEx
                                     P.O. Box 7221
                                     Pasadena, CA 91109-7321


                                     FedEx
                                     P.O. Box 94515
                                     Palatine, IL 60094-4515


                                     Fehlman, Trina
                                     Superior Court of Riverside
                                     4050 Main Street
                                     Dept 10
                                     Riverside, CA 92501


                                     Feingold, I., A., MD
                                     6200 SW 73 Street, 3rd Floor
                                     South Miami Hospital Pulmonary Medicine
                                     South Miami, FL 33143


                                     Felix Yip, M.D.
                                     600 N. Garfield Avenue




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 202 of
                                                    596
                                     Suite 308
                                     Monterey Park, CA 91754


                                     Fenice Media Ltd.
                                     101 The Big Pec
                                     Vyse Street Hockley
                                     Birmingham, B18 6NF UK


                                     Fening, John
                                     2817 Trenton Avenue
                                     Bremerton, WA 98310


                                     Fergerson, Barbara A.
                                     941 East 91st Street
                                     Los Angeles, CA 90002


                                     Ferguson, Matthew M.
                                     305 Weed Street
                                     New Canaan, CT 06840


                                     Ferreira, Alexandra J.
                                     3211 Harding Street
                                     Hollywood, FL 33021


                                     Ferrere Abogados
                                     Juncal 1392
                                     Montevideo, 11000 URUGUAY


                                     Ferrere Bolivia SRL
                                     Banco Bisa S.A.
                                     Ave. Monsenor Rivero Esq., Santa Fe
                                     Oficina Central
                                     Santa Cruz,


                                     Fidelity and Deposit Company of Maryland
                                     P. O. Box 17097
                                     Baltimore, MD 21297-1097




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 203 of
                                                    596
                                     Fidelity Claims Services of PA, Inc.
                                     4 West Butler Avenue
                                     Chalfont, PA 18914


                                     Fidelity Investments Institutional Opera
                                     P.O. Box 73307
                                     Chicago, IL 60673


                                     Fidelity Law Association
                                     P.O.Box 1148
                                     Manchester, CT 06045-1148


                                     Fidelity National Title of Washington
                                     1111 Third Avenue, Suite 320
                                     Seattle, WA 98101


                                     Field, William E.
                                     1105 North 1025 East
                                     Lafayette, IN 47905


                                     Fierro, Richard
                                     9640 Wiley Burke Avenue
                                     Downey, CA 90240


                                     File & ServeXpress LLC
                                     P.O. Box 844419
                                     Dallas, TX 75284-4419


                                     Filipino American Lawyers Association of
                                     208 S Jefferson Ste 204
                                     Chicago, IL 60661


                                     Filipino Bar Association of Northern Cal
                                     P.O. Box 7442
                                     San Francisco, CA 94104




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 204 of
                                                    596
                                     Fimbres Investigations
                                     3694 W. Beechwood Ave.
                                     Fresno, CA 93711


                                     Finkelstein, Murray
                                     336 Spadina Road
                                     Suite 404
                                     Toronto, ON M5R 2V8


                                     Fire Department City of New York
                                     9 Metrotech Center
                                     Attn: Public Records Unit/ACR Section
                                     Brooklyn, NY 11201


                                     Firemans Fund Insurance Company
                                     Brenda Albert, Bond Claims Counsel
                                     One Market Plaza, Spear Street Tower
                                     10th Floor
                                     San Francisco, CA 94105


                                     First Choice Reporting & Video Services
                                     P.O. Box 865039
                                     Orlando, FL 32886-5039


                                     First Circuit Court, State of Hawaii
                                     335 Merchant Street
                                     Department of Commerce and Consumer Affairs
                                     Honolulu, HI 96813


                                     First Corporate Solutions
                                     914 S Street
                                     Sacramento, CA 95811


                                     First Health Group Corporation
                                     John R Leitz Jr Staff Counsel
                                     3200 Highland Ave
                                     Downers Grove, IL 60515-1223




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 205 of
                                                    596
                                     First Insurance Funding Corp.
                                     P.O. Box 7000
                                     Carol Stream, IL 60197


                                     First Legal Deposition Services, LLC
                                     P.O. Box 749469
                                     Los Angeles, CA 90074-9469


                                     First Legal Investigations
                                     P.O. Box 59701
                                     Los Angeles, CA 90074-9701


                                     First Legal Network, LLC
                                     P.O. Box 743451
                                     Los Angeles, CA 90074-3451


                                     First Mediation Corporation
                                     4350 Shawnee Mission Parkway, Ste. 350
                                     Fairway, KS 66205


                                     First Records Retrieval
                                     P.O. Box 749469
                                     Los Angeles, CA 9074-9469


                                     First Rehabilitation Life Ins.
                                     P.O. Box 220727
                                     Great Neck, NY 11021


                                     First Tee of San Francisco
                                     99 Harding Road
                                     San Francisco, CA 94132


                                     Firth, Joanna, M.
                                     5700 Velasco Ave
                                     Dallas, TX 75206




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 206 of
                                                    596
                                     Fisher Bren & Sheridan LLP
                                     920 Second Avenue, South
                                     Suite 975
                                     Minneapolis, MN 55402


                                     Fisher, Summer
                                     280 S. 1st Street, Room 2112
                                     San Jose, CA 95113


                                     Fitzsimmons, Susan, L.
                                     P.O. Box 4426
                                     Marin County Superior Court
                                     San Rafael, CA 94913-4426


                                     FL Memo Ltd.
                                     Calgarth House
                                     39-41 Bank Street
                                     Ashford
                                     Kent, TN23 1DQ UK


                                     FlatRate Moving & Storage (UK) Limited
                                     c/o Francis Clark LLP
                                     North Quary House
                                     Sutton Harbour
                                     Plymouth, PL4 0RA UK


                                     Flaum Consultants LLC
                                     85 Broad Streret
                                     New York, NY 10004


                                     Flaum, Debra, J.
                                     80 Bayview Avenue
                                     Belvedere, CA 94920


                                     Fleeger, Sindy A.
                                     9800 Vesper Avenue
                                     Unit 135
                                     Panorama City, CA 91402




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 207 of
                                                    596
                                     Fleischer, David, M.
                                     34 Boulder Run Road
                                     Paterson, NJ 07501


                                     Fletcher, Kyle, H.
                                     44 Prospect Street
                                     Apt. 226
                                     Morristown, NJ 07960


                                     Flight Centre (UK) Ltd.
                                     CI Tower
                                     St. George's Square High Street
                                     New Malden, KT3 4TE UK


                                     Flint Law Firm
                                     222 East Park Street, Suite 500
                                     P.O. Box 189
                                     Edwardsville, IL 62025


                                     Flood, Laura A.
                                     1462 Whittingham Drive
                                     Tracy, CA 95377


                                     Flores, Lupe, U.
                                     13512 Webb Chapel
                                     Dallas, TX 75234


                                     Flores, Virginia, X.
                                     78 Barnegat Beach Drive
                                     Waretown, NJ 08758


                                     Florida Bar, The
                                     651 East Jefferson Street
                                     Tallahassee, FL 32399




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 208 of
                                                    596
                                     Florida Defense Lawyers Association
                                     P.O. Box 260037
                                     Tampa, FL 33685


                                     Florida Department of Law Enforcement
                                     Criminal Records Inquiry Section
                                     PO Box 1489
                                     Tallahassee, FL 32314


                                     Florida Department of State
                                     P.O. Box 6250
                                     Tallahassee, FL 32314


                                     Florida Dept of Highway Safety and Motor
                                     Bureau of Records
                                     PO Box 5775
                                     Tallahassee, FL 32314


                                     Florida Filing Service, Inc.
                                     2848 NE 27 Street
                                     Fort Lauderdale, FL 33306


                                     Florida Highway Patrol
                                     875 State Road 16
                                     St. Augustine, FL 32084


                                     Florida Institute for Neurologic Rehabil
                                     P.O. Box 1348
                                     Wauchula, FL 33873


                                     Florida Supreme Court
                                     500 S. Duval Street
                                     Tallahasse, FL 32399


                                     Flynn Stenography & Transcription Servic
                                     193 Griffing Avenue
                                     Riverhead, NY 11901




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 209 of
                                                    596
                                     Flynn, Phyllis W.
                                     1212 Fascination Circle
                                     El Sobrante, CA 94803


                                     Foley & Mansfield, PLLP
                                     250 Marquette Ave., Suite 1200
                                     Minneapolis, MN 55401


                                     Foley, Chen, E.
                                     55 Melina Road
                                     London, W129HY UK


                                     Food and Drug Law Institute
                                     1155 15th. St., NW
                                     Suite 800
                                     Washingrton, DC 20005


                                     FoodCraft Coffee & Refreshment Services
                                     20425 S. Susana Road
                                     Long Beach, CA 90810


                                     Foor, Ann, M.
                                     2311 Hampton Drive, Apt. 14
                                     Highland, IN 46322


                                     Forcon International Corp
                                     P O Box 2730
                                     Brandon, FL 33509


                                     Ford, Marlene, F.
                                     17317 452 Street E
                                     Eatonville, WA 98328


                                     Fordham University
                                     441 East Fordham Road
                                     Bronx, NY 10458




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 210 of
                                                    596
                                     Foreman, Jean, M.
                                     109 157th St
                                     Basehor, KS 66007


                                     Forensic Med Group
                                     960 E. Alosta Avenue, #203
                                     Azusa, CA 91702


                                     Forensic Psychiatric Medical Corporation
                                     655 Redwood Hwy. Ste 271
                                     Mill Valley, CA 94941


                                     Forensic Radiology Consulting, Inc.
                                     789 Ida Court
                                     Incline Village, NV 89451


                                     Forensic Science Consultants, Inc.
                                     433 Airport Boulevard, Suite 406
                                     Burlingame, CA 94010


                                     Forensis Group, Inc.
                                     3452 E. Foothill Blvd., Suite 1160
                                     Pasadena, CA 91107


                                     Forman, Howard, C.; Clerk of Courts
                                     17th Judicial Circuit, County Court
                                     201 Southeast 6th Street
                                     Broward County Courthouse
                                     Fort Lauderdale, FL 33301


                                     Forman, Scott K., M.D.
                                     360 San Miguel, Suite 701
                                     Newport Beach, CA 92660


                                     Formuzis Hunt & Lanning
                                     1851 East First St., Ste 1160
                                     Santa Ana, CA 92705



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 211 of
                                                    596
                                     Forrester, Kimberly, K.
                                     840 Montezuma Drive
                                     Pacifica, CA 94044


                                     Forsthoff, Susan, X.
                                     210 Linwood Ave
                                     Bogota, NJ 07603


                                     Foster Wheeler Inc.
                                     Perryville Corporate Park
                                     Clinton, NJ 08827


                                     Foundation of the IADC
                                     303 W. Madison, Ste 925
                                     Chicago, IL 60606


                                     Fountain, Gail A.
                                     13725 CR 2141D
                                     HENDERSON, TX 75652


                                     Four Seasons Resort & Club
                                     4150 North MacArthur Boulevard
                                     Irving, TX 75038


                                     Four Seasons Resort Scottsdale at Troon
                                     10600 East Crescent Moon Drive
                                     Scottsdale, AZ 85262


                                     Fourth District Court of Appeals Florida
                                     1525 Palm Beach Lakes Blvd.
                                     West Palm Beach, FL 33401


                                     Fox Williams LLP
                                     10 Finsbury Square
                                     London, EC2A 1AF UK




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 212 of
                                                    596
                                     Fox, Michael L.
                                     35 Yerba Buena Ave
                                     San Francisco, CA 94127


                                     Fox, Michael L.
                                     35 Yerba Buena Avenue
                                     San Francisco, CA 94127


                                     Fox, Wang & Morgan P.C.
                                     315 University Avenue
                                     Los Gatos, CA 95030


                                     FP Mailing (West End) Ltd.
                                     15 Commercial Road
                                     Paddock Wood
                                     Kent, TN12 6EN UK


                                     Franchise Tax Board
                                     P.O. Box 942857
                                     Sacramento, CA 94257


                                     Francis, Sherylle A.
                                     2694 Oakbrook Drive
                                     Weston, FL 33332


                                     Franklin Court Reporting, Inc.
                                     8432 Cargill Point
                                     West Palm Beach, FL 33411


                                     Franklin Hospital Medical Center
                                     900 Franklin Avenue
                                     Valley Stream, NY 11580


                                     Franklin, Rhonda
                                     10545 Washington
                                     Apt 210
                                     Kansas City, MO 64114



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 213 of
                                                    596
                                     Fraser, Erin, P.
                                     4224 4th Ave NE
                                     Seattle, WA 98105


                                     Fraxedas Mediation Firm
                                     PO Box 940849
                                     Maitland, FL 32794-0849


                                     Freehill Hogan & Mahar LLP
                                     80 Pine Street, Floor 25
                                     New York, NY 10005-1715


                                     Freeman & Fowler LLC
                                     800 West 47th Street, Suite 620
                                     Kansas City, MO 64112-1248


                                     Freeman & Mills, Inc.
                                     350 S. Figueroa Street, Ste. 900
                                     Los Angeles, CA 90071-1305


                                     Freeman Reporting
                                     One Samsome St. Ste 3500
                                     San Francisco, CA 94104-4436


                                     Freeman, Patricia, M.
                                     502 E 30th Avenue
                                     North Kansas City, MO 64116


                                     Freeman, Timothy
                                     2 14th Street
                                     Hoboken, NJ 07030


                                     Freeport-McMoran Copper & Gold
                                     333 North Central Avenue
                                     Phoenix, AZ 85004-2189




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 214 of
                                                    596
                                     Freisenbruch-Meyer Ins. Svc. Ltd.
                                     Freisenbruch-Meyer Building
                                     75 Front Street
                                     Hamilton , Bermuda HM 12


                                     Fresno Chrysler Jeep Inc.
                                     6162 N. Blackstone Avenue
                                     Fresno, CA 93710-5010


                                     Fresno County Superior Court
                                     1100 Van Ness Avenue
                                     Fresno, CA 93721-2016


                                     Freyre, Marina
                                     31-21 54th St
                                     Apt 6D
                                     Woodside, NY 11377


                                     Frias, Maria
                                     13540 Dana Court
                                     Fontana, CA 92336-3448


                                     Friede, Raymond, U.
                                     11231 Otsego St
                                     Unit 119
                                     North Hollywood, CA 91601


                                     Friedman, Richard G., MD
                                     4033 Third Avenue, Suite 300
                                     San Diego, CA 92103-2138


                                     Frilot, LLC
                                     1100 Poydras Street, Suite 3700
                                     New Orleans, LA 70163-3600




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 215 of
                                                    596
                                     FRONTEO
                                     3 Lagoon Drive Suite 180
                                     Redwood City, CA 94065-5155


                                     Frontier Adjusters, Inc.
                                     PO Box 7610
                                     Phoenix, AZ 85011-7610


                                     Frosini M. Georges
                                     1323 Wawona Street
                                     Manteca, CA 95337-6707


                                     FTI Wholesale Inc.
                                     620 East Linwood Boulevard
                                     Kansas City, MO 64109-1718


                                     Fucile & Reising LLP
                                     800 NW 6th Ave., Suite 211
                                     Portland, OR 97209


                                     Fuentes, Marie, A.
                                     1916 Sandusky Ave
                                     Kansas City, KS 66102


                                     Fuerst, David, J.
                                     1135 South Sunset Avenue
                                     Suite 312
                                     West Covina, CA 91790-3965


                                     Fulcrum Financial Inquiry LLP
                                     888 S. Figueroa Street, Ste. 2000
                                     Los Angeles, CA 90017-5311


                                     Fulcrum Legal Graphics, Inc.
                                     125 E Sir Francis Drake Blvd, Ste 301
                                     Larkspur, CA 94939-1860




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 216 of
                                                    596
                                     Fuller, Matthew, O.
                                     7311 Holmes Rd
                                     Kansas City, MO 64131


                                     Fuse Networks LLC
                                     12628 Interurban Ave S, Ste 100
                                     Tukwila, WA 98168-3319


                                     G & L Transcription of NJ
                                     50 West Market Street
                                     Essex County Court Building, Room 165
                                     Newark, NJ 07102-1607


                                     G Ideas & Development, LLC
                                     277 West Main St.
                                     Babylon, NY 11702-3419


                                     G Mission, Inc.
                                     22 West 32nd Street, 7th Floor
                                     New York, NY 10001


                                     G&L Transcriptions
                                     1 JFK Square
                                     Middlesex County Courthouse
                                     New Brunswick, NJ 08901-2149


                                     G. Thomas & Associates
                                     7901 Rio Vista Drive
                                     Woodway, TX 76712-2412


                                     Gabriel De Vega Pinzon & Abogados
                                     Carrera 7
                                     No. 71-52 Torre B
                                     Bogota D.C.,


                                     Gaglione & Dolan
                                     11377 West Olympic Blvd.
                                     Los Angeles, CA 90064-1625



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 217 of
                                                    596
                                     Gaines, Tiffany C.
                                     15325 Redmond Way
                                     Apt G234
                                     Redmond, WA 98052


                                     Gale, Debbie; CSR
                                     411 West 4th Street, Room 1053
                                     Federal Official Court Reporter
                                     c/o U.S. District Court
                                     Santa Ana, CA 92701-4500


                                     Galindo Arias & Lopez Abogagos
                                     Federico Boyd Avenue & 51st Street
                                     Scotia Plaza, 11th Floor
                                     Panama,


                                     Gallagher Bassett Services Inc.
                                     Legalguard Review
                                     1617 John F. Kennedy Blvd, Suite 700
                                     Attn: Reliance National-CPP
                                     Philadelphia, PA 19103


                                     Gallagher Bassett Services, Inc.
                                     13801 Riverport Drive, Suite 501
                                     ATTN: Cynthia White, AIC, CPCU
                                     Maryland Heights, MO 63043-4832


                                     Gallagher Benefit Services, Inc
                                     2850 Golf Road, 5th Floor
                                     Rolling Meadows, IL 60008-4050


                                     Gallagher Group, The
                                     1875 Century Park East Suite 1550
                                     Los Angeles, CA 90067


                                     Gallagher, Denise
                                     701 Ocean St



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 218 of
                                                    596
                                     c/o Santa Cruz County Superior Court
                                     Santa Cruz, CA 95060-4003


                                     Gallagher, John, C.
                                     Gallagher Law Offices PLLC
                                     One Wolfs Lane, Suite 314
                                     Pelham, NY 10803


                                     Gallo, Lorraine
                                     9250 Brookshire Ave
                                     Apt 211
                                     Downey, CA 90240


                                     Galvin, Raquel C.
                                     688 Adelle St
                                     Livermore, CA 94551


                                     Gamble, Travis S.
                                     4638 Limerick Lane
                                     Frisco, TX 75034


                                     Gander, Matthew, M.
                                     1001 3rd St SW
                                     Apt 704
                                     Washington, DC 20024


                                     Gann Law Books
                                     One Washington Park, Ste. 1300
                                     Newark, NJ 07102


                                     Garchik Consulting Services, LLC
                                     870 N Jackson St.
                                     Arlington, VA 22205


                                     Garcia & Love Court Reporting and Videog
                                     370 E. South Temple, Ste. 260
                                     Salt Lake City, UT 84111




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 219 of
                                                    596
                                     Gardner, Melissa L.
                                     108 W. Ash Lane
                                     Euless, TX 76039


                                     Garner, Lavella L.
                                     402 Perdido Dr
                                     Garland, TX 75043


                                     Garrett, Tanya
                                     25 Clifton Avenue
                                     Apt D314
                                     Newark, NJ 07104


                                     Garverick, Paul, D.
                                     2820 W 91st Street
                                     Leawood, KS 66206


                                     Garvey, Schubert & Barer
                                     121 SW Morrison, 11th Floor
                                     Portland, OR 97204


                                     Garvey's Office Products
                                     PO Box 5678
                                     Carol Stream, IL 60188


                                     Gary Anderson, Ph.D.
                                     10820 SW 69th Avenue
                                     Pinecrest, FL 33156


                                     Gary O. Galiher, AAL, ALC
                                     610 Ward Avenue, 2nd Floor
                                     Honolulu, HI 96814


                                     Gary Vaughn Mittelberg
                                     722 Lynnhaven Lane
                                     La Canada Flintridge, CA 91011




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 220 of
                                                    596
                                     Gaspard, Aaron J.
                                     816 Liberty Street
                                     Apt 3
                                     El Cerrito, CA 94530


                                     Gaspard, Andrea
                                     8911 Lamon Avenue
                                     Apt A
                                     Skokie, IL 60077


                                     Gault, James L.
                                     14 Gretchen Place
                                     Greenbrae, CA 94904


                                     Gavilan, Rosanna, M.
                                     13411 SW 92 Street
                                     Miami, FL 33186


                                     GBS Group (Illinois), Inc.
                                     13745 Omega Road
                                     Dallas, TX 75244


                                     GC Recycling, LLC
                                     3655 NW 48th Street
                                     Miami, FL 33142


                                     GE Capital c/o Ricoh USA
                                     PO Box 650016
                                     Dallas, TX 75265


                                     GE Capital Corporation
                                     File 31233
                                     Los Angeles, CA


                                     Gebhard, Robert S.
                                     2801 Sunset Terrace
                                     San Mateo, CA 94403



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 221 of
                                                    596
                                     Gebhardt, Purnima
                                     518 Pinehurst Woods Ct
                                     O'Fallon, MO 63366


                                     Geddes, Richard J.
                                     8866 Mulberry Lane
                                     Manlius, NY 13104


                                     GEICO General Insurance Company
                                     PO Box 9091
                                     Macon, GA 31210


                                     Gene Chunhao Lin
                                     12708 Westminster Avenue
                                     Los Angeles, CA 90066


                                     Geneau, Karen , L.
                                     708 Marinella Aisle
                                     Irvine, CA 92606


                                     Genentech, Inc.
                                     One DNA Way
                                     South San Francisco, CA 94080-4990


                                     General Electric Company
                                     Attn Lee L. Bishop
                                     Ap 2-225
                                     Louisville, KY 40245


                                     General Reinsurance Corporation
                                     Attn Mr Arthur G Harris
                                     P O Box 10350
                                     Stamford, CT 06904-2350




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 222 of
                                                    596
                                     Generali Versicherung AG
                                     Landskrongasse 1-3
                                     A-1011 Vienna, Austria


                                     Gensler
                                     4549 Collections Center Drive
                                     Chicago, IL 60693


                                     Geomatrix Consultants, Inc.
                                     2101 Webster Street, 12th Floor
                                     Oakland, CA 94612


                                     George C. Rudolph, A Professional Corpor
                                     417 South Hill Street, Suite 207
                                     Los Angeles, CA 90013


                                     George T. Bisel Co. Inc.
                                     710 S. Washington Square
                                     Philadelphia, PA 19106


                                     Georgia Department of Revenue
                                     Unclaimed Property Program
                                     4245 International Parkway, Suite A
                                     Hapeville, GA 30354


                                     Georgia-Pacific Corporation
                                     Attn: Teri Wall
                                     Law Dept. - 43rd Floor
                                     133 Peachtree Street, NE
                                     Atlanta, GA 30303


                                     Geosoils, Inc.
                                     5741 Palmer Way
                                     Carlsbad, CA 92010


                                     Geotext Translations, Inc.
                                     259 West 30th Street, 17th Floor
                                     New York, NY 10001



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 223 of
                                                    596
                                     Gerling America Insurance Company
                                     717 Fifth Avenue
                                     New York, NY 10022-8101


                                     Germer Gertz Beaman & Brown, LLP
                                     PO Box 4915
                                     Beaumont, TX 77701


                                     Gerner, Carol J.
                                     1535 Spencer Ave
                                     Wilmette, IL 60091


                                     Gerstein, John , R.
                                     401 9th Street SW
                                     Washington, DC 20004


                                     Gersten, Ronald L.
                                     1123 Noe Street
                                     San Francisco, CA 94114


                                     GetGo Inc.
                                     7414 Hollister Avenue
                                     Goleta, CA 93117


                                     Gething, Luke, T.
                                     10 Brocklesby Rd
                                     SE254LB
                                     London, UK 11111


                                     Gettell, Eryk R.
                                     100 Lombardy Ln
                                     Orinda, CA 94563


                                     Gherini, John G.
                                     1360 Vancouver Ave
                                     Burlingame, CA 94010



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 224 of
                                                    596
                                     Giardina, Maria J.
                                     456 8th Avenue
                                     San Francisco, CA 94118


                                     Gigliotti, Melanie, A.
                                     533 Garden Creek Place
                                     Danville, CA 94526


                                     Gilbert Mediation Group
                                     12001 N. Central Expy, Ste 650
                                     CBS Television/CBS Tower
                                     Dallas, TX 75243


                                     Gilbert Sow, Amanda W.
                                     2722 Abilene Dr.
                                     Chevy Chase, MD 20815


                                     Gillen, Martha
                                     1483 N Larkwood Square
                                     Fort Myers, FL 33919


                                     Gilliland, Kevin, P.
                                     3721 Weslin Avenue
                                     Sherman Oaks, CA 91423


                                     Gillis, Rhonda D.
                                     1435 Innes Ave
                                     San Francisco, CA 94124


                                     Giovannone, Andrea, J.
                                     350 S Madison Ave
                                     Apt 207
                                     Pasadena, CA 91101




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 225 of
                                                    596
                                     Givey, Robert, D.
                                     3540 Margate Road
                                     Bethlehem, PA 18020


                                     GK Consultants, LLC
                                     1388 Sutter Street, Suite 505
                                     San Francisco, CA 94109


                                     Glade, Rhamie , D.
                                     336 N Downey Ave
                                     Independence, MO 64056


                                     Glen Stevick
                                     2216 5th Street
                                     Berkeley, CA 94710


                                     Glen, Alan M.
                                     7800 Southwest Parkway, Unit 912
                                     Austin, TX 78735


                                     Glen, Alan M.
                                     816 Congress Ave
                                     Ste 970
                                     Austin, TX 78701


                                     Glenn Consulting Group LLC
                                     1898 Andell Bluff Blvd.
                                     Suite A
                                     Johns Island, SC 29455


                                     Global Equipment Co., Inc.
                                     29833 Network Place
                                     Chicago, IL 60673


                                     Global Event Solutions Ltd.
                                     Summit House
                                     170 Finchley Road
                                     London, NW3 6BP UK



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 226 of
                                                    596
                                     Global Knowledge Network, Inc.
                                     13279 Collections Center Dr
                                     Chicago, IL 60693


                                     Global Law Experts
                                     Unit 405, The Big Peg
                                     Birmingham, B18 6NF UK


                                     Global Legal Group Ltd.
                                     59 Tanner Street
                                     London, SE1 9AG UK


                                     Globe Business Publishing Ltd.
                                     New Hibernia House
                                     London, SE1 9AG UK


                                     Gloria D Mazon
                                     2631 Imperial Avenue
                                     San Diego, CA 92102


                                     Go2IT Group
                                     P.O. Box 451189
                                     Westlake, OH 44145


                                     goDEPO
                                     109 E. Vermilion, Suite 200
                                     Lafayette, LA 70501


                                     Godwin, J. David
                                     8501 SE 80th Street
                                     Mercer Island, WA 98040


                                     Goekler, Sarah
                                     443 Central Avenue, Apt. 8
                                     Alameda, CA 94501




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 227 of
                                                    596
                                     Gold, Michael E.; MD
                                     2021 Santa Monica Blvd
                                     Suite 525E
                                     Santa Monica, CA 90404


                                     Goldberg Persky & White
                                     11 Stanwix Street, Suite 1800
                                     Pittsburgh, PA 15222


                                     Goldberg Segalla LLP
                                     665 Main Street, Suite 400
                                     Buffalo, NY 14203


                                     Golden Eagle Insurance Co
                                     Attn Clare Cortesio
                                     4346 - 54th Street
                                     San Diego, CA 92115


                                     Golden State Overnight Delivery Service
                                     PO Box 10877
                                     Pleasanton, CA 94588


                                     Golden State Reporting & Video, Inc.
                                     601 University Avenue, Suite 135
                                     Sacramento, CA 95825


                                     Goldenberg Heller Antognoli & Rowland PC
                                     2227 South State Route 157
                                     P.O. Box 949
                                     Edwardsville, IL 62025


                                     Golding Court Reporters
                                     17215 Studebaker Rd., Ste. 215
                                     Cerritos, CA 90703




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 228 of
                                                    596
                                     Goldstine, Skrodzki, Russian, Nemec and
                                     835 McClintock Drive, Second Floor
                                     Burr Ridge, IL 60527


                                     Golkow Technologies, Inc.
                                     One Liberty Place, 51st floor
                                     1650 Market Street
                                     Philadelphia, PA 19103


                                     Gomer, Frank, E.
                                     10605 E. Cactus Road, Suite 100
                                     Scottsdale, AZ 85259


                                     Gong, Lori M.
                                     65 Jasmine Court
                                     Danville, CA 94506


                                     Gonzalez, Lisa, M.
                                     312 North Spring Street, Room 438
                                     Los Angeles, CA 90012


                                     Gonzalez, Roger, A.
                                     2711 W 70 Street
                                     Hialeah, FL 33016


                                     Good Samaritan Hospital Medical Center
                                     1000 Montauk Highway
                                     West Islip, NY 11795


                                     Goode, DaNeisha, N.
                                     11410 Herrick Ave
                                     Kansas City, MO 64134


                                     Goodman Manufacturing Company
                                     1501 Seamist Drive
                                     Houston, TX 77008




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 229 of
                                                    596
                                     Goodman, Laura, L.
                                     18 Gladys St
                                     San Francisco, CA 94110


                                     Goodsell, Travis, J.
                                     12911 W 66th Street
                                     Shawnee, KS 66216


                                     Goodwin, Veronica, K.
                                     5360 N Summit St
                                     Apt 2101
                                     Kansas City, MO 64118


                                     Google, Inc.
                                     Dept. 34256
                                     P.O. Box 39000
                                     San Francisco, CA 94139


                                     Gorczyca, Diane T.
                                     3009 Linda Lane
                                     Santa Monica, CA 90405


                                     Gordon & Rees, LLP
                                     275 Battery Street, Suite 2000
                                     San Francisco, CA 94111


                                     Gordon Dadds LLP
                                     6 Agar Street
                                     London, WC2N 4HN UK


                                     Gordon, Sherylle, A
                                     2694 Oakbrook Drive
                                     Weston, FL 33332


                                     Gori Julian & Associates P.C.
                                     3848 Carson Street, Suite 103
                                     Torrance, CA 90503




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 230 of
                                                    596
                                     Gough, Gayle L.
                                     2 Embarcadero Ctr.
                                     Ste. 640
                                     San Francisco, CA 94111


                                     Gough, Gayle L.
                                     Two Embarcadero Center, Suite 640
                                     San Francisco, CA 94111


                                     Gover, Sarah, M.
                                     432 NE Brockton Dr
                                     Lees Summit, MO 64064


                                     Gradient
                                     PO Box 984001
                                     Boston, MA 2298


                                     Graham N. Gitlin, M.D.
                                     2080 Century Park East
                                     Suite 809
                                     Los Angeles, CA 90067


                                     Grand Hyatt Washington
                                     1000 H Street NW
                                     Washington, DC 20001-4520


                                     Grange Hotels
                                     58 Rochester Row
                                     London, SW1P 1JU UK


                                     Granite Telecommunications, LLC
                                     PO Box 983119
                                     Boston, MA 2298


                                     Grant & Company
                                     1555 Yosemite Ave, No. 3
                                     San Francisco, CA 94124



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 231 of
                                                    596
                                     Grant, Genovese & Baratta, LLP
                                     2030 Main St., Suite 1600
                                     Wells Fargo Building
                                     Irvine, CA 92614


                                     Graphics, Arts & Presentations
                                     PO Box 640081
                                     San Francisco, CA 94164-0081


                                     Grassmick, David, E.
                                     1130 South Michigan Ave
                                     Apt 1501
                                     Chicago, IL 60605


                                     Grauer, Ellen; Court Reporting Co.
                                     126 East 56th Street, Fifth Floor
                                     New York, NY 10022


                                     Graves, Erica, R.
                                     511 East Walnut Ave
                                     El Segundo, CA 90245


                                     Great American Insurance Co.
                                     1515 Woodfield Road, Suite 500
                                     Schaumburg, IL 60173


                                     Great American Insurance Company
                                     Executive Liability Division
                                     P O Box 66943
                                     Chicago, IL 60666


                                     Greater Kansas City Association of Legal
                                     Eleanor Ramirez, Treasurer
                                     c/o Edgar Law Firm, LLC
                                     1032 Pennsylvania Avenue
                                     Kansas City, MO 64105




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 232 of
                                                    596
                                     Greater Los Angeles Chapter Association
                                     1901 Avenue of the Stars, Suite 1800
                                     c/o Allen Matkins Leck Gamble Mallory & Natsis LLP
                                     Attention: Shaun Morrison
                                     Los Angeles, CA 90067


                                     Greater New York Councils, Boy Scouts of
                                     350 Fifth Ave, Ste 7820
                                     New York, NY 10118


                                     Green Tomato Cars
                                     1110 Great West Road
                                     London, TW8 0JP UK


                                     Green, Kelly, K.
                                     8020 Belinder Road
                                     Leawood, KS 66206


                                     Green, Kelly, K.
                                     8025 Rosewood Dr
                                     Prairie Village, KS 66208


                                     Green, Tracy L.
                                     13 Holmbury Manor, The Green
                                     Sidiup
                                     Kent, DA146DF UK


                                     Greenaway, Dorothy, M.
                                     761 Vandalia Ave
                                     Brooklyn, NY 11239


                                     Greenaway, Jennifer J.
                                     761 Vandalia Avenue
                                     Brooklyn, NY 11239


                                     Greenberg, Daniel, J.
                                     460 L St NW



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30     Page 233 of
                                                    596
                                     Unit 437
                                     Washington, DC 20001


                                     Greenspan, Beverly
                                     ABA 026009593
                                     AC 527-17030
                                     Bank of America - 100 W 33rd st
                                     New York, NY 10001


                                     Greenwood Office Outfitters
                                     2951 Suffolk Drive
                                     Suite 640
                                     Fort Worth, TX 76133


                                     Gregory A. Harrison
                                     16209 Kimberly Grove
                                     Gaithersburg, MD 20878


                                     Grenke Leasing Ltd.
                                     Meridian House
                                     9-11 Chertsey Street
                                     Guildford, GU1 4HD UK


                                     Grennier Law, PC
                                     5700 Ralston Street, Ste. 202
                                     Ventura, CA 93003


                                     Grexo Technology Group
                                     17766 Preston Road
                                     Dallas, TX 75252


                                     Grilli, Peter, J.
                                     3001 West Azeele Street
                                     Tampa, FL 33609


                                     Grimm, Rick
                                     2514 W Sat Nam Way
                                     Phoenix, AZ 85086



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 234 of
                                                    596
                                     GRM Information Mgmt Srvc
                                     PO Box 35595
                                     Newark, NJ 7102


                                     Grodzki, Tomasz
                                     508 Grand St
                                     Apt 4L
                                     Hoboken, NJ 07030


                                     Grogan Graffam, PC
                                     Four Gateway Center, 12th Floor
                                     444 Liberty Avenue
                                     Pittsburgh, PA 15222


                                     Gronseth, Scott, T.
                                     904 NE Sunnyside Ln
                                     Apt F
                                     Blue Springs, MO 64014


                                     Groseclose, Mathew R.
                                     1047 2nd Street
                                     Apt 6
                                     Santa Monica, CA 90403


                                     Grossman, John, A.
                                     8940 North Kendall Drive, Suite 904-E
                                     Miami, FL 33143


                                     GroupHealth Cooperative
                                     PO Box 740488
                                     Los Angeles, CA 90074


                                     Groves, Kimberly, A.
                                     5307 Haskell Ave
                                     Kansas City, KS 66104




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 235 of
                                                    596
                                     Grutzmacher & Lewis, A Medical Corporati
                                     1515 River Park Drive, Suite 100
                                     Sacramento, CA 95815


                                     GSI Environmental, Inc.
                                     2211 Norfolk
                                     Suite 1000
                                     Houston, TX 77098


                                     GT Controls, LLC
                                     11302 N 131st Pl.
                                     Scottsdale, AZ 85259


                                     GT Gettaxi (UK) Ltd.
                                     64 Princes Court
                                     88 Brompton Road
                                     Knightsbridge, SW3 1ET UK


                                     Guaranteed Subpoena Srvc.,Inc.
                                     P.O. Box 2248
                                     Union, NJ 7083


                                     Guardian Central Limited
                                     30 Victoria Street
                                     Hamilton 3204, New Zealand


                                     Guentz, Sara
                                     1047 East 46th Street
                                     Long Beach, CA 90807


                                     Guernsey
                                     P.O. Box 10846
                                     Chantilly, VA 20153


                                     Guirgis, Ralph A.
                                     10211 Overhill Dr
                                     Santa Ana, CA 92705




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 236 of
                                                    596
                                     Guirgis, Ralph A.
                                     PO Box 1108
                                     Lafayette, CA 94549


                                     Gullet, Margo, X.
                                     2161 NW 54th Ave
                                     Lauderhill, FL 33313


                                     Guney, Alexander, A.
                                     2915 California Street
                                     Apt 4
                                     San Francisco, CA 94115


                                     Gurock, David
                                     2814 NW 206th Street
                                     Ridgefield, WA 98642


                                     Gustafson, Laurie, N.
                                     915 Virginia St
                                     Berkeley, CA 94710


                                     Gutierrez, Krista, D.
                                     13503 Prospector Ct
                                     Eastvale, CA 92880


                                     Gutierrez, Kristen
                                     376-95th St
                                     Apt 3F
                                     Brooklyn, NY 11209


                                     Guy Renzi & Associates, CSR
                                     2277 State Highway #33
                                     Suite 410 Golden Crest Corporate Center
                                     Trenton, NJ 8690


                                     Guzman Ariza, Abogados
                                     Pablo Casals 12



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 237 of
                                                    596
                                     Serralles
                                     Santo Domingo, 10125 Dominican Republic


                                     GZA GeoEnvironmental, Inc.
                                     PO Box 711810
                                     Cincinnati, OH 11499


                                     H & R Upholstery
                                     1969 Ritchey Street
                                     Santa Ana, CA 92705


                                     H. Lee Moffitt Cancer Center and Researc
                                     12902 Magnolia Drive
                                     Tampa, FL 33612


                                     H.I.T. Resources, Inc.
                                     23286 Arroyo Vista
                                     Rancho Santa Margarita, CA 92688


                                     H2E, Inc.
                                     Attn: Controller
                                     23305 E. Knox Avenue, Bldg. A
                                     Liberty Lake, WA 99019


                                     Haarhoff, Dirk, C.
                                     60 Orchard St
                                     Apt 5
                                     New York, NY 10002


                                     Haas Spine & Orthopaedics, Inc.
                                     1101 E. Broadway, Ste. 201
                                     Glendale, CA 91205


                                     Haas, Marc, E.
                                     50 Brompton Rd
                                     Apt 2E
                                     Great Neck, NY 11021




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 238 of
                                                    596
                                     Hacker, Mary, M.
                                     219 South Dearborn Street, Room 1212
                                     Chicago, IL 60604


                                     Hackman, Jamie, F.
                                     152 Buchanan Drive
                                     Ephrata, PA 17522


                                     Hadland Technologies
                                     11 Columbia Drive
                                     Amherst, NH 03031


                                     Hagen, Streiff, Newton & Oshiro, PC
                                     PO Box 51067
                                     Los Angeles, CA 93950


                                     Hagerman, Elizabeth, B.
                                     2 Pacini Ave.
                                     Pittsburg, CA 94565


                                     Hagstrom, Earl, L.
                                     150 Marguerite Ave
                                     Mill Valley, CA 94941


                                     Hahn & Bowersock
                                     151 Kalmus Drive, Suite L1
                                     Costa Mesa, CA 92626


                                     Hailey Kim
                                     c/o Gerard Fox Law P.C.
                                     1880 Century Park East, Ste. 1410
                                     Los Angeles, CA 90067


                                     Hal Poret, LLC
                                     142 Hunter Ave.
                                     Sleepy Hollow, NY 10591




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 239 of
                                                    596
                                     Hale County District Clerk
                                     225 Broadway
                                     Plainview, TX 79072


                                     Hale, Erika, C.
                                     11120 N Belleview Ave
                                     Kansas City, MO 64155


                                     Halfnight & McKinlay
                                     65 Front Street East, Suite 201
                                     Toronto, ON M5E 1B5


                                     Halisi, Kareem
                                     8808 8th Street
                                     Rancho Cucamonga, CA 91730


                                     Hall Bloch Garland & Meyer, LLP
                                     577 Mulberry Street, Suite 1500
                                     Macon, GA 31201


                                     Hall Financial Group - Management Office
                                     2323 Ross Ave., Ste.200
                                     Attn: Duane Rettig
                                     Dallas, TX 75201


                                     Hall, Gloria
                                     Certified Shorthand Reporter of L.A. Co. Superior Court
                                     111 North Hill St., Room 234
                                     Los Angeles, CA 90012


                                     Hall, M. Christopher
                                     1101 W Fern Dr
                                     Fullerton, CA 92833


                                     Hall, Tristan, C.
                                     39 St Aidan's Road
                                     London, SE220RN UK



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30         Page 240 of
                                                    596
                                     Halliday, Gregory H.
                                     25521 Saddle Rock Pl
                                     Laguna Hills, CA 92653


                                     Hambly, Mark, F.; MD
                                     2801 K Street, Suite 410
                                     Sacramento, CA 95816


                                     Hamilton, Ricci & Associates, Inc.
                                     930 Montgomery Street, 4th Floor
                                     San Francisco, CA 94133


                                     Hammond, Doris, L.
                                     PO Box 48051
                                     Fort Worth, TX 76137


                                     Hamptons International
                                     UK House
                                     180 Oxford Street
                                     London, W1D 1NN UK


                                     Hancock, Mark, J.
                                     17977 Kingston Way
                                     Castro Valley, CA 94546


                                     Hanna & Hanna, Inc.
                                     8582 Katy Freeway
                                     Ste. 105
                                     Houston, TX 77024


                                     Hanrahan Investigations, Inc.
                                     9914 Derby Lane
                                     Westchester, IL 60154




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 241 of
                                                    596
                                     Hansen Reporting
                                     PO Box 285
                                     Sycamore, IL 60178


                                     Hanzo Archives Inc.
                                     1000 Centre Green Way, Suite 200
                                     Cary, NC 27513


                                     Har-Bro, Inc.
                                     2750 Signal Parkway
                                     Signal Hill, CA 90755


                                     Harkins, Robert M.
                                     1349 Curtis St
                                     Berkeley, CA 94702


                                     Haro, Brianna, L.
                                     959 4th St
                                     Imperial Beach, CA 91932


                                     Harold Amer
                                     685 Enchanted Way
                                     Pacific Palisades, CA 90272


                                     Harrell, D. Alexander
                                     5119 Milam St
                                     Dallas, TX 75206


                                     Harris County Clerk
                                     1001 Preston, 4th Floor
                                     PO Box 1525
                                     Houston, TX 77002


                                     Harris, Eliot M.
                                     6855 42nd Street NE
                                     Seattle, WA 98115




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 242 of
                                                    596
                                     HarrisMartin Publishing
                                     30 Washington Ave D-3
                                     Haddenfield, NJ 08033


                                     Harrison, Brian D.
                                     261 Wawona St
                                     San Francisco, CA 94127


                                     Harry Jacob, M.D./Jacob Professional Ser
                                     22 Greenway Gables
                                     Minneapolis, MN 55403


                                     Hart, L.J. & Associates.,
                                     P.O. Box 15767
                                     Sacramento, CA 95852-0767


                                     Hartford Insurance Company of the Southe
                                     690 Asylum Ave
                                     Hartford, CT 06106


                                     Hartford Life Insurance Company
                                     1 Harford Plaza
                                     Hartford, CT 06155


                                     Hartford
                                     Waterford Park
                                     505 North County Road 18
                                     Minneapolis, MN 55441


                                     Hartford, The
                                     P.O. Box 415738
                                     Boston, MA 02241-5738


                                     Hartkopp, Heather, C.
                                     4702 NW 71 Street
                                     Kansas City, MO 64151




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 243 of
                                                    596
                                     Hartley & O'Brian PLLC
                                     2001 Main Street, Suite 600
                                     Wheeling, WV 26003


                                     Havens Alliance Group, LLC
                                     12515 Connell
                                     Overland Park, KS 66213


                                     Hawaii State Bar Association
                                     1132 Bishop Street, Suite 906
                                     Honolulu, HI 96813


                                     Hayes, Frederick, B.
                                     2602 Laurel Ave
                                     Manhattan Beach, CA 90266


                                     Haynsworth Sinkler Boyd, P.A.
                                     One North Main, 2nd Floor
                                     P.O. Box 2048
                                     Greenville, SC 29601


                                     HaystackID LLC
                                     Six Beacon Street, Suite 815
                                     Boston, MA 02108


                                     HB Litigation Conference LLC
                                     38 W Berkley Avenue
                                     1st Floor Rear Door
                                     Clifton Heights, PA 19018


                                     HBM Medical Consultants
                                     5690 N. Fresno Street, Suite 110
                                     Fresno, CA 93710


                                     HBP, Inc.
                                     952 Frederick Street
                                     Hagerstown, MD 21740




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 244 of
                                                    596
                                     HBR Consulting LLC
                                     440 South LaSalle Street
                                     Suite 2250
                                     Chicago, IL 60605


                                     Healthport/CIOX Health, LLC
                                     P.O. Box 409740
                                     Atlanta, GA 30384-9740


                                     Healthy San Francisco
                                     P.O. Box 194367
                                     San Francisco, CA 94119-4367


                                     Healy, Martin J.
                                     83 Ridge Drive
                                     Livingston, NJ 07039


                                     Healy, Michael F.
                                     120 Catherine Court
                                     Orinda, CA 94563


                                     Healy, Michael F.
                                     PO Box 1108
                                     Lafayette, CA 94549


                                     Heaney, Karen, L.
                                     1129 61st Street
                                     Unit D
                                     Auburn, WA 98092


                                     Hedge, Thomas, L.; MD
                                     18300 Roscoe Blvd., 4th Floor
                                     Northridge, CA 91325


                                     Heffernan Foundation
                                     1350 Carlback Avenue
                                     Walnut Creek, CA 94596



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 245 of
                                                    596
                                     Heffron-Jones, Joanne, H.
                                     2004 Nina Court
                                     Hayward, CA 94541


                                     Heiman, Mark, P.
                                     4620 Fisher St
                                     Apt 304
                                     Kansas City, KS 66103


                                     Hein, William S. & Co., Inc.
                                     2350 North Forest Road
                                     Getzville, NY 14068


                                     Heldt, Nicholas W.
                                     6017 Margarido Dr
                                     Oakland, CA 94618


                                     Helfing, Robert F.
                                     1260 Inverness Dr.
                                     Pasadena, CA 91103


                                     Helfing, Robert F.-
                                     1260 Inverness Dr.
                                     Pasadena, CA 91103


                                     Helfing, Robert F.
                                     1260 Inverness Drive
                                     Pasadena, CA 91103


                                     Helgesen, Deanne, M.
                                     Court Reporter - Dept. 11
                                     Santa Clara County Superior Court
                                     191 North First Street
                                     San Jose, CA 95113




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 246 of
                                                    596
                                     Helton, Cherie, D.
                                     8515 N Robinhood Ave
                                     Kansas City, MO 64154


                                     Henderson Legal Services, Inc.
                                     1015 15th Street, NW, Suite 525
                                     Washington, DC 20005


                                     Henderson, Amanda L.
                                     371 30th Street Apt 206
                                     Oakland, CA 94609


                                     Henderson, Lisa M.
                                     2621 Foxboro Dr
                                     Garland, TX 75044


                                     Hendler, Robert
                                     4550 N Wolcott Ave
                                     Apt. 2S
                                     Chicago, IL 60640


                                     Hendrickson, Edward, J.
                                     483 79th Street
                                     Brooklyn, NY 11209


                                     Hendrickson, Judith A.
                                     13319 W 113th St
                                     Overland Park, KS 66210


                                     Hendrix , Kimberly, A.
                                     12512 Lowell Avenue
                                     Grandview, MO 64030


                                     Henjum Goucher Reporting Serv.
                                     2777 N. Stemmons Freeway
                                     Suite 1025
                                     Dallas, TX 75207




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 247 of
                                                    596
                                     Hennessy, Sarah, E.
                                     Flat 201 Hodgeson House
                                     26 Christian St
                                     London, LN E11AY UK


                                     Henshaw, Roberta L.
                                     136 W 61st Ter
                                     Kansas City, MO 64113


                                     HeplerBroom LLC
                                     P.O. Box 510
                                     Edwardsville, IL 62025


                                     Hercher, Katherine, A.
                                     417 S Jefferson St
                                     308B
                                     Chicago, IL 60607


                                     Herman Miller, Inc.
                                     MS 0440
                                     855 East Main Avenue
                                     P.O. Box 302
                                     Zeeland, MI 49464-0302


                                     Hermann, II, Richard P.
                                     8264 South Lake Forest Drive
                                     Davie, FL 33328


                                     Hermann,II, Richard P.
                                     8264 S Lake Forest Dr
                                     Davie, FL 33328


                                     Hermes Netburn O'Connor & Spearing, P.C.
                                     265 Franklin Street, 7th Floor
                                     Boston, MA 02110




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 248 of
                                                    596
                                     Hernandez, Alejandro
                                     1543 West 9th Street
                                     Merced, CA 95341


                                     Hewlett-Packard Company
                                     Hewlett-Packard
                                     3000 Hanover Street
                                     Palo Alto, CA 94304


                                     HG Deposition and Litigation Services
                                     2777 North Stemmons Freeway, Suite 1025
                                     Dallas, TX 75207


                                     Hickland, Jude, T.
                                     7421 Hillwood Lane
                                     Dallas, TX 75248


                                     Hidalgo County District Clerk
                                     100 North Closner Boulevard
                                     Laura Hinojosa
                                     Edinburg, TX 78539


                                     Higer Lichter & Givner, LLP-
                                     18305 Biscayne Boulevard, Suite 302
                                     Aventura, FL 33160


                                     High West Distillery & Saloon
                                     703 Park Avenue
                                     Park City, UT 84060


                                     Highgate Partners LLC
                                     181 Laurel Circle
                                     Princeton, NJ 08540


                                     Hildreth Investigations, LLP
                                     7500 North Taylor Road
                                     McAllen, TX 78504




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 249 of
                                                    596
                                     Hill & Romero Certified Court Reporters
                                     3700 N. 10th Street
                                     Suite 220
                                     McAllen, TX 78501


                                     Hill, Cameron
                                     Cumberland House (5th floor)
                                     1 Victoria Street
                                     Hamilton, BM HM 11 BERM


                                     Hilliard, Delores
                                     60 Centre Street, Room 420
                                     NYS Supreme Court
                                     New York, NY 10007


                                     Hillis Clark Martin & Peterson P.S.
                                     1221 Second Avenue, Suite 500
                                     Seattle, WA 98101


                                     Hillsborough County Circuit Court
                                     800 Twiggs Street
                                     George E. Edgecomb Courthouse
                                     Tampa, FL 33602


                                     Hilsenbeck, Kate X.
                                     4972 Vallejo St
                                     Denver, CO 80221


                                     Hines, Thomas
                                     Executive Taxi Services
                                     Harrison Sound, HS BX, Bermuda



                                     HinesReporters.Com,Inc.
                                     888 S. Figueroa St., Suite 840
                                     Los Angeles, CA 90017




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 250 of
                                                    596
                                     Hinger Engineering, Inc
                                     17 Hammond, Suite 401
                                     Irvine, CA 92618


                                     Hinshaw & Culbertson
                                     8142 Solutions Center Dr.
                                     Chicago, IL 60606


                                     HireRight, Inc.
                                     HireRight, LLC
                                     P. O. Box 847891
                                     Dallas, TX 75284


                                     Hiscox Syndicates Ltd
                                     1 Great St Helen's
                                     London EC3A 6HX England



                                     Hispanic Bar Association of Orange Count
                                     P. O. Box 6130
                                     Newport Beach, CA 92658


                                     Hispanic National Bar Association
                                     111 Pennsylvania Avenue
                                     Attn: Sonia Medina
                                     Washington, DC 20216


                                     HKA Global Ltd.
                                     3200 Daresbury Park
                                     Warrington, WA4 4BU UK


                                     HME Legal LLC
                                     121 W. Wacker Drive, Suite 1050
                                     Chicago, IL 60601


                                     HMRC (Inland Revenue)
                                     27 Westgate Street
                                     Cardiff , CF10 1DD UK



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 251 of
                                                    596
                                     HMRC VAT
                                     Alexander House
                                     21 Victoria Avenue
                                     Southend-On-Sea
                                     , SS99 1BD UK


                                     HMS Industries
                                     1875 Century Park East, Ste. 1120
                                     Los Angeles, CA 90067


                                     Hoagland, Longo, Moran, Dunst & Doukas,
                                     40 Paterson Street
                                     PO Box 480
                                     New Brunswick, NJ 08901


                                     Hobaugh, Edward
                                     3200 Danville Boulevard, Suite 200
                                     Alamo, CA 94507


                                     Hobby's Restaurant Inc.
                                     32 Branford Place
                                     Corner of Halsey & Branford
                                     Newark, NJ 07102


                                     Hobson & Bradley as Trustee for Brinkman
                                     2190 Harrison Avenue
                                     Beaumont, TX 77701


                                     Hodge, Lequita J.
                                     14403 Leibacher Ave
                                     Norwalk, CA 90650


                                     Hoffman Alvary & Company LLC
                                     Seven Wells Avenue
                                     Newton, MA 02459




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 252 of
                                                    596
                                     Hoffmann-La Roche Inc.
                                     Jane Y C Mathews
                                     Senior Counsel
                                     340 Kingsland Street
                                     Nutley, NJ 07110-1199


                                     Hoguet Newman Regal & Kenney LLP
                                     10 E. 40th Street, 35th Floor
                                     New York, NY 10016


                                     Holland & Hart LLP
                                     P.O. Box 17283
                                     Denver, CO 80202


                                     Holley, Glenn, W.
                                     3808 East Runge Court
                                     Irving, TX 75038


                                     Hollins Law
                                     2601 Main Street
                                     Penthouse Suite 1300
                                     Irvine, CA 92614


                                     Holloway, Marlo, G./An Ounce of Preventi
                                     918 South Horton Street, Unit 1009
                                     Seattle, WA 98134


                                     Hollywood Police Department
                                     3250 Hollywood Blvd.
                                     Hollywood, FL 33021


                                     Holm, Peggy, M.
                                     1342 Arroyo Lindo Dr
                                     Santa Ana, CA 92705


                                     Holman Schiavone, LLC
                                     4600 Madison Avenue, Suite 810
                                     Kansas City, MO 64112



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 253 of
                                                    596
                                     Holmes Culley
                                     130 Sutter Street, Suite 400
                                     San Francisco, CA 94104


                                     Holmes Weddle & Warcott P.C.
                                     701 W. 8th Ave., Ste. 700
                                     Anchorage, AK 99501


                                     Holmes, James J.
                                     7527 W 83rd St
                                     Los Angeles, CA 90293


                                     Holmes, James J.
                                     7527 West 83rd Street
                                     Playa Del Rey, CA 90293


                                     Holwell Shuster & Goldberg LLP
                                     750 Seventh Avenue, 26th Floor
                                     New York, NY 10019


                                     Home Depot U.S.A., Inc.
                                     2455 Paces Ferry Road
                                     Atlanta, GA 30339


                                     Home Depot USA
                                     2455 Paces Ferry Road, N.W.
                                     Attn: Andrea Fisher
                                     Atlanta, GA 30339


                                     Honolulu Reporting Services
                                     1000 Bishop Street, Suite 401
                                     Honolulu, HI 96815


                                     Honorable Mark Greenberg Campaign
                                     County Court at Law No.5
                                     (Old)George L Allen Sr. Courts Bldg.



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 254 of
                                                    596
                                     600 Commerce St., 5th Floor
                                     Dallas, TX 75202


                                     Hood, Michelle, D.
                                     7900 E 127th Ter
                                     Grandview, MO 64030


                                     Hopper, Norman C.
                                     P O Box 1856
                                     Lovington, NM 88260


                                     Horizon Blue Cross Blue Shield of NJ
                                     Three Penn Plaza
                                     Newark, NH 07105


                                     Horizon Communications Technologies Inc.
                                     30 Fairbanks, Suite 110
                                     Irvine, CA 92618


                                     Horizon Reporters
                                     PO Box 4475
                                     Odessa, TX 79761


                                     Horn, Barry R., MD
                                     2450 Ashby Avenue
                                     Berkeley, CA 94705


                                     Horn, Suzanne L.
                                     4 Jacobus Lane
                                     Flemington, NJ 08822


                                     Horst, Peter J.
                                     3719 N Southport
                                     109
                                     Chicago, IL 60613




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 255 of
                                                    596
                                     Horwitz, Mario, X.
                                     28438 Driver Ave
                                     Agoura, CA 91301


                                     Hosek, Valerie, E.
                                     640 Paddock Lane
                                     Batavia, IL 60510


                                     Hosford, Patti, L.
                                     7525 NW Damon Drive
                                     Parkville, MO 64152


                                     Houghton, Andrew, T.
                                     2 Charlton Street
                                     #14c
                                     New York, NY 10014


                                     Hovland, Denae, L.
                                     1007 Hanna Avenue
                                     Valley City, ND 58072


                                     Howard, Amy
                                     2765 Becheli Lane
                                     Redding, CA 96002


                                     Howard, Thomas, P.
                                     785 Indian River Drive
                                     Melbourne, FL 32935


                                     Howell, Sheila I.
                                     755 Aileen St
                                     Oakland, CA 94609


                                     HSBC
                                     9, Bermudiana Road
                                     Hamilton, Bermuda




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 256 of
                                                    596
                                     Hsiung, Mara
                                     225 Schermerhorn St
                                     Apt 4M
                                     Brooklyn, NY 11201


                                     Hubbard, William, R.
                                     Hubbard Financial Services
                                     21800 Marketplace NW
                                     Suite 106
                                     Poulsbo, WA 98370


                                     Hudgens, Jeffrey, T.
                                     10532 N Dalton Ave
                                     Kansas City, MO 64154


                                     Hudson Court Reporting & Video, Inc.
                                     124 West 30th Street, Suite 214-216
                                     New York, NY 10001


                                     Hudson Valley Diagnostic Imaging, PLLC
                                     PO Box 9340
                                     Peoria, IL 12553


                                     Hughes Gorski Seedorf Odsen & Tervooren,
                                     1029 W. 3rd Avenue, Ste. 110
                                     Anchorage, AK 99501


                                     Hughes, Bauman, Pfiffner, Gorski & Seedo
                                     3900 "C" Street, Ste. 1001
                                     Anchorage, AK 99503


                                     Hughett Engineering, Inc.
                                     P. O. Box 600163
                                     Dallas, TX 75360


                                     Hugo Parker, LLP
                                     One Front Street, 26th Floor
                                     San Francisco, CA 94111



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 257 of
                                                    596
                                     Hulberg and Associates, Inc.
                                     55 S. Market Street
                                     Suite 1210
                                     San Jose, CA 95113


                                     Hull Barrett PC
                                     P. O. Box 1564
                                     Augusta, GA 30903


                                     Hull, Rebecca A.
                                     3160 Heather Flume ln
                                     Sparks, NV 89436


                                     Humana Inc.
                                     500 West Main St.
                                     Louisville, KY 40202


                                     Humiston, David M.
                                     2911 Butter Creek Dr.
                                     Pasadena, CA 91107


                                     Humiston, David M.
                                     2911 Butter Creek Drive
                                     Pasadena, CA 91107


                                     Humphrey & Co.
                                     14 King Street
                                     Bristol
                                     Avon, BS1 4EF UK


                                     Hunt Reporting Company
                                     12 Crain Highway N.W.
                                     Glen Burnie, MD 21061




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 258 of
                                                    596
                                     Hunt, Jack W. & Assoc, Inc.
                                     1420 Liberty Building
                                     Buffalo, NY 14102


                                     Hunt, Steve, M.
                                     2225 Walgrove Avenue
                                     Los Angeles, CA 90066


                                     Hunter & Geist, Inc.
                                     1900 Grant Street, Suite 1025
                                     Denver, CO 80203


                                     Hunton & Williams LLP
                                     PO Box 405759
                                     Atlanta, GA 30359


                                     Huron Legal (UK) Limited
                                     6 St. Andrews Street, 5th Floor
                                     London, EC4A 3AE UK


                                     Hursh, Cristi K.
                                     2525 Sir Francis Drake Blvd
                                     Apt 7
                                     Fairfax, CA 94930


                                     Hurst Hydraulics, Inc.
                                     3714 Pinemont Drive
                                     Houston, TX 77018


                                     Husbands, Valerie, L.
                                     11256 S. Lakecrest Drive
                                     Olathe, KS 66061


                                     Husch Blackwell LLP
                                     P.O. Box 790379
                                     St. Louis, MO 63105




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 259 of
                                                    596
                                     Huseby Inc
                                     PO Box 602928
                                     Charlotte, NC 28272


                                     Huston, Nancy
                                     3555 Timmons, Suite 640
                                     Houston, TX 77027


                                     Hyatt Corporation
                                     c/o Bank of America
                                     PO Box 842231
                                     Dallas, TX 75229


                                     Hyatt, Ben, CSR
                                     17835 Ventura Blvd.
                                     Suite 310
                                     Encino, CA 91316


                                     Hygiene Tech, Inc.
                                     10621 Northvale Road
                                     Los Angeles, CA 90064


                                     Hyland, Carol & Associates
                                     4120 Canyon Road
                                     Rehabilitation Consultant
                                     Lafayette, CA 94549


                                     Hymes, James L. III, Law Offices of
                                     7736 Estate Elizabeth 33-1
                                     P.O. Box 990
                                     Saint Thomas, VI 00802


                                     I J Hawker
                                     PO Box HM2077
                                     Hamilton, Bermuda HM HX


                                     Iacomini & Miranda Advogados Associados
                                     R. Araguari



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 260 of
                                                    596
                                     358 - Barro Preto
                                     Belo Horizonte - MG, 30190-110 BRAZIL


                                     Ian Group
                                     PO Box 50125
                                     Amarillo, TX 79159


                                     IBM
                                     P.O. Box 676673
                                     Dallas, TX 75267-6673


                                     Ice-Masters, Inc.
                                     6218 Melrose Lane
                                     Shawnee, KS 66203


                                     ICLR Online
                                     University of Minnesota Libraries
                                     499 Wilson Library
                                     309 19th Avneue South
                                     Minneapolis, MN 55455


                                     ID Experts
                                     PO Box 7188
                                     Pasadena, CA 91109


                                     Ideal Holdings ONC LLC
                                     1085 Raymond Blvd.
                                     19th Floor
                                     Newark, NJ 07102


                                     iDepo Reporters
                                     898 North Sepulveda Boulevard, Suite 750
                                     El Segundo, CA 90245


                                     iDocket.com LLC
                                     P.O. Box 31023
                                     Amarillo, TX 79120




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 261 of
                                                    596
                                     IGX Global UK Limited
                                     One Fore Street
                                     London, EC2Y 9DT UK


                                     IHI Environmental
                                     640 East Wilmington Ave.
                                     Salt Lake City, UT 84106


                                     Ihnatiuk, Nikki A.
                                     8N005 Cloverfield Dr
                                     St Charles, IL 60175


                                     Ikeshia Rodriguez
                                     4001 Fannin St #4708
                                     Houston, TX 77004


                                     Illinois Department of Revenue
                                     P.O. Box 19053
                                     Springfield, IL 62794-9053


                                     Illinois State Bar Association
                                     424 South Second Street
                                     Springfield, IL 60603


                                     Illinois State Disbursement Unit
                                     335 E. Geneva Rd.
                                     Carol Stream, IL 60197-5400


                                     Imagine Reporting
                                     600 W Broadway, Ste 1225
                                     San Diego, CA 92101


                                     Imai, Tadlock, Keeney & Cordery, LLP
                                     220 Montgomery Street
                                     Suite 301
                                     San Francisco, CA 94104




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 262 of
                                                    596
                                     iManage, LLC
                                     P.O. Box 71701
                                     Chicago, IL 60694-1701


                                     Imber Court Reporters, Inc.
                                     27959 Smyth Drive
                                     Valencia, CA 91355


                                     Impulse Courier Accounts Receivable
                                     628 Route 10 West
                                     Whippany, NJ 7981


                                     Imre, Christina J.
                                     22760 Flamingo St.
                                     Woodland Hills, CA 91364


                                     Imre, Christina
                                     21781 Ventura Blvd., #344
                                     Woodland Hills, CA 91364


                                     INCE & Co LLP
                                     2 Leman St, Whitechapel
                                     London E1 8QN, UK


                                     inData Corporation
                                     225 E. German Road, Suite 310
                                     Gilbert, AZ 85297


                                     Independent Foundation Engineers, Inc.
                                     2301 Pebble Vale, Suite 2011
                                     Plano, TX 75075


                                     Independent Spine Evaluation, Inc.
                                     3528 Hightide Drive
                                     c/o William Dillin, M.D.
                                     Rancho Palos Verdes, CA 90275




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 263 of
                                                    596
                                     Indiana Lumbermens Mutual Ins
                                     C/O Insurance Services Group
                                     707 Skokie Boulevard
                                     Suite 540
                                     Northbrook, IL 60062


                                     Industrial Environmental Health Consulta
                                     PO Box 4426
                                     Morgantown, WV 26504-4426


                                     Industrial Fab and Repair LLC
                                     PO Box 1282
                                     Scappoose, OR 97056-1282


                                     Industrial Health Sciences, Inc.
                                     1014 Bishop Road
                                     Grosse Pointe Park, MI 48230


                                     Infinity Reporting Group, LLC
                                     11251 Richmond Avenue, Suite F100A
                                     Houston, TX 77082


                                     Infocopy Systems, Inc.
                                     8095 NW 98th Street
                                     Hialeah Gardens, FL 33016


                                     Informa Business Information
                                     P.O. Box 417323
                                     Boston, MA 2241


                                     Informa UK Ltd.
                                     5 Howick Place
                                     London, SW1P 1WG UK


                                     InfoStore Online LLC
                                     374 Starke Road




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 264 of
                                                    596
                                     ATTN: Accounts Receivable
                                     Carlstadt, NJ 07072


                                     Ingram's Magazine
                                     2049 Wyandotte Street
                                     Kansas City, MO 64108


                                     In-Line Credit, Inc.
                                     PO Box 1407
                                     Statesboro, GA 30459


                                     Inman, Sara, E.
                                     5824 Palm Ln
                                     Dallas, TX 75206


                                     InOutSource, LLC
                                     PO Box 22647
                                     Philadelphia, PA 19110


                                     InSciTech, Inc.
                                     5050 El Camino Real, Ste. 108
                                     Los Altos, CA 94022


                                     Insco/Dico Group
                                     Attn Susan Moore
                                     17780 Fitch Street Suite 200
                                     P O Box 19725
                                     Irvine, CA 92714


                                     iNSERViO3
                                     13915 N Mopac Expy, Ste. 210
                                     Austin, TX 78728


                                     Insight Investments, LLC/2nd Gear, LLC
                                     260 North Charles Lingbergh Drive
                                     Wells Fargo Bank Northwest, N.A.
                                     Corporate Trust lease Group




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 265 of
                                                    596
                                     Ref: Insight 39001 MAC: U1240-026
                                     Salt Lake City, UT 84116


                                     Institute of Food Technologists
                                     97478 Eagle Way
                                     Chicago, IL 60678-9740


                                     Institute on Violence Abuse and Trauma
                                     10065 Old Grove Road, Suite 101
                                     San Diego, CA 92131


                                     Insurance & Reinsurance Legacy Assoc
                                     The Old Studio
                                     105c High Street
                                     NeedhamMarket
                                     Suffolk, IP6 8DQ UK


                                     Insurance Company of the West
                                     15025 Innovation Drive
                                     San Diego, CA 92128


                                     inSync Litigation Support, LLC
                                     75 Maiden Lane
                                     11th Floor
                                     New York, NY 10038


                                     Integrated Security Systems
                                     1876 NW 7th St.
                                     Miami, FL 33125


                                     Integration Appliance, Inc.
                                     200 Portage Avenue
                                     Palo Alto, CA 94306


                                     Integro Insurance Brokers
                                     115 N. El Molino Avenue
                                     Pasadena, CA 91101-1804




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 266 of
                                                    596
                                     Intelligent Management Solutions, Inc.
                                     4400 Bayou Blvd., Suite 6
                                     Pensacola, FL 32503


                                     IntelliTeach, Inc.
                                     P.O. Box 28529
                                     St. Louis, MO 63146-1029


                                     Interceptor Legal Support Service, Inc.
                                     55 Santa Clara Avenue, 120
                                     Oakland, CA 94610


                                     Interior Preservation, Inc.
                                     825 Windham Court North
                                     Wyckoff, NJ 7481


                                     Internal Control Systems
                                     3019 Alvin Devane Blvd., Suite 530
                                     Austin, TX 78741


                                     International Academy of Trial Lawyers
                                     5841 Cedar Lake Road, Suite 204
                                     Minneapolis, MN 55416


                                     International Association of Defense Cou
                                     23973 Network Place
                                     Chicago, IL 60606


                                     International Association of Defense Cou
                                     One North Franklin St., Suite 1205
                                     Chicago, IL 60606


                                     International Association of Privacy Pro
                                     75 Rochester Avenue, Suite 4
                                     Pease International Tradeport
                                     Portsmouth, NH 3801




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 267 of
                                                    596
                                     International Bonded Couriers of Bermuda
                                     Dallas Building, 10 Park Road
                                     Hamilton HM11, Bermuda


                                     International Brotherhood of Electrical
                                     900 Seventh Street, N.W.
                                     Washington, DC 20001


                                     International Data Depository
                                     3450 NW 112th Street
                                     Miami, FL 33167


                                     International Fidelity Insurance Company
                                     One Newark Center, 20th Floor
                                     Newark, NJ 07102


                                     International Imports
                                     44 Par-La Ville Road
                                     Hamilton HM11, Bermuda


                                     International Institute for Conflict Pre
                                     575 Lexington Ave., 21st Floor
                                     New York, NY 10022


                                     International Legal Tech
                                     9701 Brodie Lane, Suite 200
                                     Austin, TX 78748


                                     International Risk Management Inst /IRMI
                                     12222 Merit Drive, Suite 1600
                                     Dallas, TX 75251


                                     International Society of Barristers
                                     210 Science Drive
                                     Durham, NC 27708-0360




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 268 of
                                                    596
                                     International Women's Insolvency & Restr
                                     PMB 130, 10332 Main Street
                                     c/o Shari Bedker, CPA, Administrative Director
                                     Fairfax, VA 22030-2410


                                     Interplan Health Group
                                     c/o The Parker Group, Inc.
                                     222 W. Law Colinas Blvd., Suite 2000 N.
                                     Irving, TX 75039


                                     Intertox, Inc.
                                     600 Stewart Street, Suite 1101
                                     Seattle, WA 98101


                                     inTEST
                                     inTEST
                                     2 Pin Oak Lane
                                     Cherry Hill, NJ 08003


                                     Intex Services, Inc.
                                     507 West Washington Blvd.
                                     Montebello, CA 90640


                                     Invacare Corporation
                                     One Invacare Way
                                     P. O. Box 4028
                                     899 Cleveland Street
                                     Elyria, OH 44036-2125


                                     Invatection Insurance Company
                                     100 Bank Street, Suite 500
                                     Burlington, VT 5401


                                     Inventus
                                     P.O. Box 130114
                                     Dallas, TX 75313




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30      Page 269 of
                                                    596
                                     Investec Asset Finance PLC
                                     Reading International Business Park
                                     Reading, RG2 6AA UK


                                     Investigation Specialists, LTD.
                                     P.O. Box 34222
                                     Phoeniz, AZ 85067


                                     IOD Incorporated
                                     PO Box 19072
                                     Green Bay, WI 54307


                                     IPRO Tech
                                     1700 N. Desert Drive
                                     Suite 101
                                     Tempe, AZ 85281


                                     IQTrack
                                     P.O. Box 28529
                                     St. Louis, MO 63146-1029


                                     Iris Data Services, Inc.
                                     Dept 3554
                                     PO Box 123554
                                     Dallas, TX 75312-3554


                                     IRM c/o Med Rec Payments
                                     PO Box 6700
                                     Southeastern, PA 19398-6700


                                     Iron Mountain
                                     P.O. Box 601002
                                     Pasadena, CA 90060-1002


                                     Ironshore Specialty Insurance Company
                                     75 Federal Street, Floor 5
                                     Boston, MA 2110




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 270 of
                                                    596
                                     IRS
                                     3651 South Inter Regional Hwy.
                                     Photocopy Unit, Stop 6716
                                     Austin, TX 78741


                                     Irvine, Gregory William; MD
                                     P.O. Box 1090
                                     McCall, ID 83638-1090


                                     Irving Posalski, M.D.
                                     8635 W. Third Street, Suite 1185 West
                                     Cedars-Sinai Medical Center
                                     Los Angeles, CA 90048


                                     Irwin Fritchie Urquhart & Moore LLC
                                     400 Poydras Street, Suite 2700
                                     New Orleans, LA 70130


                                     Isaza, Danielle, M.
                                     501 NW 141st Avenue
                                     Apt 202
                                     Pembroke Pines, FL 33028


                                     Island Employment Partners Ltd.
                                     9 Par La Ville Road
                                     SE Pearman Building 2nd Floor
                                     Hamilton HM11, Bermuda


                                     iSolutions Digital Litigation Services
                                     400 N Saint Paul St, Ste 410
                                     Dallas, TX 75201


                                     Issues and Answers Network, Inc.
                                     5151 Bonney Road, Ste. 100
                                     Virginia Beach, VA 23462




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 271 of
                                                    596
                                     Isvoranu, Delia, A.
                                     1455 Galindo St
                                     2401
                                     Concord, CA 94520


                                     IT Savvy LLC
                                     PO Box 3296
                                     Glen Ellyn, IL 60138-3296


                                     Italian-American Lawyers Association
                                     5455 Wilshire Blvd
                                     Suite 1706
                                     Los Angeles, CA 90036-4217


                                     IVAMS
                                     8287 White Oak Avenue
                                     Rancho Cucamonga, CA 91730


                                     Ivey Engineering & Construction Srvcs In
                                     7370 Opportunity Rd., Ste. E
                                     San Diego, CA 92111


                                     IVF Florida Reproductive Associates
                                     2960 N. State Road 7, Suite 300
                                     Margate, FL 33063


                                     Ivize of Charleston, LLC.
                                     C/O Ivize, LLC
                                     200 South Tryon Street, Suite 10
                                     Charlotte, NC 28202


                                     J. Franklyn Bourne Bar Association Schol
                                     3034 Mitchellville Road
                                     Bowie, MD 20716


                                     J. Harvey & Sons
                                     5A Addendum Lane
                                     Pembroke HM-07, Bermuda



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 272 of
                                                    596
                                     J. Purcell Company, Inc.
                                     819 Driftwood Lane
                                     Edmonds, WA 98020


                                     J.J. Keller & Associates, Inc.
                                     PO Box 6609
                                     Carol Stream, IL 60197


                                     Jack L. Morelli
                                     Supreme Court State of New York, Civil Term
                                     60 Centre Street, Room 420
                                     New York, NY 10007


                                     Jack W. Hunt & Associates, Inc.
                                     1420 Liberty Building
                                     Buffalo, NY 14202


                                     Jackson County Circuit Courts
                                     308 W. Kansas, Suite 204
                                     Independence, MO 64050


                                     Jackson County Collector
                                     P.O. Box 219747
                                     Kansas City, MO 64121


                                     Jackson County Law Library
                                     1301 Oak Street, Ste. 310
                                     Kansas City, MO 64106


                                     Jackson Kelly PLLC
                                     P. O. Box 553
                                     Charleston, WV 25322


                                     Jackson, Ashley, S.
                                     6007 N Sheridan Rd




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 273 of
                                                    596
                                     Unit 23D
                                     Chicago, IL 60660


                                     Jackson, Phillip, A.
                                     8800 Penrose Ln
                                     Apt 124
                                     Lenexa, KS 66219


                                     Jacksonville Historical Society
                                     314 Palmetto Street
                                     Jacksonville, FL 32202


                                     Jacob E Tauber MD, APC
                                     9033 Wilshire Blvd., Ste. 401
                                     Beverly Hills, CA 90211


                                     Jacobs & Crumplar
                                     750 Shipyard Drive
                                     Wilmington, DE 19801


                                     Jacobs, Richard, A.
                                     154 Juanita Way
                                     San Francisco, CA 94127


                                     Jacobson, Jeannine, C.
                                     11361 NW 18th St
                                     Plantation, FL 33323


                                     Jaimo Utnapishtim Ahn
                                     2300 Walnut Street, 519
                                     Philadelphia, PA 19103


                                     Jake Belanio
                                     1731 N Frederic Street
                                     Burbank, CA 91505




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 274 of
                                                    596
                                     James A. Macer, M.D. Inc.
                                     10 Congress Street, Suite 400
                                     Pasadena, CA 91105


                                     James A. Strauchen, M.D.
                                     1 Gustave Levy Place
                                     New York, NY 10029


                                     James C Curop d/b/a CVisualEvidence LLC
                                     395 West 7th Street, Studio A
                                     San Pedro, CA 90731


                                     James C. Ferrell PC
                                     4119 Montrose Boulevard
                                     Suite 400
                                     Houston, TX 77006


                                     James C. Pence-Aviles
                                     333 West Broadway, Ste. 420
                                     San Diego, CA 92101


                                     James D. Leo, M.D., Inc.
                                     6475 E Pacific Coast Highway #575
                                     Long Beach, CA 90803


                                     James Grunder
                                     3544 Doe Spring Road
                                     Corona, CA 92882


                                     James L. Caplan, MD Medical Consulting S
                                     1232 S. Orange Drive
                                     Los Angeles, CA 90019


                                     James L. Pruden, P.A.
                                     220 South Dixie Highway
                                     Boca Raton, FL 33432




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 275 of
                                                    596
                                     James Mintz Group
                                     P.O. Box 9463
                                     New York, NY 10087‐9463


                                     James Publishing, Inc.
                                     P.O. Box 25202
                                     Santa Ana, CA 92799


                                     James Shum
                                     2224 Sixth Street
                                     Berkeley, CA 94710


                                     James Wei
                                     219 Junipero Serra Dr
                                     San Gabriel, CA 91776


                                     James, III, Gordon, X.
                                     1805 S E 9th Street
                                     Fort Lauderdale, FL 33316


                                     James, Sanderson & Lowers
                                     307 29th Street NE, Suite 101
                                     Puyallup, WA 98372


                                     Jamie Vallejo
                                     9231 Elizabeth Avenue
                                     South Gate, CA 90280


                                     JAMS
                                     P.O. Box 845402
                                     Los Angeles, CA 90084


                                     Jan Brown & Associates, CSR, Inc.
                                     PO Box 2490
                                     San Francisco, CA 94111




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 276 of
                                                    596
                                     Jan Raymond Legislative History and Legi
                                     P.O. Box 9216
                                     Berkeley, CA 94709


                                     Jan Strode
                                     BKDR, Inc.
                                     731 Golden Park
                                     San Diego, CA 92106


                                     Jane Mattson Associates, Inc.
                                     286 Richards Avenue
                                     Norwalk, CT 06850


                                     Janine Shelby, Ph.D.
                                     1617 Pacific Coast Hwy., Ste. H
                                     Redondo Beach, CA 90277


                                     Jansen, Brenda, J.
                                     24 Forshee Street
                                     Monroe, NY 10950


                                     Janson Reporting Service
                                     P.O. Box 6731
                                     Elgin, IL 60121


                                     Japra, Romesch
                                     1860 Mowry Avenue, Suite 200
                                     Fremont, CA 94538


                                     Jardeleza, Maria-Almira D.
                                     1713 Stoneman Drive
                                     Suisun, CA 94585


                                     Jaspreet S. Saluja, MD FCCP, Inc.
                                     399 East Highland Avenue, Suite 123
                                     San Bernardino, CA 92404




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 277 of
                                                    596
                                     Jay Daugherty Mediation and Arbitration,
                                     4717 Grand Avenue, Suite 830
                                     Kansas City, MO 64112


                                     JD Supra
                                     P.O. Box 845
                                     Marshall, CA 94965


                                     Jean E. Dolan Associates, LLC
                                     3 Parlin Drive, Unit C
                                     Parlin, NJ 08859


                                     Jeanette Lake-Mason, Senior Court Report
                                     60 Centre Street
                                     New York, NY 10007


                                     Jeannie Reporting, Inc.
                                     28 West Flagler Street, Suite 610
                                     Miami, FL 33130


                                     Jefferson County Office of the Circuit C
                                     600 West Jefferson St., Room 2008
                                     Louisville, KY 40202


                                     Jefferson-Pilot Life Insurance
                                     Attn Francis A Sutherland Jr
                                     P O Box 21008
                                     Greensboro, NC 27420


                                     Jeffery W Birns MD a Medical Corporation
                                     18425 Burbank Blvd., Suite 412
                                     Tarzana, CA 91356


                                     Jeffery, James, C.
                                     PO Box 961
                                     Los Gatos, CA 95031




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 278 of
                                                    596
                                     Jenkins, Kirk C.
                                     98 Graymoor Lane
                                     Olympia Fields, IL 60461


                                     Jennifer Yanez
                                     The UPS Store
                                     1098 Foster City Blvd., Suite 106
                                     Foster City, CA 94404


                                     Jennings, Thomas, B.
                                     275 Varick St Apt 1
                                     Jersey City, NJ 07302


                                     Jensen, Grace, M.
                                     9102 W 81st Ter
                                     Overland Park, KS 66204


                                     Jensen, Shiela
                                     4021 Marsalla Court
                                     Sacramento, CA 95820


                                     Jeri Cain, CSR's, Inc.
                                     PO Box 1039
                                     San Luis Obispo, CA 93406


                                     Jerry A. Lubliner, MD
                                     215 East 73rd Street
                                     New York, NY 10021


                                     Jersey City Police Department
                                     8 Erie Street
                                     New Jersey, NJ 07302


                                     Jilio-Ryan, Hunter & Olsen, Inc.
                                     14661 Franklin Ave., Suite 150
                                     Tustin, CA 92780




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 279 of
                                                    596
                                     Jim D Koontz & Associates, Inc.
                                     PO BOX 1054
                                     Hobbs, NM 88240


                                     Jimenez, Elsa, X.
                                     16156 E Queenside Dr
                                     Covina, CA 91722


                                     JMR Group, LLC
                                     16124 South Summertree Lane
                                     Olathe, KS 66062


                                     Joe Mark Tuck
                                     1837 Kalakaua Avenue
                                     Apt. 2108
                                     Honolulu, HI 96815


                                     Joe's Delivery Service
                                     13810 Reis St
                                     Whittier, CA 90605


                                     John A. Roach
                                     2072 Lee Court
                                     Carlsbad, CA 92008


                                     John Barritt & Son LTD
                                     27 Verdmont Road; Smiths, FL02
                                     P.O. Box 174
                                     Hamilton HMAX, Bermuda


                                     John D. Hancock
                                     11230 Gold Express Drive, #310
                                     Gold River, CA 95670


                                     John E. Sherman, MD, FACS
                                     1016 Fifth Ave
                                     New York, NY 10028




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 280 of
                                                    596
                                     John E. Stefanki
                                     Attorney at Law
                                     930 F Street
                                     Sacramento, CA 95814


                                     John H. Sullivan MD, Inc.
                                     220 Meridian Avenue
                                     San Jose, CA 95126


                                     John M. Langston Bar Association
                                     8306 Wilshire Blvd. #7201
                                     Beverly Hills, CA 90211


                                     John R. Ames, CTA, Tax Assessor/Collecto
                                     P.O. Box 139066
                                     Dallas, TX 75313


                                     John Street Florist, Inc.
                                     100 William Street
                                     New York, NY 10038


                                     John T. Nicolaou
                                     4917 Minnesota Avenue
                                     Fair Oaks, CA 95628


                                     Johnson & Bell
                                     33 West Monroe St., Suite 2700
                                     Chicago, IL 60603


                                     Johnson & Johnson
                                     One Johnson & Johnson Plaza
                                     New Brunswick, NJ 08933


                                     Johnson Controls Inc.
                                     PO Box 730068
                                     Dallas, TX 75063




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 281 of
                                                    596
                                     Johnson, Bobby, X.
                                     5341 NE Holiday Dr
                                     Lee's Summit, MO 64064


                                     Johnson, Brittney, D.
                                     1551 Oak Lawn Ave
                                     Apt 172
                                     Dallas, TX 75207


                                     Johnson, Camacho & Singh
                                     5th Floor, Newtown Centre
                                     30-36 Maraval Road
                                     Newtown, Port of Spain
                                     Trinidad,


                                     Johnson, Christine, R.
                                     7837 Pawnee
                                     Prairie Village, KS 66208


                                     Johnson, D., K.
                                     PO Box 131877
                                     Dallas, TX 75313


                                     Johnson, Kristen, K.
                                     23440 W 53rd Ter
                                     Shawnee, KS 66226


                                     Johnson, Loistine X.
                                     8837 So Emerald
                                     Chicago, IL 60620


                                     Johnson, Luke, J.
                                     119 Bridgewood Road
                                     Worcester Park
                                     Surrey, KT48XS UK




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 282 of
                                                    596
                                     Johnson, M.D., Richard, A.
                                     1419 Avenida de Cortez
                                     Pacific Palisades, CA 90272


                                     Johnson, Melodi, L.
                                     617 Lamp Post Dr
                                     Oak Point, TX 75068


                                     Johnson, Robert W. & Associates, Inc.
                                     4970 El Camino Real Suite
                                     Los Altos, CA 94022


                                     Johnson, Sandra, L.
                                     1704 SW New Orleans Ave
                                     Lees Summit, MO 64081


                                     Joko, Alexander; CSR
                                     4067 Blair Ridge Drive
                                     Chino Hills, CA 91709


                                     Jonathan Hyde, M.D.
                                     4308 Alton Road, Suite 830
                                     Miami Beach, FL 33140


                                     Jones Lang LaSalle Americas, Inc.
                                     200 East Randolph Street, Suite 4500
                                     Chicago, IL 60601


                                     Jones McClure Publishing n/k/a O'Connors
                                     P.O. Box 868
                                     Houston, TX 77098


                                     Jones, Jeffrey, R.
                                     555 Capitol Mall, Suite 1500
                                     Sacramento, CA 95814




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 283 of
                                                    596
                                     Jones, Kenneth E.
                                     10 Tower Hill Lane
                                     Old Bridge, NJ 08857


                                     Jones, Nathan, L.
                                     PO Box 292
                                     Center, MO 63436


                                     Jones, Stephen W.
                                     1912 Bearberry Lane
                                     Asherville, NC 28803


                                     Jonnell Agnew & Associates
                                     170 South Euclid Avenue
                                     Pasadena, CA 91101


                                     Jorge A Romero
                                     10455 North Central Expressway
                                     Suite 109-344
                                     Dallas, TX 75231


                                     Jorge A. Aguilar M.D., P.A.
                                     905 Beach Boulevard, Suite A
                                     Jacksonville Beach, FL 32250


                                     Joseph G. Owen
                                     P.O. Box 59
                                     Circleville, NY 10919


                                     Joshi, Yogen
                                     5 Montpelier Rise
                                     Wembley
                                     Middlesex, LN HA9 8RG UK


                                     Joshua Carson, MD
                                     702 NE 11th Ave.
                                     Gainesville, FL 32601




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 284 of
                                                    596
                                     Joshua D.I. Ellenhorn, MD, Inc.
                                     236 South Linden
                                     Beverly Hills, CA 90212


                                     Josten, Bruce
                                     2622 Jenks Ave
                                     Panama City, FL 32405


                                     Joy L. Dunkin d/b/a Dunkin Reporting, LL
                                     219 Edgewood Drive
                                     Coppell, TX 75019


                                     Joyal, Jason M.
                                     2622 Bastian Ln
                                     Herndon, VA 20171


                                     Joyce Leeann Goble
                                     450 Dale Way
                                     Santa Maria, CA 93455


                                     JP Research, Inc.
                                     1975 West El Camino Real, Ste 300
                                     Mountain View, CA 94040


                                     JPA Reporting, LLC
                                     1776 Peachtree Street, N.W., Suite 390-N
                                     Atlanta, GA 30324


                                     JS Mattison + Company
                                     Attn J Stanley Mattison
                                     President
                                     One Sansome Street Suite 2100
                                     San Francisco, CA 94104


                                     JSG Elevator Consultants, LLC
                                     1177 Branham Lane, Suite 292
                                     San Jose, CA 95118



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 285 of
                                                    596
                                     Judge Gena Slaughter, Campaign
                                     111 W. Spring Valley Road, Ste. 250
                                     Richardson, TX 75081


                                     Judge Ken Molberg Campaign
                                     2214 Main Street
                                     Dallas, TX 75201


                                     Judge Staci Williams Campaign
                                     PO Box 225321
                                     Dallas, TX 75260


                                     Judicate West
                                     1851 E. First Street, Suite 1600
                                     Santa Ana, CA 92705


                                     Judicial & Administrative Research Assoc
                                     1327 N. Adams Street
                                     PO Box 4284
                                     Tallahassee, FL 32303


                                     Judicial Arbiter Group, Inc.
                                     1601 Blake Street, Suite 400
                                     Denver, CO 80202


                                     Judicial Dispute Resolution
                                     1425 Fourth Avenue, Suite 300
                                     Seattle, WA 98101


                                     Judicial Transcribers of Texas, LLC
                                     935 Eldridge Road, Suite 144
                                     Sugar Land, TX 77478


                                     Julie Goalwin, PhD.
                                     115 Pine Avenue




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 286 of
                                                    596
                                     Suite 640
                                     Long Beach, CA 90802


                                     Jung, Lisa
                                     3819 SW 330th Pl
                                     Federal Way, WA 98023


                                     Jung, Paul, R.
                                     1583 21st Avenue
                                     San Francisco, CA 94122


                                     Junod, Suzaye, D.
                                     6720 Vermont Ave
                                     Raytown, MO 64133


                                     Jurenne A. Belanio
                                     1731 N. Frederic Street
                                     Burbank, CA 91505


                                     Juris Publishing, Inc.
                                     71 New Street
                                     Huntington, NY 11743


                                     JuriSolutions
                                     PO Box 826675
                                     Philadelphia, PA 19182


                                     Jury by Proxy, LLC
                                     22522 Kathryn Avenue
                                     Torrence, CA 90505


                                     Jury Verdict Reporter
                                     415 North State Street
                                     Chicago, IL 60654




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 287 of
                                                    596
                                     Just Costs Solicitors
                                     53 Fountain Street
                                     Manchester, M2 2AN UK


                                     Justice Lana Myers Campaign
                                     PO Box 165072
                                     Irving, TX 75039


                                     Justice Schenck Campaign
                                     P. O. Box 131308
                                     Dallas, TX 75229


                                     Justifacts Credential Verification, Inc.
                                     5250 Logan Ferry Road
                                     Murrysville, PA 15668


                                     Justis Publishing Ltd.
                                     Scott's Company Formations
                                     5 Logie Mill Beaverbank Office
                                     Park Logie Mill Road
                                     Edinburgh, EH7 4HH UK


                                     JW Marriott
                                     1740 Ocean Avenue
                                     Santa Monica, CA 90401


                                     K Prime Inc.
                                     3621 Westwind Boulevard
                                     Santa Rosa, CA 95403


                                     K&L Gates
                                     301 Commerce
                                     Suite 3000
                                     Fort Worth, TX 76102


                                     K. R. Thayer, Inc
                                     1326 W. Herdon Ave.,Ste. 101
                                     Fresno, CA 93711



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 288 of
                                                    596
                                     KABANC Foundation
                                     PO Box 1781
                                     Cupertino, CA 95015


                                     Kabbes, Jackie, N.
                                     11692 Melrose St
                                     Apt 168
                                     Overland Park, KS 66210


                                     Kaider, Keith A.
                                     22340 Rolling Hill Lane
                                     Gaithersburg, MD 20882


                                     Kaiser Foundation Health Plan, Inc.
                                     P.O. Box 80204
                                     Los Angeles, CA 90080-0204


                                     Kalmia Construction Co., Inc.
                                     10230 Southard Drive
                                     Beltsville, MD 20705


                                     Kamaiko, Laurie , A.
                                     132 E 35th St
                                     Apt 16J
                                     New York, NY 10016


                                     Kamen, Paul
                                     1224 Campus Drive
                                     Berkeley, CA 94708


                                     Kampman, John, W.
                                     9003 Shad Lane
                                     Potomac, MD 20854




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 289 of
                                                    596
                                     Kamryn Whitney Court Reporting LLC
                                     2151 Michelson Dr., #282
                                     Irvine, CA 92612


                                     Kane, Joel, A.
                                     124 Valdivia Circle
                                     San Ramon, CA 94583


                                     Kansas City Area Development Council
                                     30 West Pershing Road, Suite 200
                                     Kansas City, MO 64108


                                     Kansas City Missouri City Treasurer
                                     PO Box 801751
                                     Kansas City, MO 64180-1751


                                     Kansas CLE Commission
                                     400 S. Kansas Avenue, Suite 202
                                     Topeka, KS 66603


                                     Kapil Khanna
                                     6450 Dougherty Road, Apt. 534
                                     Dublin, CA 94568


                                     Karbyte Contracting, LLC.
                                     P. O. Box 7181
                                     Arlington, VA 22207


                                     Karen Lerner
                                     315 Sinclair Court
                                     Morganville, NJ 07751


                                     Karen Ralke & Associates
                                     4509 Morse Avenue
                                     Studio City, CA 91604




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 290 of
                                                    596
                                     Karen, Carol A.
                                     400 McAllister Street, Dept. 301
                                     San Francisco Superior Court
                                     San Francisco, CA 94102


                                     Karnes, Diana M.
                                     306 Talcott Place
                                     Park Ridge, IL 60068


                                     Karos, Maria K.
                                     5702 Club Oaks Dr
                                     Dallas, TX 75248


                                     Karos, Maria K.
                                     5702 Club Oaks Drive
                                     Dallas , TX 75248


                                     Karsaz & Associates
                                     6200 West Third Street
                                     Los Angeles, CA 90036


                                     Karst & Von Oiste LLP
                                     19500 State Highway 249
                                     Suite 420
                                     Houston, TX 77070


                                     Kasmar, Zanglis & Associates
                                     Certified Shorthand Reporters
                                     1110 Sonora Avenue
                                     Suite 102
                                     Glendale, CA 91201


                                     Kas-Osoka, Oluoma, N.
                                     164 Park Sharon Dr
                                     San Jose, CA 95136




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 291 of
                                                    596
                                     Kasten, Gary, S.
                                     1223-B Montauk Highway
                                     Oakdale, NY 11769


                                     Kastle Systems LLC
                                     PO Box 75151
                                     Baltimore, MD 21275


                                     Kathleen Keese, Official Court Reporter,
                                     201 Caroline
                                     13th Floor
                                     Houston, TX 77002


                                     Katten Muchin Rosenman LLP
                                     401 South Tryon St., Suite 2600
                                     Charlotte, NC 28202


                                     Katzer, Jenni K.
                                     10 Silver Creek
                                     Irvine, CA 92603


                                     Kaufman, Hannah & Associates
                                     150 Executive Park Blvd., Ste 4600
                                     San Francisco, CA 94134


                                     Kaufman, Jedediah, A.
                                     1827 12th Ave. West
                                     Seattle, WA 98119


                                     Kaul, Brian
                                     8850 Cattaraugus Ave Apt 17
                                     Los Angeles, CA 90034


                                     Kavanagh, Gail E.
                                     638 Guerrero Street
                                     San Francisco, CA 94110




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 292 of
                                                    596
                                     Kazan McClain Satterley & Greenwood
                                     55 Harrison Street
                                     Ssuite 400
                                     Oakland, CA 94607


                                     K-Construction Co Inc
                                     7188 Envoy Court
                                     Dallas, TX 75247


                                     Keais Records Service, LLC
                                     PO Box 52969
                                     Houston, TX 77002


                                     Keale, Christopher J.
                                     230 Williamsburg Dr
                                     Shrewsbury, NJ 07702


                                     Keale, James, H.
                                     57 Lewis Lane
                                     Fair Haven, NJ 07704


                                     Keale, James, II
                                     10 Mulberry St.
                                     Newark, NJ 7102


                                     Keefe Bartels
                                     170 Monmouth Street
                                     Red Bank, NJ 07701


                                     Keeney's Office Supply Inc.
                                     PO Box 848
                                     Redmond, WA 98073


                                     Keiser, Shari, F.
                                     1316 W Byron Street
                                     Chicago, IL 60613




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 293 of
                                                    596
                                     Kelby, Carmalita, M.
                                     1525 SW Whistle Dr
                                     Lee's Summit, MO 64082


                                     Keleher's Certified Shorthand Reporters
                                     3400 Unicorn Road, Suite 101
                                     Bakersfield, CA 93308


                                     Keller Grover LLP
                                     1965 Market Street
                                     San Francisco, CA 94103


                                     Keller, Fishback & Jackson LLP
                                     28720 Canwood Street, Suite 200
                                     Agoura Hills, CA 91301


                                     Kellerhals Carrard Zurich
                                     Rämistrasse 5
                                     8024 Zurich, Switzerland


                                     Keller's Market
                                     677 St. Helena Hwy South
                                     St. Helena, CA 94574


                                     Kelley, Carla, H.
                                     1300 Clay Street, Suite 600
                                     Oakland, CA 94612


                                     Kelley, Jasons, McGuire & Spinelli LLP
                                     1500 Market Street, Suite 1500
                                     Centre Square West
                                     Philadelphia, PA 19102


                                     Kelli Norden & Associates
                                     11835 West Olympic Boulevard
                                     Suite 680E
                                     Los Angeles, CA 90064




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 294 of
                                                    596
                                     Kellner & Associates
                                     1125 E. Broadway, #241
                                     Glendale, CA 91205


                                     Kelly L. Polvi, CSR, RDR, FCRR
                                     PO Box 5947
                                     Salem, OR 97304


                                     Kelly, David
                                     Golden State Warriors
                                     1001 Broadway
                                     Oakland, CA 94607


                                     Kemper Insurance Companies
                                     1 Kemper Drive
                                     Long Grove, IL 60049-0001


                                     Kendall Wagner, M.D.
                                     1460 North Harbor Boulevard, Suite 100
                                     Fullerton, CA 92835


                                     Kendall, Mark A.
                                     1 Minster Court
                                     Mincing Lane
                                     London Ec3R 7AA


                                     Kendall, Mark A.
                                     Further Pegs
                                     Puers Lane
                                     Jordans Beaconsfield, BK HP92TE UK


                                     Kennedy Chudleigh Limited
                                     E.W. Pearman Building
                                     20 Brunswick Street
                                     Hamilton, HM10 BERMUDA




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 295 of
                                                    596
                                     Kennedys Law Peru SRL
                                     Av Rivera Navarette 495 Piso 13
                                     San Isidro Lima 27
                                     Lima, Peru


                                     Kennelly, Jennifer
                                     2571 California Park Drive, Suite 210
                                     Chico, CA 95928


                                     Kenneth A. Brown d/b/a Forensic Safety G
                                     543 Davisville Road
                                     Willow Grove, PA 19090


                                     Kenneth K Kim
                                     39 Whitehall
                                     Newport Beach, CA 92660


                                     Kenneth Mark Rudo
                                     1005 Brendan Court
                                     Chapel Hill, NC 27516


                                     Kenney, Jr., Patrick , S.
                                     225 W Huron Street
                                     Apt 306
                                     Chicago, IL 60654


                                     Kensium LLC
                                     P.O. Box 76
                                     Downers Grove, IL


                                     Kent, David C.
                                     6 Twin Bridge
                                     Dallas, TX 75243


                                     Kentucky Bar Association
                                     514 W. Main St.
                                     Accounting Department
                                     Frankfort, KY 40601



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 296 of
                                                    596
                                     Kentucky State Treasurer
                                     1050 US Highway 127 South, Suite 100
                                     Frankfort, KY 40601


                                     Kerrie Harris
                                     516 E. Park Ave
                                     Anaconda, MT 59711


                                     Kessinger/Hunter Mgmt. Co., Inc.
                                     2405 Grand Blvd., Ste., 110
                                     Kansas City, MO 64108


                                     Kevane, Timothy, D.
                                     233 W 99th St
                                     Apt 2B
                                     New York, NY 10025


                                     Kevin Hromas and Associates
                                     16519 Curio Gray Trail
                                     Cypress, TX 77433


                                     Key West Citizen
                                     3420 Northside Drive
                                     Key West, FL 33040


                                     Kforce Inc
                                     PO Box 277997
                                     Atlanta, GA 30384-7997


                                     Khalili, Nadal, A.
                                     7551 Timberlake Way, Suite 240
                                     Sacramento, CA 95823


                                     Khetani, Reena, X.
                                     37 Cambridge Road
                                     Harrow, LN HA27LA UK



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 297 of
                                                    596
                                     Kichaven, Jeff; Commercial Mediation
                                     555 W. Fifth Street, Suite 3100
                                     Los Angeles, CA 90013


                                     Kiefner & Associates, Inc.
                                     26557 Network Place
                                     Chicago, IL 60673


                                     Kier & Wright Civil Engineers and Survey
                                     2850 Collier Canyon Road
                                     Livermore, CA 94551


                                     Kiewit Corporation
                                     3555 Farnam Street, Suite 1000
                                     Omaha, NE 68131


                                     Killingsworth, Mark, E.
                                     1301 Saddle Creek Drive
                                     Prosper, TX 75078


                                     Kim A Arrivee
                                     809 Portola Avenue
                                     Alameda, CA 94501


                                     Kim, Jay
                                     One Financial Plaza
                                     100 SE Third Avenue, Suite 2001
                                     Ft Lauderdale, FL 33394


                                     Kim, Mitchell, S.
                                     1842 S Marengo Ave
                                     Apt 44
                                     Alhambra, CA 91803


                                     Kim, Soo Y.
                                     350 West 42nd St



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 298 of
                                                    596
                                     Apt 37b
                                     New York, NY 10036


                                     Kimberly BeDell, M.D.
                                     2801 Atlantic Ave.
                                     PO Box 1428
                                     Long Beach, CA 90806


                                     Kinder Morgan, Inc.
                                     1001 Louisiana Street, Suite 1000
                                     Houston, TX 77002


                                     Kineticorp LLC
                                     6070 Greenwood Plaza Blvd., Suite 200
                                     Greenwood Village, CO 80111


                                     King & Spalding LLP
                                     P.O. Box 116133
                                     Atlanta, GA 30368-6133


                                     King County Bar Association
                                     1200 Fifth Ave., Ste. 600
                                     Seattle, WA 98101


                                     King County District Court
                                     East Division
                                     5412 220th Avenue, SE
                                     Issaquah, WA 98029


                                     King County Finance
                                     500 4th Avenue, Suite 600
                                     Seattle, WA 98104


                                     King County Superior Court - WA
                                     Attn: Cashiers
                                     1211 East Adler St., Room 307
                                     Seattle, WA 98122




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 299 of
                                                    596
                                     King County Treasury
                                     500 4th Avenue # 600
                                     Seattle, WA 98104


                                     King Courier
                                     122 9th Street
                                     San Francisco, CA 94103


                                     King Reporting & Video Conference Center
                                     14 Suntree Place, Suite 101
                                     Viera Melbourne, FL 32940


                                     King Transcription Service
                                     3 South Corporate Drive
                                     Suite 203
                                     Riverdale, NJ 07457


                                     King, Brian, F.
                                     11693 San Vicente Blvd. #167
                                     Los Angeles, CA 90049


                                     Kinney Recruiting
                                     824 W. 10th St, Ste 202
                                     Austin, TX 78701


                                     Kiper, John
                                     3200 Danville Boulevard, Suite 200
                                     Alamo, CA 94507


                                     Kirchenbauer, Christie, L.
                                     1829 Van Zandt CR 2807
                                     Mabank, TX 75147


                                     Kirchoff, Livier, G.
                                     6224 Teesdale Ave
                                     North Hollywood, CA 91606




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 300 of
                                                    596
                                     Kirit R Desai MD
                                     10314 Coram Drive
                                     Bakersfield, CA 93311


                                     Kishore Ranade, MD
                                     83 Stonecrest Road
                                     Ridgefield, CT 06877


                                     Kitsap County Sheriff
                                     614 Division Street
                                     Port Orchard, WA 98366


                                     Kitsap County Superior Court
                                     614 Division Street, MS-24
                                     Port Orchard, WA 98366


                                     Kittleman Thomas PLLC
                                     4900-B North 10th Street
                                     McAllen, TX 78504


                                     Kivu Consulting, Inc.
                                     44 Montgomery Street, Suite 700
                                     San Francisco, CA 94104


                                     Klaus H. Kunze
                                     921 Riverview Place
                                     Cincinnati, OH 45202


                                     Klein, Dawn S.
                                     10710 Baton Rouge Ave
                                     Northridge, CA 91326


                                     Klein, Lawrence
                                     250 West 94th St Apt 1GH
                                     New York, NY 10025




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 301 of
                                                    596
                                     Klein, Lawrence
                                     666 Third Avenue, 20th Floor
                                     New York, NY 10017


                                     Klein, Michael
                                     3602 Murillo Circle
                                     Austin, TX 78703


                                     Klinger, Marilyn S.
                                     939 15th Street
                                     Apt 10
                                     Santa Monica, CA 90403


                                     Klinger, Marilyn S.
                                     939 15th Street, #10
                                     Santa Monica, CA 90403


                                     KLJ Transcription Service
                                     246 Wilson Street
                                     Saddle Brook, NJ 7663


                                     Kmart
                                     Attn Gwyneth Davis
                                     K-M Administrative Services
                                     P O Box 6111
                                     Covina, CA 91723


                                     Knight Electrical Services Corp.
                                     599 11th Avenue, 7th Floor
                                     New York, NY 10036


                                     Knowles, David R., PhD/The Knowles Group
                                     144 Railroad Ave, Suite 306
                                     Edmonds, WA 98020


                                     Knox Attorney Service, Inc.
                                     2250 Fourth Avenue
                                     San Diego, CA 92101



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 302 of
                                                    596
                                     Knox County Register of Deeds
                                     400 Main Street S.W.
                                     Knoxville, TN 37902


                                     Knox Services, LLC
                                     P.O. Box 11960
                                     Santa Ana, CA 92711


                                     Kofman, Stephanie, W.
                                     25 Madison Avenue, 26th Floor
                                     New York, NY 10010


                                     Konstantine Alexander Fotiou
                                     First Care Chiropractic Center
                                     274 High Street
                                     Perth Amboy, NJ 8861


                                     Koonin, Marc A.
                                     2137 Bluerock Circle
                                     Concord, CA 94521


                                     Kootenai County District Court
                                     Kootenai County District Court
                                     Records Department
                                     324 West Garden Avenue
                                     Coeur d'Alene, ID 83814


                                     Kopacka, James, L.
                                     288 9th St
                                     Apt 15
                                     San Francisco, CA 94103


                                     Korean American Bar Assn of N.CA
                                     PO Box 1781
                                     Cupertino, CA 95015




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 303 of
                                                    596
                                     Korean American Bar Association of Chica
                                     c/o Lia Hyunji Kim-Yi
                                     Law Offices of Cheng, Cho and Yee
                                     111 West Washington Street, Suite 1959
                                     Chicago, IL 60602


                                     Kosches, Amy, C.
                                     6499 Powerline Road, Suite 209
                                     Fort Lauderdale, FL 33309


                                     Kosnett, Michael, J.; MD MPH
                                     730 Seventeenth St, Ste 925F
                                     Denver, CO 80202


                                     Kotick, Tisha, L.
                                     4050 Main Street, Dept. 3
                                     Riverside, CA 92501


                                     Kovac, Justin, M.
                                     516 W 85th Ter
                                     Kansas City, MO 64114


                                     Kradin, Richard, L.
                                     6 Whittier Place, Unit 14H
                                     Boston, MA 2114


                                     Kraft & Kennedy, Inc.
                                     360 Lexington Avenue, 10th Floor
                                     New York, NY 10017


                                     Kris Hundt
                                     P.O. Box 720903
                                     Dallas, TX 75360


                                     Kristina Lynne Lingaling
                                     118 San Jose Lane
                                     Placentia, CA 92870




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 304 of
                                                    596
                                     Kroll Associates, Inc
                                     P.O. Box 847509
                                     Dallas, TX 75284


                                     Kruse & Associates, Ltd.
                                     180 N. LaSalle Street, Suite 3700
                                     Chicago, IL 60601


                                     KS Advisory Services LLC
                                     2856 NE 27th Street
                                     Fort Lauderdale, FL 33306


                                     Kubat, Kathy, F.
                                     84 Santa Maria Dr
                                     Novato, CA 94947


                                     Kuby's Sausage House, Inc.
                                     6601 Snider Plaza
                                     Dallas, TX 75205


                                     Kuhl, P. Beach
                                     P O Box 1434
                                     Ross, CA 94957


                                     Kuhne, Jr., James, F.
                                     5200 East Vista Street
                                     Long Beach, CA 90803


                                     Kum, Robert
                                     19262 Sierra Inez
                                     Irvine, CA 92603


                                     Kum, Robert
                                     865 South Figueroa Street, Suite 3100
                                     Los Angeles, CA 90017




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 305 of
                                                    596
                                     Kunz Plitt Hyland Demlong & Kleifield
                                     3838 North Central Avenue
                                     Suite 1500
                                     Phoenix, AZ 85012


                                     Kurtzman Carson Consultants LLC
                                     Dept. CH 16639
                                     Palatine, IL 60055-6639


                                     Kusar Court Reporters & Legal Services I
                                     111 W. Ocean Blvd., Suite 1200
                                     Court Reporter Divisioin
                                     Long Beach, CA 90802


                                     Kwan, Natassia
                                     332 Philip Dr
                                     #106
                                     Daly City, CA 94015


                                     Kwan, Peter, C.
                                     PO Box 343
                                     South Plainfield, NJ 07080-0343


                                     Kwong, Kin, W.
                                     2150 S State College Blvd
                                     Apt 2007
                                     Anaheim, CA 92806


                                     L & L Process, LLC
                                     13876 SW 56th Street, Suite 200
                                     Miami, FL 33175


                                     L. Joel Kessler, MD
                                     2021 Santa Monica Blvd.
                                     #240E
                                     Santa Monica, CA 90404




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 306 of
                                                    596
                                     La Original Banda El Limon
                                     La Original Banda El Limon
                                     2120 Jimmy Durante Blvd #103
                                     Del Mar, CA 92103


                                     Labarca, Doris
                                     23 Miller Ave
                                     Holmdel, NJ 07733


                                     Labatt, LLC
                                     26 Robinwood Lane
                                     Valatie, NY 12184


                                     Label Pro
                                     26074 Avenue Hall
                                     Suite 4
                                     Valencia, CA 91355


                                     Labor and Workforce Development Agency
                                     Department of Industrial Relations Accounting Unit
                                     455 Golden Gate Avenue, 10th Floor
                                     San Francisco, CA 94102


                                     Labor Arbitration Institute
                                     205 S. Water St.
                                     Northfield, MN 55057-2034


                                     Labor Compliance Providers, Inc.
                                     1168 East La Cadena Drive, Suite 201
                                     Riverside, CA 92507


                                     Laguna Geosciences, Inc.
                                     31655 Coast Highway #A
                                     Laguna Beach, CA 92651


                                     Lahaderne, Paul B.
                                     123 Bonita Ave
                                     Piedmont, CA 94611



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30          Page 307 of
                                                    596
                                     Lahr, J. Gregory
                                     120 Park Ave
                                     Berkeley Heights, NJ 07922


                                     Lake Park Chiropractic Center
                                     701 Northlake Blvd, #101
                                     North Palm Beach, FL 33408


                                     Lally & Co, LLC
                                     5700 Corporate Drive, Suite 800
                                     Pittsburgh, PA 15237


                                     Lambda Legal Defense & Education Fund
                                     9911 West Pico Boulevard, Suite 1530
                                     c/o Levy, Pazanti & Associates
                                     Los Angeles, CA 90035


                                     Lambdin, Debra M.
                                     8501 Red Hill Country Club Dr
                                     Rancho Cucamonga, CA 91730


                                     Lancaster County Clerk of the District C
                                     575 S 10th, 3rd Floor
                                     Lincoln, NE 68508


                                     Lance, Joshua, D.
                                     11622 N Ewing Avenue
                                     Kansas City, MO 64156


                                     Lancer Claims Services, Inc.
                                     P.O. Box 7048
                                     Orange, CA 92863-7048


                                     Landau Lawyers League
                                     4804 Laurel Canyon Blvd., Suite 519
                                     Valley Village, CA 91607



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 308 of
                                                    596
                                     LandDesign, Inc.
                                     PO Box 36959
                                     Charlotte, NC 28236


                                     Landry & Swarr
                                     1010 Common Street
                                     Suite 2050
                                     New Orleans, LA 70112


                                     Landy Insurance Agency
                                     75 Second Avenue
                                     Suite 410
                                     Needham, MA 02194-2876


                                     Laner Muchin, LTD
                                     515 North State Street, Suite 2800
                                     Chicago, IL 60654


                                     Lang, Carlos
                                     8702 NW 83rd St
                                     Kansas City, MO 64152


                                     Langelano, Rolf, H.
                                     75 Kings Highway Cutoff
                                     Faitfield, CT 06824


                                     Langford, Mark
                                     c/o 2560 Ninth St
                                     Parker Plaza Suite 214
                                     Berkeley, CA 94710


                                     Language Select, LLC
                                     7590 North Glenoaks Blvd, Suite 100
                                     Los Angeles, CA 91504




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 309 of
                                                    596
                                     Lanier Parking, Inc.
                                     2 S. Biscayne Blvd., #2460
                                     Miami, FL 33131


                                     Lano/Armada Harbourside, LLC
                                     2900 K Street NW
                                     Washington, DC 20007


                                     Lansford, Angela, R.
                                     2075 Delancy Street
                                     Apartment 101
                                     Farmers Branch, TX 75234


                                     Lantagne Legal Printing
                                     Post Office Box 2472
                                     Richmond, VA 23219-2472


                                     Lanza & Smith, PLC
                                     3 Park Plaza, Suite 1650
                                     Irvine, CA 92614


                                     LaRocca, Michelle, P.
                                     20 Eucalyptus Knoll
                                     Mill Valley, CA 94941


                                     Larriva, Guillermo
                                     8409 Richards Rd
                                     Lenexa, KS 66215


                                     Larry Perondi
                                     1413 Old Janal Ranch Road
                                     Chula Vista, CA 91915-1606


                                     Larsen, Joseph R.
                                     2349 Wroxton
                                     Houston, TX 77005




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 310 of
                                                    596
                                     Laserlife Managed Print Solutions
                                     15 Tennis Street
                                     London, SE1 1YD UK


                                     Lashley, Kevin A.
                                     1125 Park Place
                                     Brooklyn, NY 11213


                                     Lashly & Baer, PC
                                     714 Locust Street
                                     St. Louis, MO 63101


                                     Latimer Reporting
                                     528 S. 13th St., Suite 1
                                     Lincoln, NE 68508


                                     Lau, Norman
                                     44 Crestline Avenue
                                     Daly City, CA 94015


                                     Lauderdale Yacht Club
                                     1725 SE 12th Street
                                     Ft. Lauderdale, FL 33316


                                     Laughlin, Falbo, Levy & Moresi LLP
                                     Personal and Confidential
                                     255 California Street, Suite 600
                                     San Francisco, CA 94111-4812


                                     Laughlin, Falbo, Levy & Moresi
                                     PO Box 70907
                                     Oakland, CA 94607


                                     Laura Giffin Audell MD A Medical Group C
                                     444 S San Vincente Blvd
                                     Suite 1101
                                     Los Angeles, CA 90048




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 311 of
                                                    596
                                     Lauren Hauptman Ink LLC
                                     1310 Jones Street, Suite 603
                                     San Francisco, CA 94109


                                     Lauren John Udden, A Professional Corpor
                                     15 West Carrillo Street, Suite 101
                                     Santa Barbara, CA 93101


                                     Laurence Neuman, JD, PE
                                     9751 Clos Du Lac Circle
                                     Loomis, CA 95650


                                     Laurie Davis
                                     240 Westgate Drive
                                     Watsonville, CA 95076


                                     Laviola, Franklin, N.
                                     499 Islip Avenue
                                     Islip, NY 11751


                                     Law & Order Record Retrieval, Inc.
                                     P.O. Box 461745
                                     San Antonio, TX 78246


                                     Law Bulletin Publishing Company
                                     415 North State Street
                                     Chicago, IL 60610


                                     Law Business Research Limited
                                     87 Lancaster Road
                                     London, W11 1QQ UK


                                     Law Journal Press
                                     P.O.Box 70254
                                     Philadelphia, PA 19176




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 312 of
                                                    596
                                     Law Library Management, Inc.
                                     38 Bunkerhill Drive
                                     Huntington, NY 11743


                                     Law Office of Dai Yoshida
                                     717 Market Street, Suite 100
                                     San Francisco, CA 94103


                                     Law Office of Lyndon H. Hong
                                     5850 Canoga Ave.
                                     Suite 400
                                     Woodland Hills, CA 91367


                                     Law Office of Mary L. Topliff
                                     101 California St. Ste. 1075
                                     San Francisco, CA 94111


                                     Law Offices of Charles J. Wisch
                                     425 California Street, 17th Floor
                                     San Francisco, CA 94104


                                     Law Offices of Charles L. Levy
                                     PO Box 459
                                     Waco, TX 76703


                                     Law Offices of James J. Pettit LLC
                                     236 Borton Mill Court
                                     Delran, NJ 08075


                                     Law Offices of Luis Carrillo
                                     1499 Huntington Drive
                                     South Pasadena, CA 91030


                                     Law Offices of Michael R. Kaiser
                                     801 E Tahquitz Canyon Way
                                     Suite 101
                                     Palm Springs, CA 92262




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 313 of
                                                    596
                                     Law Offices of Peter G. Angelos, P.C.
                                     100 North Charles Street
                                     Baltimore, MD 21201


                                     Law Offices of Peter Nicholl
                                     355 Crawford Street
                                     Portsmouth, VA 23704


                                     Law Offices of Regina Scotto Wedig, LLC
                                     PO Box 185
                                     Amite, LA 70422


                                     Law Offices of Scott Righthand PC
                                     275 Battey Street
                                     Suite 1300
                                     San Francisco, CA 94111


                                     Law Offices of Timothy J. Donahue
                                     374 South Glassell Street
                                     Orange, CA 92866


                                     Lawdragon, Inc.
                                     305 West Broadway, Suite 239
                                     New York, NY 10013


                                     Lawpress Corporation
                                     PO Box 468
                                     Tiburon, CA 94920-0468


                                     Lawrence J. Cohen M.D., Inc.
                                     11150 Cashmere Street
                                     Los Angeles, CA 90049


                                     Lawrence, Jonathan D.; MD Inc.
                                     28571 Paseo Zorro
                                     San Juan Capistrano, CA 92675




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 314 of
                                                    596
                                     Lawson, Bernadette, J.
                                     93 Beach
                                     Lake Tapawingo, MO 64015


                                     Lawson, Tanya M.
                                     13724 NW 12th Court
                                     Pembroke Pines, FL 33028


                                     Lawson, Tanya, M.
                                     13724 NW 12th Court
                                     Pembroke Pines, FL 33028


                                     LawVision, Inc.
                                     PO Box 1572
                                     Manchester, MA 01944


                                     Lawyers Diary & Manual
                                     890 Maintain Ave
                                     New Providence, NJ 07974


                                     Lawyers For Civil Justice
                                     1140 Connecticut Ave. NW, Ste. 503
                                     Washington, DC 20036


                                     Layton Zant Woodul
                                     1205 Broadway
                                     Lubbock, TX 79401


                                     Laz Parking Mgmt. Ltd.
                                     15 Lewis Street
                                     Att: A/R
                                     Hartford, CT 06103


                                     LCC Legal Services, Inc.
                                     P. O. Box 3227
                                     Honolulu, HI 96801-3227




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 315 of
                                                    596
                                     Le Meridien San Francisco
                                     333 Battery Street
                                     San Francisco, CA 94111


                                     Leadership Directories, Inc.
                                     104 Fifth Avenue
                                     New York, NY 10011


                                     Lear Corporation
                                     Attn: Judy Lambertz, Lear Legal Department
                                     21557 Telegraph Road
                                     Southfield, MI 48033


                                     Leary, Thana C.
                                     2870 NE 28th St
                                     Ft Lauderdale, FL 33306


                                     Lease Technical Services
                                     111 Drake Drive
                                     Manhattan, KS 66503


                                     Leatzow & Associates
                                     1265 Pine Isle Road
                                     Three Lakes, WI 54562


                                     Lechuga, David, M.
                                     13 Orchard Road, Suite 103
                                     Lake Forest, CA 92630


                                     LeClairRyan
                                     A Virginia Professional Corporation
                                     P.O. Box 2499
                                     Richmond, VA 23218


                                     Ledbetter, Cogbill, Arnold & Harrison LL
                                     622 Parker Ave.




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 316 of
                                                    596
                                     PO Box 185
                                     Fort Smith, AR 72902-0185


                                     Lee County Circuit Clerk
                                     309 S Galena Ave
                                     Ste 320
                                     Dickson, IL 61021


                                     Lee County Health Department
                                     83 Pondella Road-North
                                     Ft. Myers, FL 33903


                                     Lee Mary Ginter
                                     1750 E Ocean Blvd.
                                     Long Beach, CA 90802


                                     Lee National Denim Day
                                     P.O. Box 22898
                                     Oklahoma City, OK 73123


                                     Lee, Gilbert
                                     21 South End Avenue
                                     Apt 731
                                     New York, NY 10280


                                     Lee, Jackson
                                     962 Calle Bella
                                     Glendale, CA 91208


                                     Lee, Serena, B.
                                     4750 N. Hermitage Ave
                                     Apt 1
                                     Chicago, IL 60640


                                     Lee's Florist
                                     740 Kearny Avenue
                                     Kearny, NJ 07032




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 317 of
                                                    596
                                     Lees Printing Company, Inc.
                                     804 Central Avenue
                                     Kansas City, KS 66101


                                     Legal Concierge, Inc.
                                     4908 Dublin Creek Circle
                                     Parker, TX 75002


                                     Legal Document Server Inc.
                                     7162 Beverly Boulevard, Suite 508
                                     Los Angeles, CA 90036


                                     Legal Media Incorporated
                                     6990 Portwest Drive #100
                                     Houston, TX 77024


                                     Legal Momentum
                                     395 Hudson Street, 5th Floor
                                     New York, NY 10014


                                     Legal Network Ltd.
                                     8150 N. Central Expwy., #M-1130
                                     Dallas, TX 75206


                                     Legal Professions Benefits Trust
                                     1501 Reedsdale Street, Suite 403
                                     Pittsburgh, PA 15233


                                     Legal Specialities Plus, Inc.
                                     3560 East T.C. Jester
                                     Houston, TX 77018


                                     Legal Video Department
                                     12226 Amy Lane
                                     Terrell, TX 75161




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 318 of
                                                    596
                                     Legal Video Specialists, LLC
                                     16410 E. Crystal Point Drive
                                     Fountain Hills, AZ 85268


                                     Legal X
                                     123 South Figueroa St.
                                     Suite 110
                                     Los Angeles, CA 90012


                                     Legalease Limited
                                     188-190 Fleet Street
                                     London, EC4A 2AG UK


                                     LegalPartners, L.P.
                                     1718 Fry Road
                                     Suite 235
                                     Houston, TX 77084


                                     Legaltranslations.biz
                                     20 N. Wacker Drive, Suite 1408
                                     Chicago, IL 60606


                                     LegalX
                                     205 S. Broadway, Suite 417
                                     Los Angeles, CA 90012


                                     Legends Hospitality, LLC
                                     1 AT&T Way
                                     Arlington, TX 76011


                                     Legislative Intent Service
                                     712 Main Street, Suite 200
                                     Woodland, CA 95695


                                     LeGore, Amanda
                                     U.S. Courthouse
                                     1000 SW Third Street, Suite 301
                                     Portland, OR 97204



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 319 of
                                                    596
                                     Lehmann Court Reporting, Inc
                                     605 E. McLoughlin Blvd., Suite 206
                                     Vancouver, WA 98663


                                     Lehnherr, Erin, C.
                                     8994 N Helena Ave
                                     Kansas City, MO 64154


                                     Leitner, Williams, Dooley & Napolitan, P
                                     Tallan Building
                                     200 W. Martin Luther King Blvd.
                                     Suite 500
                                     Chattanooga, TN 37402


                                     Leonard Associates
                                     Ken Leonard
                                     1501 N State Parkway
                                     Chicago, IL 60610


                                     Leonidou & Rosin
                                     5 Thomas Mellon Circle, Suite 205
                                     San Francisco, CA 94134


                                     Leos, Melissa, M.
                                     2652 Ostrom Ave
                                     Long Beach, CA 90815


                                     Lesbian and Gay Lawyers Association of L
                                     P.O. Box 480318
                                     Los Angeles, CA 90048


                                     Leszkiewicz, Michelle N.
                                     450 West Briar St.
                                     Unit 7K
                                     Chicago, IL 60657




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 320 of
                                                    596
                                     Level 3 Communications, LLC
                                     PO Box 910182
                                     Denver, CO 80291-0182


                                     Levi, Amitay
                                     20833 Greenleaf Drive
                                     Cupertino, CA 95014


                                     Levin Simes LLP
                                     44 Montgomery Street
                                     32nd Floor
                                     San Francisco, CA 94104


                                     Levitt Heller, Anna, L.
                                     2715 Abbot Kinney Blvd
                                     Unit 3
                                     Venice, CA 90291


                                     Levy & Konigsberg LLP
                                     800 Third Avenue, 11th Floor
                                     New York, NY 10022


                                     Levy, Ekaterina L.
                                     301 Main St
                                     Apt 8e
                                     San Francisco, CA 94105


                                     Levy, Justin, S.
                                     1030 Shores Blvd
                                     Rockwall, TX 75087


                                     Lewis Brisbois Bisgaard & Smith, LLP
                                     221 N. Figueroa Street, Ste. 1200
                                     Los Angeles, CA 90012


                                     Lewis Wagner, LLP
                                     501 Indiana Avenue




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 321 of
                                                    596
                                     Suite 200
                                     Indianapolis, IN 46202


                                     Lewis, Erica, D.
                                     1412 Horton Dr
                                     Cedar Hill, TX 75104


                                     Lewis, Lesa, L.
                                     109 Serrano Dr
                                     San Francisco, CA 94132


                                     LexBlog, Inc.
                                     710 Second Ave, Ste 660
                                     Seattle, WA 98104


                                     Lexington Insurance Company
                                     Attn Maria Sergi, Esq
                                     200 State Street
                                     Boston, MA 02109


                                     LexisNexis
                                     28544 Network Place
                                     Chicago, IL 60673-1285


                                     LexisNexis Matthew Bender & Co., Inc.
                                     28544 Network Place
                                     Chicago, IL 60673-1285


                                     LexisNexis Risk Data Management Inc.
                                     P.O. Box 7247-6157
                                     account # 1011832
                                     Philladelphia, PA 19170-6157


                                     LexisNexis
                                     28544 Network Place
                                     Chicago, IL 60673-1285




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 322 of
                                                    596
                                     LexisNexis
                                     555 West Fifth Street
                                     Los Angeles, CA 90013


                                     LexisNexis, a division of RELX Inc.
                                     P.O. Box 7247-7090
                                     Philadelphia, PA 19170-7090


                                     LexisNexis/Accurint
                                     Accurint-Acct # 1011832
                                     P.O. Box 7247-6157
                                     Philadelphia, PA 19170-6157


                                     LG2WB Engineers, Inc.
                                     2 Executive Circle, Ste. 250
                                     Irvine, CA 92614


                                     Liberty Bond Services, Inc.
                                     Cynthia Mellon
                                     Interchange Corporation Center
                                     450 Plymouth Road, Suite 400
                                     Plymouth Meeting, PA 19462-1644


                                     Liberty Business Systems Inc.
                                     PO Box 9887
                                     Fargo, ND 58106


                                     Liberty Mutual Group
                                     100 Liberty Way
                                     Dover, NH 03820


                                     Liberty Mutual Insurance Company
                                     Legal Strategic Services
                                     Attn: Wendy Smith, QA Specialist
                                     PO Box 460
                                     Williston, VT




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 323 of
                                                    596
                                     Liberty Mutual
                                     Western Region Surety Office
                                     4854 - 154th Place, NE
                                     Redmond, WA 98052


                                     Liberty, Angela, B.
                                     7534 NW 76th Ter
                                     Kansas City, MO 64152


                                     Library Associates, Inc.
                                     51 Monroe St, Ste PE-04
                                     Rockville, MD 20850-2475


                                     Library Store, Inc.
                                     P.O. Box 964
                                     Tremont, IL 61568


                                     Lidia's Restaurant Group, LLC
                                     101 West 22nd Street
                                     Kansas City, MO 64108


                                     Liening, Robert
                                     2213 Atherton Court
                                     Fairfield, CA 94533


                                     Limo In Miami, LLC
                                     1966 NE 123 St., Ste. 323
                                     North Miami Beach, FL 33181


                                     Lincoln Child Center
                                     1266 14th Street
                                     Oakland, CA 94607


                                     Linda Y. Proctor
                                     60 NE 105th Street
                                     Miami Shores, FL 33138




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 324 of
                                                    596
                                     Linkedin Corp
                                     62228 Collections Center Drive
                                     Chicago, IL 60693-0622


                                     Lipsitz & Ponterio LLC
                                     424 Main Street, Suite 1500
                                     Buffalo, NY 14202


                                     Lisa McMillan
                                     2425 Porter Street
                                     Suite 9
                                     Soquel, CA 95073


                                     Lisa Schirmeister
                                     210 W. Temple St.
                                     Dept. 41
                                     Los Angeles, CA 90012


                                     Litchfield Cavo LLP
                                     Attn: Jamie Norman
                                     251 South Lake Avenue, Suite 750
                                     Pasadena, CA 91101-3003


                                     Litera Corp
                                     5000 Crossmill Road
                                     McLeansville, NC 27301


                                     Litigation Art & Science
                                     2706 N. Vista Glen Rd., Suite A
                                     Orange, CA 92867


                                     Litigation Counsel of America
                                     641 Lexington Avenue
                                     15th Floor
                                     New York, NY 10022




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 325 of
                                                    596
                                     Litigation Management Inc.
                                     P.O. Box 640667
                                     Cincinnati, OH 45264-0667


                                     Litigation Resolution, Inc.
                                     169 East Flagler St., Suite 1229
                                     Miami, FL 33131


                                     Litigation Services & Technologies of Ca
                                     PO Box 98813
                                     Las Vegas, NV 89193-8813


                                     Litigation Services & Techologies of Ne
                                     PO Box 843298
                                     Los Angeles, CA 90084-3298


                                     Litigation-Tech LLC
                                     P.O. Box 342
                                     Clayton, CA 94517


                                     Litivate Reporting + Trial Services
                                     501 West Broadway, Suite 1000
                                     San Diego, CA 92101


                                     Little Reporting Company
                                     330 West 38th Street, Suite 404
                                     New York, NY 10018


                                     Litton, Frank, T.
                                     1215 Quarrier Street
                                     Charleston, WV 25301


                                     Lively, Shana
                                     398th District Court
                                     100 North Closner, Second Floor
                                     Edinburg, TX 78539




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 326 of
                                                    596
                                     Livevox Inc.
                                     450 Sansome, 9th Floor
                                     San Francisco, CA 94111


                                     Living Water
                                     The Living Water Project
                                     409 Franklin Road
                                     Brentwood, TN 37027


                                     Lloyd R. Saberski LLC
                                     1 Long Wharf Drive
                                     Suite 212
                                     New Haven, CT 06511


                                     LNS Court Reporting and Captioning
                                     520 SW Yamhill St.,Ste. 444
                                     Portland, OR 97204


                                     Local Government Publications
                                     P.O. Box 2596
                                     Walnut Creek, CA 94595-0596


                                     Lockey, John
                                     Essex Court Chambers, 24 Lincolns Inn Field, London
                                     WC2A 3EG
                                     London, UK


                                     Lockheed Missiles and Space Compa
                                     Bldg. 157 - Org. 26-01
                                     1111 Lockheed Martin Way
                                     Sunnyvale, CA 94089


                                     Locks Law Firm LLC
                                     The Curtis Center, Suite 720 East
                                     601 Walnut Street
                                     Philadelphia, PA 19106




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30       Page 327 of
                                                    596
                                     Lodi Memorial Hospital Foundation, Inc.
                                     845 S. Fairmont Ave, Suite 3
                                     Lodi, CA 95240


                                     LoDo Massage, LLC
                                     3101 Walnut Street
                                     Suite 300
                                     Denver, CO 80205


                                     Loftus, Elizabeth
                                     2393 Social Ecology 2-UCI
                                     Irvine, CA 92697


                                     Logic
                                     P.O. Box HM 1661
                                     Hamilton HM GX, Bermuda


                                     Logicalis, Inc.
                                     Department# 172301
                                     PO Box 67000
                                     Detroit, MI 48267-1723


                                     Lone Star Park
                                     1000 Lone Star Parkway
                                     Grand Prairie, TX 75050


                                     Lonergan, Sabrina, L.
                                     2190 Washington St
                                     #208
                                     San Francisco, CA 94109


                                     Long Building Technologies, Inc.
                                     PO Box 5501
                                     Denver, CO 80217


                                     Long, Ernest, A.
                                     2630 J Street




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 328 of
                                                    596
                                     Alternative Dispute Resolution
                                     Sacramento, CA 95816


                                     Long, Joel M.
                                     111 Alconbury Way
                                     Novato, CA 94949


                                     Loose Leaf Filing Service Inc
                                     9155 Las Tunas Dr
                                     Temple City, CA 91780


                                     Lopez, Krys, M.
                                     7508C 24th Avenue NW
                                     Seattle, WA 98117


                                     Lorber, Greenfield, Beddoe,
                                     Attn: Holly Davies
                                     950 W. Elliot Road, Ste 110
                                     Tempe, AZ 85284


                                     Lord, Thomas, X.
                                     173 Sunnyglen Dr
                                     Vallejo, CA 94591


                                     Lorillard Tobacco Company
                                     C/O Shook Hardy & Bacon
                                     One Kansas City Place
                                     1200 Main Street
                                     Kansas City, MO 64105-2118


                                     Los Angeles Business Journal
                                     5700 Wilshire Blvd., #170
                                     Attn: Michael Kosasky
                                     Los Angeles, CA 90036


                                     Los Angeles Copyright Society
                                     2121 Avenue of the Stars
                                     Suite 1445



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 329 of
                                                    596
                                     Attn: Mark Meyerson
                                     Los Angeles, CA 90067


                                     Los Angeles County Bar Association
                                     P.O. Box 60930
                                     Los Angeles, CA 90060


                                     Los Angeles County Bar Foundation
                                     PO Box 55020
                                     Los Angeles, CA 90055-2020


                                     Los Angeles County Coroner
                                     1104 North Mission Road
                                     Los Angeles, CA 90033


                                     Los Angeles County Law Library
                                     301 West First Street
                                     Los Angeles, CA 90012


                                     Los Angeles County Recorder
                                     12400 East Imperial Highway
                                     Norwalk, CA 90650


                                     Los Angeles County Sheriff
                                     Levying Officer
                                     110 N. Grand Avenue, Rm. 525
                                     Los Angeles, CA 90012


                                     Los Angeles County Tax Collector
                                     P.O. Box 54027
                                     Los Angeles, CA 90054-0027


                                     Los Angeles Daily Journal
                                     915 E. First Street
                                     Los Angeles, CA 90012




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 330 of
                                                    596
                                     Los Angeles Federal Credit Union
                                     300 South Glendale Ave
                                     Glendale, CA 91205


                                     Los Angeles LGBT Center
                                     1625 N Schrader Blvd.
                                     Los Angeles, CA 90028


                                     Los Angeles Police Department
                                     12760 Osborne St.
                                     Pacoima, CA 91331


                                     Los Angeles Sup Ct - Pasadena
                                     Northeast District
                                     300 E Walnut St
                                     Pasadena, CA 91101


                                     Los Angeles Sup Ct - Pomona
                                     400 Civic Center Plaza
                                     Pomona, CA 91766


                                     Los Angeles Sup Ct, Long Beach
                                     415 W. Ocean Blvd.
                                     Long Beach, CA 90802


                                     Los Angeles Sup. Ct. - Lancaster
                                     42011 4th Street West
                                     Lancaster, CA 93534


                                     Los Angeles Superior Court
                                     111 North Hill Street
                                     Los Angeles, CA 90012


                                     Los Angeles Superior Ct - Southwest Dist
                                     825 Maple Avenue
                                     Torrance, CA 90503




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 331 of
                                                    596
                                     Los Angeles Superior Ct-Central Dist.
                                     600 South S. Commonwealth Ave., Room 1408
                                     Central Civil West Courthouse, Dept. 311
                                     Los Angeles, CA 90005


                                     Los Angeles Times
                                     P.O. Box 79151
                                     Phoenix, AZ 85062-9151


                                     Los Angeles Unified School District
                                     355 S. Grand Ave., 11th Floor
                                     Los Angeles, CA 90071


                                     Losquadro, Christopher J.
                                     175 Beechwood Rd
                                     Ridgewood, NJ 07045


                                     Louden, Vivian V.
                                     10300 Arrow Route
                                     Apt 12-07
                                     Rancho Cucamonga, CA 91730


                                     Louisiana Attorney Disciplinary Board
                                     Attn: Fee Processing
                                     Louisiana Bar Center
                                     601 Saint Charles Ave
                                     New Orleans, LA 70130


                                     Louisiana State Bar Association
                                     Attn: Fee Processing
                                     Louisiana Bar Center
                                     601 Saint Charles Ave
                                     New Orleans, LA 70130


                                     Lovell, Matthew C.
                                     715 Arimo Ave
                                     Oakland, CA 94610




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 332 of
                                                    596
                                     Low, Allison, M.
                                     60 Lurline Street
                                     San Francisco, CA 94122


                                     Low, Wan Ting
                                     37 Spirit Quay
                                     Wapping
                                     London, E1W2UT UK


                                     Lowe, Brian, P.
                                     1470 California St
                                     Apt 5
                                     San Francisco, CA 94109


                                     Lowe, Josh, R.
                                     4905 SW Raintree CT
                                     Lees Summit, MO 64082


                                     Lowell, William, A.
                                     2 Violet Drive
                                     Farmingdale, ME 4344


                                     Lowry LLP
                                     9 Devonshire Square
                                     London, EC2M 4YF UK


                                     Lozano, Roxana, M.
                                     11324 Utopia Ave
                                     Culver City, CA 90230


                                     Lu, Daniel J.
                                     12191 S Rene St
                                     Olathe, KS 66062


                                     LubeCenter Sales, Inc.
                                     7525 Mitchell Road, Suite 201
                                     Eden Prairie, MN 55344




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 333 of
                                                    596
                                     Lucca Ravioli Company, Inc.
                                     1100 Valencia Street
                                     San Francisco, CA 94110


                                     Ludwig Klein Reporters & Video Inc
                                     10868 Kling Street
                                     Toluca Lake, CA 91602


                                     Luke Woodward Endowment for Youth Missio
                                     First Christian Church
                                     PO Box 966
                                     Owensboro, KY 42302-0966


                                     Lundt, Eric L.
                                     2668 NE 37th Drive
                                     Fort Lauderdale, FL 33308


                                     Lundt, Eric, L.
                                     2668 NE 37th Drive
                                     Fort Lauderdale, FL 33308


                                     Luria, Neil
                                     c/o Thomas Alexander & Forrester LLP
                                     14 27th Avenue
                                     Venice, CA 90291


                                     Lydig Construction
                                     c/o Pacifica Law Group
                                     1191 Second Avenue, Suite 2000
                                     Seattle, WA 98101


                                     Lynn Cohn
                                     Northwestern University Law School
                                     357 East Chicago Avenue, Room RB 861
                                     Chicago, IL 60611-3059




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 334 of
                                                    596
                                     Lynne Mitchell Foundation
                                     18510 S. W. 39th St.
                                     c/o Marlene Gordon
                                     Miramar, FL 33029


                                     Lyon County Treasurer
                                     27 South Main Street
                                     Yerington, NV 89447


                                     Lyon, Scott, T.
                                     105 Waterleaf
                                     Irvine, CA 92620


                                     Lyons, Dawn A.
                                     1020 Palmetto Way
                                     Petaluma, CA 94954


                                     M & M Court Reporters, Inc. 161651164
                                     801 N. Parkcenter Dr., Ste 107
                                     Santa Ana, CA 92705


                                     M & M Court Reporting Service
                                     PO Box 2636
                                     Boise, ID 83701-2636


                                     M&C Corporation (Sousa Court Reporters)
                                     736 Fourth St
                                     Hermosa Beach, CA 90254


                                     M&M Court Reporting Serv, Inc.
                                     801 N Parkcenter Dr. #107
                                     Santa Ana, CA 92705


                                     M.A.T. Parcel Express Inc.
                                     2719 Kurtz Street, Suite C
                                     San Diego, CA 92110




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 335 of
                                                    596
                                     M.O.A. Deposition Reporters
                                     855 Harter Pkwy Ste 210
                                     Yuba City, CA 95993


                                     M.T. Investigations, LLC
                                     2640 Highway 70, Building 12, Suite 201
                                     Wall, NJ 8736


                                     Mac & Mac
                                     101 North Seventh Street
                                     Louisville, KY 40202


                                     MacBard, Robert, S.
                                     1414 Mountauk Highway
                                     Water Mill, NY 11976


                                     MACC Fund, Inc.
                                     10000 Innovation Dr., Ste. 135
                                     Milwaukee, WI 53226


                                     MacCorkle Lavender PLLC
                                     300 Summers Street, Suite 800
                                     Charleston, WV 25301


                                     MacDonald Miller Facility Solutions, Inc
                                     PO Box 47983
                                     Seattle, WA 98146-7983


                                     Macer, George A., Jr. M.D.
                                     3918 Long Beach Blvd., Suite 100
                                     Long Beach, CA 90807


                                     Machado, Cynthia J.
                                     11284 NW 14 Court
                                     Pembroke Pines, FL 33026




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 336 of
                                                    596
                                     Machado, Donald C., Jr.; Law Offices
                                     745 Fort Street, Suite 1550
                                     Honolulu, HI 96813


                                     Machaon Medical Evaluations, Inc.
                                     801 Broadway, Suite 922
                                     Seattle, WA 98122


                                     MacKay & Somps Civil Engineers, Inc.
                                     Attn: Ken Giberson
                                     1552 Eureka Road, Suite 100
                                     Roseville, CA 95661-2851


                                     MacLaren, Scott W.
                                     6550 Shady Brook Lane
                                     Dallas, TX 75206


                                     Macro Pro Inc.
                                     P.O. Box 90459
                                     Accounts Receivable
                                     Long Beach, CA 90809-0459


                                     Madera County Superior Court
                                     200 South "G" Street
                                     Madera, CA 93637


                                     Madigan Security Consulting Inc.
                                     23105 102nd Place West
                                     Edmonds, WA 98020


                                     Mag Mutual Insurance Company
                                     Eight Piedmont Center
                                     3525 Piedmont Road
                                     Suite 600
                                     Atlanta, GA 30305-1533




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 337 of
                                                    596
                                     Maggi, J., C.
                                     2801 Atlantic Avenue, 3rd Floor
                                     Long Beach, CA 90806


                                     Magids, Lisa
                                     3005 Maywood Circle
                                     Austin, TX 78703


                                     Magna Legal Services
                                     P.O. Box 822804
                                     Philadelphia, PA 19182-2804


                                     Maheshwari, Shweta
                                     20939 W 108th Street
                                     Olathe, KS 66061


                                     Mainline Security, Inc.
                                     617 Seventh Street
                                     San Francisco, CA 94103


                                     Mainstream Digital Ltd.
                                     Cirencester Business Park
                                     Love Lane
                                     Cirencester, GL7 1XD UK


                                     Major, Lindsey & Africa, LLC
                                     15208 Collections Center Drive
                                     Chicago, IL 60693-0152


                                     Make A Wish
                                     7th Floor, Thames Tower
                                     Station Road
                                     Reading, RG1 1LX UK


                                     Malabanan, Gloria, B.
                                     12206 Holm Oak Dr
                                     Waldorf, MD 20601




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 338 of
                                                    596
                                     Malaby & Bradley, LLC
                                     150 Broadway, Suite 600
                                     New York, NY 10038


                                     Mallicoat, Vickie, L.
                                     8269 Primrose St
                                     DeSoto, KS 66018


                                     Managing Attorney and Clerks Association
                                     c/o Dennis Murphy
                                     Carter Ledyard & Milburn LLP
                                     2 Wall Street
                                     New York, NY 10005


                                     Mancini, David, C.
                                     2708 Earls Court
                                     Vienna, VA 22181


                                     Mandel, Aaron, F.
                                     5 Robin Lane
                                     Plainview, NY 11803


                                     Mani Brothers FigueroaTower LLC
                                     9200 W. Sunset Blvd., Suite 555
                                     West Hollywood, CA 90069


                                     Manjarrez, Stephanie A.
                                     5652 Ben Alder Avenue
                                     Whittier, CA 90601


                                     Mankey, Caroline, H.
                                     1967 W Silver Lake Dr
                                     Los Angeles, CA 90039


                                     Manning & Kass, Ellrod, Ramirez, Trester
                                     15th Floor at 801 South Figueroa Street
                                     Los Angeles, CA 90017



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 339 of
                                                    596
                                     Manufacturers' News Inc.
                                     1633 Central Street
                                     Evanston, IL 60201


                                     Marano, Donald, E.
                                     2212 Lakeline Circle
                                     Salt Lake City, UT 84109


                                     Marc Incerpi, MD
                                     11957 Beaufait Avenue
                                     Northridge, CA 91326


                                     Marc Learned
                                     c/o NGM Biopharmaceuticals
                                     333 Oyster Point Blvd.
                                     South San Francisco, CA 94080


                                     Marcus, Lisa
                                     U.S. Courthouse
                                     4th & Cooper Streets, Room 6010
                                     Camden, NJ 8101


                                     Maria Bustillos, CSR
                                     350 West 1st St. Ste. 4455
                                     Los Angeles, CA 90012


                                     Marialena Marcotte Hughes
                                     2624 S. Kerckhoff Ave.
                                     San Pedro, CA 90731


                                     Maricela Moore Campaign
                                     PO Box 140828
                                     Dallas, TX 75214-0828




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 340 of
                                                    596
                                     Marilynn Mrozynski
                                     4625 W. 106th Street
                                     Oak Lawn, IL 60453


                                     Marin Cancer Care Inc.
                                     1350 South Eliseo Drive
                                     Greenbrae, CA 94904


                                     Marin County Recorder
                                     3501 Civic Center Drive, Room 208
                                     San Rafael, CA 94903


                                     Marin Superior Court
                                     3501 Civic Center Dr. C10
                                     San Rafael, CA 94903


                                     Marine Exchange of the San Francisco Bay
                                     505 Beach Street, Ste 300
                                     San Francisco, CA 94133-1131


                                     Marion J. Simms
                                     8448 West Third Street
                                     Los Angeles, CA 90048


                                     Marissen, James , A.
                                     3222 E Nuevo Place
                                     Brea, CA 92821


                                     Maritess Mauricio, MD, APC
                                     9888 Carroll Centre Road, Ste. 101
                                     San Diego, CA 92126


                                     Maritime Law Association of the United S
                                     PO Box 50789
                                     Summerville, SC 92485-0789




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 341 of
                                                    596
                                     Mark D Schmitz & Associates
                                     2904 American Saddler Drive
                                     Park City, UT 84060


                                     Mark J. Spoonamore, MD, Inc.
                                     1450 San Pablo Street, Ste. 5400
                                     Los Angeles, CA 90089


                                     Mark Wheeler Syndicate/Novae
                                     Commercial Union Bldg, 3rd Fl
                                     St Helen's
                                     1 Undershaft
                                     London, EC3A 8LY


                                     Markel Corporation
                                     4551 Cox Road
                                     Glen Allen, VA 23060-3328


                                     Market Performance Group, Inc.
                                     3313 West Cherry Lane, Suite 344
                                     Meridian, ID 83642


                                     Marketplace Accelerator LLC
                                     9030 SE 64th Street
                                     Mercer Island, WA 98040


                                     Marks, Christopher S.
                                     8840 SE 74th Place
                                     Mercer Island, WA 98040


                                     Marks, Christopher S.
                                     8840 SE 74th Place
                                     Mercer Island, WA 98040


                                     Marley Consulting & Mediation Services,
                                     12160 N. Abrams Road
                                     Suite 111
                                     Dallas, TX 75243



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 342 of
                                                    596
                                     Marrow, Razhon, Q.
                                     661 Lincoln Ave
                                     Apt 104
                                     Orange, NJ 07050


                                     Marsh, Berridge R.
                                     4 Roger Drive
                                     San Rafael, CA 94901


                                     Marsh, Patrick, T.
                                     12738 W 108th St
                                     Overland Park, KS 66210


                                     Marston, Hall R.
                                     1400 N Bundy Drive
                                     Los Angeles, CA 90049


                                     Martin, Pamela, E.
                                     504 Barrymore Dr
                                     Oxon Hill, MD 20745


                                     Martin, Pringle, Oliver, Wallace & Bauer
                                     W. Rick Griffin, Esq.
                                     Michael G. Jones, Esq.
                                     100 North Broadway, Suite 500
                                     Wichita, KS 67202


                                     Martin, Shawn L.
                                     704 E 193rd Place
                                     Glenwood, IL 60425


                                     Martinez, Travis, A.
                                     132 SW 27th Steet
                                     Blue Springs, MO 64015




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 343 of
                                                    596
                                     Martrel Business Printing
                                     15 Vincent Lane
                                     Novato, CA 94945


                                     Marvin D. Nelson Jr.
                                     M.S. #81, 5272 La Canada Boulevard
                                     La Canada, CA 91011


                                     Mary Bardellini & Associates
                                     195 Cherry Avenue
                                     Auburn, CA 95603


                                     Mary C Nasmyth MD
                                     235 S Gramercy Place
                                     Los Angeles, CA 90004


                                     Mary Davis
                                     6912 Emerson Drive
                                     Buena Park, CA 90620


                                     Mary Kate Miller
                                     1464 South Michigan, Unit 906
                                     Chicago, IL 60605


                                     Mary Leichliter d/b/a ReSOLVE
                                     1214 Josephine Street
                                     Berkeley, CA 94703


                                     Maryland State Bar Association, Inc.
                                     PO Box 64747
                                     Baltimore, MD 21264-4747


                                     Marymount University
                                     Attn: Accounts Payable
                                     2807 North Glebe Road
                                     Arlington, VA 22207




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 344 of
                                                    596
                                     Marzilli , Lee, A.
                                     Federal Official Court Reporter
                                     United States District Court
                                     1 Courthouse Way, Room 7200
                                     Boston, MA 2210


                                     MAS, LLC
                                     3945 Lakefield Court
                                     Suwanee, GA 30024


                                     Masco Corporation
                                     21001 Van Born Road
                                     Attn: Peter Metters
                                     Taylor, MI 48180


                                     Mason, Wayne B.
                                     1717 Main St., Ste. 5400
                                     Dallas, TX 75201


                                     Mason, Wayne B.
                                     9312 Moss Haven Dr
                                     Dallas, TX 75231


                                     Massachusetts Board of Bar Overseers
                                     99 High Street
                                     Boston, MA 02110-2320


                                     Massachusetts Envelope Company Inc.
                                     PO Box 9184
                                     Chelsen, MA 02150-9184


                                     Master Video, Inc.
                                     301 Gillman Ave.
                                     Washington, IL 61571


                                     Masters Limited
                                     Bulls Head Home Store




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 345 of
                                                    596
                                     Dundonald Street
                                     Hamilton, BERMUDA


                                     Matco Tools Corporation
                                     Attn MS Ann Range
                                     4403 Allen Road
                                     Stow, OH 44224-1096


                                     Matson Navigation Company, Inc.
                                     555 12th Street
                                     Oakland, CA 94607


                                     Matthew D. Robinson, Inc.
                                     PO Box 7270
                                     Moreno Valley, CA 92552-7270


                                     Matthew E. Kiely LLC
                                     201 North Charles Street
                                     Baltimore, MD 21201


                                     Matthiesen, David, G.
                                     511 Lovett Blvd.
                                     Houston, TX 77006


                                     Mattos Filho,Veiga Filho,
                                     Marrey Jr e Quiroga Advogados
                                     Praia do Flamengo
                                     200 - 11th Floor
                                     Rio de Janeiro, 22210-901 BRAZIL


                                     Mattos, Bridget
                                     223 San Anselmo Avenue, Suite 8
                                     San Anselmo, CA 94960


                                     Matzov, Brenda
                                     12814 Victory Boulevard, Suite 202
                                     North Hollywood, CA 91606




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 346 of
                                                    596
                                     Maune Raichle Hartley French & Mudd LLC
                                     1015 Locust Street, Suite 1200
                                     St. Louis, MO 63101


                                     Maupin, Karen, S.
                                     15305 W 123rd St
                                     Olathe, KS 66062


                                     Maxene Weinberg Agency
                                     P.O. Box 50245
                                     Bellevue, WA 98015-0245


                                     Maxene Weinberg
                                     27281 Las Ramblas, Suite 160
                                     Mission Viejo, CA 92619


                                     Maya Yoga
                                     215 W. 18th Street
                                     Suite 200
                                     Kansas City, MO 64108


                                     Maynard Cooper & Gale, PC
                                     1901 Sixth Avenue North
                                     2400 Regions/Harbert Plaza
                                     Birmingham, AL 35203


                                     Mazur & Kittel PLLC
                                     30665 Northwestern Highway
                                     Suite 175
                                     Farmington Hills, MI 48334


                                     Mazzola, Matthew P.
                                     204-34 10th Ave
                                     Breezy Point, NY 11697


                                     MBL (Seminars) Limited
                                     The Mill House



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 347 of
                                                    596
                                     6 Worsley Road
                                     Worsley
                                     Manchester, M28 2NL UK


                                     McAfee & Taft
                                     211 N. Robinson, 10th Floor
                                     Two Leadership Square
                                     Oklahoma City, OK 73102


                                     McAnallen, Linda, J.
                                     3969 Convenience Circle NW Suite 101
                                     Premier Court Reporting
                                     Canton, OH 44718


                                     McCabe, Michael
                                     170 S Madison Ave
                                     Apt 15
                                     Pasadena, CA 91101


                                     McCaffery & Associates Inc.
                                     107 S. West Street, Suite 709
                                     Alexandria, VA 22314


                                     McCall, George
                                     1717 Main St
                                     Suite 5400
                                     Dallas, TX 75201


                                     McCall, George
                                     1717 Main St., Ste. 5400
                                     Dallas, TX 75201


                                     McCallum, Lenell
                                     1610 Belburn Dr
                                     Belmont, CA 94002


                                     McCammon Group, Ltd.
                                     Bank of America Center



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 348 of
                                                    596
                                     1111 East Main Street
                                     Suite 1700
                                     Richmond, VA 23219


                                     McCarthy, Liam, J.
                                     12404 E 195th Street
                                     Raymore, MO 64083


                                     McCarty, Christopher, R.
                                     3600 Winchester Dr
                                     Leavenworth, KS 66048


                                     McCathern, LLP
                                     523 W 6th Street, Ste 830
                                     Los Angeles, CA 90014


                                     McCauley, Seth
                                     2100 Douglas St
                                     Apt 178
                                     Omaha, NE 68102


                                     McClure, Tyger
                                     310 E Orleans St
                                     Paxton, IL 60957


                                     McClurg, Gary, L.
                                     25 River Drive South, Apt. 2105
                                     Jersey City, NJ 07310-3783


                                     McComas, Albert, L.
                                     113 Fairfield Drive
                                     Baltimore, MD 21228-5117


                                     McCord, Ryan, W.
                                     5911 Redbud Street
                                     Shawnee, KS 66218




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 349 of
                                                    596
                                     McCorkle Court Reporters, Inc.
                                     200 North LaSalle Street, Suite 2900
                                     Chicago, IL 60606


                                     McCormick, Kristin J.
                                     10205 Grovewood Way
                                     Fairfax, VA 22032


                                     McCormick, Todd, D.
                                     4 Red Deer Lane
                                     Huntington, NY 11743


                                     McCorriston, Miller, Mukai, Mackinnon LL
                                     P.O. Box 2800
                                     Honolulu, HI 96803-2800


                                     McCown Gordon Construction LLC
                                     422 Admiral Blvd; Ste 100
                                     Kansas City, MO 64106


                                     McCranie, Sistrunk, Anzelmo, Hardy, McDa
                                     909 Poydras Street, Suite 1000
                                     New Orleans, LA 70112


                                     McDaniel Reporting & Video Conferencing
                                     1302 Osos Street
                                     San Luis Obispo, CA 93401


                                     McDaniel, Hollie, E.
                                     6705 Locust
                                     Kansas City, MO 64131


                                     McDowell Company
                                     2003 Salem St
                                     Irving, TX 75061




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 350 of
                                                    596
                                     McElhaney, Kellie, A., PhD
                                     5924 Contra Costa Rd.
                                     Oakland, CA 94612


                                     McElroy, Dean J.
                                     717 Victoria Ave
                                     San Leandro, CA 94577


                                     McElroy, Deutsch, Mulvaney & Carpenter
                                     1300 Mount Kemble Avenue
                                     PO Box 2075
                                     Morristown, NJ 07962-2075


                                     McGee, Scott, A.
                                     43 E 106th St
                                     Kansas City, MO 64114


                                     McGeehon French Trust, 2016
                                     55 Crestridge Ct
                                     Danville, CA 94506


                                     McGeehon, Michael B.
                                     55 Crestridge Court
                                     Danville, CA 94506


                                     McGinnis, Lynne C.
                                     Po Box 6895
                                     San Diego, CA 92166


                                     McGlynn, John, P.
                                     294 29th Avenue
                                     San Francisco, CA 12345


                                     McGuire, Marina
                                     825 Koman Drive
                                     Paramus, NJ 07652




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 351 of
                                                    596
                                     Mci
                                     PO Box 15043
                                     Albany, NY 12212-5043


                                     McIntosh, Sharra, L.
                                     8413 Harris Ave
                                     Raytown, MO 64138


                                     McKenzie, Michael, A.
                                     215 Dunley Drive
                                     New Addington, SR CR0 0RW England Wales


                                     McKillop, Eileen, I.
                                     20128 27th Ave SE
                                     Bothell, WA 98012


                                     MCLA Psychiatric Medical Group
                                     1560 E. Chevy Chase Drive, Suite 130
                                     Glendale, CA 91206


                                     MCLE Board of the Supreme Court of IL
                                     PO Box 3484
                                     Springfield, IL 62708


                                     MCLE Committee
                                     2800 Veterans Memorial Blvd., Ste 310
                                     Metairie, LA 70002


                                     MCM Integrated Systems Inc.
                                     6961 Hayvenhurst Avenue
                                     Van Nuys, CA 91406


                                     McMahan, Troy D.
                                     101 Second Street, Suite 2300
                                     San Francisco, CA 94105




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 352 of
                                                    596
                                     McMahan, Troy, D.
                                     2351 Bush St
                                     San Francisco, CA 94115


                                     McMahon & Associates, LLC
                                     45 E. Julian Street
                                     San Jose, CA 95112


                                     McManis Faulkner
                                     50 West San Fernando St., Suite 1000, 10th FL
                                     San Jose, CA 95113


                                     McNaughton, Michael, J.
                                     1522 W Greenleaf Avenue
                                     Unit 1N
                                     Chicago, IL 60626


                                     McNerlin, Jason, E.
                                     17 St. James' Park
                                     Tunbridge Wells
                                     London, TN12LG UK


                                     McNulty, Kathleen M.
                                     2930 Lane Drive
                                     Concord, CA 94518


                                     McPartland , Monica
                                     26988 Pebble Beach Drive, Suite 30
                                     Valencia, CA 91381


                                     McRae, Nicole L.
                                     633 E 97th Street
                                     Los Angeles, CA 90002


                                     McRoberts, Shawn, M.
                                     1100 Commerce, Room 1654
                                     Dallas, TX 75242




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30     Page 353 of
                                                    596
                                     MCS Group, The
                                     1601 Market Street, Suite 800
                                     Philadelphia, PA 19103


                                     MDE Engineers, Inc.
                                     700 South Industrial Way
                                     Seattle, WA 98108


                                     Mead Johnson & Company, LLC
                                     MS Deane Anne Johnson
                                     Bristol-Myers Squibb Co
                                     P O Box 4000
                                     Princeton, NJ 08543-4000


                                     Mecklenburg County Clerk of Superior Cou
                                     832 East Fourth Street
                                     Charlotte, NC 28202


                                     Med Legal Consulting Source, Inc
                                     458 N. Doheny Drive
                                     PO Box 69285
                                     West Hollywood, CA 90048


                                     Media Law Resource Center, Inc
                                     266 W. 37th Street, 20th FL
                                     New York, NY 10018


                                     Mediation Services
                                     565 Sheffield Drive, Suite 1
                                     Santa Barbara, CA 93108


                                     Mediation Solutions, Inc.
                                     150 West Flagler Street, Suite 2700
                                     Miami, FL 33130




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 354 of
                                                    596
                                     Medical Diagnostic Imaging, PLLC
                                     14 Raymond Avenue
                                     Poughkeepsie, NY 12603


                                     Medical Offices of R. David Bauer, M.D.
                                     1130 Beltine Road, Suite 135
                                     Garland, TX 75040


                                     Medicash Health Benefits Limited
                                     One Derby Square
                                     Derby Square
                                     Liverpool, L2 1AB UK


                                     MediSys Rehabilitation, Inc.
                                     P.O. Box 160026
                                     Austin, TX 78716-0026


                                     Medlegal Consultants
                                     P.O. Box 12506
                                     DBA of Health Review Publications, Inc.
                                     Jackson, WY 83002-2506


                                     Meehan, Taylor
                                     1820 Union St
                                     Apt 103
                                     San Francisco, CA 94123


                                     Meeks, Tamar, L.
                                     8333 Douglas Avenue, Apt. 1000
                                     Dallas, TX 75225-5845


                                     MEF Enterprises
                                     Reid Street
                                     Hamilton, BERMUDA


                                     MegaPath Networks Inc.
                                     DEPT 0324




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 355 of
                                                    596
                                     P.O. Box 120324
                                     Dallas, TX 75312-0324


                                     Mehaffy & Weber
                                     2615 Calder Avenue
                                     P.O. Box 16
                                     Beaumont, TX 77704-0016


                                     Meirowitz & Wasserberg, LLP
                                     233 Broadway, Suite 2070
                                     New York, NY 10279


                                     Melendez, Moises, X.
                                     5200 N Ocean Blvd Apt 1112
                                     Fort Lauderdale, FL 33308


                                     Mendez-Sala, Sylvia & Associates
                                     330 H Street
                                     Suite 1
                                     Bakersfield, CA 93304


                                     Mendocino Farms
                                     13103 Ventura Blvd. Ste. 100
                                     Studio City, CA 91604


                                     Mendoza, Ramonette G.
                                     2678 Stamford
                                     Row
                                     S San Francisco, CA 94080


                                     Mendoza, Sandra , A.
                                     2220 Voyageurs Ln
                                     Austin, TX 78747


                                     Menlo Security, Inc.
                                     934 Santa Cruz Avenue
                                     Menlo Park, CA 94025




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 356 of
                                                    596
                                     Mercado, Raynee H., CSR
                                     5100 B-1 Clayton Road # 403
                                     Concord, CA 94521


                                     Merchants Bonding Company
                                     8767 E. Via De Ventura, Suite 370
                                     Scottsdale, AZ 85258


                                     Merck & Co., Inc.
                                     Attn: Jeannie Clerkin
                                     351 N. Sumneytown Pike, UG4A-44
                                     North Wales, PA 19454


                                     Merge Healthcare Solutions, Inc
                                     Merge Healthcare Solutions, Inc.
                                     PO Box 205824
                                     Dallas, TX 75320-5824


                                     Merrett Syndicates
                                     Attn: Mr. Gary Griffiths
                                     Arthur Castle House
                                     33 Creechurch Lane
                                     London, EC3A 5AJ


                                     Merrihew Life Care Plans, Inc.
                                     c/o Kelly Nasser, RN, GNP, CNLCP
                                     9210 Irvine Center Drive
                                     Irvine, CA 92618


                                     Merrill's Investigations & Security
                                     PO Box 38
                                     Readfield, ME 04355-0038


                                     Mertes, Emily, A.
                                     1915 Greenwich St.
                                     #10
                                     San Francisco, CA 94123




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 357 of
                                                    596
                                     Merti, Jubin; Ph.D
                                     3801 Century Park East, Suite 101
                                     Brinton Merti Economic Group, Inc.
                                     Los Angeles, CA 90067


                                     Mesa, David, D.
                                     260 Montana Street
                                     San Francisco, CA 94112


                                     Meseha, Maryam, M.
                                     38 Crestwood Drive
                                     West Orange, NJ 07052


                                     Meserve, Mumper & Hughes LLP
                                     555 S Flower St, 18th Fl
                                     Los Angeles, CA 90012


                                     Mesher, Barry N.
                                     1001 East 25th Street
                                     Tacoma, WA 98421


                                     Mesher, Barry N.
                                     9 Lakeside Country Club
                                     Lakewood, WA 98498


                                     Messrobian, Peter J.
                                     11 Gregory Place
                                     Oakland, CA 94619


                                     Meta Touch
                                     4441 Sepulveda Blvd.
                                     Culver City, CA 90230


                                     Metro Cafe
                                     1 Gateway Center, Concourse Area
                                     Newark, NJ 7102




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 358 of
                                                    596
                                     Metro Reporting
                                     1451 River Park Drive, Suite 275
                                     Sacramento, CA 95815


                                     Metro Reporting
                                     PO Box 60006
                                     Sacramento, CA 95860-0006


                                     Metropolitan Life Insurance Company
                                     Attn: Ian Linker
                                     1095 Avenue of Americas
                                     New York, NY 10036


                                     Metropolitan Life Insurance Company
                                     James M Lenaghan
                                     Associate General Counsel
                                     One Madison Avenue
                                     New York, NY 10010-3690


                                     Metropolitan News Company
                                     P.O. Box 60859
                                     Los Angeles, CA 90060-0859


                                     Metropolitan Parking Corp. American Park
                                     PO Box 1691
                                     Tulsa, OK 74101-1691


                                     Metzger Law Group
                                     401 E. Ocean Blvd., Suite 800
                                     Long Beach, CA 90802


                                     Mexican American Bar Association
                                     714 West Olympic Boulevard, Suite 450
                                     Los Angeles, CA 90015




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 359 of
                                                    596
                                     Meyer Fluegge & Tenney, Inc. P.S.
                                     230 South 2nd Street
                                     Yakima, WA 98901


                                     Meyers, Robert, A.
                                     4530 231st Place SE
                                     Sammamish, WA 98075


                                     Miami Dade County Public Schools
                                     1450 NE 2nd Ave., Ste. 160
                                     #100
                                     Miami, FL 33132


                                     Miami-Dade County Circuit Court
                                     73 West Flagler Street
                                     Miami, FL 33130


                                     Miami-Dade County Law Library
                                     73 W. Flagler Street, Room 321
                                     Miami, FL 33130


                                     Miami-Dade County Public Schools
                                     Personnel Operations and Records
                                     1450 NE 2nd Avenue, Suite 160
                                     Miami, FL 33132


                                     Miami-Dade County Tax Collector
                                     Business Tax
                                     200 NW 2nd Avenue
                                     Miami, FL 33128


                                     Miami-Dade Fire Rescue
                                     9300 N.W. 41 Street
                                     Central Records Bureau
                                     Doral, FL 33178


                                     Michael B. Serling, P.C.
                                     280 N. Old Woodward Avenue



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 360 of
                                                    596
                                     Suite 406
                                     Birmingham, MI 48009


                                     Michael E. Sobel
                                     736 Newport Circle
                                     Redwood City, CA 94065


                                     Michael J Halls MD, APC
                                     6386 Alvarado Court, Suite 330
                                     San Diego, CA 92120


                                     Michael L. Chaikin, M.D.
                                     2080 Century Park East, Suite 1905
                                     Los Angeles, CA 90067


                                     Michael Levine
                                     18 Clovewood Road
                                     High Falls, NY 12440


                                     Michael McDonald
                                     10792 Citrus Drive
                                     Moorpark, CA 93021


                                     Michael Murphy Photographic Studio
                                     261 NE 32nd Court
                                     Fort Lauderdale, FL 33334


                                     Michael Musetta & Associates, Inc.
                                     201 North Franklin Street
                                     One Tampa City Center
                                     Suite 3400
                                     Tampa, FL 33602


                                     Michael P. Joyce, Esq.
                                     50 Congress Street, Suite 840
                                     Boston, MA 02109




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 361 of
                                                    596
                                     Michael S. Ritter, MD, Inc.
                                     23 Spanish Bay Drive
                                     Newport Beach, CA 92660


                                     Michael W. Shen MD Inc.
                                     Saddleback Valley Neuroscience Medical
                                     24012 Calle de la Plata
                                     Suite 150
                                     Laguna Hills, CA 92653


                                     Michele Panteloukas, Court Reporter
                                     c/o NY County Supreme Court
                                     60 Cente Street
                                     New York, NY 10007


                                     Michelle Whiteman
                                     565 Coconut Circle
                                     Weston, FL 33326


                                     MichieHamlett, Attorneys at Law
                                     500 Court Square, Suite 300
                                     Charlottesville, VA 22902


                                     Micka, Daniel
                                     1622 New Hampshire St
                                     Lawrence, KS 66044


                                     Mickey E Gunter
                                     1034 Randall Flat Road
                                     Moscow, ID 83843


                                     Microsoft Corporation /Licensing, GP
                                     PO Box 844510
                                     Professional Support Sales
                                     Dallas, TX 75284-4510




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 362 of
                                                    596
                                     Microsystems
                                     3025 Highland Parkway, Suite 450
                                     Downers Grove, IL 60515


                                     Mid-America Gay & Lesbian Chamber of Com
                                     PO Box 5961
                                     Kansas City, MO 64171-0961


                                     Middleton Reutlinger, PC
                                     401 South Fourth Street
                                     Suite 2600
                                     Louisville, KY 40202


                                     Midwest Litigation Services
                                     PO Box 66936
                                     St. Louis, MO 63166-6936


                                     Miedel, William, T.
                                     817 6th Street
                                     Secaucus, NJ 07094


                                     Mighty Dot Media, Inc.
                                     P. O. Box 1184
                                     San Mateo, CA 94403-0784


                                     Mikacich, Amee A.
                                     128 Caperton Avenue
                                     Piedmont, CA 94611


                                     Mikacich, Amee, A.
                                     128 Caperton Ave
                                     Piedmont, CA 94611


                                     Mikulak, Stephen, A.
                                     360 San Miguel Drive, Suite 701
                                     Newport Beach, CA 92660




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 363 of
                                                    596
                                     Miles Shaw, M.D., Inc.
                                     1131 Los Altos Avenue
                                     Long Beach, CA 90815


                                     Miles, Nick
                                     Dolly's Bay House
                                     49 St. David's Rd
                                     St George's, DD01 BERM


                                     MileStone Reporting Company
                                     P.O. Box 3426
                                     Orlando, FL 32802-3426


                                     Millberg Gordon & Stewart, PLLC
                                     1101 Haynes Street, Suite 104
                                     Raleigh, NC 27604


                                     Millennium Incentives, Inc.
                                     700 N. Hidalgo Avenue
                                     Alhambra, CA 91801


                                     Miller & Company Reporters
                                     880 Apollo St., Ste. 352
                                     El Segundo, CA 90245-4772


                                     Miller Law Group
                                     111 Sutter St., Suite 700
                                     San Francisco, CA 94104


                                     Miller, Barbara, J.
                                     PO Box 1541
                                     Bastrop, TX 78602-1541


                                     Miller, Charles, M.
                                     1442A Walnut Street, Suite 55
                                     Berkeley, CA 94709




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 364 of
                                                    596
                                     Miller, Mark, R.
                                     PO Box 14262
                                     Lenexa, KS 66285


                                     Milliman
                                     Pension Dept. Accounts Receivable
                                     3800 American Blvd West, Suite 400
                                     Minneapolis, MN 55431


                                     Milliman, W., B.
                                     6300 9th Avenue NE, Suite 200
                                     Seattle, WA 98115


                                     Milne, Andrew, P.
                                     1 Penrose Court
                                     30 Boundaries Road
                                     London, LN SW12 8BY UK


                                     Milnes, Ashley, L.
                                     24691 Via San Fernando
                                     Mission Viejo, CA 92692


                                     Milrose Consultants, Inc.
                                     Attn: Accounts Receivable
                                     498 Seventh Avenue, 17th Floor
                                     New York, NY 10018


                                     Mimecast North America, Inc.
                                     Department CH 10922
                                     Palatine, IL 60055-0922


                                     Mina, Nathaniel V.
                                     630 E Olive Ave
                                     Apt 203
                                     Burbank, CA 91501




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 365 of
                                                    596
                                     Mines, Amand K.
                                     201 Park Road
                                     Portsmouth, VA 23707


                                     Ming, Jennifer
                                     1930 Sacramento St
                                     #16
                                     San Francisco, CA 94109


                                     Minimum Continuing Legal Edu. Board
                                     200 West Madison Street
                                     Suite 2040
                                     Chicago, IL 60606


                                     MiniSoft Inc.
                                     PO Box 29338, Dept. 1033
                                     Phoenix, AZ 85038-9338


                                     Mink, James, L.
                                     739 Cerrito St
                                     Albany, CA 94706


                                     Minnesota Department of Revenue
                                     600 North Robert Street
                                     St. Paul, MN 55101


                                     Minnesota State Board of Continuing Lega
                                     180 E. 5th Street, Suite 950
                                     St. Paul, MN 55101


                                     Mint Hygiene Ltd.
                                     Unit 1, Union Court
                                     20 Union Road
                                     Clapham, SW4 6JP UK


                                     Miranda Stuthridge
                                     3440 Davenant Court
                                     Fremont, CA 94536



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 366 of
                                                    596
                                     Mirick O'Connell
                                     ATTN: Accounts Receivable
                                     100 Front Street
                                     Worcester, MA 1608


                                     Miss Alice Mayhew QC
                                     Devereux Chambers
                                     Devereux Court
                                     London, WC2R 3JH UK


                                     Miss Emily Campbell QC
                                     Wilberforce Chambers
                                     8 New Square
                                     London, WC2A 3QP UK


                                     Miss Talia Barsam QC
                                     Devereux Chambers
                                     Devereux Court
                                     London, WC2R 3JH UK


                                     Miss Teresa Rosen Peacocke QC
                                     Outer Temple Chambers
                                     The Outer Temple
                                     222 Strand
                                     London, WC2R 1BA UK


                                     Mission Hospital Department of Pathology
                                     27700 Medical Center Road
                                     Mission Viejo, CA 92691


                                     Mississippi Commission on CLE
                                     PO Box 369
                                     Jackson, MS 39205-0369


                                     Mississippi State Bar
                                     P.O. Box 2168
                                     Jackson, MS 39225-2168



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 367 of
                                                    596
                                     Missouri Bar
                                     Attorney Enrollment
                                     PO Box 150
                                     Jefferson City, MO 65102-0150


                                     Missouri Department of Revenue
                                     301 West High Street
                                     Jefferson City, MO 65101


                                     Mitchell Andrew Bynum
                                     22206 Cielo Vista
                                     San Antonio, TX 78255


                                     Mitchell Reporting Services
                                     4262 Madison Ave
                                     Culver City, CA 90232


                                     Mitchell, Pamela J.
                                     616 Algonquin Rd
                                     Fox River Grove, IL 60021


                                     Mitchell, Veena, A.
                                     1893 Falcon Ridge Dr
                                     Petaluma, CA 94954


                                     Mitobe, Mark M.
                                     512 Brussels Street
                                     San Francisco, CA 94134


                                     Mitratech Holdings Inc.
                                     5001 Plaza on the Lake, Suite 111
                                     Austin, TX 78746


                                     Moburg, Seaton & Watkins
                                     2033 Sixth Ave., Suite 826




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 368 of
                                                    596
                                     Active Voice Building
                                     Seattle, WA 98121


                                     Modem Risk Consulting
                                     P. O. Box 5819
                                     PERSONAL AND CONFIDENTIAL
                                     Novato, CA 94948-5819


                                     Moen-Chinn, Kristopher
                                     4701 Mossy Glen Court
                                     Shingle Springs, CA 95682


                                     Moe's Process Serving, Inc.
                                     2300 "P" Street
                                     Sacramento, CA 95816


                                     Mohamad B. Noori
                                     23625 El Toro Road, Ste. B
                                     Lake Forest, CA 92630


                                     Mohawk Bend
                                     2141 Sunset Boulevard
                                     Los Angeles, CA 90026


                                     Molina Healthcare, Inc.
                                     200 Oceangate, Ste. 100
                                     Long Beach, CA 90802


                                     Molinaro, Megan, D.
                                     611 NE Windrose Court A
                                     Kansas City, MO 64155


                                     Molitor
                                     8, rue Sainte-Zithe
                                     Boite Postale 690
                                     L-2016
                                     ,




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 369 of
                                                    596
                                     Molly Grobank d/b/a MG Consultants
                                     43-505 Tennessee Avenue
                                     Palm Desert, CA 92211


                                     Mondaq Ltd.
                                     The Old Church
                                     89B Quicks Road
                                     London , SW19 1EX UK


                                     Mondragon, Monica
                                     3850 Pueblo Avenue
                                     Los Angeles, CA 90032


                                     Monitor Liability Managers
                                     1900 East Golf Road
                                     Suite 600
                                     Schaumburg, IL 60173-5031


                                     Moniz & George Ltd
                                     The Boyle Building, 3rd Floor
                                     31 Queen Street
                                     Hamilton, BERMUDA


                                     Monk, Bradley A.
                                     9929 Gooding Drive
                                     Dallas, TX 75220


                                     Monroe County Circuit Court
                                     500 Whitehead Street
                                     PO Box 1980
                                     Key West, FL 33041-1980


                                     Monroe Exclusive Limousine Service
                                     832 Spring Street
                                     Elizabeth, NJ 60525




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 370 of
                                                    596
                                     Montalvo, Mayra
                                     2878 Delaware Street
                                     Oakland, CA 94602


                                     Monte Manwill
                                     836 S. 9th Street
                                     Lakeview, OR 7639


                                     Montgomery County
                                     Prothonotary
                                     PO Box 311
                                     Norristown, PA 19404-0311


                                     Montgomery Nursing and Rehabilitation Ce
                                     2817 Albany Post Road
                                     Montgomery, NY 12549


                                     Mood Media
                                     PO Box 71070
                                     Charlotte, NC 28272-1070


                                     Moody Engineering, Inc.
                                     248 Addie Roy Road
                                     Suite C-103
                                     Austin, TX 78746


                                     Moonlighting Detective & Security Servic
                                     P.O. Box 3122
                                     Kalispell, MT 59903-3122


                                     Moore Stephens LLP
                                     150 Aldersgate Street
                                     London, EC1A 4AB UK


                                     Moore, Lorna, G.
                                     18508 East Bundschu Place
                                     Independence, MO 64056




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 371 of
                                                    596
                                     Morasca, Margaret C.
                                     2245 17th Avenue
                                     San Francisco, CA 94116


                                     Morella M. Hammer
                                     Pasadena Family Therapy
                                     15720 Ventura Blvd.
                                     Suite 504
                                     Encino, CA 91436


                                     Morgan Hunter Corporation
                                     7600 West 110th Street
                                     Overland Park, KS 66210


                                     Morgan Lewis & Bockius LLP
                                     PO Box 8500, S-6050
                                     Philadelphia, PA 19178-8500


                                     Morgan, Joel, A.
                                     217 Rheem Blvd
                                     Moraga, CA 94556


                                     Morgan's Dairy (M Morgan and sons)
                                     Unit 7, Red Lion Business Centre
                                     Red Lion Road
                                     Surbiton
                                     Surrey, KT6 7QD UK


                                     Morningstar Communications
                                     12701 Metcalf, Ste. 104
                                     Overland Park, KS 66213


                                     Morris, Andrew
                                     2557A Pacific Coast Highway
                                     Torrance, CA 90505




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 372 of
                                                    596
                                     Morris, Cheryl, A.
                                     5431 Hilltop Crescent
                                     Oakland, CA 94618


                                     Morris, Christopher L.
                                     2034 E Lincoln Ave
                                     Apt 396
                                     Anaheim, CA 92806


                                     Morris, James, E.
                                     120 Corporate Woods, Suite 240
                                     Rochester, NY 14623


                                     Morris, Laura, S.
                                     850 Wilkinson Trace
                                     Apt 128
                                     Bowling Green, KY 42103


                                     Morris, Polich & Purdy, LLP
                                     1055 W. Seventh Street, Suite 2400
                                     Los Angeles, CA 90017


                                     Morrish, Karen
                                     4 Gloucester Rd.
                                     Teddington, UK TW11 0NU UK


                                     Moscow, Norman, P.; MD
                                     2126 Oakgrove, Ste. 200
                                     Walnut Creek, CA 94598


                                     Moser, Franklin, M.D.
                                     8700 Beverly Boulevard, Suite 8516
                                     Los Angeles, CA 90048


                                     Moses, Stephanie, S.
                                     PO Box 250654
                                     Plano, TX 75025-0654




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 373 of
                                                    596
                                     Motal, Benjamin, E.
                                     1222 Commerce St
                                     Apt 708
                                     Dallas, TX 75202


                                     Motley Rice LLC
                                     28 Bridgeside Boulevard
                                     Mount Pleasant, SC 29464


                                     Motley, Cinthia Granados
                                     1933 W Henderson St
                                     Chicago, IL 60657


                                     Moulder, Jennifer, M.
                                     9801 W 124th Ter
                                     Overland Park, KS 66213


                                     Moynihan, Stephanie, E.
                                     590 62nd St
                                     Oakland, CA 94609


                                     Mr Adam Baradon QC
                                     Blackstone Chambers
                                     Blackstone House
                                     Temple
                                     London, EC4Y 9BW UK


                                     Mr Aidan Christie QC
                                     Barristers' Chambers
                                     4 Pump Court
                                     London, EC4Y 7AN UK


                                     Mr Andrew Blake QC
                                     Eriskine Chambers
                                     33 Chancery Lane
                                     London, WC2A 1EN UK




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 374 of
                                                    596
                                     Mr Andrew Wales QC
                                     7KBW
                                     7 King's Beach Walk Temple
                                     London, EC4Y 7DS UK


                                     Mr Christopher Butcher QC
                                     7KBW
                                     7 King's Beach Walk Temple
                                     London, EC4Y 7DS UK


                                     Mr Colin Edelman QC
                                     Devereux Chambers
                                     Devereux Court
                                     London, WC2R 3JH UK


                                     Mr David Yates QC
                                     Pump Court Tax Chambers
                                     16 Bedford Row
                                     London, WC1R 4EF UK


                                     Mr Dominic Kendrick QC
                                     7 King's Beach Walk
                                     Temple
                                     London, EC4Y 7DS UK


                                     Mr Geraint Webb QC
                                     Henderson Chambers
                                     2 Harcourt Buildings
                                     Temple
                                     London, EC4Y 9DB UK


                                     Mr Jake Coleman qc
                                     Hailsham Chambers
                                     4 Paper Buildings
                                     Temple
                                     London, EC4Y 7EX UK


                                     Mr James Ayliffe QC
                                     Wilberforce Chambers



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 375 of
                                                    596
                                     8 New Square
                                     London, WC2A 3QP UK


                                     Mr James Purchas QC
                                     Chambers and Partners
                                     4 Pump Court
                                     Temple
                                     London, EC4Y 7AN UK


                                     Mr Niall McCulloch QC
                                     Enterprise Chambers
                                     9 Old Square
                                     Lincoln's Inn
                                     London, WC2A 3SR UK


                                     Mr Robert Scrivener QC
                                     4 Pump Court
                                     Temple
                                     DX 303 LDE
                                     London, EC4Y 7AN UK


                                     Mr Roger Stewart QC
                                     4 New Square
                                     Lincoln's Inn
                                     London, WC2A 3RJ UK


                                     Mr Simon Atrill QC
                                     Fountain Court Chambers
                                     Fountain Court
                                     Temple
                                     London, EC4Y 9DH UK


                                     Mr Simon Howarth QC
                                     Hailsham Chambers
                                     4 Paper Bldgs. (Ground Floor)
                                     London, EC4Y 7EX UK


                                     Mr Simon Johnson QC
                                     Enterprise Chambers



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 376 of
                                                    596
                                     9 Old Square
                                     Lincoln's Inn
                                     London, WC2A 3SR UK


                                     Mr Stephen Davies QC
                                     Guildhall Chamters
                                     22 Broad Street
                                     Bristol, BS1 2HG UK


                                     Mr Stephen Ruttle QC
                                     Brick Court Chambers
                                     7-8 Essex Street
                                     London, WC2R 3LD UK


                                     Mr Thomas Weitzman QC
                                     3 Verulam Building Chambers
                                     London, WC1R 5NT UK


                                     Mr William Wood QC
                                     Brick Court Chambers
                                     7-8 Essex Street
                                     London, WC2R 3LD UK


                                     MRC LLC
                                     3751 Old Highway M
                                     Imperial, MO 63052


                                     Mroz, Scott D.
                                     404 Riviera Drive
                                     San Rafael, CA 94901


                                     Mroz, Scott D.
                                     601 Montgomery Street, Ninth Floor
                                     San Francisco, CA 94111


                                     Ms Jane Hodgson QC
                                     Five Paper
                                     5 Paper Buildings



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 377 of
                                                    596
                                     Temple
                                     London, EC4Y 7HB UK


                                     Ms Kate Livesey QC
                                     Chambers and Partners
                                     4 Pump Court
                                     London, EC4Y 7AN UK


                                     Mt. Hawley Insurance Co.
                                     9025 Noth Lindbergh Drive
                                     Peroria, IL 61615


                                     Muir Chase
                                     1940 Gardena Avenue
                                     Glendale, CA 91204


                                     Muir-Chase Plumbing Co Inc
                                     1940 Gardena Avenue
                                     Glendale, CA 91204


                                     Mullen Coughlin, LLC
                                     1275 Drummers Lane, Ste.302
                                     Wayne, PA 19087


                                     Multiplan
                                     535 East Diehle Rd., Suite 100
                                     Naperville, IL 60563


                                     Multnomah County Circuit Court
                                     1021 SW Fourth Avenue
                                     Multnomah Court Courthouse
                                     Portland, OR 97204


                                     Munger, Tolles & Olson, LLP
                                     355 S. Grand Avenue, 35th Floor
                                     Los Angeles, CA 90071




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 378 of
                                                    596
                                     Murphy, David, P.
                                     52 Croham Manor Road
                                     South Croydon, SR CR27BE UK


                                     Murphy, Dennis, F.
                                     899 Pine Street
                                     Apartment 503
                                     San Francisco, CA 94108


                                     Murphy, Vu, Thongsamouth & Chatterjee
                                     1970 Broadway
                                     Oakland, CA 94612


                                     Murray L. Zucker, MD
                                     2455 Bennett Valley Road, Suite 210-C
                                     Santa Rosa, CA 95404


                                     Murray, C. Robert Jr., P.A.
                                     703 SW 9th Street
                                     Fort Lauderdale, FL 33315


                                     Musick Peeler & Garrett, LLP
                                     One Wilshire Blvd., Suite 2000
                                     Los Angeles, CA 90017


                                     Muzak LLC
                                     P.O. Box 71070
                                     Charlotte, NC 28272-1070


                                     MyFileRunner
                                     6500 River Place Boulevard
                                     Building 7, Suite 250, PMB2
                                     Austin, TX 78730


                                     MyOfficeProducts LLC
                                     PO Box 32193
                                     New York, NY 10087-3193




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 379 of
                                                    596
                                     Myriad Technologies LLC
                                     700 Wilshire Blvd.
                                     Suite 520
                                     Newport Beach, CA 90017


                                     MZ Associates, LLC
                                     7373 Broadway, Suite 403
                                     San Antonio, TX 78209


                                     Naegeli Reporting Corporation
                                     111 S.W. Fifth Avenue, Suite 2020
                                     Portland, OR 97204


                                     Naegeli Trial Technologies
                                     111 S.W. Fifth Avenue, Suite 2020
                                     US Bancorp Tower
                                     Portland, OR 97204


                                     Nagy Khalil, M.D.
                                     1557 E. Florence Avenue
                                     Los Angeles, CA 90001


                                     Nagy, Jeanne, M.
                                     P.O. Box 104
                                     Oakland, CA 94604-0104


                                     Napa Valley Caterers
                                     1416 11th Street, NW, Ground Floor
                                     Washington, DC 20001


                                     Napoli Shkolnik & Associates PLLC
                                     360 Lexington Avenue
                                     11th Floor
                                     New York, NY 10017




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 380 of
                                                    596
                                     Naranjo, Zuly, Y.
                                     4017 Clark Ave
                                     El Monte, CA 91731


                                     Nass Cancelliere Brenner PC
                                     1515 Market Street, Suite 2000
                                     Philadelphia, PA 19102


                                     Nassau Attorneys Service
                                     P.O. Box 815
                                     Mineola, NY 11501-0815


                                     Nassau County Medical Examiner's Office
                                     2251 Hempstead Turnpike, Bldg. R
                                     East Meadow, NY 11554


                                     National American Insurance Company
                                     Attn Thomas Finley Esq
                                     P O Drawer 38
                                     Chandler, OK 74834


                                     National Asian Pacific American Bar Assn
                                     910 17th Street, NW Ste 315
                                     Member Services
                                     Washington, DC 20006


                                     National Assn of Women in Const.
                                     2318 Lafayette Street
                                     Santa Clara, CA 95050


                                     National Assn of Women Lawyers
                                     750 North Lake Shore Drive
                                     American Bar Center
                                     Chicago, IL 60611-3152


                                     National Assn of Women Lawyers
                                     750 North Lake Shore Drive, MS 12 4 750




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 381 of
                                                    596
                                     American Bar Center
                                     Chicago, IL 60611


                                     National Association for Law Placement
                                     1220 19th Street, Suite 401
                                     Washington, DC 20036


                                     National Association for Law Placement
                                     1220 19th Street, Suite 401
                                     Washington, DC 20036-2405


                                     National Business Institute
                                     P.O. Box 3067
                                     Eau Claire, WI 54702-3067


                                     National Consumer Law Center
                                     7 Winthrop Square, 4th Floor
                                     Boston, MA 02110-1245


                                     National DEPO
                                     P.O. Box 505247
                                     St Louis, MO 63150-5247


                                     National Docketing Association
                                     155 Seaport Blvd
                                     Boston, MA 02210-2698


                                     National Docketing Association
                                     c/o Mary Beaudrow, Morrison & Forrester LLP
                                     425 Market St., 32nd Floor
                                     San Francisco, CA 94105-2467


                                     National Economic Research Associates, I
                                     2 Logan Square
                                     Suite 800
                                     Philadelphia, PA 19103




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 382 of
                                                    596
                                     National Filipino American Lawyers Assoc
                                     1120 N.W. Couch Street, Tenth Floor
                                     Portland, OR 97209-4128


                                     National Foundation for Judicial Excelle
                                     150 North Michigan Ave., Suite 310
                                     Chicago, IL 60601-7553


                                     National Institute on Employment Issues
                                     PO Box 952
                                     Rancho Mirage, CA 92270-0952


                                     National Journal Group, Inc.
                                     P.O. Box 64408
                                     Baltimore, MD 21264-4408


                                     National Jury Verdict Review & Analysis
                                     45 Springfield Avenue
                                     Springfield, NJ 07081-9770


                                     National LGBT Bar Association/Foundation
                                     1301 K. Street, NW, Suite 1100 East Tower
                                     Washington, DC 20005-3317


                                     National Pen Promotional Products Ltd.
                                     Building D, Xerox Tech Park
                                     Dublin Road
                                     Dundalk, Co. Louth, A91 H9N9 IRELAND


                                     National Property Valuation Advisors, In
                                     980 N. Michigan Avenue, Ste. 1000
                                     Chicago, IL 60611-4521


                                     National Union Fire Insurance
                                     70 Pine Street
                                     New York, NY 10270-0110




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 383 of
                                                    596
                                     National Veterans Cab Co. Inc.
                                     2270 McKinnon Ave
                                     San Francisco, CA 94124-1333


                                     Nations, James L.
                                     60 11th Street NE
                                     Apt 1819
                                     Atlanta, GA 30309


                                     Nations, James, L.
                                     9641 N.Orchard Circle
                                     Davie, FL 33328-6784


                                     Nations, James, L.
                                     9641 N.Orchard Circle
                                     Davie, FL 33328-6784


                                     Nationwide Court Services, Inc.
                                     761 Koehler Avenue, Suite A
                                     Ronkonkoma, NY 11779-7433


                                     Nationwide Indemnity
                                     P.O. Box 8102
                                     Wausau, WI 54402-8102


                                     Nationwide Insurance Companies
                                     One Nationwide Plaza
                                     P O Box 2399
                                     Mail Code 3-23-13
                                     Columbus, OH 43216


                                     Nationwide Legal
                                     1609 James M. Wood Blvd.
                                     Los Angeles, CA 90015-1005


                                     Nationwide Legal Services
                                     921 11th St, Ste. 1200
                                     Sacramento, CA 95814-2822



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 384 of
                                                    596
                                     Nat'l Asian Pacific Amer Bar Assn
                                     1612 K Street, NW, Suite 510
                                     Washington, DC 20006-2849


                                     Nat'l. Conf. of Bankruptcy Judges
                                     954 La Mirada St.
                                     Laguna Beach, CA 92651-3751


                                     Nature's Harvest Nursery
                                     P.O. Box SN 517
                                     Southampton,


                                     Nautilus Consulting, LLC
                                     6800 Jericho Turnpike, Suite 216E
                                     Syosset, NY 11791-4445


                                     Navarro, Yvonne N.
                                     13966 Trumball St
                                     Whittier, CA 90604


                                     Navex Global Inc.
                                     P.O. Box 60941
                                     Charlotte, NC 28260-0941


                                     Navid, Shaudee
                                     2265 Larkin Street
                                     Apt 18
                                     San Francisco, CA 94109


                                     Naylor, LLC
                                     PO BOX 677251
                                     DALLAS, TX 75267-7251


                                     Naylor, Martyn, J.
                                     Flat 7




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 385 of
                                                    596
                                     26 Arch St
                                     London, UK SE16AT UK


                                     NBN International
                                     10 Thornbury Road
                                     Plymouth, PL6 7PP UK


                                     NDA Partners LLC
                                     40 Commerce Lane, Ste D
                                     Rochelle, VA 22738-4009


                                     NE WA Fairgrounds
                                     215 South Oak
                                     Colville, WA 99114-2862


                                     Negron, Raquel
                                     310 Beverly Rd
                                     Apt 1C
                                     Brooklyn, NY 11218


                                     Neil Thomson
                                     Neil Thomson
                                     Commonwealth Bank of Australia
                                     SWIFT: CTBAAU2S, BSB: 063238, Acct: 1047 0078
                                     Melbourne VIC,


                                     Neil, Dennis, O.
                                     3401 Tanterra Cir.
                                     Brookeville, MD 20833-2827


                                     Neilly, Marco
                                     30173 Tenaya Lane
                                     Highland, CA CA 92346-7734


                                     Neilson and MacRitchie Investigators
                                     P.O. Box 410187
                                     San Francisco, CA 94141-0187




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 386 of
                                                    596
                                     Nell McCallum & Associates Inc
                                     2615 Calder Avenue, Suite 111
                                     Beaumont, TX 77702-1936


                                     Nelson Court Reporters
                                     7625 141st Avenue NE
                                     Redmond, WA 98052-4120


                                     Nelson Forensics, LLC
                                     2740 Dallas Parkway
                                     Suite 220
                                     Plano, TX 75093-4856


                                     Nelson Mullins Riley & Scarborough, LLP
                                     Post Office Drawer 11009
                                     Attn: Accounts Receivable
                                     Columbia, SC 29211-1009


                                     Nelson, Danielle, J.
                                     301 Apple Blossom Lane
                                     Belton, MO 64012


                                     Nelson, Jim, L.
                                     26521 Craftsmen Court
                                     Santa Clarita, CA 91350


                                     Nemeroff Law Firm
                                     U.S. Steel Tower
                                     600 Grant Street, Suite 660
                                     Pittsburgh, PA 15219


                                     Neopost Inc.
                                     PO Box 30193
                                     Tampa, FL 33630-3193


                                     NetApp, Inc.
                                     Dept. 33060, P. O. Box 39000



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 387 of
                                                    596
                                     Attn: Accounts Receivable
                                     San Francisco, CA 94139-0001


                                     Network Deposition Services
                                     2836 McNeal Road
                                     Allison Park, PA 15101-2349


                                     Network Deposition Services, Inc.
                                     1800 Century Park East
                                     Suite 150
                                     Los Angeles, CA 90067-1509


                                     Network80, LLC
                                     1249 Hawthorn Hills
                                     Festus, MO 63028-4592


                                     Neustar Inc
                                     Bank of America
                                     PO Box 403034
                                     Atlanta, GA 30384-3034


                                     Nevada Secretary of State
                                     202 North Carson Street
                                     Carson City, NV 89701-4201


                                     Never Again Consulting Inc.
                                     8 North Main Street, Suites 401 & 404
                                     Attleboro, MA 02703-2273


                                     Nevils, Glenn, R.
                                     5704 N Polk Dr
                                     Kansas City, MO 64151


                                     Nevium
                                     8415 La Mesa Blvd., Suite 5B
                                     La Mesa, CA 91942-5326




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 388 of
                                                    596
                                     New Blue Goose, LLC
                                     Attn: Dipti Gandhi
                                     4075 Wilson Boulevard, Suite 440
                                     Arlington, VA 22203-2140


                                     New England Legal Foundation
                                     c/o EWhitney Events LLC
                                     149 Arlington Street
                                     Acton, MA 01720-2425


                                     New Jersey Division of Taxation
                                     P.O. Box 222
                                     Trenton, NJ 08646-0222


                                     New Jersey Imaging Network, LLC
                                     2263 S. Clinton Avenue
                                     Rochester, NY 14618-2623


                                     New Jersey Law Journal
                                     P.O. Box 18229
                                     Newark, NJ 07191-8229


                                     New Jersey Lawyer's Fund for Client Prot
                                     P. O. Box 961
                                     Trenton, NJ 08605-0961


                                     New Jersey State Bar Association
                                     One Constitution Square
                                     New Brunswick, NJ 08901-1587


                                     New York City Bar
                                     P.O. Box 30487
                                     General Post Office
                                     New York, NY 10008-3001


                                     New York City Health and Hospitals Corpo
                                     125 Worth Street, CN 4, Room 133




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 389 of
                                                    596
                                     Office of Vita Records
                                     New York, NY 10013-4006


                                     New York County Clerk
                                     60 Centre Street, Room 161
                                     New York, NY 10007-1402


                                     New York Dept. of Tax & Finance
                                     50 East Ave., Suite 100
                                     Interlibrary Services, Appellate Division Law Library
                                     Rochester, NY 14604-2226


                                     New York Legal Publishing Corp.
                                     120 Broadway
                                     Menands, NY 12204-2894


                                     New York Neurosurgical, PLLC
                                     4 Lafayette Court
                                     Fishkill, NY 12524-3036


                                     New York Pizza Next Door
                                     806 West 8th St.
                                     Unit B
                                     Los Angeles, CA 90017-4606


                                     New York Presbyterian Hospital
                                     525 East 68th Street
                                     Department of Radiology
                                     New York, NY 10065-4870


                                     New York State Bar Association
                                     One Elk Street
                                     Attn: Mark Wilson, Office of Bar Services
                                     Albany, NY 12207-1002


                                     New York State Department of Financial S
                                     Consumer Assistance Unit, 5th Floor




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30         Page 390 of
                                                    596
                                     25 Beaver Street
                                     New York, NY 10004-2310


                                     New York State Division of Taxation
                                     PO Box 4122
                                     Binghamton, NY 13902-4122


                                     New York State Office of Court Admin.
                                     P.O. Box 29327
                                     Office of Court Administrator
                                     New York, NY 10087-9327


                                     New York Supreme Court
                                     New York County Clerk
                                     60 Centre Street
                                     New York, NY 10007-1402


                                     New York Supreme Court, Bronx County
                                     NYS Supreme Court, Bronx County
                                     851 Grand Concourse
                                     Bronx, NY 10451-2937


                                     New York Times
                                     Po Box 371456
                                     Pittsburgh, PA 15250-7456


                                     Newark Boys Chorus School
                                     1016 Broad Street
                                     Newark, NJ 07102-2410


                                     Newark Firefighters Union, Inc.
                                     P.O. Box 50113
                                     Newark, NJ 07105-8113


                                     Newline Underwriting Management Ltd.
                                     Newman and Stuckbery, Ltd.
                                     St. Helen's
                                     One Undershaft



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 391 of
                                                    596
                                     London Ec3a 8jr England
                                     London, England Ec3a 8jr


                                     Newsome, Dejanette C.
                                     18108 Raymond Court
                                     Fontana, CA 92336


                                     Next Day Toner Supplies, Inc.
                                     11411 West 183rd Street
                                     Suite A
                                     Orland Park, IL 60467-9450


                                     Nextday Delivery Service, LLC
                                     PO Box 61002
                                     Anaheim, CA 92803-6102


                                     Nextions LLC
                                     500 N. Michigan Avenue, Suite 600
                                     Chicago, IL 60611-3754


                                     Nexus Claims Management Ltd
                                     Cast House
                                     Old Mill Business Park
                                     Gibraltar Island Road
                                     Leeds
                                     West Yorkshire LS10 1RJ UK


                                     Nguyen, Jenna, U.
                                     540 N Croft Ave
                                     Apt 1
                                     West Hollywood, CA 90048


                                     Nguyen, Tong, S.
                                     PO Box 621288
                                     Las Vegas, NV 89162-1288




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 392 of
                                                    596
                                     Nicholas Jonathan Heyer
                                     5102 S. Adams
                                     Seattle, WA 98118-1521


                                     Nicholas S Fuller MD Inc
                                     8929 Wilshire Blvd
                                     Suite 200
                                     Beverly Hills, CA 90211-1951


                                     Nichole Forrest
                                     4320 E Allison Road
                                     Tucson, AZ 85712-1146


                                     Nichole M. Scola, Ltd.
                                     1610 South Charlotte Court
                                     Lombard, IL 60148-6148


                                     NicholsBooth Architects
                                     417 Montgomery Street
                                     Floor 7
                                     San Francisco, CA 94104-1129


                                     Nicholson, Joan, E.
                                     938 W. Mill Street
                                     New Braunfels, TX 78130-5543


                                     Nickelson, William, P.
                                     237 Jenny Lane
                                     Raymore, MO 64083


                                     Nielson-Pachkofsky, Nicole
                                     410 Central Ave
                                     Apt 3A
                                     Jersey City, NJ 07307


                                     Nissan Motor Company Limited
                                     1-1 Takashima 1-chome
                                     Nishi-ku



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 393 of
                                                    596
                                     Yokohama-shi
                                     Kanagawa, 220-8686 JAPAN


                                     Nissan North America, Inc.
                                     Attn: Colleen Gillespie
                                     333 Commerce Street
                                     Nashville, TN 37201


                                     Niv, Uri
                                     14630 Dickens Street
                                     Apt 106
                                     Sherman Oaks, CA 91403


                                     Nixon Peabody LLP
                                     17 Hanover Square
                                     London, W1S 1BN UK


                                     NJPAC
                                     36 Park Place
                                     Newark, NJ 07102-4302


                                     No Rush Charge Enterprises
                                     301 E. Ocean Blvd., Ste. 220
                                     Long Beach, CA 90802-4834


                                     No Surprises Software, Inc.
                                     P.O. Box 181213
                                     Fairfield, OH 45018-1213


                                     Nogara Reporting Service
                                     5 Third Street, Suite 415
                                     San Francisco, CA 94103-3205


                                     Nolan, Tim
                                     P.O. Box 8943
                                     Brea, CA 92822-5943




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 394 of
                                                    596
                                     Nolte, Wayne, F.
                                     Park Village - 50 Village Court
                                     Hazlet, NJ 07730-1536


                                     Norco Delivery Services
                                     P.O. Box 4836
                                     Anaheim, CA 92803-4836


                                     Norden, Kelli, & Associates
                                     11835 West Olympic Boulevard
                                     Suite 680E
                                     Los Angeles, CA 90064-5171


                                     Nordike, Mark, E.
                                     5953 NE Ruby Ln
                                     Lees Summit, MO 64064


                                     Nordt, Sean , P.
                                     PO Box 14546
                                     Irvine, CA 92623-4546


                                     Norman Schall & Associates
                                     1055 Wilshire Blvd. #1503
                                     Los Angeles, CA 90017-2498


                                     North Broward Hospital District
                                     Legal Accounts Department
                                     1608 SE Third Avenue
                                     Fort Lauderdale, FL 33316-2564


                                     North of England P&I Association Limited
                                     100 Quayside
                                     Newcastle Upon Tyne, NE1 3DU UK


                                     North Shore Agency, LLC
                                     P.O. Box 9205
                                     Old Bethpage, NY 11804-9005




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 395 of
                                                    596
                                     Northridge Hospital
                                     18300 Roscoe Boulevard, 4th Floor
                                     Northridge, CA 91325-4105


                                     Northwest Court Reporters, Inc.
                                     1415 Second Avenue, Ste. 1107
                                     Seattle, WA 98101-2032


                                     Northwest Economics, LLC
                                     1416 NW 46th Street, Suite 105, PMB 337
                                     Seattle, WA 98107-4622


                                     Northwest Medical Experts, Inc.
                                     600 University Street
                                     Suite 2325
                                     Seattle, WA 98101-4112


                                     Norton Rose Fulbright Studio Legale
                                     3 More London Riverside
                                     London, SE1 2AQ UK


                                     Norton Rose Fulbright US LLP
                                     1301 McKinney, Suite 5100
                                     Houston, TX 77010-3095


                                     Norton, Christopher P.
                                     13250 Cheltenham Dr
                                     Sherman Oaks, CA 91423


                                     Nouri, Parisa
                                     22846 Latigo Drive
                                     Laguna Niguel, CA 92677


                                     Novak, Christopher C.
                                     9 Princeton Road
                                     Allendale, NJ 07401




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 396 of
                                                    596
                                     NRSC
                                     425 2nd Street NE
                                     Washington, DC 20002-4914


                                     Nuance Document Imaging Inc.
                                     PO Box 7247
                                     Philadelphia, PA 19170-0001


                                     Nudelman-Perczek, Susana
                                     70 Cielo Drive
                                     Greenbrae, CA 94904-1222


                                     Nudleman, Kenneth
                                     801 N. Tustin Ave. #304
                                     Santa Ana, CA 92705-3601


                                     Nunez, Andrea
                                     7627 Otis Ave
                                     Cudahy, CA 90201


                                     NW Environmental Health & Safety Associa
                                     12785 SE 125th Avenue
                                     Happy Valley, OR 97086-4329


                                     NYC Comptroller
                                     New York City Comptroller's Office
                                     Attn: FOIL CFR-2016-783
                                     One Centre Street, Suite 602
                                     Municipal Building
                                     New York, NY 10007-1602


                                     NYC Department of Finance
                                     PO Box 5070
                                     Kingston, NY 12402-5070


                                     NYC Department of Health
                                     253 Broadway, 11th Floor - Box CN 58



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 397 of
                                                    596
                                     Records Services Unit
                                     New York, NY 10007-2313


                                     NYCAL Special Master Trust Fund
                                     400 Oceangate, Suite 100
                                     c/o Rossi LLP
                                     Long Beach, CA 90802-4306


                                     Nygard, Carol; & Associates
                                     2295 Gateway Oaks Drive, Suite 170
                                     Sacramento, CA 95833-4211


                                     NYS Board of Law Examiners
                                     1 Executive Centre Drive - Suite 202
                                     Albany, NY 12203-5163


                                     NYS Office of Court Administration
                                     P. O. Box 29327
                                     New York, NY 10087-9327


                                     NYS Supreme Court, Appellate Div.
                                     335 Adams Street, Room 2404
                                     Appellate Division, Second Department
                                     Brooklyn, NY 11201-3724


                                     O.C. Corporate Courier, Inc.
                                     18103 Skypark Circle, Suite B
                                     Irvine, CA 92614-6512


                                     O.C. Superior Reporting, Inc.
                                     PO BOX 73053
                                     San Clemente, CA 92673-0101


                                     OBEP (Law Firm)
                                     Highfield
                                     Longfield Road
                                     Dorking
                                     Surrey, RH4 3DF UK



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 398 of
                                                    596
                                     O'Boyle, Arameh Z.
                                     118 S Clark Drive
                                     Ph 2
                                     West Hollywood, CA 90048


                                     OBrian, Fern, P.
                                     9620 Eagle Ridge Drive
                                     Bethesda, MD 20817


                                     O'Brien Law Firm
                                     815 Geyer Avenue
                                     St. Louis, MO 63104


                                     O'Brien, Andrew M.
                                     2609 Capitol Avenue, #5
                                     Sacramento, CA 95816-5904


                                     O'Bryant Electric, Inc.
                                     8749 Shirley Avenue
                                     Northridge, CA 91324-3471


                                     Occupational Health & Pain Management of
                                     495 Thomas Jones Way, Suite 202
                                     Exton, PA 19341-2553


                                     Occuvax, LLC
                                     13308 Chandler Road
                                     Omaha, NE 68138-3701


                                     Ochoa, Leticia
                                     1222 Walnut Creek Dr
                                     Newman, CA 95360


                                     OCLC, Inc.
                                     #774425




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 399 of
                                                    596
                                     4425 Solutions Center
                                     Chicago, IL 60677-4004


                                     O'Connell Attmore & Morris LLC
                                     280 Trumbull Street, 23rd Floor
                                     Hartford, CT 06103-3599


                                     O'Connell, Sharon
                                     1524 10th St
                                     Apt A
                                     Santa Monica, CA 90401


                                     O'Connor, Deborah L.
                                     8 Tesoro
                                     Newport Coast, CA 92657


                                     O'Connor's
                                     P.O. Box 868
                                     Houston, TX 77001-0868


                                     Office Depot
                                     P.O. Box 88040
                                     Chicago, IL 60680-1040


                                     Office of Insurance Commissioner
                                     5000 Capitol Blvd. SE
                                     Olympia, WA 98501-4426


                                     Office of the Attorney General
                                     Attn: KP Bodnar
                                     PO Box 40100
                                     Olympia, WA 98504-0100


                                     Office Shredding
                                     17 Creek Parkway
                                     Boothwyn, PA 19061-3148




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 400 of
                                                    596
                                     Office Solutions
                                     P.O. Box HM 1025
                                     Hamilton, Bermuda HM DX


                                     Office Technology Supplies
                                     1101 Sawgrass Corporate Parkway
                                     Sunrise, FL 33323-2847


                                     OfficeMax
                                     75 Remittance Dr # 2698
                                     Chicago,, IL 60675-1001


                                     Oglesby, Gregg, A.
                                     PO Box 20666
                                     Oakland, CA 94620-0666


                                     Oh, Daniel, S.
                                     2961 Oakberry Court
                                     Fullerton, CA 92835-4304


                                     O'Halloran, Kelly
                                     501 I Street, Rm #4-200
                                     Sacramento, CA 95814-7303


                                     Ohio Secretary of State
                                     P.O. Box 29622
                                     Columbus, OH 43229-0622


                                     OJCIN Online Services
                                     1163 State Street
                                     Oregon Judicial Department
                                     Salem, OR 97301-2562


                                     Oladipo, Abidemi, A.
                                     1030 15th St NW
                                     UB1 #335
                                     Washington, DC 20005




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 401 of
                                                    596
                                     Olandis/Financial Solutions
                                     Attn: William Monat
                                     200 East Randolp Drive, 17th Floor
                                     Chicago, IL 60601


                                     O'Laughlin, William
                                     PO Box 31013
                                     San Francisco, CA 94131-0013


                                     Old Republic Insurance Company
                                     P. O. Box 1635
                                     Milwaukee, WI 53201


                                     O'Leary, Martin J.
                                     PO Box 2008
                                     Mill Valley, CA 94942


                                     O'Leary, Martin, J.
                                     440 Edgewood Avenue
                                     Mill Valley, CA 94941


                                     Olive, Melissa, X.
                                     Flat 2, The Round House
                                     168 Hornchurch High St
                                     Hornchurch Essex, LN RM126AF UK


                                     Olsen, Michael , R.
                                     956 Post St
                                     Apt 200
                                     San Francisco, CA 94109


                                     Olson, Elliott D.
                                     517 17th Street
                                     Santa Monica, CA 90402




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 402 of
                                                    596
                                     Olson, Kelly, M.
                                     1026 Providence Blvd
                                     Providence Village, TX 76227


                                     Olzack Healthcare Consulting, Inc.
                                     2092 Peace Court
                                     Atwater, CA 95301-5228


                                     Omtool, Ltd.
                                     P.O. Box 3570
                                     Boston, MA 02241-3570


                                     ONC Tower Urban Renewal LLC
                                     PO Box 823267
                                     Philedelphia, PA 19182-3267


                                     Oncology Therapeutics Network
                                     Attn: Mike Cunningham
                                     395 Oyster Point Blvd., Suite 405
                                     South San Francisco, CA 94080


                                     OnDemand Legal, Inc.
                                     PO Box 993626
                                     Redding, CA 96099-3626


                                     One Biscayne Tower, LLC
                                     2 South Biscayne Blvd Ste 1470
                                     Miami, FL 33131-1804


                                     One Legal, Inc.
                                     504 Redwood Blvd., Suite 223
                                     Novato, CA 94947-6925


                                     One North Interactive, LLC
                                     PO Box 790379
                                     St. Louis, MO 63179-0379




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 403 of
                                                    596
                                     OneBeacon Insurance
                                     436 Walnut Street
                                     Philadelphia, PA 19106-3786


                                     OneBeacon Insurance
                                     6800 College Blvd, Ste 350
                                     Attention: P. Blake Keating, Claims Counsel
                                     Overland Park, KS 66211-1581


                                     OneJustice
                                     433 California Street, Suite 815
                                     San Francisco, CA 94104-2012


                                     OneLogin Inc.
                                     100 California Street
                                     Suite 900
                                     San Francisco, CA 94111-4505


                                     Onit, Inc
                                     601 Sawyer, Ste 750
                                     Houston, TX 77007-7526


                                     OnLineSecurity
                                     3000 S Robertson Blvd. Suite 288
                                     Los Angeles, CA 90034-3125


                                     On-Site Associates
                                     300 Montgomery Street, Suite 500
                                     San Francisco, CA 94104-1916


                                     Open Text, Inc.
                                     c/o J.P. Morgan Lockbox
                                     24685 Network Place
                                     Chicago, IL 60673-1246


                                     Operation Breakthrough Inc.
                                     3039 Troost Avenue
                                     Kansas City, MO 64109-1540



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 404 of
                                                    596
                                     Optima Healthcare Insurance Services
                                     2260 Douglas Blvd., Suite 110
                                     Roseville, CA 95661-3830


                                     Optiv Security, Inc.
                                     28216 Network Place
                                     Chicago, IL 60673-1282


                                     Opus 2 International Limited
                                     5 New Street Square
                                     London, EC4A 3BF UK


                                     Oracle Corporation
                                     475 Sansome St. 15th Floor
                                     P.O. Box 44471
                                     San Francisco, CA 94111


                                     Orange County Bar Association
                                     P.O. Box 6130
                                     Newport Beach, CA 92658-6130


                                     Orange County Courthouse Reporting Conne
                                     OCCRC
                                     611 West Civic Center Drive, Ste. 209
                                     Santa Ana, CA 92701-4021


                                     Orange County Recorder
                                     12 Civic Center Plaza
                                     PO Box 238
                                     Santa Ana, CA 92702-0238


                                     Orange County Superior Court
                                     700 Civic Center Drive West
                                     Santa Ana, CA 92701-4045




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 405 of
                                                    596
                                     Orange County Treasurer-Tax Collector
                                     P.O. Box 1438
                                     Santa Ana, CA 92702-1438


                                     Orange Legal, Inc.
                                     633 East Colonial Drive
                                     Orlando, FL 32803-4602


                                     Orange Radiology Associates, P.C.
                                     674 E. Main Street
                                     Middletown, NY 10940-2644


                                     Orange Regional Medical Center
                                     707 East Main Street
                                     Middletown, NY 10940-2650


                                     Orange UK
                                     Orange Centre Office
                                     The Point
                                     37 North West Road
                                     Paddington, W2 1AG UK


                                     Oregon Association of Defense Counsel
                                     147 SE 102nd Avenue
                                     Portland, OR 97216-2703


                                     Oregon Dept. of Environmental Quality
                                     1102 Lincoln Street, Suite 210
                                     Attn: Mary Clair
                                     Eugene, OR 97401-3299


                                     Oregon Mutual Insurance Company
                                     Attn: George Shockley
                                     8765 Aero Dr., #224
                                     San Diego, CA 92123


                                     Oregon State Bar
                                     Accounting Department



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 406 of
                                                    596
                                     P.O. Box 231935
                                     Tigard, OR 97281-1935


                                     Organizational Services, Inc.
                                     3380 Travis Pointe Road, Suite H
                                     Ann Arbor, MI 48108-5926


                                     Origin Point, Inc.
                                     7023 Stockton Avenue
                                     El Cerrito, CA 94530-2948


                                     Orlin & Cohen Orthopedic Associates LLP
                                     2 Lincoln Avenue, 3rd Floor
                                     Attn: Pat
                                     Medical Records
                                     Rockville Centre, NY 11570-5775


                                     Orofino, Thomas, R.
                                     311 E38th St Apt 3F
                                     New York, NY 10016


                                     ORourkeGorman, Katelin B.
                                     258 W 93 Apt 5A
                                     New York, NY 10025


                                     Ortuno, Paul R.
                                     212 S 2nd St
                                     Dayton, WA 99328


                                     OSC Vocational Systems, Inc.
                                     10132 N.E. 185th
                                     Bothell, WA 98011-3434


                                     Osterling Abocados
                                     Av. Sto. Toribio 143
                                     San Isidro, 15073 PERU




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 407 of
                                                    596
                                     O'Sullivan, Jennifer
                                     2 Peach Blossom Lane
                                     San Ramon, CA 94583


                                     Otis Elevator Company
                                     One Farm Springs Road
                                     Attn: Cherice Colebrook
                                     Farmington, CT 06032-2572


                                     OTJ Architects, Inc
                                     1412 Eye Street, NW
                                     Washington, DC 20005-2205


                                     Ott, Cynthia, R.
                                     333 West Broadway Street, Suite 420
                                     San Diego, CA 92101-3806


                                     Overland Computer Services
                                     5150 Overland Avenue
                                     Culver City, CA 90230-4914


                                     Overnight Construction Ltd.
                                     P.O. Box WK390
                                     Warwick, Bermuda WK BX


                                     Owens, Sarah, K.
                                     8 W Bridlespur Ter
                                     Kansas City, MO 64114


                                     Oxygen Ltd
                                     2 MidSea Lane
                                     Serpentine Road
                                     Pembroke, Bermuda HM07


                                     Ozuna, Sandra, P.
                                     8705 W 121st Ter
                                     Apt 308
                                     Overland Park, KS 66213



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 408 of
                                                    596
                                     P.E.S. Video Service, Inc.
                                     1099 E. Champlain Drive, Suite A-100
                                     Fresno, CA 93720-5030


                                     Paccar, Inc.
                                     Dennis George Opacki Esq
                                     P O Box 1518
                                     Bellevue, WA 98009


                                     Pacer Service Center
                                     PO Box 71364
                                     Philadelphia, PA 19176-1364


                                     Pacific Admiralty Seminar
                                     333 Bush Street
                                     30th Floor
                                     San Francisco, CA 94104-2834


                                     Pacific Coast Transportation
                                     7961 Rhodes Avenue
                                     North Hollywood, CA 91605-2332


                                     Pacific Design Directions, Inc.
                                     8171 East Kaiser Blvd.
                                     Anaheim Hills, CA 92808-2214


                                     Pacific Evaluations, Inc.
                                     8801 Folsom Boulevard, Suite 105
                                     Sacramento, CA 95826-3249


                                     Pacific Gas and Electric Company
                                     77 Beale Street
                                     P. O. Box 7133
                                     San Francisco, CA 94120




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 409 of
                                                    596
                                     Pacific Maritime Association
                                     555 Market Street
                                     Third Floor
                                     San Francisco, CA 94105-5801


                                     Pacven Walden Inc.
                                     One California Street
                                     Suite 2800
                                     San Francisco, CA 94111


                                     Pageant Media Limited
                                     Everett Building
                                     200 Park Avenue Sourth
                                     New York, NY 10003


                                     Pagel, Timothy, D.
                                     Law Offices of Timothy D. Pagel
                                     8121 Stickney Avenue
                                     Wauwatosa, WI 53213-1635


                                     Paige Company Containers, Inc.
                                     PO Box 443
                                     1 Paul Kohner Place
                                     Elmwood Park, NJ 07407-0443


                                     Pak, Caroline
                                     c/o 2560 Ninth St
                                     Parker Plaza, Ste 214
                                     Berkeley, CA 94710-2565


                                     Palm Beach County Health Department
                                     P.O. Box 29
                                     West Palm Beach, FL 33402-0029


                                     Palmer Legal Staffing
                                     1211 Connecticut Ave NW, Ste 302
                                     Washington, DC 20036-2709




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 410 of
                                                    596
                                     Palmer Staffing Services Inc
                                     3206 Kinross Circle
                                     Herndon, VA 20171-3320


                                     Palmer, Tanya, R.
                                     12101 E 56th Ter
                                     Kansas City, MO 64133


                                     Palmetto Legal Gophers, LLC
                                     PO Box 6108
                                     Columbia, SC 29260-6108


                                     Palos Electric Co.,Inc.
                                     14030 S. Kildare Ave.
                                     Crestwood, IL 60418-2300


                                     Pamela A. Batalo, CSR, Inc.
                                     450 Golden Gate Avenue, Room 16-6798
                                     San Francisco, CA 94102-3418


                                     Pamela Kahn, Notary
                                     44 Montgomery Street Lobby
                                     San Francisco, CA 94104-4602


                                     Pandolfo, Nicholas, M.
                                     6257 Woodbury Road
                                     Boca Raton, FL 33433


                                     Panetta Physical Therapy
                                     225 Howells Road
                                     Bayshore, NY 11706-5319


                                     Pang-Mercier, Winnie
                                     c/o 2560 Ninth St
                                     Parker Plaza Ste 214
                                     Berkeley, CA 94710-2565




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 411 of
                                                    596
                                     Paoli & Company
                                     48101 Silver Spur Trail
                                     Palm Desert, CA 92260-6606


                                     Paone & Associates
                                     36 Tomahawk Trail
                                     Denville, NJ 07834-1127


                                     Papadopulos, S. S. & Associates, Inc.
                                     7944 Wisconsin Avenue
                                     Bethesda, MD 20814-3620


                                     PaRaBaL, Inc.
                                     8 Market Place, Suite 402
                                     Baltimore, MD 21202-4162


                                     Paradigm Reporting & Captioning Inc.
                                     527 Marquette Avenue South
                                     1400 Rand Tower
                                     Minneapolis, MN 55402-1331


                                     Paradigm Tax Group, LLC
                                     3200 N. Central Avenue, Suite 800
                                     Phoenix, AZ 85012-2428


                                     Paramount Coffee Services Inc.
                                     1411 SW 31st Avenue
                                     Pompano Beach, FL 33069-4834


                                     Parente & Christopher
                                     639 Front Street, Second Floor
                                     San Francisco, CA 94111-1916


                                     Paris P. Eliades Law Firm LLC
                                     48 Sparta Avenue
                                     Sparta, NJ 07871-1821




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 412 of
                                                    596
                                     Parisi, Patricia M.
                                     1495 Oakdale Street
                                     Pasadena, CA 91106


                                     Park Avenue Deposition Services
                                     740 N. Garey Avenue
                                     Pomona, CA 91767-4614


                                     Park Dietz & Associates, Inc.
                                     2906 Lafayette
                                     Newport Beach, CA 92663-3718


                                     Park Physical Therapy
                                     5500 Merrick Road
                                     Massapequa, NY 11758-6231


                                     Park Shore Drug Inc.
                                     600 Ansin Boulevard
                                     Hallandale Beach, FL 33009-2118


                                     Parker, Deborah
                                     411 West Fourth St., Suite 1-053
                                     Santa Ana, CA 92701-4516


                                     Parker, Michelle, T.
                                     1204 A Sandra Ave
                                     Warrensburg, MO 64093


                                     Parker, Thomas, R.
                                     The Sentinel Group
                                     3463 State Street, Suite 591
                                     Santa Barbara, CA 93105-2662


                                     Parker-Arroyo, Letisha, S.
                                     11923 Beacon Ave
                                     Grandview, MO 64030




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 413 of
                                                    596
                                     Parks, Garrett, C.
                                     Two Townsend St
                                     Unit 4-215
                                     San Francisco, CA 94107


                                     Parma, Joan, A.
                                     2007 Stacey Ct
                                     Arlington, TX 76013


                                     Parrilla, Aurora, F.
                                     26 Birch Lane
                                     Eatontown, NJ 07724


                                     Parry, Todd
                                     31359 Paso de las Olas
                                     Temecula, CA 92592-6408


                                     Parvin, Curtis D.
                                     2020 Main Street, Suite 1100
                                     Irvine, CA 92614


                                     Parvin, Curtis D.
                                     414 Dahlia Ave
                                     Corona del Mar, CA 92625


                                     Pas, Debra, L., CSR
                                     United States Court Reporter
                                     450 Golden Gate Avenue, Suite 16-6796
                                     San Francisco, CA 94102-3418


                                     Pasquale, Michele
                                     83 North Broadway
                                     Apartment 1F
                                     White Plains, NY 10603


                                     Passant & Passant, Ltd.
                                     PO Box 265
                                     Oakmont, PA 15139-0265



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 414 of
                                                    596
                                     Pastino, Joseph, N.
                                     14 Inman Place
                                     North Arlington, NJ 07031


                                     Paszkiewicz Court Reporting
                                     316 Grindstone Road
                                     Chatham, IL 62629-2054


                                     Pat Boone
                                     10101 Reunion Place, Suite 600
                                     San Antonio, TX 78216-4162


                                     Patrick Conn
                                     800 West Sixth Street, Ste 320
                                     Los Angeles, CA 90017-2706


                                     Patterson, Amanda M.
                                     10301 RR 2222
                                     #1318
                                     Austin, TX 78730


                                     Patterson, David, M.D.
                                     255 E. Bonita Ave.
                                     Pomona, CA 91767-1923


                                     Patterson, Sean
                                     45 Bartlett Street
                                     813
                                     San Francisco, CA 94110


                                     Pattison, Emily, C.
                                     2510 Grand Blvd
                                     Apt 805
                                     Kansas City, MO 64108




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 415 of
                                                    596
                                     Paul C. Murphy, M.D.,Inc.dba Murphy Spor
                                     Murphy Sportsmedicine Center
                                     8929 University Center Lane, Ste. 205
                                     San Diego, CA 92122-1008


                                     Paul Hood
                                     1717 Main Street
                                     Ste. 5500, LB 49
                                     Dallas, TX 75201-7398


                                     Paul Jacob Kokorowski, M.D., MPH
                                     420 21st Street
                                     Manhattan Beach, CA 90266-4551


                                     Paula Robin
                                     1713 West Victory Blvd
                                     Burbank, CA 91506-1133


                                     Pax ADR
                                     2101 L Street, N.W., Suite 800
                                     Washington, DC 20037-1657


                                     Payless Car Rental Inc
                                     6 Sylvan Way
                                     Parsippany, NJ 07054


                                     Payne Group, Inc.
                                     1111 3rd Avenue
                                     Suite 2200
                                     Seattle, WA 98101-3213


                                     PC-NC
                                     Propeller Club of Northern California
                                     120 Village Square, Box 113
                                     Orinda, CA 94563-2502




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 416 of
                                                    596
                                     PDR Distribution, LLC
                                     PO Box 824683
                                     Philadelphia, PA 19182-4683


                                     PeaceHealth
                                     P.O. Box 24410
                                     Eugene, OR 97402-0451


                                     Peach New Media
                                     1100 Circle 75 Parkway
                                     Suite 900
                                     Atlanta, GA 30339


                                     Pearce, Wendi, N.
                                     200 Walnut St Apt 210
                                     Kansas City, MO 64106


                                     Pearson VUE/TDI
                                     PO Box 8588
                                     Attn: TX CE
                                     Philadelphia, PA 19101-8588


                                     Pedreno, Lloyd
                                     7877 Summerpointe Place
                                     Castro Valley, CA 94552-5315


                                     Pellicia, Victor, A.
                                     36 Forest St
                                     Belleville, NJ 07109


                                     Pemsco LLC
                                     1450 Liveoak Ct
                                     Fairfield, CA 94534-3925


                                     Peninsula Catering / J&V Catering Inc.
                                     2095 Jerrold Avenue, Suite 219-220
                                     San Francisco, CA 94124-1605




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 417 of
                                                    596
                                     Penn Corporate Relocation Services, Inc.
                                     1515 W. Mable Street
                                     Anaheim, CA 92802-1021


                                     Pennsylvania CLE
                                     5035 Ritter Road, Suite 500
                                     P.O. Box 869
                                     Mechanicsburg, PA 17055-4884


                                     Pennsylvania Continuing Legal Education
                                     601 Commonwealth Ave., Ste. 3400
                                     Harrisburg, PA 17120-0901


                                     Pennsylvania Department of Revenue
                                     PO Box 280403
                                     Harrisburg, PA 17128-0403


                                     Pennsylvania Disciplinary Board
                                     Two Lemoyne Drive, 1st Floor
                                     Lemoyne, PA 17043-1222


                                     Pennsylvania IOLTA Board
                                     115 State Street
                                     Harrisburg, PA 17101-1086


                                     Pennsylvania National Insurance Companie
                                     P O Box 1359
                                     Fort Washington, PA 19034-8359


                                     Penny M. Hill
                                     PO Box 901596
                                     Palmdale, CA 93590-1596


                                     Pepperdine University
                                     Office of General Counsel
                                     Malibu, CA 90263




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 418 of
                                                    596
                                     Pereda, Rosemary, X.
                                     2204 Greenridge Dr
                                     Richmond, CA 94803


                                     Perez & Rodriguez, P.A.
                                     95 Merrick Way Suite 600
                                     Coral Gables, FL 33134-5306


                                     Perez, Anna, M.
                                     13273 SW 58th Avenue
                                     Miami, FL 33156


                                     Performing Arts Center of Los Angeles Co
                                     135 North Grand Avenue
                                     Los Angeles, CA 90012


                                     Perianez, Carlos
                                     1266 17th Ave
                                     Apt 4
                                     San Francisco, CA 94122


                                     Permanente Medical Group
                                     2200 O'Farrell Street
                                     San Francisco, CA 94115-3357


                                     Person, Andrew, O.
                                     6104 Old Quarry Loop
                                     Oakland, CA 94605


                                     Personal Court Reporters, Inc.
                                     14520 Sylvan Street
                                     Van Nuys, CA 91411-2324


                                     Personal Insurance Federation of CA
                                     1201 K Street, Suite 950
                                     Sacramento, CA 95814




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 419 of
                                                    596
                                     Pesznecker Brothers, Inc.
                                     PO Box 375
                                     Clackamas, OR 97015-0375


                                     Petals & Stems Florist
                                     13319 Montfort
                                     Dallas, TX 75240-5116


                                     Peter A. Cox and Associates
                                     35 Park Street
                                     Mona Vale, NSW 2103


                                     Peter Kiewit Sons', Inc.
                                     Attn: Debra Prochaska
                                     One Thousand Kiewit Plaza
                                     3555 Farnam Street
                                     Omaha, NE 68131-3302


                                     Peter Kiewit Sons, Inc.
                                     One Thousand Kiewit Plaza
                                     3555 Farnam Street
                                     Omaha, NE 68131


                                     Peters, Habib, McKenna & Juhl-Rhodes, LL
                                     414 Salem Street
                                     PO Box 3509
                                     Chico, CA 95928-5332


                                     Peterson Investigations
                                     P. O. Box 61592
                                     Vancouver, WA 98666-1592


                                     Peterson Reporting
                                     530 B Street, Suite 350
                                     San Diego, CA 92101




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 420 of
                                                    596
                                     Peterson, Craig, E.
                                     16087 S Summertree Ln
                                     Olathe, KS 66062


                                     Peterson, David, C.
                                     2968 Birch Avenue
                                     Morro Bay, CA 93442-1402


                                     Petrie, Lisa Marie
                                     401 W North Loop Blvd
                                     Austin, TX 78751


                                     PG&E
                                     77 Beale Street
                                     P.O. Box 7133
                                     Attn: Theresa Lett
                                     San Francisco, CA 94120-7133


                                     Phan, Joneis, M.
                                     21243 Nicolle Ave
                                     Carson, CA 90745


                                     Pharmacia Corporation (NY Cases)
                                     Diane Walker
                                     Travelers Insurance
                                     One Tower Square
                                     Hartford, CT 06183-6016


                                     Phenopath Laboratories
                                     PO Box 34960
                                     Attn: MS 10
                                     Seattle, WA 98124-1960


                                     Philadelphia Department of Revenue
                                     P.O. Box 1529
                                     Philadelphia, PA 19105-1529




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 421 of
                                                    596
                                     Philadelphia Insurance Company
                                     One Bala Plaza
                                     Suite 100
                                     Bala Cynwyd, PA 19004


                                     Philadelphia Insurance Company
                                     One Bala Plaza, Suite 100
                                     Bala Cynwd, PA 19004


                                     Philipp, Meredith , R.
                                     1506 West Joppa Road
                                     Towson, MD 21204


                                     Philippine International Aid
                                     5226 Diamond Heights Boulevard
                                     San Francisco, CA 94131


                                     Phillips 66 Company
                                     PO Box 4783
                                     Legal Financial Services
                                     Houston, TX 77242


                                     Phillips and Fractor
                                     750 East Walnut Street
                                     Pasadena, CA 91101


                                     Phillip's Interior Plants & Display
                                     529 N. Grant Street
                                     Westmont, IL 60559


                                     Phillips Law Group, PLLC
                                     315 Fifth Avenue South
                                     Suite 1000
                                     Seattle, WA 98104


                                     Phillips Legal Services, Inc.
                                     350 University Avenue, Suite 270
                                     Sacramento, CA 95825



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 422 of
                                                    596
                                     Phillips, Stacey, E.
                                     18409 E 19th St S
                                     Independence, MO 64057


                                     Phipps Reporting
                                     100 S.E. Third Avenue Suite 2200
                                     Fort Lauderdale, FL 33394


                                     Phlebotomy Training Specialists USA, LLC
                                     2562 West 450 South
                                     Lehi, UT 84043


                                     Phoenix Office Technology Services
                                     2201 Midway Rd., Ste. 100P
                                     Carrolton, TX 75006


                                     Photography by Larry Gill
                                     760 E. Soderberg Rd.
                                     Allyn, WA 98524


                                     Physician Direct Services, Inc.
                                     2409 Pacific Ave SE
                                     Olympia, WA 98501


                                     Pickett, Daniel X.
                                     5-15 Bellair Avenue
                                     Fair Lawn, NJ 07410


                                     Pictera Solutions
                                     800 West Monroe Street
                                     Jacksonville, FL 32202


                                     Pierce County Superior Court
                                     930 Tacoma Ave South, Room 334
                                     c/o Raelene Semago
                                     Tacoma, WA 98402



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 423 of
                                                    596
                                     Pietragallo Bosick & Gordon
                                     One Oxford Centre, 38th Floor
                                     Pittsburgh, PA 15219


                                     Pike Photocopy, Inc.
                                     P.O. Box 64430
                                     Los Angeles, CA 90064


                                     Pina, Elizabeth
                                     20520 Bothell Everett Hwy
                                     Apt F203
                                     Bothell, WA 98012


                                     Pinkerton Counsulting & Investigation, I
                                     P.O. Box 406394
                                     Atlanta, GA 30384-6394


                                     Pinkstaff, James M.
                                     708 S Vine St
                                     Urbana, IL 61801


                                     Pinnacle Apparel & Promotions
                                     1310 El Curtola Blvd
                                     Lafayette, CA 94549


                                     Pipkin , Elizabeth
                                     50 W San Fernando St
                                     10th Floor
                                     San Jose, CA 95113


                                     Pipkin, Mike F.
                                     4309 Bryn Mawr
                                     Dallas, TX 75225




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 424 of
                                                    596
                                     Pipkin, Mike F.
                                     8350 N. Central Expressway, Ste. 1550
                                     Dallas, TX 75206


                                     Pitney Bowes Credit Corporation
                                     P.O. Box 856460
                                     Louisville, KY 40285


                                     Pitney Bowes Finance
                                     One Elmcroft Road
                                     Stamford, CT 06926


                                     Pitney Bowes Global Financial Services L
                                     PO Box 371887
                                     Pittsburgh, PA 15250


                                     Pittman, Freggie, P.
                                     2373 Clydes Crossing
                                     Cincinnati, OH 45244


                                     Pitts, Quintella M.
                                     901 Rock Court
                                     Antioch, CA 94509


                                     Pivot Interiors
                                     1725 Montgomery Street
                                     San Francisco, CA 94133


                                     Pizzotti & Jarnagin, C.S.R.
                                     5776 Stoneridge Mall Rd., #350
                                     Pleasanton, CA 94588


                                     Placer County Superior Court
                                     10820 Justice Center Drive
                                     Roseville, CA 95678




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 425 of
                                                    596
                                     Planet Depos
                                     405 East Gude Drive
                                     Suite 209
                                     Rockville, MD 20850


                                     Plant Interscapes, Inc.
                                     6436 Babcock Road
                                     San Antonio, TX 78249


                                     Plantations, Inc.
                                     4464 N. Old Glebe Road
                                     Arlington, VA 22207


                                     Plantforce
                                     127 Cannon Workshops
                                     Cannon Drive
                                     London, E14 4AS UK


                                     Platinum Translation, LLC
                                     PO Box 6163
                                     McAllen, TX 78502


                                     Plaza Vista, LLC
                                     P.O. Box 795
                                     Shawnee Mission, KS 66218


                                     PLS Finance Company Ltd.
                                     c/o TransAtlantic Media Limited
                                     Edgware House
                                     389 Burnt Oak Broadway
                                     Edgware Middlesex, UK


                                     Pluymen Law, PLLC
                                     2705 Bee Cave Rd., Suite 225
                                     Austin, TX 78746




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 426 of
                                                    596
                                     PM Contracting, Inc.
                                     15310 Hangar Road
                                     Kansas City, MO 64147


                                     PMC, Inc.
                                     P.O.Box 850
                                     Lake Forest, IL 60045


                                     PMK Mission Collision & Motoring
                                     8808 8th Street
                                     Rancho Cucamonga, CA 91730


                                     Pohlman Reporting Company LLC
                                     10 South Broadway
                                     Suite 1400
                                     St. Louis, MO 63102


                                     Policzer, Milt A.
                                     3203 Iroquois Avenue
                                     Long Beach, CA 90808


                                     Polloway, Bridget M.
                                     209 Sycamore Ave
                                     Shrewsbury, NJ 07702


                                     Ponce, Myra, L.
                                     312 North Spring Street, #430
                                     Los Angeles, CA 90012


                                     Ponseca, Leopoldo M.
                                     2717 Denton Avenue
                                     Rosemead, CA 91770


                                     Poole & Shaffery LLP
                                     25350 Magic Mountain Pkwy, 2nd Floor
                                     Valencia, CA 91355




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 427 of
                                                    596
                                     Port of Seattle
                                     PO Box 1209
                                     Seattle, WA 98111


                                     Port, Andrew E.
                                     275 Battery Street, Suite 2000
                                     San Francisco, CA 94111


                                     Port, Andrew, I.
                                     25 Lewis Ln
                                     Alamo, CA 94507


                                     Portale & Associates
                                     PO Box 1122
                                     Stockton, CA 95201


                                     Porter Sipes & Associates
                                     5757 Uplander Way, Suite 209
                                     Culver City, CA 90230


                                     Portfolio Media, Inc.
                                     PO Box 9570
                                     New York, NY 10003


                                     Porto-Therm Insulation, Inc.
                                     PO Box 96
                                     Trabuca Canyon, CA 92678


                                     Portus Consulting Limited
                                     8 Olympus Avenue
                                     Royal Leamington Spa
                                     Warwick, CV34 6RZ UK


                                     Post & Schell, PC
                                     1600 John F. Kennedy Blvd.
                                     Four Penn Center
                                     Philadelphia, PA 19103




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 428 of
                                                    596
                                     Potente, Alexander E.
                                     745 10th Avenue
                                     San Francisco, CA 94118


                                     Potente, Alexander E.
                                     745 10th Avenue
                                     San Francisco, CA 94118


                                     Pott Photography Partners
                                     4115 Baltimore
                                     Kansas City, MO 64111


                                     Potter County District Clerk
                                     P O Box 9570
                                     Amarillo, TX 79105


                                     Potter-Randall Appraisal District
                                     P.O. Box 7190
                                     5701 Hollywood Rd. (Loop 335)
                                     Amarillo, TX 79118


                                     Potts, Alexander J.
                                     Banana Ridge
                                     6 Dunscombe Rd
                                     Warwick, BM WK08 BERM


                                     Power Presentations LLC
                                     101 East Kentucky Street
                                     Louisville, KY 40203


                                     Power Promotions & Printing
                                     PO Box 6996
                                     Lee's Summit, MO 64064


                                     Powers, Daniel
                                     6200 Wilshire Blvd, Suite 1008
                                     Los Angeles, CA 90048



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 429 of
                                                    596
                                     Powers, Joseph K.
                                     3 Terrace Drive
                                     Port Washington, NY 11050


                                     Practising Law Institute
                                     General Post Office
                                     PO Box 26532
                                     New York, NY 10036


                                     Pragid, Kayla, A.
                                     5097 Starblaze Drive
                                     Greenacres, FL 33463


                                     Prater, Jerald, H.
                                     7424 NW Tomohawk Lane
                                     Platte Woods, MO 64151


                                     Prather, India, N.
                                     8250 SW 72nd Court
                                     Apt W824
                                     Miami, FL 33143


                                     PRCCW Holdings LLC
                                     10 S Broadway
                                     Suite 1400
                                     St. Louis, MO 63102


                                     Precise Home Care, LLC
                                     8659 Baypine Road, Bldg. 3, Ste. 200
                                     Jacksonville, FL 32256


                                     Precise Reporting Service, P.C.
                                     2300 Barrington Road
                                     Suite 400
                                     Hoffman Estates, IL 60169




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 430 of
                                                    596
                                     Precision Simulations Inc.
                                     115 S. Church Street
                                     Grass Valley, CA 95945


                                     Precision Translating Services, Inc.
                                     715 SW 73rd Avenue
                                     Miami, FL 33144


                                     Preferred Business Solutions
                                     1701 W. Walnut Hill
                                     Irving, TX 75038


                                     Premier Orthopaedics and Sports Medicine
                                     915 Old Fern Hill Road
                                     West Chester, PA 19380


                                     Premier Transportation Services, LLC
                                     1341 West Mockingbird Lane; Ste. 201 W
                                     Dallas, TX 75247


                                     Presto Prints
                                     PO Box 1264
                                     Wausau, WI 54403


                                     Pretorius, E., S.
                                     505 North Hermosa Drive
                                     Palm Springs, CA 92262


                                     Prevalent, Inc.
                                     40 Technology Drive, Suite 2C
                                     Warren, NJ 7059


                                     Price Parkinson & Kerr, PLLC
                                     5742 West Harold Gatty Drive
                                     Salt Lake City, UT 84116




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 431 of
                                                    596
                                     PricewaterhouseCoopers LLP
                                     P.O. Box 7247-8001
                                     Philadelphia, PA 19170


                                     Prim Law Firm PLLC
                                     3825 Teays Valley Road
                                     Suite 200
                                     Hurricane, WV 25526


                                     Principal Builders, Inc.
                                     616 Minna Street
                                     San Francisco, CA 94103


                                     Print Time, Inc.
                                     1105 W. 24th Street
                                     Kansas City, MO 64108


                                     Printable Promotions/Printables Corporat
                                     358 W. Ontario
                                     Suite 2W
                                     Chicago, IL 60654


                                     PrintingHouse Press
                                     10 East 39th Street, 7th Floor
                                     New York, NY 10016


                                     PRISA 2020 Main, LLC
                                     PRISA 2020 Main, LLC
                                     2020 Main Building
                                     PO Box 45257
                                     San Francisco, CA 94145-0257


                                     Private Diagnostic Clinic, PLLC
                                     PO Box 3712
                                     Attn: Marianne Taylor
                                     Durham, NC 27710




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 432 of
                                                    596
                                     Pro Fire & Water Restoration Company
                                     4100 W. 76th Street
                                     Suite M
                                     Chicago, IL 60652


                                     ProAnalysis, Inc.
                                     444 Castro Street, Suite 917
                                     Mountain View, CA 94041


                                     ProCourier
                                     PO Box 54846
                                     Los Angeles, CA 90054


                                     Product Liability Advisory Council
                                     1850 Centennial Park Dr
                                     Suite 510
                                     Reston, VA 20191


                                     Professional Credit Service
                                     305 111th Avenue NE, Suite B
                                     Bellevue, WA 98004


                                     Professional Development Consortium, Inc
                                     40 King Street West, Suite 5800
                                     c/o Tamara Booth
                                     Miller Thomson LLP
                                     Toronto, ON M5H 3S1


                                     Professional Legal Document Services
                                     28220 Avenue Crocker, Ste.408
                                     Valencia, CA 91355


                                     Professional Liability Underwriting
                                     5353 Wayzata Boulevard., Suite 600
                                     Minneapolis, MN 55416




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 433 of
                                                    596
                                     Professional Livery
                                     6851 Oak Hall Lane Suite 119
                                     Columbia, MD 21045


                                     Professional Technologies Inc/CSI Global
                                     Accounting Dept.-972.719.5000
                                     4950 N. O'Connor Rd., 1st Floor
                                     Irving, TX 75062


                                     Professor Merkin Consultancy Practice
                                     c/o University of Exeter
                                     Exeter, EX4 4QD UK


                                     Profiscience Partners
                                     1009 Long Prairie Road, Ste., 303
                                     Flower Mound, TX 75022


                                     Profit Recovery Partners LLC
                                     2995 Red Hill Ave, Ste 200
                                     Costa Mesa, CA 92626


                                     Progressive Business Publications
                                     PO Box 3019
                                     370 Technology Drive
                                     Malvern, PA 19355


                                     ProLegal
                                     PO Box 54846
                                     Los Angeles, CA 90026


                                     ProMotion Holdings Global, Inc.
                                     2200 6th Avenue, Suite 425
                                     Seattle, WA 98121


                                     Prop 65 Clearinghouse
                                     737 Pine Street, Suite 1
                                     San Fancisco, CA 94108




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 434 of
                                                    596
                                     Property Casualty Insurers Association o
                                     Accounts Receivable
                                     8700 West Bryn Mawr Avenue
                                     Suite 1200S
                                     Chicago, IL 60631


                                     Property Development
                                     Attn: Denise M. Roman
                                     5818 Stoneridge Mall Road
                                     Pleasanton, CA 94588


                                     ProQuest LLC
                                     6216 Paysphere Circle
                                     Chicago, IL 60674


                                     Proserviceplus
                                     828 Franklin Street, Suite 802
                                     San Francisco, CA 94102


                                     Proskauer Rose LLP
                                     Three First National Plaza
                                     70 West Madison, Suite 3800
                                     Chicago, IL 60602


                                     Prosperoware LLC
                                     11 Bala Avenue
                                     Bala Cynwyd, PA 19004


                                     Prostar Services, Inc.
                                     P.O. Box 110209
                                     Carrollton, TX 75011


                                     Pro-Tone Cleaning Services Ltd.
                                     P.O. Box HM 1003
                                     Hamilton, Bermuda




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 435 of
                                                    596
                                     Proudfoot, Janet G.
                                     5 Lilac Lane
                                     Coto De Caza, CA 92679


                                     Proventus Consulting LLC
                                     6116 West 53rd Street
                                     Mission, KS 66202


                                     Provident Life and Accident Ins Co.
                                     P.O Box 740592
                                     Atlanta, GA 30328


                                     Provost & Umphrey LLP
                                     490 Park Street
                                     P.O. Box 4905
                                     Beaumont, TX 77701


                                     Prudential Property & Casualty
                                     Attn Sharon Hathaway
                                     P.O. Box 619019
                                     Roseville, CA 95678


                                     Public Law Library of King County
                                     516 3rd Avenue
                                     Suite W-621
                                     Seattle, WA 98104


                                     Publix Super Markets, Inc.
                                     PO Box 32009
                                     Lakeland, FL 33802


                                     Puget Sound Regional Archives
                                     3000 Landerholm Circle SE
                                     Bellevue, WA 98007


                                     Pulone & Stromberg, Inc., CSR
                                     1550 The Alameda, Suite 150
                                     San Jose, CA 95126



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 436 of
                                                    596
                                     Purcell Brayton
                                     222 Rush Landing Road
                                     Novato, CA 94945


                                     Purchase Power
                                     P.O. Box 371874
                                     Pittsburgh, PA 15250


                                     PW/MS Management Co., Inc.
                                     7 Sylvan Way, Suite 300
                                     Attn: Meaza Kidane
                                     Parsiappany, NJ 07054


                                     Quality Life Care Plans, Inc.
                                     4175 E. LaPalma Ave., Suite 270
                                     Anaheim, CA 92807


                                     Quality Litho Inc.
                                     4627 Mission Road
                                     Kansas City, MO 66103


                                     Quan, Smith & Associates
                                     214 Main Street, Suite 303
                                     El Segundo, CA 90245


                                     Quantitative Social Science LLC
                                     2600 Second Avenue, Suite 2204
                                     Seattle, WA 98121


                                     Quantum Legal Support, Inc.
                                     17942 Sky Park Circle, Suite G
                                     Irvine, CA 92614


                                     Quarles & Brady LLP
                                     One Renaissance Square




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 437 of
                                                    596
                                     Two North Central Avenue
                                     Phoenix, AZ 85004


                                     Quarles, Steven, P.
                                     13549 Glissans Mill Rd.
                                     Some Day Soon Farm
                                     Mt. Airy, MD 21771


                                     Quattlebaum, Grooms & Tull PLLC
                                     111 Center Street, Suite 1900
                                     Little Rock, AR 72201


                                     Queen Pizza II
                                     48 Commerce Street
                                     Newark, NJ 07102


                                     Quench USA, Inc.
                                     PO Box 781393
                                     Philadelphia, PA 19178


                                     Quest Discovery Services
                                     PO Box 52969
                                     Houston, TX 77052-2969


                                     Quest Software Inc.
                                     PO BOX 731381
                                     DALLAS, TX 75373


                                     Quick, TJ.
                                     385 W Johnston Street
                                     Olathe, KS 66061


                                     Quicksilver Express Courier
                                     PO Box 64417
                                     St Paul, MN 55117




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 438 of
                                                    596
                                     Quikrete Companies
                                     Quikrete Companies
                                     1411 Village Creek Cir SE
                                     Atlanta, GA 30316


                                     Quill Archivists, LLC
                                     PO Box 283
                                     New York, NY 10150-0271


                                     Quillsmith Translations
                                     Popeshead Court Offices
                                     Peter Lane
                                     York, Y01 8SU UK


                                     Quinn & Kronlund, LLP
                                     P.O. Box 8328
                                     Stockton, CA 95203


                                     Quinn Broda, Jennifer
                                     7359 W. North Shore Ave.
                                     Chicago, IL 60631


                                     Quon, Gail I.
                                     1849 Weir Drive
                                     Hayward, CA 94541


                                     R & R Electric
                                     2803 Carlsbad Street
                                     Redondo Beach, CA 90278


                                     R A Edwards, Syndicate 219
                                     Attn Andrew Kendrick
                                     9 Devonshire Square
                                     London Ec2m 4yl
                                     England
                                     ,




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 439 of
                                                    596
                                     R and D Strategic Solutions, LLC
                                     111 South Bedford Street
                                     Suite 108
                                     Burlington, MA 01803


                                     R M Roberts Wholesale
                                     40 Court Street
                                     Hamilton, Bermuda


                                     R.S. Kaae
                                     734 Main St.
                                     Huntington Beach, CA 92648


                                     R.W.I.
                                     Route 1, Box 150-A
                                     Road 610
                                     New Canton, VA 23123


                                     R3 Digital Forensics, LLC
                                     1803 West Avenue
                                     Austin, TX 78701


                                     Racklin, Bernstein & Associates
                                     3553B Atlantic Avenue, Suite 1390
                                     Long Beach, CA 90807


                                     Radio Taxis Group Limited
                                     Suite 100, Bldg. 3
                                     North London Business Park
                                     Oakleigh Road South
                                     London, N11 1GN UK


                                     Radiology Imaging Associates
                                     27034 Network Place
                                     Chicago, IL 60673




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 440 of
                                                    596
                                     Radovich Mediation Group, LLC
                                     PO Box 106
                                     San Luis Obispo, CA 93406


                                     Raglin, Dennis
                                     73 Sumner Street, Apt 304
                                     San Francisco, CA 94103


                                     Rainmaker Document Technologies
                                     301 Congress Ave Ste 250
                                     Austin, TX 78701


                                     Rambin, Conner
                                     3624 Marquette St
                                     Dallas, TX 75225


                                     Rambin, W. Neil
                                     1717 Main St., Ste. 5400
                                     Dallas, TX 75201


                                     Rambin, W. Neil
                                     3624 Marquette
                                     Dallas, TX 75225


                                     Ramos, Oscar, X.
                                     4040 26th Ave., SW
                                     Apt. 516
                                     Seattle, WA 98126


                                     Rancho California Water District
                                     42135 Winchester Road
                                     Temecula, CA 92590


                                     Randy Steere, LLC
                                     15 Drawbridge Road
                                     Westford, MA 01886




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 441 of
                                                    596
                                     Ransbury, Mary
                                     908 Pecan Avenue
                                     Huntington Beach, CA 92648


                                     Rasberry & Associates LLC
                                     420 E San Antonio, 2nd FL
                                     El Paso, TX 79901


                                     Rasmussen, Valerie; Court Reporting
                                     28292 Yanz
                                     Mission Viejo, CA 92692


                                     Rat Dog Web Design
                                     P.O. Box 10788
                                     Glendale, AZ 85318-0788


                                     Ravel Law, Inc.
                                     Accounts Receivable
                                     594 Howard Street
                                     Suite 401
                                     San Francisco, CA 94105


                                     Ray Hughes c/o Mesa General Engineering
                                     470 Princeland Court
                                     Suite 1
                                     Corona, CA 92879


                                     Raymond, Jan
                                     P.O. Box 74005
                                     Davis, CA 95618


                                     Raytheon Company
                                     Kerry Bagnall Esq
                                     Office of The General Counsel
                                     141 Spring Street
                                     Lexington, MA 02173




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 442 of
                                                    596
                                     Razckowski Paruch
                                     Ui. Bonifraterska 17
                                     Warszawa, Poland


                                     RCJ Global Inc.
                                     109 Ferris Hills
                                     Canandaigua, NY 14424


                                     RDR Consultants, Inc
                                     16835 Algonquin Street
                                     #316
                                     Huntington Beach, CA 92649


                                     React Technical, Inc.
                                     34-02 Review Avenue
                                     Long Island City, NY 11101


                                     Read, Gregory C.
                                     66 La Cuesta
                                     Orinda, CA 94563


                                     Reams-Washington, Shelby
                                     7215 Park Street
                                     Summit, IL 60501


                                     Recall Total Information Management Inc.
                                     015295 Collections Center Drive
                                     Chicago, IL 60693


                                     Record Copy Services
                                     Thirty North LaSalle Street
                                     Chicago, IL 60602


                                     Record Press, Inc.
                                     229 West 36th Street, 8th Floor
                                     New York, NY 10018




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 443 of
                                                    596
                                     RecordTrak, Inc
                                     651 Allendale Road
                                     P.O. Box 61591
                                     King of Prussia, PA 19406


                                     Red Frog Events, LLC
                                     320 West Ohio Street, Suite 500
                                     Chicago, IL 60654


                                     Red Laser Ltd.
                                     48 Par-la-Ville Road, Suite 258
                                     Hamilton HM-11, Bermuda


                                     Red Top Executive Sedan
                                     P.O. Box 100519
                                     Arlington, VA 22201


                                     Redrock Security & Cabling, Inc.
                                     6 Morgan, Suite 150
                                     Irvine, CA 92618


                                     Reed Manufacturing Company
                                     c/o Know McLaughlin Gornall & Sennett, P.C.
                                     120 West Tenth Street
                                     Erie, PA 16501


                                     Reed, Kelly, A.
                                     5911 Wornall Rd
                                     Kansas City, MO 64113


                                     Reed, Matthew, A.
                                     400 W Alabama St.
                                     Houston, TX 77006


                                     Reed, Tosh, Wolford & Douglass
                                     999 Third Street
                                     Beaver, PA 15009




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 444 of
                                                    596
                                     Regal Claim Services of New York,LLC
                                     PO Box 608
                                     Media, PA 19063


                                     Regal Claim Services, LLC
                                     P.O. Box 3503
                                     Alpharetta, GA 30005


                                     Regency Lighting
                                     PO Box 205325
                                     Dallas, TX 75320-5325


                                     Regents of the UC
                                     1001 Potrero Avenue
                                     Division of Pulmonary ICU Medicine
                                     San Francisco General Hospital
                                     San Francisco, CA 94110


                                     Regents of the UC
                                     290 Simon Hall, #7200
                                     Recruitment Programs Manager
                                     UC Berkeley School of Law
                                     Berkeley, CA 94720


                                     Regents of the UC
                                     300 Frank H. Ogawa Plaza, Suite 410
                                     Oakland, CA 94612


                                     Regents of the UC
                                     400 Mrak Hall Drive
                                     UC Davis School of Law
                                     Davis, CA 95616


                                     Regents of the University of California
                                     2100 Franklin Street, Suite 500
                                     Continuing Education of the Bar
                                     Oakland, CA 94612




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 445 of
                                                    596
                                     Regional Personnel Services, Inc.
                                     502 Rt 22 West
                                     Lebanon, NJ 08833


                                     Registrar of Contractors
                                     Contractors State License Board
                                     PO Box 26000
                                     Sacramento, CA 95826


                                     Regus Management Group, LLC
                                     PO Box 842456
                                     Dallas, TX 75001


                                     Reid, Michael, J.
                                     1692 Mangrove Avenue, Suite 200
                                     Chico, CA 95926


                                     Reilly, Janiczek & McDevitt
                                     2500 McClellan Blvd., Suite 240
                                     Merchantville, NJ 08109


                                     Reinhard, Diane, K.
                                     706 NE 114 St
                                     Kansas City, MO 64155


                                     Reinhart, Michael, E.
                                     5415 West Teal Wood Court
                                     Peoria, IL 61615


                                     Reinhart, Sharon, L.
                                     5605 99th Street Court East
                                     Puyallup, WA 98373


                                     Reliance National
                                     77 Water Street
                                     9th Floor
                                     New York, NY 10005



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 446 of
                                                    596
                                     Remote DBA Experts, LLC
                                     2000 Ericsson Drive, Suite 102
                                     Warrendale, PA 15086


                                     Renee Thompson
                                     7 E Silver Springs Blvd., Suite 500
                                     Ocala, FL 34470


                                     Reppas, Agelo, L.
                                     522 W Armitage
                                     Apt 3
                                     Chicago, IL 60614


                                     Re-Qwest Legal Technologies, Inc.
                                     PO Box 18515
                                     Irvine, CA 92705


                                     Residence Inn by Marriott
                                     700 Ellinwood Way
                                     Pleasant Hill, CA 94523


                                     Resolute Management, Inc.
                                     2700 Pacific Coast Highway
                                     2nd Floor
                                     Torrance, CA 90505


                                     Resolute Management, Inc.
                                     79 W. Monroe, 7th Floor
                                     Chicago, IL 60603


                                     Resolution Economics LLC
                                     1925 Century Park East, Suite 1500
                                     Los Angeles, CA 90067


                                     Resource 4 Floors
                                     dba Resource 4 Floors



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 447 of
                                                    596
                                     3350 Burris Road
                                     Fort Lauderdale, FL 33314


                                     Rest Your Case Evidence Storage
                                     6364 Irwindale Avenue
                                     Irwindale, CA 91702


                                     Retail Industry Leaders Association
                                     PO Box 418421
                                     Boston, MA 02241


                                     Retriev-It
                                     324 S. Beverly Dr, Ste 200
                                     Beverly Hills, CA 90212


                                     Reyes, Mario, R.
                                     8524 Richards Rd
                                     Lenexa, KS 66215


                                     Reyna, Ruben F.
                                     5903 Johnson Avenue
                                     Bethesda, MD 20817


                                     Reynolds, Rachel T.
                                     25311 SE Mirrormont Blvd
                                     Issaquah, WA 98027


                                     RGL Inc. / RGL Forensic
                                     7887 East Belleview, Suite 1200
                                     Denver, CO 80111


                                     Rhodes, David, M.
                                     6400 Christie Ave
                                     Apt 1403
                                     Emeryville, CA 94608




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 448 of
                                                    596
                                     Ria N. Chattergoon, P.A
                                     20900 N.E. 30th Avenue, Suite 800
                                     Aventura, FL 33180


                                     Ribeiro, Traci M.
                                     1225 N Wells St
                                     Apt 924
                                     Chicago, IL 60610


                                     Richard A. Levy, MD
                                     3580 California Street, Suite 302
                                     San Francisco, CA 94118


                                     Richard A. Shapiro, M.D.
                                     18370 Burbank Road
                                     Suite 407
                                     Tarzana, CA 91356


                                     Richard H. Roe, MD
                                     1510 Mathews Avenue
                                     Manhattan Beach, CA 90266


                                     Richard L. Gilbert
                                     2630 J Street
                                     Sacramento, CA 95816


                                     Richard, Avelar & Assoc. Inc.
                                     318 Harrison Street, Suite 103
                                     Oakland, CA 94607


                                     Richardson Patrick Westbrook & Brickman
                                     174 East Bay
                                     P.O. Box 879
                                     Charleston, SC 29402


                                     Richter, Kathryn, N.
                                     41 Kazar Ct
                                     Moraga, CA 94556



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 449 of
                                                    596
                                     Ricoh USA
                                     P.O. Box 31001-0743
                                     LDS Western District
                                     Pasadena, CA 91110-0001


                                     Riedel, Barbara, C.
                                     13210 Barkley St
                                     Overland Park, KS 66209


                                     Rieger, Danielle
                                     430 NE Alder St
                                     Issaquah, WA 98027


                                     Riehle, Paul J.
                                     1 Maritime Plaza, 18th Floor
                                     San Francisco, CA 94111


                                     Riehle, Paul J.
                                     2453 Filbert Street
                                     San Francisco, CA 94123


                                     Rimkus Consulting Group, Inc.
                                     P.O. Box 4673
                                     Houston, TX 77046


                                     Rioux Associates, Inc.
                                     1200 Harger Road, Suite 800
                                     Oak Brook, IL 60523


                                     Rivera, Paul, R.
                                     2698 Junipero Avenue, Suite 111
                                     Signal Hill, CA 90755


                                     Riverside County Recorder
                                     PO Box 751
                                     Riverside, CA 92502



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 450 of
                                                    596
                                     Riverside County Sheriff's Dept.
                                     P.O. Box 512
                                     Riverside, CA 92502


                                     Riverside County Superior Ct.
                                     Southwest Justice Center
                                     30755-D Auld Road
                                     Murrieta, CA 92563


                                     Riverside Superior Court
                                     4050 Main Street
                                     Riverside, CA 92501


                                     Rixson, Sarah, X.
                                     22 Celestial Gardens
                                     Lewisham, SE13 5RP UK


                                     Rizman, Rappaport, Dillon & Rose, LLC
                                     66 W. Mt. Pleasant Avenue
                                     Livingston, NJ 07039


                                     Rizzo Mattingly Bosworth PC
                                     1300 SW Sixth Avenue
                                     Suite 330
                                     Portland, OR 97201


                                     RJ Reynolds Tobacco Company
                                     Attn: Mark Holton
                                     401 North Main Street
                                     Winston Salem, NC 27101


                                     RJT Construction
                                     13240 Bell Air Drive
                                     Auburn, CA 95603




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 451 of
                                                    596
                                     RLI Insurance Company
                                     620 8th Avenue
                                     22nd Fl
                                     New York, NY 10018


                                     RLI Insurance Services
                                     9025 North Lindbergh Drive
                                     Peoria, IL 61615-1431


                                     RLM/TrialGraphix
                                     413 S. Washington Street
                                     Alexandria, VA 22314


                                     Robert D Anderson d/b/a Biomechanics Ana
                                     PO Box 7669
                                     Tempe, AZ 85281


                                     Robert G. McGrath American Inn of Court
                                     1225 Aipine Road, Suite 204
                                     Walnut Creek, CA 94596


                                     Robert Half International, Inc
                                     2884 Sand Hill Road Suite 200
                                     Menlo Park, CA 94025


                                     Robert Half
                                     P.O. Box 743295
                                     Los Angeles, CA 90074-3295


                                     Robert Hughes Associates, Inc.
                                     508 Twilight Trail, Suite 200
                                     Richardson, TX 75080


                                     Robert L. Smith, CSR
                                     9884 Currie Road
                                     Northville, MI 48167




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 452 of
                                                    596
                                     Robert S Kahn
                                     2109 West Blvd.
                                     Los Angeles, CA 90016


                                     Robert S. Dolgow, DDS, PA
                                     7752 W. Commercial Blvd.
                                     Lauderhill, FL 33351


                                     Robert W Steiner, MD
                                     7740 Whitefield Place
                                     La Jolla, CA 92037


                                     Robert White
                                     Law Offices of Robert White
                                     177 Post Street, Ste. 550
                                     San Francisco, CA 94108


                                     Robertson, Thomas D.
                                     10 Mulberry St.
                                     Newark, NJ 7102


                                     Robertson, Thomas, D.
                                     48 Division Ave
                                     Summit, NJ 07901


                                     Robins Cloud LLP
                                     808 Wilshire Blvd.
                                     Suite 450
                                     Santa Monica, CA 90401


                                     Robinson, Linda, L.
                                     58 Turnstone
                                     New Barn
                                     Longfield Kent, DA37NR UK


                                     Robison, Sara, G.
                                     11526 Lochwood Blvd
                                     Dallas, TX 75218



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 453 of
                                                    596
                                     Robles Del Rio Lodge LLC
                                     Attn Glen Gurries
                                     Manager
                                     200 Punta Del Monte Street
                                     Carmel Valley, CA 93924


                                     Robson Forensic Incorporated
                                     P.O. Box 4847
                                     Lancaster, PA 17603


                                     Rocky Mountain Outfitters
                                     PO Box 344
                                     Herber City, UT 84032


                                     Roddy, Ronald, G.
                                     11342 County Road 4102
                                     Lindale, TX 75771


                                     Rodrigues, Eliza M.
                                     1372 Mustang Drive
                                     Danville, CA 94526


                                     Rodriguez, Jonathan T.
                                     453 Broderick St
                                     San Francisco, CA 94117


                                     Rodriguez, Keshia, L.
                                     3000 Cookson Ave
                                     Elgin, IL 60124


                                     Rodriguez, Michelle
                                     3104 Kingsbridge Ave
                                     Apt 1A
                                     Bronx, NY 10463




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 454 of
                                                    596
                                     Rodriguez, Roel
                                     1205 Redbud
                                     McAllen, TX 78504


                                     Rogachefsky, Richard, A.
                                     1360 West 6th Street, Suite 305
                                     San Pedro, CA 90732


                                     Rogelio Lizcano
                                     PO Box 4573
                                     McAllen, TX 78502-4573


                                     Roger Beckett
                                     PO Box 91
                                     Seabeck, WA 98390-0091


                                     Roger G. Flygare & Associates, Inc.
                                     1715 South 324th Place, Ste. 250
                                     Federal Way, WA 98003


                                     Rogers, Joseph & O'Connell
                                     311 California Street, 10th Floor
                                     San Francisco, CA 94104


                                     Rogge, Renee, A.
                                     U.S.D.C., Suite 1005
                                     300 Sosuth Fourth Street
                                     Minneapolis, MN 55415


                                     Rogozinski Orthopedic Clinic
                                     3716 University Blvd. South, Suite 3
                                     Jacksonville, FL 32216


                                     ROI Networks
                                     27101 Puerta Real
                                     Suite 100
                                     Mission Viejo, CA 92691




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 455 of
                                                    596
                                     Rojas, Valerie, D.
                                     230 S Catalina Ave
                                     Apt 109
                                     Redondo Beach, CA 90277


                                     Roland, Steven D.
                                     101 Howard Street, Suite 400
                                     San Francisco, CA 94105


                                     Roland, Steven D.
                                     265 Sea View Ave
                                     Piedmont, CA 94610


                                     Rolando S. Mercader, M.D., Inc.
                                     166 South Alvarado Street, Suite 106
                                     Los Angeles, CA 90057


                                     Rolling Greens Nursery, Inc.
                                     2420 South Eastern Avenue
                                     Commerce, CA 90040


                                     Rollins, Kathy L.
                                     210 Cliffwood Drive
                                     Simi Valley, CA 93065


                                     Rolstad, Dennis G.
                                     236 Eden Roc
                                     Sausalito, CA 94965


                                     Rolston, Lisa, A.
                                     2722 Colby Avenue, Suite 706
                                     Everett, WA 98201


                                     Ronsin Photocopy, Inc.
                                     215 S. Lemon Creek Drive
                                     Walnut, CA 91789




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 456 of
                                                    596
                                     Ropers, Majeski, Kohn & Bentley
                                     1001 Marshall Street
                                     Redwood City, CA 94063


                                     Rosemary Schwartz & Associates, Inc.
                                     12241 Newport Ave. Ste 101
                                     Santa Ana, CA 92705


                                     Rosenberg, Ralph, Court Reporters Inc.
                                     1001 Bishop Street
                                     2460 Pacific Tower
                                     Honolulu, HI 96813


                                     Rosenberg, Sheryl, M.
                                     634 N June Street
                                     Los Angeles, CA 90004


                                     Roser, Norman, L.
                                     3207 Mercer Street
                                     Houston, TX 77027


                                     Ross Intelligence, Inc.
                                     1161 Mission St.
                                     San Francisco, CA 94103


                                     Ross Reporting Services, Inc.
                                     11706 Playa Court
                                     Houston, TX 77034


                                     Ross, Caitlin C.
                                     260 Page Street Apt 2
                                     San Francisco, CA 94102


                                     Ross, Charles, W.
                                     1535 Dr Martin Luther King Street North
                                     Saint Petersburg, FL 33704




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 457 of
                                                    596
                                     Rosser, Tena
                                     4640 Glenalbyn Drive
                                     Los Angeles, CA 90065


                                     Roth Staffing Companies, Inc.
                                     PO Box 60003
                                     Anaheim, CA 92812-6003


                                     Rothman, Jordan , I.
                                     1125 Jefferson Street
                                     Apartment 306
                                     Hoboken, NJ 07030


                                     Rothman, Stephen, MD
                                     P.O. Box 10725
                                     Beverly Hills, CA 90213-3725


                                     Rothrock, Deborah, A.
                                     360 Adams Street - Room 660
                                     Official Supreme Court Reporter
                                     Brooklyn, NY 11201


                                     Rotman, David
                                     Four Embarcadero Center, Suite 1400
                                     San Francisco, CA 94111


                                     Rouse Family Eye Care, P.A.
                                     15916 W. State Road 84
                                     Sunrise, FL 33326


                                     Roussel & Clement
                                     1550 West Causeway Approach
                                     Mandeville, LA 70471


                                     Rowan Copying Service
                                     21 Peekskill Hollow Road, Suite 204
                                     Putnam Valley, NY 10579



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 458 of
                                                    596
                                     Rowe Spurling Paint
                                     67 Saint John's Road
                                     Pembroke, Bermuda


                                     Rowen, Hilary, N.
                                     992 Menlo Avenue
                                     Menlo Park, CA 94025


                                     Rowman & Littlefield Publishing Group
                                     P.O. Box 62193
                                     Baltimore, MD 21264-2193


                                     Roy Antelyes, M.D., Inc.
                                     5203 Donna Avenue
                                     Tarzana, CA 91356


                                     Roy Hopp & Co.
                                     510 W 6 St
                                     Los Angeles, CA 90014


                                     Roya Rakhshani MD
                                     186 E. 16th St., Ste. A
                                     Costa Mesa, CA 92627


                                     Royal Bank of Scotland PLC
                                     Waterhouse Square 138-142 Holburn
                                     London, EC1N 2TH UK


                                     Royal Gazette Ltd.
                                     2 Par-La-Ville Road
                                     Hamilton HM 08
                                     Burmuda
                                     ,




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 459 of
                                                    596
                                     Royal Indemnity Company dba Arrowpoint C
                                     3600 Arco Corporate Dr.
                                     Charlotte, NC 28273


                                     Royal Insurance Companies
                                     Attn MS Jamie E Wright
                                     9140 Arrowpoint Blvd Suite 440
                                     Charlotte, NC 28273


                                     Royal Phillips Inc
                                     350 University Ave, Ste 270
                                     Sacramento, CA 95825


                                     Royals
                                     Season Sales Dept. Attn: Ariel Peralta
                                     One Royal Way
                                     Kansas City, MO 64129


                                     RP Vocational Rehabilitation, LLC
                                     1835 Market Street
                                     Suite 2700
                                     Philadelphia, PA 19103


                                     RSM UK Tax and Accounting Limited
                                     25 Farringdon Street
                                     London, EC4A 4AB UK


                                     RTD 2380
                                     PO Box 912380
                                     Denver, CO 80202


                                     Rubenstein, Meyerson, Fox, Mancinelli, C
                                     One Paragaon Dr, Ste 240
                                     Montvale, NJ 07645


                                     Rubottom, Michael
                                     1570 Penny Lane
                                     San Luis Obispo, CA 93401



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 460 of
                                                    596
                                     Rudolph & Sletten, Inc.
                                     16851 Hale Avenue
                                     Irvine, CA 92606


                                     Rudy, Mark S., Inc.
                                     351 California Street, Suite 700
                                     San Francisco, CA 94104


                                     Ruelas, Liz, M.
                                     16008 E 28th Terrace
                                     Apt 2215
                                     Independence, MO 64055


                                     Ruhl, JB -
                                     714 Pennines Circle
                                     Brentwood, TN 37027


                                     Russell & Kolitz, LC
                                     9350 South Dixie Highway, Suite 1260
                                     Miami, FL 33156


                                     Russell L. Harvey
                                     699 Round Hill Drive
                                     Grand Junction, CO 81506


                                     Russomanno, Suzette, L.
                                     600 Navarre Avenue
                                     Coral Gables, FL 33134


                                     Ruth Corbin
                                     c/o NGM Bio
                                     333 Oyster Point Blvd.
                                     South San Francisco, CA 94080




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 461 of
                                                    596
                                     Rutledge, Anne-Marie, E.
                                     2232 S Ralston Ave
                                     Independence, MO 64052


                                     Ruzak, Ed
                                     999 Green Street, No. 1103
                                     San Francisco, CA 94133


                                     Ryder, Victoria J.
                                     8110 SW 4th Place
                                     North Lauderdale, FL 33068


                                     S. S Papadopulos & Associates, Inc
                                     7944 Wisconsin Ave
                                     Bethesda, MD 20814


                                     Sabino, Michael, A.
                                     17 Kensington Road
                                     Garden City, NY 11530


                                     Sabra Grill
                                     419 Grant Avenue
                                     San Francisco, CA 94108


                                     Sacks, Robert, E.
                                     5893 NW 81st Ter
                                     Parkland, FL 33067


                                     Sacramento Ear Nose and Throat
                                     1111 Exposition Blvd., Building 700, Suite 100
                                     Sacramento, CA 95815


                                     Sacramento Legal Video Center LLC
                                     3550 Watt Avenue, Suite 140
                                     Sacramento, CA 95821




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30      Page 462 of
                                                    596
                                     Sacramento Superior Court
                                     720 Ninth Street, Dept 53
                                     Sacramento, CA 95814


                                     SAFE Laboratories, LLC
                                     475 Pine Avenue
                                     Goleta, CA 93117


                                     Safeco Insurance Co.
                                     1001 4th Avenue, 13th Floor
                                     Attn: Jeff Olson
                                     Seattle, WA 98154


                                     Safeshred Inc.
                                     9505 Johnny Morris Road
                                     Austin, TX 78724


                                     Safesite, Inc.
                                     9505 Johnny Morris Road
                                     Austin, TX 78724


                                     Safety Research Associates, Inc.
                                     4739 La Canada Blvd.
                                     La Canada, CA 91011


                                     Safirstein, Benjamin, H.; M.D.
                                     123 Highland Avenue, Suite 101
                                     Glen Ridge, NJ 07028


                                     Saint Louis University
                                     1402 South Grand Blvd.
                                     Department of Pathology
                                     Attn: Graham 2-70406
                                     St. Louis, MO 63104


                                     Salary.com, Inc.
                                     PO Box 844048
                                     Boston, MA 02284-4048



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 463 of
                                                    596
                                     Salazar, Pardo & Jaramillo S.A.
                                     Calle 54 A 5 - 19
                                     Bogota D.C.
                                     Cundinamarca, Columbia


                                     Salazar, Stephen, A. d/b/a S.A.S. Legal
                                     211 St. Andrews Way
                                     Santa Maria, CA 93455


                                     Salerno, Daniel, M.
                                     562 New Jersey Ave
                                     Brick, NJ 08724


                                     Salmon & Dulberg Mediation Services
                                     19 W. Flagler Street, Suite 620
                                     Biscayne Building
                                     Miami, FL 33130


                                     Salois & Associates
                                     111 N. Market St.
                                     Ste. 300
                                     San Jose, CA 95113


                                     Saltares, David, X.
                                     2841 N Oakland Forest
                                     Dr Apt 106
                                     Oakland Park, FL 33309


                                     Salyer, William
                                     2450 Ashby Avenue
                                     Alta Bates Medical Center
                                     Berkeley, CA 94705


                                     Sampson, John, H.
                                     Duke University Medical Center
                                     PO Box 3050




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 464 of
                                                    596
                                     220 Sands Boulevard, 303 Research Drive
                                     Durham, NC 27705


                                     San Antonio Legal Solutions
                                     3201 Cherry Ridge St.
                                     Building B, Suite 208-3
                                     San Antonio, TX 78230


                                     San Bernardino City Unified School Distr
                                     City Unified School District
                                     Attn: Dr. Paul Shirk
                                     793 North E. Street
                                     San Bernardino, CA 92410


                                     San Bernardino County Recorder
                                     222 W. Hospitality Lane
                                     San Bernardino, CA 92415


                                     San Bernardino Superior Court
                                     247 West Third Street
                                     San Bernardino, CA 92415


                                     San Diego Superior Court
                                     330 W Broadway
                                     San Diego, CA 92101


                                     San Fernando Valley Bar Association
                                     5567 Reseda Blvd., Suite 200
                                     Tarzana, CA 91356


                                     San Francisco Bay Area Council, Boy Scou
                                     1001 Davis Street
                                     San Leandro, CA 94577


                                     San Francisco Business Times
                                     Subscription Services
                                     PO Box 36919
                                     Charlotte, NC 28236-6919



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 465 of
                                                    596
                                     San Francisco Chapter of the Western Pen
                                     1900 Point West Way
                                     Suite 222
                                     Sacramento, CA 95815


                                     San Francisco County Recorder
                                     875 Stevenson Street, #320
                                     San Francisco, CA 94103


                                     San Francisco County Sheriff
                                     1 Dr. Carlton B Goodlett Place, 456
                                     San Francisco, CA 94102


                                     San Francisco Giants
                                     24 Willie Mays Plaza
                                     AT&T Park
                                     Attn: Ticket Services
                                     San Francisco, CA 94107


                                     San Francisco Law Library
                                     1145 Market St. 4th FL
                                     San Francisco, CA 94103


                                     San Francisco Superior Court
                                     400 McAllister Street
                                     San Francisco, CA 94102


                                     San Francisco Tax Collector
                                     Unsecured Property Tax
                                     P.O. Box 7427
                                     San Francisco, CA 94120


                                     San Francisco War Memorial & Performing
                                     401 Van Ness Avenue, Room 110
                                     San Francisco, CA 94102




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 466 of
                                                    596
                                     San Francisco, City & County
                                     1390 Market Street , 5th Floor
                                     Office of the City Attorney
                                     San Francisco, CA 94102


                                     San Joaquin County Recorder
                                     P.O. Box 1968
                                     Stockton, CA 95201


                                     San Mateo County Recorder
                                     555 County Center, First Floor
                                     Redwood City, CA 94063


                                     Sanders, David , B.
                                     11650 Cedar Pass
                                     Minnetonka, MN 55305


                                     Sanders, Tina, L.
                                     610 Maggie Ct
                                     Belton, MO 64012


                                     Sandoval, Abraham
                                     2011 W Cermak
                                     Chicago, IL 60608


                                     Sandra MacNeil CSR CRR RMR
                                     Official Federal Reporter
                                     255 E. Temple Street
                                     Room 181-F
                                     Los Angeles, CA 90012


                                     Sanfelippo, Debora L.
                                     13609 Stanbridge Ave
                                     Bellflower, CA 90706


                                     Santa Clara County Recorder
                                     70 W. Hedding Street




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 467 of
                                                    596
                                     East Wing, 1st Floor
                                     San Jose, CA 95110


                                     Santa Clara County Sheriff's Office Civi
                                     55 West Yonger Avenue
                                     San Jose, CA 95110


                                     Santa Clara Superior Court
                                     191 N. First Street
                                     San Jose, CA 95113


                                     Santa Cruz Superior Court
                                     701 Ocean Street
                                     Santa Cruz, CA 95060


                                     Santiago, Angel, B.
                                     137 Devon St
                                     2nd Fl
                                     Kearny, NJ 07032


                                     Sapient Investigations, Inc.
                                     1810 14th Street
                                     Suite 212
                                     Santa Monica, CA 90404


                                     Sarah Dry
                                     4330 Mentone Avenue
                                     Culver City, CA 90232


                                     Sarna, Gregory, P.
                                     8700 Beverly Blvd., AC1044
                                     Cedars-Sinai Medical Center
                                     Los Angeles, CA 90048


                                     Satterley & Kelley PLLC
                                     8700 Westport Road
                                     Suite 202
                                     Louisville, KY 40242



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 468 of
                                                    596
                                     Satz, Michael B.
                                     3133 Huntington Lane
                                     Northbrook, IL 60062


                                     Sauve, Stephanie A.
                                     3751 S Union Ave
                                     Chicago, IL 60609


                                     Savage Day, Kelly, J.
                                     60 Monterey Dr
                                     Tiburon, CA 94920


                                     Savills Studley Inc.
                                     Attn: Director of Operations
                                     777 S Figueroa Street, Ste. 3050
                                     Los Angeles, CA 90017


                                     Savinis D'Amico & Kane, L.L.C.
                                     707 Grant Street
                                     Suite 3626, Gulf Tower
                                     Pittsburgh, PA 15219


                                     Sawyer, Sherry
                                     400 McAllister St. Dept 302
                                     San Francisco Superior Court
                                     San Francisco, CA 94102


                                     Sayre, George, E.
                                     P.O. Box 6883
                                     Miramar Beach, FL 32550-1006


                                     Sbragia Family Vineyards
                                     9990 Dry Creek Road
                                     Geyserville, CA 95441




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 469 of
                                                    596
                                     Scaffold Industry Insurance Company RRG,
                                     1401 Eye Street, NW, Suite 600
                                     Washington, DC 20005


                                     SCALL
                                     Loyala Law School, Attn: Caitlin Hunter
                                     919 Albany Street
                                     Los Angeles, CA 90015


                                     Scanlan Stone Reporters
                                     P.O. Box 330366
                                     San Francisco, CA 94133


                                     Scarborough and Company
                                     10 South Lasalle Street
                                     Chicago, IL 60603


                                     Scavo, Linda F.
                                     204 07 36th Avenue
                                     Unit 392
                                     Bayside, NY 11361


                                     Scheiner, Eric C.
                                     2856 N Burling
                                     No 4
                                     Chicago, IL 60657


                                     Scheiner, Eric C.
                                     2856 N. Burling, No. 4
                                     Chicago, IL 60657


                                     Schell, George
                                     5205 Tealing Drive
                                     Roswell, GA 30075


                                     Schiano, Casey, J.
                                     9856 N Lewis Ave
                                     Kansas City, MO 64157



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 470 of
                                                    596
                                     Schindler Elevator Corporation
                                     20 Whippany Road
                                     P.O. Box 1935
                                     Morristown, NJ 07960


                                     Schlemmer, Mark, A.
                                     14109 Nicklaus Dr
                                     Overland Park, KS 66223


                                     Schlesinger Law Offices, P.A
                                     1212 SE 3rd Ave
                                     Fort Lauderdale, FL 33316


                                     Schmitt Reporting & Video, Inc.
                                     P.O. Box 61789
                                     Vancouver, WA 98660


                                     Schnarr, Lea Ann
                                     1570 W Maggio Way
                                     1005
                                     Chandler, AZ 85224


                                     Schoener, Gary, R.
                                     4033 Dupont Avenue South
                                     Minneapolis, MN 55409


                                     Schroeder, Michelle
                                     17493 West Arroyo Way
                                     Goodyear, AZ 85338


                                     Schroeder-Lanoux Reporting & Legal Video
                                     220 Glen Eagles Drive
                                     Ocean Springs, MS 39564


                                     Schroeter Goldmark & Bender
                                     810 Third Avenue



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 471 of
                                                    596
                                     Suite 500
                                     Seattle, WA 98104


                                     Schroeter, Goldmark & Bender
                                     810 Third Avenue, 500 Central Bldg.
                                     Seattle, WA 98104


                                     Schroppe, J. Thomas - for Expense Reimb
                                     70 Deer Run
                                     Watchung, NJ 07069


                                     Schroppe, J., T.
                                     70 Deer Run
                                     Watchung, NJ 07069


                                     Schwabe, Williamson & Wyatt
                                     1211 Southwest Fifth avenue
                                     Portland, OR 97204


                                     Scientific Investigative Services
                                     6822 22nd Avenue North, Unit 414
                                     St. Petersburg, FL 33710


                                     ScoNet Inc
                                     5090 Richmond Avenue, Suite 111
                                     Houston, TX 77056


                                     Scott Rice Office Works
                                     14720 W. 105th Street
                                     Attn: Accounts Receivable
                                     Lenexa, KS 66215


                                     Scott, Carrie, M.
                                     615 E 74th Terrace
                                     Kansas City, MO 64131




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 472 of
                                                    596
                                     Scottsdale Insurance Co.
                                     P.O. Box 4120
                                     8877 N. Gainey Center Drive
                                     Scottsdale, AZ 85258


                                     Scream Couriers (Barclays Finance)
                                     12 St. John's Square
                                     London, EC1M 4NL UK


                                     Sea Environment Apartments LL
                                     ATTN: Tony J Fan (Owner)
                                     9632 Hamilton Avenue
                                     Huntington Beach, CA 92646


                                     SEA, Ltd.
                                     PO Box 932837
                                     Cleveland, OH 44193-0027


                                     SeamlessWeb Professional Solutions, Inc.
                                     Grubhub Holdings Inc.
                                     f/k/a Seamless North America, LLC
                                     P.O. Box 12470
                                     Newark, NJ 07101-3449


                                     Sears Roebuck & Company
                                     C/O Joseph M Rebein Esq
                                     Shook, Hardy & Bacon
                                     1200 Main Street
                                     Kansas City, MO 64105-2118


                                     Seattle Deposition Reporters
                                     One Union Square
                                     600 University Street, #320
                                     Seattle, WA 98101


                                     Second Image, Inc.
                                     PO Box 52969
                                     Houston, TX 77052-2969




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 473 of
                                                    596
                                     Second Sight Video & Multimedia
                                     1630 North Main St #77
                                     Walnut Creek, CA 94596


                                     Secret of the Islands, Inc
                                     550-A Rivermont Dr.
                                     Columbia, SC 29210


                                     Secretary of Board of Bar Examiners
                                     Hughes Justice Complex 8th Fl., North Wing
                                     25 Market Street
                                     Trenton, NJ 08611


                                     Secretary of State of Missouri
                                     PO Box 1366
                                     Director of Revenue
                                     Jefferson City, MO 65105


                                     Secretary of State of North Carolina
                                     P.O. Box 29622
                                     Raleigh, NC 27626


                                     Secretary of State of Oklahoma
                                     2300 N. Lincoln Blvd.
                                     Room 101
                                     State Capitol
                                     Oklahoma City, OK 73105


                                     Secretary of State of Texas
                                     P.O. Box 12887
                                     Accounts Receivable
                                     Austin, TX 78711


                                     Secretary of State of Washington
                                     P.O. Box 40234
                                     Olympia, WA 98504




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 474 of
                                                    596
                                     Secretary of State
                                     1205 Pendleton Street, Suite 525
                                     Columbia, SC 29201


                                     Secretary of State
                                     301 West Preston Street, Room 801
                                     Baltimore, MD 21201


                                     Secretary of State
                                     312 Rosa L. Parks Avenue
                                     6th Floor
                                     Nashville, TN 37243


                                     Secretary of State
                                     325 Don Gaspar
                                     Suite 300
                                     Santa Fe, NM 87501


                                     Secretary of State
                                     Corporations Division
                                     PO Box 40234
                                     Olympia, WA 98504


                                     Secretary of State
                                     Department of Business Services
                                     Limited Liability Division
                                     501 S. Second Street, Room 357
                                     Springfield, IL 62756


                                     Secretary of State
                                     P.O. Box 5616
                                     Montgomery, AL 36103


                                     Secretary of State
                                     State Capitol Building, Room 110, 200 West 24th Street
                                     Cheyenne, WY 82002




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30        Page 475 of
                                                    596
                                     Secretary of State
                                     West Virginia Secretary of State
                                     1900 Kanawha Blvd. East, Bldg. 1, Suite 157-K
                                     Charleston, WV 25305


                                     Secretary of State, Information Retrieva
                                     1500 11th Street
                                     Sacramento, CA 95814


                                     Secretary, Board on Attorney Certificati
                                     Supreme Court of NJ
                                     P.O. Box 970
                                     Trenton, NJ 08625


                                     Securewais UK Limited
                                     Group House
                                     703 High Road
                                     London, N12 0BT UK


                                     Security GRC, LLC
                                     1505 Journey's End Road
                                     Croton-on-Hudson, NY 10520


                                     Security Protection Technologies Corp.
                                     610A Merrick Road
                                     Lynbrook, NY 11563


                                     Sedgwick Chudleigh
                                     Mercury House
                                     101 Front Street
                                     Hamilton HM 12, Bermuda


                                     Sedgwick Claims Mgmt Svcs/Home Depot USA
                                     2455 Paces Ferry Road, Bldg B-10th Floor
                                     Atlanta, GA 30339-4024


                                     Seffens, Sharon
                                     411 West Fourth Street, Room 1-053



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30     Page 476 of
                                                    596
                                     USDC - Central District of CA
                                     Santa Ana, CA 92701


                                     Sefton, Moran & Potts, Ltd.
                                     79 West Monroe Street
                                     Suite 923
                                     Chicago, IL 60603


                                     Segal McCambridge Singer & Mahoney
                                     233 South Wacker Drive, Suite 5500
                                     Sears Tower
                                     Chicago, IL 60606


                                     Seide, Richard L.; APC
                                     901 Dove Street, Suite 120
                                     Newport Beach, CA 92660


                                     Self Reboot LLC
                                     263 Gardner Avenue
                                     South Orange, NJ 07079


                                     Selig ADR
                                     5009 Caroline Street, Ste. 100
                                     Houston, TX 77004


                                     Sells and Associates
                                     791 University Avenue
                                     Sacramento, CA 95825


                                     Selman Breitman LLP
                                     11766 Wilshire Blvd., Suite 600
                                     Los Angeles, CA 90025


                                     Seminole Tribe of Florida
                                     6300 Stirling Rd
                                     Hollywood, FL 33024




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 477 of
                                                    596
                                     Semmes, Bowen & Semmes
                                     25 South Charles Street
                                     Suite 1400
                                     Baltimore, MD 21201


                                     Semper Scientific, Inc.
                                     26440 La Alameda, Ste. 350
                                     Mission Viejo, CA 92691


                                     Semperit Aktiengesellschaft Holding
                                     Rechtsabteilung
                                     Modecenterstrasse 22
                                     A-1031
                                     Vienna, ITALY


                                     Senator Insurance Services Ltd.
                                     Fountain House
                                     130 Fenchurch Street
                                     London, EC3M 5DJ UK


                                     Senior Surveys LLC
                                     279 Marshall Drive
                                     Walnut Creek, CA 94598


                                     Sepe, Sarah, R.
                                     375 South End Avenue
                                     Apt 3E
                                     New York, NY 10280


                                     Sequoia Insurance Company
                                     Attn Dale O'Connell
                                     Citation Insurance Company
                                     P O Box 14206
                                     Orange, CA 92613-1206


                                     Serkland Law Firm, Ltd.
                                     10 Roberts Street N.
                                     PO Box 6017
                                     Fargo, ND 58102



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 478 of
                                                    596
                                     Serko, Alice, C.
                                     9712 Evanston Ave N
                                     Seattle, WA 98103


                                     Sessler & Lopez Investigations, Inc
                                     4101 N.W. 2nd Street
                                     Miami, FL 33126


                                     Seybert, John, T.
                                     1101 Colgate Court
                                     Naperville, IL 60565


                                     Seyfarth, Shaw, Fairweathr &
                                     3807 Collections Center Drive
                                     Chicago, IL 60693


                                     SF Reporters
                                     912 Cole Street, Number 304
                                     San Francisco, CA 94117


                                     Sgolombis, Naomi, X.
                                     1923 Magazine Street
                                     Vallejo, CA 94591


                                     SGS North America Inc
                                     20535 South Belshaw Avenue
                                     Carson, CA 90746


                                     SGS US Testing Company Inc.
                                     P.O. Box 2502
                                     Carol Stream,, IL 60132-2502


                                     Sha Enterprises
                                     Sha Enterprises
                                     Stephen Anderson, President




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 479 of
                                                    596
                                     1820 E. Garry Ave, #106
                                     Santa Ana, CA 92705


                                     Shackelford, Cheryl, A.
                                     10605 N Garfield Ave
                                     Kansas City, MO 64155


                                     Shahin, Narmin, A.
                                     1026 S Broadway
                                     Unit 616
                                     Los Angeles, CA 90015


                                     Shakeshaft, Charol
                                     12778 Mount Hermon Rd
                                     Ashland, VA 23005


                                     Shane & Taitz
                                     1000 Drakes Landing Road
                                     Suite 200
                                     Greenbrae, CA 94904


                                     Shang, Jia-Ming
                                     1391 Pennsylvania Ave SE
                                     #337
                                     Washington, DC 20003


                                     Shanghai JunYue Law Firm
                                     22F, Tower 1, Tongda Building
                                     No. 600 Tianshan Road
                                     Shanghai P.R., 33434


                                     Shapiro, Blasi, Wasserman, & Hermann, P.
                                     7777 Glades Road
                                     Suite 400
                                     Boca Raton, FL 33434




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 480 of
                                                    596
                                     Shapiro, Sunny, S.
                                     2562 43rd Avenue
                                     San Francisco, CA 94116


                                     Sharp Legal Imaging, Inc
                                     P.O. Box 549
                                     Concord, CA 94520


                                     Sharpe Enterprises LLC
                                     3007 Riverside Dr.
                                     Coral Springs, FL 33065


                                     Shattuck, Robert
                                     6589 Laurel Crest Circle
                                     Roseville, CA 95678


                                     Shawger McCord, Dawn
                                     8806 Sanshire Ave
                                     Dallas, TX 75231


                                     Shea Homes, Inc.
                                     Attn James Grogan
                                     Sr Executive Vice President
                                     6710 N Scottsdale Road
                                     Scottsdale, AZ 85253-4424


                                     Shea, Valerie X.
                                     1900 North Bayshore Drive
                                     Apt 712
                                     Miami, FL 33132


                                     Shein Law Center Ltd.
                                     121 S. Broad Street
                                     Suite 2100
                                     Philadelphia, PA 19107




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 481 of
                                                    596
                                     Shelburne Sherr Court Reporters
                                     501 West Broadway, Suite 1330
                                     San Diego, CA 92101


                                     Shell Oil Company
                                     One Shell Plaza
                                     P. O. Box 2463
                                     Houston, TX 77252-2463


                                     Shelley Muller & Associates
                                     858 Cordoza Court
                                     Woodland, CA 95695


                                     Shelli Porter, C.S.R
                                     PO Box 2464
                                     Orcutt, CA 93457-2464


                                     Sheppard, Gary C.
                                     685 Hilary Drive
                                     Tiburon, CA 94920


                                     Sheraton Kansas City Hotel Crown Center
                                     2345 McGee Street
                                     Kansas City, MO 64108


                                     Sheri Bell Reporting
                                     1564 W. Wakefield Ave.
                                     Anaheim, CA 92802


                                     Sheridan Group, The
                                     2045 Pontius Ave.
                                     Los Angeles, CA 90025


                                     Sheridan, Stephanie A.
                                     1 Market Street, Steuart Tower, Suite 1800
                                     San Francisco, CA 94105




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 482 of
                                                    596
                                     Sheridan, Stephanie A.
                                     145 San Felipe Ave
                                     San Francisco, CA 94127


                                     Sheridan's & Associates, LLC
                                     12709 Mohawk Circle
                                     Leawood, KS 66209


                                     Sherman, Wells, Sylvester & Stamelman LL
                                     210 Park Avenue, 2nd Floor
                                     Florham Park, NJ 07932


                                     Sherryll Kraizer CO
                                     1313 Williams St.
                                     #706
                                     Denver, CO 80218


                                     Sherwood Artworks
                                     626 Garfield Street
                                     Oceanside, CA 92054


                                     Shiba, Wendy
                                     2212 El Molino Avenue, #M343
                                     Altadena, CA 91001


                                     Shilliday, Alex
                                     2113 Deerfield Dr
                                     Plano, TX 75023


                                     Shimko, Anna C.
                                     101 Howard Street, Ste. 400
                                     San Francisco, CA 94105-6125


                                     Shirali, Sean, G.
                                     435 W 57th St
                                     Apt 3G
                                     New York, NY 10019




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 483 of
                                                    596
                                     Shivers Gosnay & Greatrex LLC as Trustee
                                     1415 Route 70 East
                                     Suite 309
                                     Cherry Hill, NJ 08034


                                     Shore, Michael N.
                                     65 Bayview Ave
                                     Port Washington, NY 11050


                                     Shores, Christine J.
                                     1143 Park Avenue
                                     Alameda, CA 94501


                                     Shortridge, Lee-Anne
                                     280 S. First Street, Room 2112
                                     San Jose, CA 95113


                                     Shrader & Associates LLP
                                     3900 Essex Lane
                                     Suite 390
                                     Houston, TX 77027


                                     Shred-it U.S.A. Inc.
                                     28883 Network Place
                                     Chicago, IL 60673


                                     SHRM
                                     P.O. Box 791139
                                     Baltimore, MD 21279-1139


                                     Shumaker, Loop & Kendrick, LLP
                                     1000 Jackson
                                     North Courthouse Square
                                     Toledo, OH 43624




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 484 of
                                                    596
                                     Shumway, Bonita, J
                                     1000 S.W. Third Avenue, Room 301
                                     Portland, OR 97204


                                     Sidley & Austin LLP
                                     10 South Dearborn Street, 48th Floor
                                     Bank One Plaza
                                     Chicago, IL 60603


                                     Sigmund Menchel MD
                                     6701 154th Pl. SE
                                     Bellevue, WA 98006


                                     Signworx Limited
                                     Suite 471, 48 Par-la-ville Road
                                     Hamilton, Bermuda


                                     Silicon Valley/San Jose Business Journal
                                     P.O. Box 36919
                                     Charlotte, NC 28236-6919


                                     Silvers, Leah
                                     12739 Daryl Ave
                                     Granada Hills, CA 91344


                                     Simmons Hanly Conroy
                                     100 N. Pacific Coast Highway
                                     Suite 1350
                                     El Segundo, CA 90245


                                     Simon Greenstone Panatier Bartlett PC
                                     3232 McKinney Avenue
                                     Suite 610
                                     Dallas, TX 75204


                                     Simonson, Itamar
                                     1561 Newlands Avenue
                                     Burlingame, CA 94010



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 485 of
                                                    596
                                     Simply Delicious Catering
                                     127 A Plaza Center
                                     Secaucus, NJ 07094


                                     Simpson Thacher & Bartlett LLP
                                     425 Lexington Avenue
                                     New York, NY 10017


                                     Simpson, Sean R.
                                     9 Douglass Dr
                                     Coto De Caza, CA 92679


                                     Sims & Sims, CSR
                                     PO Box 117
                                     Napa, CA 94559


                                     Single Homeless Project
                                     245 Gray's Inn Road
                                     London, WC1X 8QY UK


                                     Sircon Corporation
                                     24431 Network Place
                                     Chicago, IL 62767


                                     SirsiDynix EOS LLC
                                     3300 N. Ashton Blvd.
                                     Suite 500
                                     Lehi, UT 84043


                                     Siteimprove
                                     One Capitol Mall, Ste. 670
                                     Sacramento, CA 95814


                                     Skadden, Arps, Slate, Meagher & Flom LLP
                                     4 Times Square
                                     New York, NY 10036



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 486 of
                                                    596
                                     Skillman, Diane E.
                                     1301 Clay Street, Suite 400-S
                                     Oakland, CA 94612


                                     Skoda Minotti & Co
                                     6685 Betta Drive
                                     Mayfield Village, OH 44143


                                     Skomer, Charles, E. MD
                                     2100 Webster St. Suite 409
                                     San Francisco, CA 94115


                                     SKY Business
                                     Grant Way
                                     Isleworth
                                     Middlesex, TW7 5QD UK


                                     Skyline Document Solutions, Inc.
                                     2691 Richter Avenue Suite 106
                                     Irvine, CA 92606


                                     SkylineOmega, LLC
                                     1140 E Washington Street, Ste. 205
                                     Phoenix, AZ 85034


                                     Slaughter, Cheryl, K.
                                     31 SE 6th St
                                     Unit 1208
                                     Miami, FL 33131


                                     Sleight, Roger W.
                                     2208 Steiner Street
                                     San Francisco, CA 94115




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 487 of
                                                    596
                                     Smart Legal Documents Solutions
                                     1000 SW Broadway, Ste. 1730
                                     Portland, OR 97205


                                     Smart Security Camera
                                     2028 Harrison St., Suite 206
                                     Hollywood, FL 33020


                                     SmartBear Software, Inc.
                                     Dept. 3247, PO Box 123247
                                     Dallas, TX 75312-3247


                                     Smartsheet.com, Inc.
                                     Smartsheet.com, Inc.
                                     Dept. 3421
                                     P.O. Box 123421
                                     Dallas, TX 75312-3421


                                     SMC Marketing Corporation
                                     3520 La Mata Way
                                     Palo Alto, CA 94306


                                     Smerdon, Edward G.
                                     25 Sutton Place
                                     London, E96EH UK


                                     Smick, Joseph M.
                                     340 Van Winkle Avenue
                                     Hawthorne, NJ 7506


                                     Smith & Williamson LLP
                                     25 Moorgae
                                     London, EC2R 6AY UK


                                     Smith, Allan , H.; MD, PhD
                                     2211 Braeman Road
                                     Oakland, CA 94602




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 488 of
                                                    596
                                     Smith, Billie, J.
                                     12888 S Rene St
                                     Olathe, KS 66062


                                     Smith, Caran, D.
                                     4500 W 69th Ter
                                     Prairie Village, KS 66208


                                     Smith, Cynthia, R.
                                     302 La Soledad Way
                                     Oceanside, CA 92057


                                     Smith, Fred A.
                                     3131 Lake Shore Drive
                                     Michigan City, IN 46360


                                     Smith, Kevin
                                     10728 Morningside Court
                                     Alta Loma, CA 91701


                                     Smith, Kim
                                     2020 E Ridge Dr
                                     Excelsior Springs, MO 64024


                                     Smith, Sabrina
                                     1 Benevides Lane
                                     Southampton, BM SB04 BERM


                                     Smith-Myler, Kathleen
                                     P.O. Box 70034
                                     Pasadena, CA 91117-7034


                                     Smylie, Mark, A.
                                     23412 Caminito Telmo
                                     Laguna Hills, CA 92653




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 489 of
                                                    596
                                     SnapComms Inc
                                     601 South Figueroa Street
                                     Suite 4050
                                     Los Angeles, CA 90071


                                     Snead, Karen, J.
                                     300 Rain Tree Drive
                                     Sunnyvale, TX 75182


                                     Snohomish County Clerk
                                     3000 Rockefeller Avenue
                                     Everett, WA 98201


                                     Snow Country Limousine, Inc.
                                     PO Box 681596
                                     Park City, UT 84068


                                     Social Security Administration
                                     Divisions of Earnings Records Operation
                                     6100 Wabash Avenue
                                     Baltimore, MD 21215


                                     Soco West, Inc.
                                     c/o Kurt E. Biedermann, Esq.
                                     Biedermann Hoenig Massamillo & Ruff
                                     90 Park Avenue
                                     New York, NY 10016


                                     Soetaert, Chelsea, L.
                                     13122 W 94th TER
                                     Lenexa, KS 66215


                                     Softchoice Corporation
                                     16609 Collections Center Dr
                                     Chicago, IL 60693




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 490 of
                                                    596
                                     Software Technology, Inc.
                                     1621 Cushman Dr.
                                     Lincoln, NE 68512


                                     Soheil, Mahsa, X.
                                     7408 Coronado Way
                                     Dallas, TX 75214


                                     Solano County Superior Court
                                     600 Union Avenue
                                     Fairfield, CA 94533


                                     SolarWinds, Inc.
                                     PO Box 730720
                                     Dallas, TX 75373


                                     Solomon, Kenneth, A.
                                     Institute of Risk and Safety Analysis
                                     5324 Canoga Avenue
                                     Woodland Hills, CA 91364


                                     Soma, Lisa, E.
                                     PO Box 2806
                                     Fargo, ND 58108-2806


                                     Somerset County Prosecutor's Office
                                     40 North Bridge Street
                                     P.O. Box 3000
                                     Somerville, NJ 08876


                                     Sommer Appraisal Service Inc.
                                     12304 Santa Monica Blvd.
                                     Suite 300
                                     Los Angeles, CA 90290


                                     Sompo Japan Claim Services (America), In
                                     600 Wilshire Blvd., Suite 1600
                                     Los Angeles, CA 90017



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 491 of
                                                    596
                                     Sonic Systems
                                     2520 S. Fairview St., Unit A-2
                                     Santa Ana, CA 92704


                                     Sonoma County Superior Court
                                     600 Administration Dr. Rm. 107-J
                                     Santa Rosa, CA 95403


                                     Sound Vision Video Production
                                     4821 North 14th Street
                                     Tacoma, WA 98406


                                     Soundpath Conferencing Services
                                     PO Box 405808
                                     c/o American Teleconferencing Services Ltd
                                     Atlanta, GA 30384-5800


                                     Source To Target Translations
                                     1534 Plaza Lane, Suite 339
                                     Burlingame, CA 94010


                                     South Asian Bar Association of Northern
                                     PO Box 2733
                                     San Francisco, CA 94126


                                     South Carolina Bar
                                     License Fee Statement
                                     SC Bar
                                     P.O. Box 608
                                     Columbia, SC 29202


                                     South Carolina Supreme Court
                                     P.O. Box 11330
                                     Office of Bar Admissions
                                     Columbia, SC 11330




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 492 of
                                                    596
                                     South Dakota Department of Revenue
                                     445 East Capitol Avenue
                                     Pierre, SD 57501


                                     South Tahoe Public Utility District
                                     1275 Meadow Crest Drive
                                     South Lake Tahoe, CA 96150


                                     Southeastern Admiralty Law Inst
                                     Southeastern Admiralty Law Institute
                                     PO Box 1885
                                     Athens, GA 30603


                                     Southern Calif Association Law Librarian
                                     8391 Beverly Blvd.
                                     Los Angeles, CA 90048


                                     Southern California Development Forum
                                     11301 W. Olympic Blvd., #389
                                     Los Angeles, CA 90064


                                     Southern California Permanente Med Group
                                     13652 Cantara Street
                                     North 3 Legal Support
                                     Panorama City, CA 91402


                                     Southern California Permanente Medical G
                                     13102 S. Imperial Highway
                                     Santa Fe Springs, CA 90670


                                     Southern District Reporters, P.C.
                                     500 Pearl Street, Room 330
                                     New York, NY 10007


                                     Southwestern Bell Yellow Pages
                                     P.O. Box 630052
                                     Dallas, TX 75263-0052




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 493 of
                                                    596
                                     Southwestern Law School
                                     3050 Wilshire Blvd.
                                     Los Angeles, CA 90010


                                     Soutron Global LLC
                                     1653 Aryana Dr
                                     Encinitas, CA 92024


                                     Souza Carpet & Flooring Ltd.
                                     1 Mill Reach Lane
                                     HM 05
                                     Hamilton, Bermuda


                                     Souza Group
                                     4615 First Street, Suite 200
                                     Pleasanton, CA 94566


                                     Spanos & Przetak, Law Corporation
                                     475 14th St, Ste 550
                                     Oakland, CA 94612


                                     SPB Reporting, Inc.
                                     P.O. Box 12755
                                     Palm Desert, CA 92211


                                     SPC Geotechnical, Inc.
                                     685 N. Shepard St.
                                     Anaheim, CA 92806


                                     Spechler, Jay
                                     200 South Andrews Avenue, Suite 900
                                     Fort Lauderdale, FL 33301


                                     Special Counsel / Modis Prof Srvc; MPS
                                     Dept. CH 14305
                                     Palatine, IL 60055-4305




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 494 of
                                                    596
                                     Special Delivery Service, Inc.
                                     5470 L.B.J. Freeway
                                     Dallas, TX 75240


                                     Special Program Fund
                                     111 North Hill Street, Room 536
                                     Los Angeles Superior Court
                                     Temporary Judge Program
                                     Los Angeles, CA 90012


                                     Specialist Staffing Solutions, Inc.
                                     Attn: Anouska Perera, Solicitor
                                     1st Floor, 75 King William St.
                                     London,


                                     Specialized Legal Services, Inc.
                                     1112 Bryant St, Ste. 200
                                     San Francisco, CA 94103


                                     Specialty's Cafe & Bakery
                                     5050 Hopyard Rd, Ste 250
                                     Pleasanton, CA 94588


                                     Spector, Brian, F.
                                     PO Box 566206
                                     Miami, FL 33256-6206


                                     Speed Print One, Inc.
                                     One Biscayne Tower, Lower Lobby
                                     Miami, FL 33131


                                     Spencer Fane LLP
                                     1000 Walnut Street, Suite 1400
                                     Kansas City, MO 64106




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 495 of
                                                    596
                                     Spencer, Lucy, X.
                                     14407 Autumn Moon Drive
                                     Hacienda Heights, CA 91745


                                     Speziali Greenwald & Hawkins
                                     1081 Winslow Road
                                     P.O. Box 1086
                                     Williamstown, NJ 08094


                                     Spiegel Property Damage Consulting & Forensics
                                     P.O. Box 7577
                                     La Verne, CA 91750


                                     Spillers, Steven, H.
                                     1530 Northfield Road
                                     Colorado Springs, CO 80919


                                     Sports Lawyers Association
                                     c/o Wells Fargo
                                     P.O. Box 758922
                                     Baltimore, MD 21275


                                     Sprint
                                     P.O. Box 219100
                                     Kansas City, MO 64121


                                     Sprint
                                     PO Box 219903
                                     Kansas City, MO 64121


                                     SPT Corp.
                                     610A Merrick Road
                                     Lynbrook, NY 11563


                                     Squires AG Consulting, Inc.
                                     546 Tudor Road
                                     Yuba City, CA 95991




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30      Page 496 of
                                                    596
                                     SRI Tech Solutions, Inc.
                                     10335 Cross Creek Blvd.
                                     Tampa, FL 33647


                                     St Thomas More Society of Los Angeles
                                     PO Box 842
                                     Pasadena, CA 91102


                                     St. Francis Yacht Club
                                     C/O U.S. Dept. of Justice, Civil Div., Torts Branch
                                     P.O. Box 36028, 450 Golden Gate Avenue
                                     San Francisco, CA 94102


                                     St. Joseph Health System
                                     Attn Monica M Wong
                                     Corporate Counsel
                                     440 South Batavia Street
                                     Orange, CA 92868-3995


                                     St. Joseph's Indian School
                                     PO Box 89
                                     Chamberlain, SD 57325


                                     St. Luke's Cornwall Hospital
                                     70 Dubois Street
                                     Newburgh, NY 12550


                                     St. Petersburg Police Department
                                     Attn: Records Department
                                     1300 1st Avenue North
                                     St. Petersburg, FL 33705


                                     St. Regis Monarch Beach Resort & Spa
                                     One Monarch Beach Resort
                                     Dana Point, CA 92629




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30           Page 497 of
                                                    596
                                     Stack, Elizabeth, A.
                                     1534 47th Ave
                                     San Francisco, CA 94122


                                     Staco Electric Construction Conpany
                                     3920 E. 137th Terrace
                                     Grandview, MO 64030


                                     Staeger, Bryan
                                     c/o Carol Lemere
                                     3215 Cheviot Vista Place
                                     Los Angeles, CA 90034


                                     Stamps.com
                                     PO Box 202921
                                     Dallas, TX 75320


                                     Standard Parking, Inc.
                                     P.O. Box 790402
                                     St. Louis, MO 63179


                                     Stand-Up MRI of Manhattan, P.C.
                                     253 East 77th Street
                                     New York, NY 10075


                                     Stand-Up MRI of Miami
                                     1661 SW 37th Ave.,#100
                                     Miami, FL 33175


                                     Stand-Up MRI
                                     The Bronx
                                     2050 Eastchester Rd
                                     Bronx, NY 10461


                                     Stanford Healthcare
                                     450 Broadway Street
                                     Pavilion C, Room C-14
                                     Redwood, CA 94063



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 498 of
                                                    596
                                     Stanislaus Superior Court
                                     800 11th Street
                                     Modesto, CA 95354


                                     Staples Advantage
                                     PO Box 95708
                                     Chicago, IL 60694


                                     Staples Business Advantage
                                     Dept NY
                                     P.O. Box 415256
                                     Boston, MA 02241-5256


                                     Stark County Court of Common Pleas
                                     115 Central Plaza North #101
                                     Canton, OH 44702


                                     Starr Adjustment Services, Inc.
                                     Attn: Cassandra Jean-Baptiste
                                     399 Park Avenue, 24th Floor
                                     New York, NY 10022


                                     Starr Indemnity & Liability Company
                                     399 Park Avenue, 8th Floor
                                     New York, NY 10022


                                     STAT Imaging Solutions
                                     PO Box 590627
                                     Orlando, FL 32859


                                     State Auto Insurance Companies
                                     107 Flynn Drive
                                     P.O. Box 2M
                                     Milbank, SD 57253




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 499 of
                                                    596
                                     State Bar of Arizona
                                     4201 N. 24th Street, Suite 100
                                     Phoeniz, AZ 85016


                                     State Bar of California
                                     P.O. Box 842142
                                     Los Angeles, CA 90084


                                     State Bar of Colorado
                                     1300 Broadway Suite 510
                                     DENVER, CO 80203


                                     State Bar of Georgia
                                     P.O. Box 102054
                                     Atlanta, GA 30368


                                     State Bar of Michigan
                                     PO Box 1406
                                     Grand Rapids, MI 49501


                                     State Bar of New Mexico
                                     P.O. BOX 92860
                                     Albuquerque, NM 87199


                                     State Bar of Texas
                                     Membership Department
                                     PO Box 12030
                                     Austin, TX 78711


                                     State Bar of Wisconsin
                                     P.O. Box 14290
                                     Madison, WI 53708


                                     State Board of Equalization
                                     PO Box 942879
                                     Sacramento, CA 94279




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 500 of
                                                    596
                                     State Board of Law Examiners
                                     NYS Board of Law Examiners, Coporate Plaza
                                     Bldg 3, 254 Washingtong Ave Ext.
                                     Albany, NY 12203


                                     State Compensation Insurance Fund
                                     1275 Market Street, Suite 399
                                     San Francisco, CA 94103


                                     State Farm Insurance Companies
                                     Jeffrey W Jackson
                                     Vice President-Counsel
                                     One State Farm Plaza
                                     Bloomington, IL 61710-0001


                                     State Farm Insurance Company
                                     6400 State Farm Drive
                                     Rohnert Park, CA 94928


                                     State of California
                                     2424 Arden Way, Suite 165
                                     Sacramento, CA 95825


                                     State of Florida
                                     DFS Revenue Processing Section
                                     PO Box 6100
                                     Tallahassee, FL 32314


                                     State of New Jersey Department of Labor
                                     P.O. Box 929
                                     Division of Revenue Processing
                                     Trenton, NJ 08646


                                     State of New Jersey
                                     PO Box 642
                                     Div. of Taxation; Revnue Processing Center
                                     Trenton, NJ 08646




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 501 of
                                                    596
                                     State of New York Workers' Compensation
                                     6142 State Route 12 Suite 13
                                     Norwich Shopping Plaza
                                     Norwich, NY 13815


                                     State of New York
                                     P.O. Box 7350
                                     Albany, NY 12224


                                     State of Utah
                                     Department of Commerce
                                     160 East 300 South
                                     Heberg M. Wells Building
                                     Salt Lake City, UT 84114


                                     State of Vermont Judiciary
                                     Vermont Attorney General's Office
                                     Attn: Diane Ford, Business Manager
                                     109 State Street
                                     Montpelier, VT 05609


                                     State of Washington, Court of Appeals, D
                                     600 University Street
                                     One Union Square
                                     Seattle, WA 98101


                                     Statewide Grievance Committee
                                     287 Main Street
                                     Second Floor, Ste. 2
                                     East Hartford, CT 06118


                                     Steadfast Insurance Company
                                     Steadfast Insurance Company
                                     1400 American Lane
                                     Schaumburg, IL 60146-1056


                                     Steag
                                     Av. Rio Branco, 109 20 Andar
                                     Centro-Rio de Janerio,



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 502 of
                                                    596
                                     Steele, Kimberly
                                     9616 Airline Rd
                                     Dallas, TX 75225


                                     Steere, James M.
                                     5041 Chardonnay Drive
                                     Coral Springs, FL 33067


                                     Steere, Randall
                                     15 Drawbridge Road
                                     Westford, MA 01886


                                     Steinmann, Cori
                                     2835 Coteau Way
                                     Dallas, TX 75227


                                     Stelly, Terry
                                     6814 Stonebrook Drive South
                                     Mobile, AL 36695


                                     Stelow, Edward, B.
                                     660 Evergreen Avenue
                                     Charlottesville, VA 22902


                                     Stenfeldt, Lillian G.
                                     1 Embarcadero Center, Ste. 400
                                     San Francisco, CA 94111


                                     Stenfeldt, Lillian G.
                                     945 Culebra Rd
                                     Hillsborough, CA 94010


                                     Step Ahead Inc
                                     175 West Oak Street, Suite 398
                                     Zionsville, IN 46077




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 503 of
                                                    596
                                     STEP Bermuda Branch
                                     6 Front Stree
                                     Hamilton, Bermuda


                                     Stephan, Laura, L.
                                     17927 San Fidel Street
                                     Fountain Valley, CA 92708


                                     Stephen Crutchley d/b/a C2C Smart Compli
                                     Tavern Square, 5th Floor
                                     110 North Royal Street
                                     Alexandria, VA 22314


                                     Stephen Prater, Esq.
                                     5567 Morningside Drive
                                     San Jose, CA 95138


                                     Stephens, John F.
                                     1061 Audrey Drive
                                     Palm Springs, CA 92262


                                     Stephens, John F.
                                     777 Tower, 777 S. Figueroa Street, Suite 1900
                                     Los Angeles, CA 90017


                                     Stephens, Marian, B.
                                     20800 La Barranca Avenue
                                     Tehachapi, CA 93561


                                     Stephens, Stephanie M.
                                     4809 Starmont Lane
                                     Arlington, TX 76017


                                     Sterling Talent Solutions
                                     One State Street Plaza
                                     New York, NY 10004




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30     Page 504 of
                                                    596
                                     Stettin, Herbert
                                     5401 Hammock Drive
                                     Coral Gables, FL 33156


                                     Steven A Sawelson, MD
                                     20911 Earl Street, Ste. 320
                                     Torrance, CA 90503


                                     Steven Aaron Green
                                     3006 Sandburg Way
                                     San Diego, CA 92122


                                     Steven Siegel
                                     2737 E Chevy Chase Dr
                                     Glendale, CA 91206


                                     Steven Siemers Dispute Resolution, LLC
                                     1939 Harrison Street, Ste. 904
                                     Oakland, CA 94612


                                     Stevens-Marwedel, Trish
                                     265 Atlantic Drive
                                     Rio Vista, CA 94571


                                     Stew Cogan
                                     1420 Fifth Avenue
                                     Suite 3400
                                     Seattle, WA 98101


                                     Stewart, David , W.
                                     13031 Villosa Place, Suite 121
                                     Playa Vista, CA 90094


                                     Stewart, Jara, K.
                                     1713 NE Stonewood Drive
                                     Lees Summit, MO 64086




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 505 of
                                                    596
                                     Stewart, Karen, D.
                                     997 Inspiration Way
                                     Ventura, CA 93001


                                     Stewart, Nathan, P.
                                     2821 SW Carlton Drive
                                     Lees Summit, MO 64082


                                     Stopper & Associates, LLC
                                     2600 E Southlake Blvd
                                     Suite 120-363
                                     Southlake, TX 76092


                                     Stout, Kayleigh
                                     5 Keel Court
                                     11 Newport Avenue
                                     London, LN E14 2DT UK


                                     Strachan, Duncan, J.
                                     23 Hillside Gardens
                                     London, UK N65SU UK


                                     Stratos Legal Services, LP
                                     1001 West Loop South, Suite 809
                                     Houston, TX 77027


                                     Straus, Matthew, R.
                                     5 Covert Street
                                     Port Washington, NY 11050


                                     Streamline Imaging, LLC
                                     919 SW Taylor Street, 6th Floor
                                     Portland, OR 97205


                                     Streitfeld Law PLLC
                                     101 NE 3rd Avenue, Suite 1500
                                     Fort Lauderdale, FL 33301



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 506 of
                                                    596
                                     Streitfeld Law, PLLC
                                     101 Northeast Third Ave
                                     Suite 1500
                                     Ft. Lauderdale, FL 33301


                                     Stringer, Mary Jo
                                     1803 Wyndcliff
                                     Richardson, TX 75082


                                     Stroz Friedberg
                                     PO Box 5067464
                                     Dubai, UAE


                                     Stryker Corporation
                                     Attn: Curtis E. Hall
                                     Americas/Middle East Division
                                     P O Box 4085
                                     Kalamazoo, MI 49003-4085


                                     Stryker Corporation
                                     PO Box 4085
                                     Kalamazoo, MI 49003


                                     Stuart M. Gold, M.D.
                                     Orthopaedic Institute
                                     19000 Hawthorne Blvd., Suite 100
                                     Torrance, CA 90503


                                     Stuart Tinley Law Firm LLP
                                     310 W. Kanesville Blvd.
                                     US West Bldg., 2nd Floor, PO Box 398
                                     Council Bluffs, IA 51503


                                     Stuart Tinley Law Firm LLP
                                     310 W. Kanesville Blvd., Second Floor
                                     P. O. Box 398
                                     Council Bluffs, IA 51503



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 507 of
                                                    596
                                     Stuart-Rodgers Photography Ltd.
                                     2504 Green Bay Road
                                     Evanston, IL 60201


                                     Stumar Investigations
                                     1544 Dekalb Street
                                     Norristown, PA 19401


                                     Stumpp, Edward, A.
                                     17571 Rainier Drive
                                     Santa Ana, CA 92705


                                     Stupp, Agnes, A.
                                     15701 W 145th St
                                     Olathe, KS 66062


                                     Sucre Arias Reyes Abogados
                                     Sucre Arias & Reyes Bldg.
                                     Richardo Arango Avenue & 61st St, Obarrio
                                     P.O. Box 0816 01832
                                     Panama City, Panama


                                     Sugayan, Catalina J.
                                     55 West Monroe Street, Suite 3000
                                     Chicago, IL 60603


                                     Sugayan, Catalina, J.
                                     2629 Magnolia Avenue
                                     Chicago, IL 60614


                                     Suhonos' Occupational Services, Inc.
                                     6056 Rutland Drive, Suite 6
                                     Carmichael, CA 95608




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 508 of
                                                    596
                                     Sullivan & Cromwell
                                     125 Broad Street
                                     New York, NY 10004


                                     Sullivan, Cheri
                                     22 North Second Streed, Suite 303
                                     Memphis, TN 38107


                                     Sullivan, Mike
                                     100 Spear Street, Suite 1700
                                     San Francisco, CA 94105


                                     Sullivan, Susan K.
                                     203 17th Street
                                     Manhattan Beach, CA 90266


                                     Sullivan, Susan K.
                                     203 17th Street
                                     Manhattan Beach, CA 90266


                                     Summers, Brandon, M.
                                     1042 Wellington Way
                                     Liberty, MO 64068


                                     Summers, Maureen A.
                                     411 Camino Del Rio South, Suite 303
                                     San Diego, CA 92108


                                     SumTotal Systems, Inc.
                                     2850 NW 43rd Street, Suite 200
                                     Gainesville, FL 32306


                                     Sun West Mortgage Company
                                     18303 Gridley Road
                                     Cerritos, CA 90703




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 509 of
                                                    596
                                     Sungard Availability Services LP
                                     91233 Collection Center Drive
                                     Chicago, IL 60693


                                     Sun-Sentinel
                                     PO Box 9001158
                                     Louisville, KY 40290


                                     Sunshine State Messenger Service Inc
                                     386 N.E. 191 St.
                                     Miami, FL 33179


                                     Sunview Software, Inc.
                                     10210 Highland Manor Drive
                                     Suite 275
                                     Tampa, FL 33610


                                     Super Value Pharmacy
                                     720 North Industrial Boulevard
                                     Euless, TX 76039


                                     Superior Court - Stanford-Norwalk
                                     95 Washington Street
                                     Hartford, CT 06106


                                     Superior Court Arbitration Administratio
                                     Arbitration Administrator
                                     City and County of San Francisco
                                     400 McAllister Street, Room 316
                                     San Francisco, CA 94102


                                     Superior Court of Arizona
                                     110 West Congress Street
                                     Tucson, AZ 85701


                                     Superior Court of California
                                     Central District




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 510 of
                                                    596
                                     111 N Hill Street
                                     Los Angeles, CA 90012


                                     Superior Court of New Jersey
                                     Monmouth Vicinage
                                     71 Monument Park
                                     Freehold, NJ 07728


                                     Superior Court of New Jersey
                                     R.J. Hughes Justice Center
                                     Clerk's Office
                                     P.O. Box 971
                                     Trenton, NJ 08625-0971


                                     Superior Forensic Engineering, LLC
                                     P.O. Box 973105
                                     Ypsilanti, MI 48197-0357


                                     Supreme Court Historical Society
                                     224 East Capitol Street. N.E.
                                     Washington, DC 20003


                                     Supreme Court of California
                                     350 McAllister Street
                                     San Francisco, CA 94102


                                     Supreme Court of Colorado
                                     P.O. Box 1288
                                     Englewood, CA 80203


                                     Supreme Court of Illinois
                                     160 North LaSalle Street, 20th Floor
                                     Chicago, IL 60601


                                     Supreme Court of New Jersey
                                     25 West Market Street
                                     Trenton, NJ 08611




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 511 of
                                                    596
                                     Supreme Court of Ohio
                                     PO Box 643800
                                     Cincinnati, OH 45264-3800


                                     Supreme Court of Pennsylvania
                                     Room 468 - City Hall
                                     Philadelphia, PA 19107


                                     Supreme Court of Texas
                                     State Bar of Texas
                                     PO Box 149335
                                     Austin, TX 78714


                                     Supreme Court of the State of New York
                                     County of Monroe
                                     99 Exchange Blvd.
                                     Rochester, NY 14614


                                     Supreme Court of the United States
                                     1 First Street, N.E.
                                     Washington, DC 20543


                                     Surety & Fidelity Association of America
                                     PO Box 759097
                                     Baltimore, MD 21275


                                     Surety Claims Assn of Los Angeles/SCALA
                                     c/o Ashley Beck
                                     RJT Construction, Inc.
                                     18101 Von Karman Avenue, 3rd Floor
                                     Irvine, CA 92612


                                     Surety Underwriters Association of South
                                     c/o Melissa Bentley, Hartford Surety
                                     One Pointe Drive, 6th Floor
                                     Brea, CA 92821




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 512 of
                                                    596
                                     SurveyMonkey Inc
                                     101 Lytton Ave
                                     Palo Alto, CA 94301


                                     Susan S. Soussan, P.C.
                                     1330 Post Oak Boulevard, Suite 2880
                                     Houston, TX 77056


                                     Sushi Studio Arts
                                     12761 Arbor Court
                                     Garden Grove, CA 92840


                                     Sutherland, Jennifer, D.
                                     7218 Pflumm Rd
                                     Shawnee, KS 66216


                                     Sutherlin, Andrew, J.
                                     2504 SW 9th Ter
                                     Lees Summit, MO 64081


                                     Sutter County Dept. of Planning Service
                                     1130 Civic Center Blvd.
                                     Yuba City, CA 95993


                                     Sutter County
                                     1160 Civic Center Blvd., Suite C
                                     Yuba City, CA 95993


                                     Sutter Pacific Medical Foundation
                                     PO Box 619114
                                     Roseville, CA 95661-9114


                                     Sutton Maintenance Limited
                                     Suite 2A, 7th Floor
                                     City Reach 5
                                     Greenwich View Place
                                     London, E14 9NN UK




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 513 of
                                                    596
                                     Suzanne Hand & Associates, Inc.
                                     One South Bay Avenue
                                     Islip, NY 11751


                                     Swanda & Schindler Digital Photography
                                     109 Geary Street, 3rd Floor
                                     San Francisco, CA 94108


                                     Swartz Campbell LLC
                                     Two Liberty Place, 28th Fl., 50 S. 16th St.
                                     Philadelphia, PA 19102


                                     Swedish Urology Group, P.C.
                                     1101 Madison St., Ste. 1400
                                     Seattle, WA 98104


                                     Sweet Art Cakes
                                     947 W. Foothill Blvd.
                                     Upland, CA 91786


                                     Swett & Crawford
                                     3350 Riverwood Pkwy, Suite 1100
                                     Atlanta, GA 30339


                                     Swift, Currie, McGhee & Hiers, LLP
                                     1355 Peachtree Street, N.E., Suite 300
                                     Atlanta, GA 30309


                                     Swift, Nancy
                                     605 West Olympic Blvd., Ste. 825
                                     Los Angeles, CA 90015


                                     Swinerton Builders
                                     865 South Figueroa St.,Ste. 3000
                                     Los Angeles, CA 90017




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 514 of
                                                    596
                                     Swinerton Incorporated
                                     Attn Luke P Argilla
                                     Vice President/General Counsel
                                     260 Townsend Street
                                     San Francisco, CA 94107


                                     Swingle, Skot, W.
                                     3442 SW Arborway Drive
                                     Lees Summit, MO 64082


                                     Swiss Reinsurance America Corporation
                                     237 Park Avenue
                                     New York, NY 10017


                                     Swiss Reinsurance Company
                                     Mythenquai 50/60
                                     8022 Zurich
                                     Switzerland
                                     ,


                                     Swissport North America Inc.
                                     45025 Aviation Dr Ste 350
                                     Dulles, VA 20166


                                     Switch
                                     P.O. Box 400850
                                     Las Vegas, NV 89140


                                     SWMK Law LCC
                                     701 Market Street
                                     Suite 1575
                                     St. Louis, MO 63101


                                     Swope Reconstruction Corp.
                                     PO Box 290547
                                     Davie, FL 33329




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 515 of
                                                    596
                                     SWRR Inc./Express Records
                                     5862 Cromo Drive
                                     Suite 205
                                     El Paso, TX 79912


                                     Sylva, Sondra S.
                                     16006 Ranchita Dr
                                     Dallas, TX 75248


                                     Symantec Corporation
                                     350 Ellis Street
                                     Mountain View, CA 94043


                                     Sympson Reporting
                                     7007 Winterberry Drive
                                     Austin, TX 78750


                                     Syndicate 1212 - S J Burnhope
                                     c/o R.K. Carvill & Co. Ltd.
                                     St. Helen's
                                     Undershaft
                                     London EC3A 8JT England
                                     ,


                                     Synetic Technologies, Inc.
                                     1120 Clay Street
                                     North Kansas City, MO 64116


                                     Synthes (USA)
                                     1690 Russell Road
                                     P. O. Box 1766
                                     Paoli, PA 19301


                                     Syracuse University
                                     Special Collections Research Center
                                     222 Waverly Avenue
                                     Syracuse, NY 13210




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 516 of
                                                    596
                                     T Electric
                                     8700 Irongate Drive
                                     North Richlands Hills, TX 76182


                                     T2 Holdings, LLC/Proshred
                                     3052 South 24th Street
                                     Kansas City, KS 66106


                                     Tacoma-Pierce County Bar Association
                                     621 Tacoma Ave., South, Suite 403
                                     Tacoma, WA 98402


                                     TaddeoSturm PLC
                                     3 West Cary Street
                                     Richmond, VA 23220


                                     Tahara International
                                     578 Sutton Way #211
                                     Grass Valley, CA 95945


                                     Tahira Khan Merritt PLLC
                                     8499 Greenville Avenue, Suite206
                                     Dallas, TX 75231


                                     Tahrik Smith
                                     #7 West Park Lane
                                     Pembroke, Dock SA72


                                     Talas Engineering, Inc.
                                     20902 Cabot Blvd.
                                     Hayward, CA 94545


                                     Talty Court Reporters, Inc.
                                     2131 The Alameda, Suite D
                                     San Jose, CA 95126




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 517 of
                                                    596
                                     Tamagni, Sharon
                                     156 Merano Street
                                     Danville, CA 94526


                                     Tamayo, Henry, G.
                                     1117 Morello Park Drive
                                     Martinez, CA 94553


                                     Tamisiea, Holly A.
                                     223 9th Street
                                     Wilmette, IL 60091


                                     Tamulski, James, J.
                                     243 Marlow Dr
                                     Oakland, CA 94605


                                     Tanenbaum Keale LLP
                                     1085 Raymond Boulevard
                                     One Newark Center, 16th Floor
                                     Newark, NJ 07102


                                     Tanenbaum, Michael A.
                                     10 Mulberry St.
                                     Newark, NJ 7102


                                     Tanenbaum, Michael A.
                                     319 Brooklyn Boulevard
                                     Sea Girt, NJ 08750


                                     Target Research & Investigation Corporat
                                     233 Broadway
                                     Suite 2065
                                     New York, NY 10279


                                     Tate, Marion M.
                                     2485 Shoreline Apt 203
                                     Alameda, CA 94501




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 518 of
                                                    596
                                     Tauber, Patricia, A.
                                     Official Court Reporter
                                     100 Supreme Court Drive
                                     Mineola, NY 11501


                                     Taulbee, Shayla, K.
                                     12755 Oak Hill Court
                                     Platte City, MO 64079


                                     Tavis, Nicole, M.
                                     5313 Lakespring Dr
                                     Oakley, CA 94561


                                     Tawa Management Limited
                                     The London Underwriting Centre
                                     3 Minster Court, Mincing Lane
                                     London, EC3R 7DD GB


                                     Taylor County Clerk
                                     300 Oak Street
                                     Abilene, TX 79602


                                     Taylor Jonovic White & Gendron
                                     2455 East Sunrise Blvd
                                     Fort Lauderdale, FL 33304


                                     Taylor Law Partners, LLP
                                     PO Box 8310
                                     Fayetteville, AR 72703-0006


                                     Taylor, Anne
                                     PO Box 180549
                                     Coronado, CA 92178-0549


                                     Taylor, Bean & Whitaker Corp.
                                     101 N.E. 2nd Street
                                     Ocala, FL 34470



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 519 of
                                                    596
                                     Taylor, J. Bradley
                                     30421 Via Festivo
                                     San Juan Capistrano, CA 92675


                                     Taylor, Mary, D.
                                     4101 South Custer Rd Apt 936
                                     McKinney, TX 75070


                                     Taylor, Natalie, E.
                                     7201 W 72nd Street
                                     Overland Park, KS 66204


                                     Taylor, Natalie, E.
                                     7201 West 72nd Street
                                     Overland Park, KS 66204


                                     Taylor, Ryan, K.
                                     14722 Hardy St
                                     Overland Park, KS 66223


                                     TaylorMorse, Ltd.
                                     PO Box 3560
                                     Laguna Hills, CA 92654-3560


                                     TCC MD, Inc.
                                     740 Forest Green Drive
                                     La Canada Flintridge, CA 91011


                                     TD Ameritrade, Inc.
                                     200 S 108th Ave.
                                     Omaha, NE 68154


                                     Technical Advisory Service Inc.
                                     1166 DeKalb Pike
                                     Blue Bell, PA 19422




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 520 of
                                                    596
                                     Technical Safety & Health Consulting, In
                                     5990 Scandia Ln.
                                     Burleson, TX 76028


                                     Technology Group Solutions, LLC
                                     14649 West 95th Street
                                     Lenexa, KS 66215


                                     TechSmith Corporation
                                     PO Box 26095
                                     Lansing, MI 48909-6095


                                     Tejas Office Products, Inc.
                                     1225 W. 20th Street
                                     Houston, TX 77008


                                     Tek Systems
                                     P.O. Box 198568
                                     Atlanta, GA 30384-8568


                                     TeleBermuda Int'l
                                     P.O. Box HM 3043
                                     Hamilton, BERMUDA


                                     TelePacific Communications
                                     P.O. Box 509013
                                     San Diego, CA 92150-9013


                                     Tele-Video Production Services
                                     3655 Grand Ave. 2nd Floor
                                     Oakland, CA 94610


                                     Tenneley Mickel Reporting
                                     PO Box 1107
                                     Arbuckle, CA 95912-1107




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 521 of
                                                    596
                                     Teran, Jennifer, C.
                                     5158 N Kostner Ave
                                     Chicago, IL 60630


                                     TeraNova Consulting Group, Inc.
                                     591 Camino de la Reina, Suite 810
                                     San Diego, CA 92108


                                     Teris LLC
                                     PO Box 130114
                                     Dallas, TX 75313-0114


                                     Terrance T Kim MD
                                     444 S San Vicente, Ste. 400
                                     Los Angeles, CA 90048


                                     Texas Arthroscopy and Sports Medicine In
                                     6560 Fannin, Suite 1016
                                     Houston, TX 77030


                                     Texas Association of Health Plans, Inc.
                                     1001 Congress Ave., Suite 3000
                                     Austin, TX 78701


                                     Texas Board of Legal Specialization
                                     P.O. Box 12487
                                     Austin, TX 78711-2487


                                     Texas Comptroller of Public Accounts
                                     Field Office - Dallas
                                     9221 LBJ Freeway
                                     Suite 100
                                     Dallas, TX 75243


                                     Texas Department of Public Safety
                                     P. O. Box 15999
                                     Driver Records Bureau
                                     Austin, TX 78761-5999



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 522 of
                                                    596
                                     Texas Lawyer (ALM Media)
                                     P.O Box 70162
                                     Incisivemedia
                                     Philadelphia, PA 19176-9628


                                     Texas Petrochemicals
                                     Attn: Trudy Zwicke
                                     500 Dallas Street, Suite 1000
                                     Houston, TX 77002


                                     Texas Star Document Services 651201298
                                     555 N. Carancahua St., Twr II; Ste. 225
                                     Corpus Christi, TX 78401


                                     Texas State Comptroller
                                     Attorney Occupation Tax / Legal Services Fee
                                     P. O. Box 12030
                                     Austin, TX 78767-1203


                                     Texas State Library and Archives Commiss
                                     1201 Brazos Street
                                     Austin, TX 78701


                                     TFI Resources Inc.
                                     P.O. Box 4346, Dept. 517
                                     Houston, TX 77210-4346


                                     Thakuri, Sonia
                                     547 Lexington Ave
                                     El Cerrito, CA 94530


                                     The Ascher Group, Inc.
                                     51 JFK Parkway First Floor West
                                     Short Hills, NJ 07078




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30    Page 523 of
                                                    596
                                     The Bermuda Society
                                     Five Trees
                                     Wood Lane
                                     Stanmore, HA7 4JZ UK


                                     The Best Evidence, Inc.
                                     1851 E First St., Ste. 900
                                     Santa Ana, CA 92705


                                     The Box Company.Com
                                     44 Island Container Plaza
                                     Wheatley Heights, NY 11798


                                     The Brokerage Citylink Ltd.
                                     65 London Wall
                                     London , EC2M 5TU UK


                                     The Cavanagh Law Firm, P.A.
                                     1850 North Central Avenue, Suite 2400
                                     Phoenix, AZ 85004


                                     The Center for American and Internationa
                                     5201 Democracy Drive
                                     Plano, TX 75024


                                     The Chartered Insurance Institute (CII)
                                     21 Lombard Street
                                     London, EC3V 9AH UK


                                     The Children's Place
                                     2 East 59th Street
                                     Kansas City, MO 64113


                                     The Cincinnati Insurance Company
                                     PO Box 145496
                                     Cincinnati, OH 45250-5496




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 524 of
                                                    596
                                     The City of Pleasanton
                                     PO Box 520
                                     123 Main Street
                                     Pleasanton, CA 94566-0802


                                     The Cook Law Firm, P.C.
                                     707 Wilshire Blvd., Ste. 3600
                                     Los Angeles, CA 90017


                                     The Corportion of Hamilton
                                     P.O. Box HM 1175
                                     Hamilton HMEX
                                     Bermuda



                                     The Crescent Group, LLC
                                     23 Boston Street, 2nd Floor
                                     Guilford, CT 06437


                                     The Digital Department, Inc.
                                     2040 Parnell Avenue
                                     Los Angeles, CA 90025


                                     The Early Law Firm LLC
                                     One Century Tower, 11th Floor
                                     265 Church Street
                                     New Haven, CT 06510


                                     The Everett Clinic
                                     PO Box 5127
                                     Everett, WA 98206-5127


                                     The Evidence Store
                                     1761 Morris Avenue
                                     Union, NJ 07083




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 525 of
                                                    596
                                     The Fairmont Dallas
                                     1717 North Akard Street
                                     Dallas, TX 75201


                                     The Ferraro Law Firm P.A.
                                     600 Brickell Avenue
                                     Suite 3800
                                     Miami, FL 33131


                                     The FirePoint Group, LLC
                                     P.O. Box 292
                                     Tracys Landing, MD 20779


                                     The Foster Group Legal Search, LLC
                                     347 Fifth Avenue, Ste. 1503
                                     New York, NY 10016


                                     The Friedman Williams Group LLC
                                     1430 Broadway, 9th FL
                                     New York, NY 10018


                                     The Gallagher Law Group PC
                                     1875 Century Park East, Ste 1550
                                     Los Angeles, CA 90067


                                     The Griffin Insurance Association Limite
                                     Regis House
                                     45 King William Street
                                     London,


                                     The Hall Law Corporation
                                     6242 Westchester Parkway, Suite 200
                                     Los Angeles, CA 90045


                                     The Hanover Insurance Group, Inc.
                                     PO Box 15149
                                     Worcester, MA 0165-0149




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 526 of
                                                    596
                                     The Happiness Agenda, LLC
                                     The Happiness Agenda, LLC
                                     2106 SW 16th Terr
                                     Ft. Lauderdale, FL 33315


                                     The Hatch Group, Inc.
                                     621 Lunar Avenue, 19th Floor
                                     Brea, CA 92821


                                     The Ideal Search, Inc.
                                     3485 S Gaylord Ct C508
                                     Englewood, CO 80113


                                     The International Dispute Resolution Ctr
                                     70 Fleet Street
                                     London, EC4Y 1EU UK


                                     The Knowles Group
                                     120 W Dayton Street, Ste. B9
                                     Edmonds, WA 98020


                                     The Langham Chicago
                                     330 North Wabash
                                     Chicago, IL 60611


                                     The Lanier Law Firm PC
                                     2049 Century Park East
                                     Suite 1940
                                     Los Angeles, CA 90067


                                     The Law Office of Steven H. Schultz, APC
                                     701 Howe Avenue
                                     Suite A3
                                     Sacramento, CA 95825


                                     The Law Society
                                     The Law Society's Hall



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 527 of
                                                    596
                                     113 Chancery Lane
                                     London, WC2A 1PL UK


                                     The Legal 500
                                     188 Fleet Street
                                     London,


                                     The Legal Connection Inc.
                                     7103 Oak Meadow Drive
                                     Suite A
                                     Austin, TX 78736


                                     The Leukemia & Lymphoma Society
                                     1390 Market Street, Ste. 1200
                                     San Francisco, CA 94102


                                     The Ligature Inc. d/b/a Echelon Fine Pri
                                     Attn: Accounts Receivable
                                     1885 Northway Drive
                                     North Mankato, MN 56003


                                     The Mall Studio
                                     Washington Mall
                                     Hamilton,


                                     The Mann Law Firm
                                     1900 Avenue of the Stars
                                     Suite 2000
                                     Los Angeles, CA 90067


                                     The Manning Group LLC
                                     1001 L Street NW #311
                                     Washington, DC 20001


                                     The Marker Group, Inc.
                                     13105 Northwest Freeway, Suite 300
                                     Houston, TX 77040




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 528 of
                                                    596
                                     The Market Place
                                     P.O. Box HM 167
                                     Hamilton, HM AX,


                                     The Nemeroff Law Firm
                                     U.S. Steel Tower
                                     600 Grant Street, Suite 660
                                     Pittsburgh, PA 15219


                                     The Network
                                     333 Research Court
                                     Norcross, GA 30092


                                     The Newark Club Inc.
                                     One Newark Center, 22nd Floor
                                     Newark, NJ 07102


                                     The Other Bar
                                     P.O. Box 491611
                                     Los Angeles, CA 90049-8611


                                     The Partners Group
                                     3575 Piedmont Road NE Building 15
                                     Ste. 700
                                     Atlanta, GA 30324


                                     The RedForce Fire and Security
                                     1030-G West 23rd St.
                                     Independence, MO 64050


                                     The Rosengreen Law Firm, LLC
                                     6750 Antioch Road, Ste. 215
                                     Merriam, KS 66204


                                     The St. Regis Deer Valley
                                     P.O. Box 4493
                                     Park City, UT 84060-4493



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 529 of
                                                    596
                                     The Stanley Works
                                     1000 Stanley Drive
                                     New Britain, CT 06053


                                     The Sullivan Group of Court Reporters, I
                                     PO Box 2500
                                     Pasadena, CA 91102-2500


                                     The Supreme Court Registry
                                     Dame Lois Browne Evans Building
                                     58 Court Street
                                     Hamilton, BERMUDA


                                     The Svambera Law Firm PPLC
                                     8441 Gulf Freeway
                                     Suite 330
                                     Houston, TX 77017


                                     The Sylint Group, Inc.
                                     240 N. Washington Blvd
                                     Suite 600
                                     Sarasota, FL 34236


                                     The Tint Pros, Inc.
                                     16582 Gothard Street, Suite Q
                                     Huntington Beach, CA 92647


                                     The University of Sheffield
                                     Western Bank
                                     Sheffield, S10 2TN UK


                                     The University of Texas Southwestern Med
                                     MSRDP Radiology UT Southwestern - Attn: Charlene Walton
                                     5323 Harry Hines Blvd.
                                     Dallas, TX 75390




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30    Page 530 of
                                                    596
                                     The Veen Firm, P.C.
                                     711 Van Ness Avenue, Suite 220
                                     San Francisco, CA 94102


                                     The Vernon Company
                                     One Promotion Place, Dept. C
                                     PO Box 600
                                     Newton, IA 50208-0600


                                     The Vertex Companies, Inc.
                                     P.O. Box 6247
                                     Carol Stream, IL 60197-247


                                     The Video Department
                                     PO Box 2133
                                     Cypress, TX 77410-2133


                                     The Western Group
                                     1637 North Warson Road
                                     St Louis, MO 63132


                                     The Westin Kansas City at Crown Center
                                     One East Pershing Road
                                     Kansas City, MO 64108


                                     The Williams Law Firm P.C.
                                     245 Park Avenue, 39th Floor
                                     Suite 71
                                     New York, NY 10167


                                     Thiagarajah, Renga R.
                                     26 Delaware
                                     Irvine, CA 92620


                                     Thimjon, DiAnna, K.
                                     3900 NE 100th St
                                     Kansas City, MO 64156




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 531 of
                                                    596
                                     Third District Court of Appeal Historica
                                     1776 East Sunrise Blvd.
                                     Fort Lauderdale, FL 33304


                                     Third District Court of Appeals; Florida
                                     2001 SW 117 Avenue
                                     Miami, FL 33175


                                     Thirst Quenchers Vending Service Inc.
                                     23 Robert Street
                                     Nutley, NJ 07110


                                     Thomas B. Bacon, P.A.
                                     644 N. McDonald Street
                                     Mt. Dora, FL 32757


                                     Thomas G. Oakes Associates, LLC
                                     Cherry Tree Corporate Center
                                     535 Route 38 East, Suite 330
                                     Cherry Hill, NJ 08002


                                     Thomas Holmes Company, Inc
                                     PO Box 2344
                                     Seattle, WA 98111


                                     Thomas L. Hedge, M.D.
                                     P.O. Box 8300
                                     Porter Ranch, CA 91327-8300


                                     Thomas M. Wickizer
                                     284 Lear Street
                                     Columbus, OH 43206


                                     Thomas Martinez, Wendy M.
                                     15127 Alondra Blvd
                                     La Mirada, CA 90638




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 532 of
                                                    596
                                     Thomas Schaub
                                     3105 La Luz Road
                                     Atascadero, CA 93422


                                     Thomas V Colby MD
                                     12890 E Mercer Lane
                                     Scottsdale, AZ 85259


                                     Thomas, Bert, J.
                                     1250 16th St. Ste 3144A
                                     UCLA Dept of Orthopaedic Surgery
                                     Santa Monica, CA 90404


                                     Thomas, Betty J.
                                     101 Bridewell St
                                     Apt 220
                                     Los Angeles, CA 90042


                                     Thomas, Jonathan J.
                                     6120 NW 44th Terrace
                                     Coconut Creek, FL 33073


                                     Thompson Education Consulting Group
                                     18330 Edwards Oaks
                                     San Antonio, TX 78259


                                     Thompson Flanagan & Company LLC
                                     626 W. Jackson Blvd., Suite 500
                                     Chicago, IL 60661


                                     Thompson Hine LLP
                                     3900 Key Center
                                     127 Public Square, 29th Floor
                                     Cleveland, OH 44114


                                     Thompson, Alison, K.
                                     78 Elder Ct



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 533 of
                                                    596
                                     Hertford
                                     Hertfordshire, LN SG137FZ UK


                                     Thomson Reuters - West
                                     West Payment Center
                                     P. O. Box 6292
                                     Carol Stream, IL 60197-6292


                                     Thomson Reuters Expert Witness Service
                                     39921 Treasury Center
                                     Chicago, IL 60694


                                     Thomson Reuters Inc.
                                     2395 Midway Rd
                                     Carrollton, TX 75006


                                     Thomson Reuters UK Limited
                                     Five Canada Square
                                     Canary Wharf
                                     London, E14 5AQ UK


                                     Thomson Reuters/Barclays
                                     P.O. Box 95767
                                     Chicago, IL 60690-7226


                                     Thomson, Neil, A.
                                     174A Middle Rd
                                     Southampton, BM SN03 BERM


                                     Thorne, Jennifer, E.
                                     4815 Keswick Road
                                     Baltimore, MD 21210


                                     Thorsnes Litigation Services, LLC
                                     501 W. Broadway, Ste 1000
                                     San Diego, CA 92101




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 534 of
                                                    596
                                     Thuell, Amanda, K.
                                     33 South Shore Rd
                                     Paget, BM PG04 BERM


                                     Tiegen, Maria S.
                                     902 Hindley Lane
                                     Edmonds, WA 98020


                                     Tierney Coaching & Consulting, Inc.
                                     215 Plymouth Avenue
                                     Oreland, PA 19075


                                     Tighe-Krushinsky, Marian
                                     413 North 5th St
                                     Harrison, NJ 07029


                                     Time Warner Cable
                                     P.O. Box 60074
                                     City of Industry, CA 91716-0074


                                     Timothy G. Reish M.D.
                                     Insall Scott Kelly Institute
                                     1044 Northern Blvd
                                     Roslyn, NY 11576


                                     Tinoco, Travieso, Planchart & Nunez Abog
                                     Torre Country Club
                                     Pisos 1, 2 y 3, El Bosque
                                     Avenida de Miranda
                                     Carcas, Distrito Capital
                                     Miranda 1050 Venezuela


                                     Tipplesworth Limited
                                     12 Church Road
                                     Teddington, TW11 8PB UK




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 535 of
                                                    596
                                     Titan Legal Services, Inc.
                                     P. O. Box 867
                                     Torrance, CA 90508-0867


                                     TJH Consulting, LLC
                                     617 Woodsmans Way
                                     Crownsville, MD 31032


                                     TKG International
                                     2755 Campus Drive, Suite 100
                                     San Mateo, CA 94403


                                     T-Mobile
                                     12920 SE 38th Street
                                     Bellevue, WA 98006


                                     T-Mobile, Inc
                                     P.O. Box 51843
                                     Los Angeles, CA 90051-6143


                                     Todd, Karissa, E.
                                     2225 NW 82nd Street
                                     Kansas City, MO 64151


                                     Tokio Marine Claims Service
                                     800 East Colorado Blvd, 8th Floor
                                     P O Box 7216
                                     Pasadena, CA 91109-7316


                                     Tokio Marine Claims Service
                                     TM Claims Service
                                     101 Park Avenue
                                     New York, NY 10178-0095


                                     Topp, Michael, A.
                                     2024 Villa Dr
                                     Apt 109
                                     Bay Point, CA 94565-1367



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 536 of
                                                    596
                                     Tops Ltd.
                                     16 Mill Creek Road
                                     Pembroke, Bermuda HM02


                                     Toronto Court Reporters
                                     65 Queen Street West, Suite 1410, Box 69
                                     Toronto, ON, Cananda M5H 2M5


                                     Torres, Lisa
                                     134 N Aberdeen Circle
                                     Sanford, FL 32773


                                     Torrey Partners
                                     11452 El Camino Real, Suite 110
                                     San Diego, CA 92130


                                     Torri's Legal Services
                                     PO Box 18647
                                     Washington, DC 20036-8647


                                     Toscano, Danila I.
                                     932 Maltman Ave
                                     Apt 9
                                     Los Angeles, CA 90026


                                     Toves, Sherry, R.
                                     22206 42nd Ave E
                                     Spanaway, WA 98387


                                     Tower Club of Dallas, Inc.
                                     1601 Elm Street, 48th Floor
                                     Thanksgiving Tower
                                     Dallas, TX 75201


                                     Tower Legal Staffing, Inc.
                                     65 Broadway



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 537 of
                                                    596
                                     Suite 1002
                                     New York, NY 10006


                                     Towerstream Corporation
                                     PO Box 414061
                                     Boston, MA 02241-4061


                                     Towey, Robert D.
                                     354 Eisenhower Parkway, Plaza II, Suite 1500
                                     Livingston, NJ 7039


                                     Towey, Robert, D.
                                     9 Tremont Terrace
                                     Livingston, NJ 07039


                                     Townsend, Jack, L.
                                     6408 E. Fowler Avenue
                                     Tampa, FL 33617


                                     Toxicology Associates., PLLC
                                     2555 S. Downing St., Suite 260
                                     Denver, CO 80210


                                     Toyota Motor Sales USA
                                     19001 S Western Ave
                                     P O Box 2991
                                     Torrance, CA 90509-2991


                                     TPx Communications Co.
                                     P.O. Box 509013
                                     San Diego, CA 92150-9013


                                     Trace3
                                     P.O. Box 843000
                                     Los Angeles, CA 90084-3000




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30    Page 538 of
                                                    596
                                     Tracey, Joanne
                                     561 Tenth Ave
                                     Apt 24F
                                     New York, NY 10036


                                     Tracey, Robert F.
                                     35 Stonehedge Road
                                     Millington, NJ 07946


                                     Tracy Gribben Transcription, LLC
                                     859 Nutswamp Road
                                     Red Bank, NJ 07701


                                     Trani-Morris, Denise M.
                                     1130 Southdown Rd
                                     Hillsborough, CA 94010


                                     Transaction Tax Resources, Inc.
                                     340 NE Kirby Street
                                     McMinnville, OR 97128


                                     Trans-American Court Services
                                     1606 Austin Street
                                     Wichita Falls, TX 76301


                                     TransAtlantic Media Ltd.
                                     Studio 13 Monroe House
                                     7 Lorne Close
                                     London, UK NW8 7JN


                                     Transatlantic Reinsurance Company
                                     One Liberty Plaza
                                     165 Broadway
                                     New York, NY 10006


                                     TransPerfect Document Management, Inc.
                                     Three Park Avenue, 39th Floor
                                     New York, NY 10016



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 539 of
                                                    596
                                     Transperfect Translations Ltd.
                                     45 Moorfields, 5th Floor
                                     London, EC2Y 9AE UK


                                     TransPerfect Translations
                                     3 Park Avenue, 39th Floor
                                     New York, NY 10016


                                     TransUnion Risk and Alternative/TLO LLC
                                     PO Box 209047
                                     Dallas, TX 75320-9047


                                     Transworld Interpreters
                                     3434 Amesbury Road
                                     Los Angles, CA 90027


                                     Travelers Community Connections-United W
                                     1 Tower Square - MS06B
                                     Hartford, CT 06183


                                     Travelers Companies, Inc.
                                     3455 South 344th Way, Suite 200
                                     Federal Way, WA 98001


                                     Travelers Companies, Inc.
                                     AIGCS
                                     6130 Stoneridge Mall Road
                                     Suite 390
                                     Pleasanton, CA 94588


                                     Travelers Companies, Inc.
                                     Attn Mr Samuel L Methe, Cpcu
                                     2201 Walnut Avenue Suite 300
                                     P O Box 5112
                                     Fremont, CA 94537-5112




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 540 of
                                                    596
                                     Travelers Companies, Inc.
                                     Attn: Joe Keller
                                     One Tower Square - 3PB
                                     Hartford, CT 06183


                                     Travelers Insurance Company
                                     One City Place Drive
                                     Suite 400
                                     Creve Coeur, MO 63141


                                     Travelers Special Liability Group
                                     One Tower Square
                                     Mail code: 6FP
                                     Hartford, CT 06183


                                     Travelers
                                     Anthony Allenza
                                     P O BOX 80l3
                                     Walnut Creek, CA 94596-1279


                                     Travelers
                                     P.O. Box 5122
                                     Denver, CO 80217-5122


                                     Traveling Coaches, Inc.
                                     2805 N. Dallas Parkway, Ste 150
                                     Parkway Center II
                                     Plano, TX 75093


                                     Travis County Tax Office
                                     P.O. Box 149328
                                     Austin, TX 78714-9328


                                     Treasure Coast Newspaper
                                     1939 South Federal Highway
                                     Stuart, FL 34994




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 541 of
                                                    596
                                     Treasurer of the State of New Jersey
                                     Div. of Revenue/ Corp. Filing Unit
                                     P.O. Box 308
                                     Trenton, NJ 08646-0308


                                     Treasurer of Virginia/Virginia State Bar
                                     1111 E. Main St, Ste 700
                                     Richmond, VA 23219


                                     Treasurer, State of New Jersey
                                     125 W. State Street
                                     Trenton, NJ 08608


                                     Trejo, Daniel
                                     9202 Millergrove Drive
                                     Santa Fe Springs, CA 90670


                                     Trial Attorneys of New Jersey
                                     P.O. Box 184
                                     West Allenhurst, NJ 07711-0184


                                     Trial Report Service, Inc.
                                     2006 Oaktrail
                                     Rowlett, TX 75088


                                     Trittipo, Elizabeth, A.
                                     8440 Cavalier Ln
                                     Dublin, CA 94568


                                     Trivia, Ad LLC
                                     144 Roosevelt Avenue
                                     Dumont, NJ 07628


                                     Tropical Expressions, Inc.
                                     201 Davis Drive, Suite T
                                     Sterling, VA 20164




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 542 of
                                                    596
                                     Troutman Sanders, LLP
                                     P. O. Box 933652
                                     Atlanta, GA 31193-3652


                                     Trucking Industry Defense Association
                                     3601 East Joppa Road
                                     Baltimore, MD 21234


                                     TrustPoint Reporting
                                     PO Box 101920
                                     Atlanta, GA 30392-1920


                                     Tryten Technologies, Inc.
                                     1500-885 West Georgia St.
                                     Vancouver, BC, Canada V6C 2G2


                                     T-Scan, Inc.
                                     4200 23rd Avenue West, Suite 100
                                     Seattle, WA 98199


                                     TSG Reporting, Inc.
                                     747 Third Avenue, Suite 10A
                                     New York, NY 10017


                                     Tsongas Litigation Consulting
                                     One SW Columbia Street, Suite 600
                                     Portland, OR 97258


                                     TTR Shipping
                                     1000 Campus Drive, Suite 300
                                     Stow, OH 44224


                                     Tu, Serena
                                     342 Starlight Crest Drive
                                     La Canada Flintridge, CA 91011




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 543 of
                                                    596
                                     Tualla, Annie T.
                                     15916 Lahey St
                                     Granada Hills, CA 91344


                                     Tucker, Frederick
                                     3 De Silva Close, Woodlands Road
                                     Hamilton, Bermuda HM 05


                                     Tucker, Wendy A.
                                     4359 Talofa Ave
                                     Toluca Lake, CA 91602


                                     Tulare County Superior Court
                                     221 South Mooney Blvd
                                     Visalia, CA 93291


                                     Tuolumne County Superior Court
                                     Clerk of the Court
                                     41 W. Yaney Avenue
                                     Sonora, CA 95370


                                     TUPE, Inc.
                                     2514 Oak Circle
                                     Bryan, TX 77802


                                     Turnaround Management Assn
                                     100 South Wacker Drive, Suite 850
                                     Chicago, IL 60606


                                     Turner & Associates
                                     891 Kuhn Drive, Ste 210
                                     Chula Vista, CA 91914


                                     Turner, Linda L.
                                     8042 Tuscany St
                                     Fontana, CA 92336




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 544 of
                                                    596
                                     TV Licensing
                                     Darlington, DL98 1TL UK


                                     TW Telecom
                                     PO Box 172567
                                     Denver, CO 80217-2567


                                     Tweed, Lorne, W.
                                     1531 Fargo Boulevard
                                     Geneva, IL 60134


                                     Twomey, Kevin, S.
                                     1860 Washington St. Apt 411
                                     Denver, CO 80203


                                     Tyler Gerking
                                     235 Montgomery Street, 17th Floor
                                     San Francisco, CA 94104


                                     TypeWrite Word Processing Service
                                     211 N. Milton Road
                                     Saratoga Springs, NY 12866


                                     U. S. Vision, Inc.
                                     Attn: Jonathan M Petrakis, Esq.
                                     Frey Petrakis Deeb & Blum P C
                                     1601 Market Street, 6th Floor
                                     Philadelphia, PA 19103


                                     U.P.S. Limited
                                     Forest Road
                                     Feltham, TW13 7DY UK


                                     U.S. Bank Equipment Finance, Inc.
                                     Attn 003-0100086-052
                                     PO Box 790448, 1005 Convention Plaza
                                     St Louis, MO 63179-0448




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 545 of
                                                    596
                                     U.S. Court of Appeal
                                     John Joseph Moakley US Courthouse
                                     One Courthouse Way, Suite 2500
                                     Boston, MA 02210


                                     U.S. Court of Appeal
                                     U.S. Supreme Court Building
                                     1 First Street, N.E.
                                     Washington, DC 20543


                                     U.S. Court of Appeals
                                     56 Forsyth Street, N.W.
                                     Mobile, AL 30303


                                     U.S. Court of Appeals
                                     600 S. Maestri Place
                                     New Orleans, LA 70130


                                     U.S. Court of Appeals
                                     For The Third Circuit
                                     21400 United States Courthouse
                                     601 Market Street
                                     Philadelphia, PA 19106


                                     U.S. Court of Federal Claims
                                     Howard T. Markey National Courts Building
                                     717 Madison Place, NW
                                     Washington DC, 20005


                                     U.S. Department of Labor/OSHA
                                     United States Dept of Labor-OSHA
                                     405 Capitol Street, Suite 407
                                     Charleston, WV 25301


                                     U.S. District Clerk
                                     Attn: Attorney Admissions Clerk
                                     300 Willow, Room 104
                                     Beaumont, TX 77701



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 546 of
                                                    596
                                     U.S. District Clerk, Eastern District of
                                     501 1st Street, # 4-200
                                     Sacramento, CA 95814-7300


                                     U.S. District Court Clerk - Eastern Dist
                                     601 Market Street, Room 2609
                                     Philadelphia, PA 19106


                                     U.S. District Court, Western District
                                     200 West Eighth Street
                                     Attn: Clerk
                                     Austin, TX 78701


                                     U.S. Environmental Protection Agency
                                     FOIA and Miscellaneous Payments
                                     Cincinnati Finance Center
                                     P.O. Box 979078
                                     St. Louis, MO 63197-9000


                                     U.S. Legal Support, Inc.
                                     Mite/IL Records
                                     P.O. Box 4772-42
                                     Houston, TX 77210-4772


                                     U.S. Legal Support, Inc.
                                     P.O. Box 671053
                                     Dallas, TX 75367-1051


                                     U.S. Legal Support, Inc.
                                     PO Box 79636
                                     City of Industry, CA 91716-9636


                                     U.S. Paralympics
                                     Attn: Michele Vitali, Chief Claims Officer
                                     Hartford Financial Products
                                     277 Park Avenue, 16th Floor
                                     New York, NY 10172



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 547 of
                                                    596
                                     U.S. Register of Copyrights
                                     c/o Library of Congress, Copyright Office-DOC
                                     101 Independence Avenue SE
                                     Washington, DC 20543


                                     U.S. Supreme Court
                                     Clerk of the Court
                                     United States Supreme Court
                                     1 First Street, N.E.
                                     Washington, DC 20543


                                     U.S.D.C., District of Arizona
                                     401 W. Washington Street, Ste. 130, SPC 1
                                     Phoenix, AZ 85003


                                     U.S.D.C., District of Columbia
                                     333 Constitution Avenue, NW
                                     Washington, DC 20001


                                     U.S.D.C., District of Connecticut
                                     Ricahrd C. Lee United States Court House
                                     United Sttes District Court, State of Connecticut
                                     141 Church Street
                                     New Haven, CT 06510


                                     U.S.D.C., District of Nevada
                                     333 S. Las Vegas Blvd.
                                     Las Vegas, NV 89101


                                     U.S.D.C., District of New Jersey
                                     Attn: Attorney Admissions
                                     402 East State Street, Room 2020
                                     Trenton, NJ 08608


                                     U.S.D.C., Eastern Dist. of Pennsylvania
                                     601 Market Street, Room 2609
                                     Philadelphia, PA 19106



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30         Page 548 of
                                                    596
                                     U.S.D.C., Eastern District of California
                                     Attn: Attorney Admission
                                     501 "I" Street
                                     Sacramento, CA 95814


                                     U.S.D.C., Eastern District of Michigan
                                     U.S. District Court
                                     Clerk's office
                                     231 W. Lafayette Blvd.
                                     Detroit, MI 48226


                                     U.S.D.C., Eastern District of New York
                                     225 Cadman Plaza East
                                     Brooklyn, NY 11201


                                     U.S.D.C., Middle District of Florida
                                     300 N. Hogan Street
                                     Suite 9-150
                                     Jacksonville, FL 32202


                                     U.S.D.C., Northern District of Californi
                                     450 Golden Gate Avenue
                                     San Francisco, CA 94102


                                     U.S.D.C., Northern District of Illinois
                                     211 South Court Street, 2nd Floor
                                     Rockford, IL 61101


                                     U.S.D.C., Northern District of Indiana
                                     204 S. Main Street
                                     South Bend, IN 46601


                                     U.S.D.C., Northern District of New York
                                     U.S. District Court, Northern District of New York
                                     445 Broadway, Room 509
                                     James T. Foley U.S.. Courthouse
                                     Albany, NY 12207



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30          Page 549 of
                                                    596
                                     U.S.D.C., Northern District of Texas
                                     1205 Texas Avenue
                                     Room 129
                                     Lubbock Division
                                     Lubbock, TX 79401


                                     U.S.D.C., Southern District of Californi
                                     333 West Broadway, Suite 420
                                     Clerk of the Court
                                     San Diego, CA 92101


                                     U.S.D.C., Southern District of New York
                                     Southern District of New York
                                     500 Pearl Street
                                     New York, NY 10007


                                     U.S.D.C., Western District of New York
                                     Office of the Clerk, U.S.D.C., Western District of NY
                                     68 Court Street
                                     Buffalo, NY 14202


                                     Uber
                                     1455 Market St.
                                     San Francisco, CA 94103


                                     Ubiqus Reporting, Inc.
                                     61 Broadway, Suite 1400
                                     New York, NY 10006


                                     UBM Aviation Worldwide LLC (OAG)
                                     24328 Network Place
                                     Chicago, IL 60673


                                     Ugrin, Alexander, Zadick & Higgins, P.C.
                                     #2 Railroad Square, Suite B
                                     P.O. Box 1746
                                     Great Falls, MT 59403



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30         Page 550 of
                                                    596
                                     Ulf Edor Wallin
                                     718 Roxboro Rd.
                                     Rockville, MD 20850


                                     Uline, Inc.
                                     Attn: Accounts Receivable
                                     PO Box 88741
                                     Chicago, IL 60680


                                     UM / Department of Orthopaedics
                                     PO Box 016960 (D-27)
                                     Miami, FL 33101


                                     Umesh Masharani
                                     2009 Belle Monti Avenue
                                     Belmont, CA 94002


                                     UMKC CLE
                                     UMKC School of Law
                                     E.E. "Tom" Thompson Courtroom
                                     Kansas City, MO 64110


                                     UNC Faculty Physicians
                                     C/O General Accounting Office
                                     P. O. Box 1250
                                     Chapel Hill, NC 27514


                                     Underwood, Jean A.
                                     131 Ocotillo Road
                                     Waxahachie, TX 75165


                                     Unified Building Sciences & Engineering,
                                     405 International Parkway, Suite 209
                                     Richardson, TX 75081




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 551 of
                                                    596
                                     Unified Building Sciences Inc.
                                     209 E. Greenbriar Lane
                                     Dallas, TX 75203


                                     Union Square Limited Liability Company
                                     P.O. Box 94185
                                     Seattle, WA 94185


                                     Uniqom LLC
                                     11410 NE 124th Street, Suite 543
                                     Kirkland, WA 98034


                                     United Airlines, Inc.
                                     Attn Jennifer Hale, Esq
                                     P O Box 66100
                                     Chicago, IL 60666


                                     United Capitol Insurance Company
                                     9000 Central Park West
                                     Suite 400
                                     Atlanta, GA 30328-4516


                                     United Contractors
                                     17 Crow Canyon Court, Suite 100
                                     San Ramon, CA 94583


                                     United Educators Insurance
                                     2 Wisconsin Circle, 4th Fl
                                     Chevy Chase, MD 20815


                                     United Health Group
                                     PO Box 5500
                                     Attn: Bernard Cook
                                     Kingston, NY 12402


                                     United HealthCare Insurance Company
                                     22561 Network Place
                                     Chicago, IL 60673



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 552 of
                                                    596
                                     United Litigation Discovery
                                     111 Sutter Street, Suite 100
                                     San Francisco, CA 94104


                                     United Parcel Service/UPS
                                     P.O. Box 894820
                                     Los Angeles, CA 90189


                                     United Reporting, Inc.
                                     1218 Southeast 3rd Avenue
                                     Fort Lauderdale, FL 33316


                                     United States Department of the Treasury
                                     Internal Revenue Service
                                     P.O. Box 409101
                                     Ogden, UT 84409


                                     United States District Court
                                     District Court of Maryland
                                     101 West Lombard St
                                     Baltimore, MD 21201


                                     United States District Court, Eastern Di
                                     Office of the Clerk
                                     501 I Street, Room 4-200
                                     Sacramento, CA 95814


                                     United States Federal Clerk
                                     655 East Cesar E. Chavez Blvd., Rm G65
                                     San Antonio, TX 78205


                                     United States Patent & Trademark Office
                                     PO Box 979065
                                     St. Louis, MO 63197




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 553 of
                                                    596
                                     United States Postal Service
                                     First Data Remitco (Attn: Neopost - 4715)
                                     2525 Corporate Place, 2nd Floor - Suite 250
                                     Monterey Park, CA 91754


                                     UnitedHealthcare / 411289245
                                     PO Box 860068
                                     Minneapolis, MN 55486


                                     UnitedLex Corporation
                                     Dept. CH 16539
                                     Palatine, IL 16539


                                     Universal North Inc.
                                     10143 Royalton Rd., Ste. E
                                     North Royalton, OH 44133


                                     Universal Protection Security SystemsUPS
                                     P.O. Box 732565
                                     Dallas, TX 732565


                                     Universal Underwriters Ins. Co
                                     6363 College Boulevard
                                     Overland Park, KS 66211


                                     University of California San Franicsco
                                     185 Berry Street, Lobby 1, Suite 2000
                                     San Francisco, CA 94107


                                     University of Glasgow
                                     University Avenue
                                     Glasgow, G12 8QQ Scotland


                                     University of Glasgow
                                     University Avenue
                                     Glasgow, G12 8QQ UK




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 554 of
                                                    596
                                     University of Kansas
                                     Professional & Continuing Education
                                     Registration Center
                                     1515 St. Andrews Drive
                                     Lawrence, KS 66047


                                     University of Washington Physicians
                                     Univeristy of Washington
                                     Invoice Receivables
                                     PO Box 94224
                                     Seattle, WA 98124


                                     Unti , Leslee, J.
                                     532 Lake Street South, #G-202
                                     Kirkland, WA 98033


                                     UNUM Life Insurance Co. of America
                                     P.O. Box 406946
                                     Atlanta, GA 30384


                                     Upchurch, Watson, White & Max
                                     900 S. Pine Island Rd, Ste 410
                                     Plantation, FL 33324


                                     Update Legal / Update Inc.
                                     1040 Avenue of the Americas, 3rd Fl.
                                     New York, NY 10018


                                     Update Library Services, L.P.
                                     PO Box 191027
                                     Dallas, TX 75219


                                     UPDATE Professional Filing Services, Inc
                                     PO Box 191027
                                     Dallas, TX 75219


                                     Urban Science Applications, Inc.
                                     PO Box 67000



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 555 of
                                                    596
                                     Department #274001
                                     Detroit, MI 48228


                                     Uria, Karla, T.
                                     5616 Gotham Street
                                     Bell Gardens, CA 90201


                                     US Court of Appeal (NY)
                                     40 Foley Square
                                     New York, NY 10007


                                     US District, Central District of Califor
                                     US District Court, Central District of California
                                     312 N. Spring Street
                                     Los Angeles, CA 90012


                                     US Insurance Information LLC
                                     16519 Curio Gray Trail
                                     Cypress, TX 77429


                                     US Messenger, USMLogistics
                                     7790 Quincy St
                                     Willowbrook, IL 60527


                                     US Tax and Financial Services Ltd.
                                     3 Harbour Exchange Square
                                     5th Floor
                                     London, E14 9GE UK


                                     USM Logistics
                                     7790 Quincy Street
                                     Willowbrook, IL 60527


                                     Vadnais Engineering
                                     8343 Roswell Rd, Ste 370
                                     Atlanta, GA 30350




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30         Page 556 of
                                                    596
                                     Valbridge Property Advisors/Hulberg & As
                                     One N. Market St
                                     San Jose, CA 95113


                                     Valent, Katherine A.
                                     1700 Zavala Dr
                                     Allen, TX 75002


                                     Valenzuela, Guillermo
                                     Integral Rheumataology & Immunology Specialist
                                     140 SE 84th Avenue, Suite B
                                     Plantation, FL 33324


                                     Valeo Partners, LLC
                                     1220 L Street NW, Suite 100 - 305
                                     Washington, DC 20005


                                     Valera Global Inc.
                                     36-36 33rd Street, Ste. 308
                                     Long Island City, NY 11106


                                     Valley Document Solutions, LLC
                                     1724 Broadway
                                     Fresno, CA 93721


                                     Value Strategies LLC
                                     PO Box 193601
                                     San Francisco, CA 94119


                                     Van Dyke, Clinton, R.
                                     863 S Mayfair Ave
                                     Daly City, CA 94015


                                     Van Wert, Christina, R.
                                     125 Chilton Ave.
                                     San Francisco, CA 94131




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30      Page 557 of
                                                    596
                                     VanBuren R Lemons, MD, Inc.
                                     3415 American River Dr. Ste. A
                                     Sacramento, CA 95864


                                     Vance, Alisha, D.
                                     8456 Canvasback Ln
                                     Dallas, TX 75249


                                     VanCott, Fabian
                                     215 South State Street, Suite 1200
                                     Salt Lake City, UT 84111


                                     Vanderstorm, Edric, L.
                                     301 W Armour Blvd
                                     #809
                                     Kansas City, MO 64111


                                     VanDyke Softwear, Inc.
                                     4848 Tramway Ridge Drive, Suite 101
                                     Albuquerque, NM 87111


                                     Varca, Ginger
                                     7305 Hitching Post Drive
                                     Park City, UT 84098


                                     Vargas, M. Susan, S.
                                     3223 E Valley View Ave
                                     West Covina, CA 91792


                                     Varma, Anurita S.
                                     31 E Macarthur Crescent
                                     Apt B313
                                     Santa Ana, CA 92707


                                     Vary, Naomi , R.
                                     58 Ridgemount
                                     Giuldford, SR GU27TH UK




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 558 of
                                                    596
                                     Vaughn & Bowden PA
                                     P.O. Drawer 240
                                     Gulfport, MS 39501


                                     Vazirinejad, Mirali, X.
                                     323 Camelback Rd.
                                     Apt. 7
                                     Pleasant Hill, CA 94523


                                     Vecchione, Cara, C.
                                     323 W 96th St
                                     Apt 313
                                     New York, NY 10025


                                     VEGA Group, LLC
                                     11184 Antioch Road, Suite 353
                                     Overland Park, KS 66210


                                     Vega, Dennis
                                     16 Stonehaven Lane
                                     Asbury, NJ 08802


                                     Venable, LLP
                                     750 E. Pratt Street, Suite 900
                                     Baltimore, MD 21202


                                     Vendrite Vending Corp.
                                     70 South Macquesten Parkway
                                     Mt. Vernon, NY 10550


                                     Venkatesha Reddy MD PC
                                     PO Box 2609
                                     Newburgh, NY 12550


                                     Vento, Jason, T.
                                     1401 SE 8th St
                                     Lees Summit, MO 64063



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 559 of
                                                    596
                                     Ventura County Air Pollution Control Dis
                                     669 County Square Drive, 2nd Fl
                                     Ventura, CA 93003


                                     Verano, Elizabeth
                                     153 Kathy Ellen Court
                                     Vallejo, CA 94591


                                     Verb8m Reporting, Inc.
                                     800 Fifth Avenue, Suite 101-122
                                     Seattle, WA 98104


                                     VerdictSearch
                                     8 Laurel Avenue, Suite 1
                                     East Islip, NY 11730


                                     Veritext
                                     PO Box 71303
                                     Chicago, IL 60694


                                     Veritext Company
                                     P.O. Box 71303
                                     Chicago, IL 60694


                                     Veritext
                                     P.O. Box 71303
                                     Chicago, IL 60694


                                     Veritext/Florida Reporting Co., LLC.
                                     19 West Flagler Street, Suite 1020
                                     Miami, FL 33130


                                     Verizon
                                     P.O. Box 15043
                                     Albany, NY 12212




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 560 of
                                                    596
                                     Verizon
                                     P.O. Box 4833
                                     Trenton, NJ 08650


                                     Verizon
                                     PO Box 15124
                                     Albany, NY 12212


                                     Verizon
                                     PO Box 4830
                                     Trenton, NJ 08650


                                     Verizon
                                     PO Box 4833
                                     Trenton, NJ 08650


                                     Verizon Communications, Inc.
                                     PO Box 4833
                                     Trenton, NJ 08650


                                     Verizon Communications, Inc.
                                     PO Box 660108
                                     Dallas, TX 75266


                                     Verizon Wireless
                                     P.O. Box 25505
                                     Lehigh Valley, PA 18002


                                     Verizon Wireless
                                     PO Box 660108
                                     Dallas, TX 75266


                                     Vermont Secretary of State
                                     128 State Street
                                     Montpelier, VT 05633




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 561 of
                                                    596
                                     Vertex Business Interiors
                                     14712 Sinclair Circle, Suite B
                                     Tustin, CA 92780


                                     Vertical AVTV
                                     PO Box 672137
                                     Marietta, GA 30006


                                     Vickery, Alan R.
                                     1717 Main St., Ste. 5400
                                     Dallas, TX 75201


                                     Vickery, Alan, R.
                                     304 Nora Ln
                                     Argyle, TX 76226


                                     Victoria L. Valine, SR RMR CRR
                                     350 W. First Street, Ste. 4455
                                     Los Angeles, CA 90012


                                     Victory Document Services, Inc.
                                     P.O. Box 190508
                                     Dallas, TX 75219


                                     Video Guidance, Inc.
                                     8000 Norman Center Drive, Suite 250
                                     Bloomington, MN 55437


                                     Video Guidance.com, Incorporated
                                     8000 Norman Center Drive, Suite 250
                                     Bloomington, MN 55437


                                     Video Solutions, LLC
                                     2175 Cowley Way
                                     San Diego, CA 92110




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 562 of
                                                    596
                                     viDesktop, Inc.
                                     4950 Yonge Street, Suite 310
                                     P.O. Box 134
                                     Toronto, ON M2N 6


                                     Viking Direct UK
                                     Office Depot Internt'l (UK) Ltd.
                                     501 Beaumont Leys Lane
                                     Leicester, LE4 2BN UK


                                     Village Medical Center Associates
                                     625 North Pottstown Pike
                                     Exton, PA 19341


                                     Village Super Market of NJ, LP
                                     733 Mountain Avenue
                                     Springfield, NJ 07081


                                     Vincent M. Lucente & Associates, Inc.
                                     P.O. Box 1121
                                     Bradenton, FL 34206


                                     Vineyard Management Corp.
                                     3520 La Mata Way
                                     Palo Alto, CA 94306


                                     Vinko Zlomislic
                                     801 Ash Street, #1803
                                     San Diego, CA 92101


                                     Virginia Surety Company Inc
                                     Attn Wayne Baliga
                                     Vice President Claims
                                     123 North Wacker Drive
                                     Chicago, IL 60606




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 563 of
                                                    596
                                     Vision Service Plan- (CA)
                                     P.O. Box 45210
                                     San Francisco, CA 94145


                                     Vital IP Services Ltd.
                                     Unit 11, Tonbridge Road
                                     Romford, RM3 8TS UK


                                     VMware, Inc.
                                     Dept. CH10806
                                     Palatine, IL 60055


                                     Voice At The Table Ltd.
                                     Dalton House
                                     60 Windsor Avenue
                                     London, SW19 2RR UK


                                     Volberg, Terry-Ann
                                     60 Centre Street - Room 420
                                     New York, NY 10007


                                     Voya Financial
                                     3702 Paysphere Circle
                                     Chicago, IL 60674


                                     vrs VeriClaim UK Ltd.
                                     1 Alie Street
                                     London, E1 8DE UK


                                     Vujovic, Jovana
                                     215 E 96th St
                                     Apt 18C
                                     New York, NY 10128


                                     VWM Analytics, LLC
                                     445 So. Figueroa St., Ste. 3700
                                     Los Angeles, CA 90067




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 564 of
                                                    596
                                     W. B. Mason Co., Inc.
                                     P.O. Box 981101
                                     Boston, MA 02210


                                     W.G. Office Supplies Limited
                                     Unit 3-5
                                     Swaisland Drive
                                     Dartford, DA1 4HS UK


                                     W.H. Griffin, Trustee
                                     PO Box 613106
                                     Memphis, TN 38101


                                     Wade M. Aubry
                                     535 Remilard Drive
                                     Hillsborough, CA 94010


                                     Waffle House Inc.
                                     5986 Financial Drive
                                     Norcross, GA 30071


                                     WageWorks Inc
                                     PO Box 45772
                                     San Francisco, CA 94145


                                     Wagner, Mark, C.
                                     3006 Regents Tower
                                     Apt 453
                                     Fairfax, VA 22031


                                     Wahlberg, Brooke M.
                                     2619 E 4th St
                                     Austin, TX 78702


                                     Wake County Clerk of the Superior Court
                                     316 Fayetteville St.
                                     Raleigh, NC 27601



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 565 of
                                                    596
                                     Wake County Sheriff's Office
                                     P.O. Box 550
                                     Raleigh, NC 27602


                                     Wakeen & Associates Mediation Services L
                                     600 University Street
                                     Suite 1612
                                     Seattle, WA 98101


                                     Wakefield Quin
                                     Chancery Hall
                                     52 Reid Street
                                     Hamilton, Bermuda HM 12



                                     Walberg, Ben, F.
                                     13836 Hauser St
                                     Overland Park, KS 66221


                                     Walgreen Company
                                     16797 Collections Center Drive
                                     Chicago, IL 60693


                                     Walker, J. Mark
                                     3114 Charlotte St
                                     Kansas City, MO 64109


                                     Walker, Michael and Marchetti
                                     12182 Laurel Terrace Drive
                                     Studio City, CA 91604


                                     Walker, Paul, R.
                                     138 W. 109th Street
                                     Apt. 2E
                                     New York, NY 10025




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 566 of
                                                    596
                                     Wall Street Journal
                                     200 Burnett Road
                                     Chicopee, MA 01020


                                     Wallace W. Peck, MD
                                     31 Mahogany Drive
                                     Irvine, CA 92620


                                     Wallace, Richard E.
                                     1001 Pennsylvania Avenue NW
                                     Washington, D.C. 20004


                                     Wallace, Richard E.
                                     10608 Stable Lane
                                     Potomac, MD 20854


                                     Walmart, Inc.
                                     702 SW 8th Street
                                     Bentonville, AR 72716


                                     Walsh, Michael M.
                                     8463 Melba Ave
                                     West Hills, CA 91304


                                     Walsworth, Franklin, Bevins & McCall
                                     707 Wilshire Blvd.
                                     Ste. 3280
                                     Los Angeles, CA 90017


                                     Walter E. B. Sipe, MD
                                     2120 Market St.,Ste.201
                                     San Francisco, CA 94114


                                     Walter, Luke
                                     13 Oxford Terrace
                                     West Orange, NJ 07052




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 567 of
                                                    596
                                     WAMS I, Inc.
                                     600 University Street, Suite 900
                                     Seattle, WA 98101


                                     Wandling Engineering, P.C.
                                     923 North 2nd Street
                                     Ames, IA 50010


                                     Wang, Edmund, T.
                                     138 San Carlos Street
                                     San Francisco, CA 94110


                                     Wang, Sushu
                                     7640 W 95th St
                                     Apt C
                                     Overland Park, KS 66212


                                     Wangelin, James D.
                                     638 S Lincoln
                                     Hinsdale, IL 60521


                                     Warrington, Alfred C.
                                     1043 S Riverside Drive
                                     Pompano Beach, FL 33062


                                     Wasef, Mark, L.
                                     551 Overhill Street
                                     Westfield, NJ 07090


                                     Washington Building Congress, Inc.
                                     1100 Vermont Avenue, NW, Suite 700
                                     Washington, DC 20005


                                     Washington Business Journal
                                     16770 Collections Center Drive
                                     Chicago, IL 60693




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 568 of
                                                    596
                                     Washington County
                                     Assessment & Taxation Department Recording Division
                                     155 North First Avenue, Suite 130, MS 9
                                     Hillsboro, OR 97124


                                     Washington Defense Trial Lawyers
                                     800 Fifth Avenue, Suite 4141
                                     Seattle, WA 98104


                                     Washington Express LLC
                                     12240 Indian Creek Ct, #100
                                     Beltsville, MD 20705


                                     Washington International Ins. Co.
                                     1200 Arlington Hts. Rd., Suite 400
                                     Itasca, IL 60143


                                     Washington State Bar Association
                                     1325 4th Avenue, Suite 600
                                     Seattle, WA 98101


                                     Washington State Department of Labor & I
                                     P.O. Box 34022
                                     Seattle, WA 98124


                                     Washington State Department of Revenue
                                     P.O. Box 34051
                                     Seattle, WA 98124


                                     Washington State Law Library
                                     Temple of Justice
                                     415 12th Avenue SW
                                     Olympia, WA 98504


                                     Washington State Patrol
                                     P.O. Box 47382
                                     Collision Records Request Section
                                     Olympia, WA 98504



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30     Page 569 of
                                                    596
                                     Washington State Supreme Court
                                     PO Box 40929
                                     Olympia, WA 98501


                                     Washington Women Lawyers
                                     PO Box 46107
                                     Seattle, WA 98146


                                     Wasserman, Steven D.
                                     1 Sola Ave
                                     San Francisco, CA 94116


                                     Wasserman, Steven D.
                                     One Sola Avenue
                                     San Francisco, CA 94116-1477


                                     Waters & Kraus
                                     222 N. Sepulveda Blvd.
                                     Suite 1900
                                     El Segundo, CA 90245


                                     Watkins Investigations, LLC
                                     750 Colonel Drive, Suite 5A
                                     Garland, TX 75043


                                     Watkins, Maggie, T.
                                     3025 Via Viejas Oeste
                                     Alpine, CA 91901


                                     Watkins, Maggie, T.
                                     3025 Via Viejas Oeste
                                     Alpine, CA 91901


                                     Watson Court Reporters
                                     1545 Sawtelle Boulevard, Suite 100
                                     Los Angeles, CA 90025



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 570 of
                                                    596
                                     Watson, Michelle, M.
                                     3617 Gladstone Blvd
                                     Kansas City, MO 64123


                                     Watson, Stephen, H.
                                     155 College Ave.
                                     Mountain View, CA 94040


                                     Watson, Susan V.
                                     12303 Quintette Lane
                                     Bowie, MD 20720


                                     Wayrynen & Lively Reporting Service
                                     1940 Dewey Boulevard
                                     Butte, MT 59701


                                     WDC & Associates, LLP
                                     100 W. San Fernando Street, Suite 550
                                     San Jose, CA 95113


                                     Weber, Cindy, H.
                                     21107 W 60th Ter
                                     Shawnee, KS 66218


                                     Weber, Gallagher, Simpson, Stapleton, Fi
                                     2000 Market Street, 13th Floor
                                     Philadelphia, PA 19103


                                     Weck Laboraties, Inc.
                                     14859 East Clark Avenue
                                     City of Industry, CA 91745


                                     Weeter, Heather L.
                                     4631 NE 4th Ave
                                     Fort Lauderdale, FL 33334




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 571 of
                                                    596
                                     Wegman Partners
                                     1700 Pacific Avenue, Suite 4900
                                     Dallas, TX 75201


                                     Weight Watchers North America, Inc.
                                     PO Box 958977
                                     St Louis, MO 63195


                                     Weill Consulting Group
                                     533 Audubon Ste.
                                     New Orleans, LA 70118


                                     Weill Cornell Medical Center
                                     Center For Sleep Medicine
                                     425 East 61st Street, 5th Floor
                                     New York, NY 10065


                                     Weill, Robert C.
                                     3051 NE 49th Street
                                     Fort Lauderdale, FL 33308


                                     Weinberg, Harris, E.
                                     1388 Sutter Street, Suite 1000
                                     San Francisco, CA 94109


                                     Weinstein Couture PLLC
                                     601 Union Street
                                     Suite 2420
                                     Seattle, WA 98101


                                     Weinstein, Stuart, A.
                                     1603 SW 23rd Street
                                     Ft Lauderdale, FL 33315


                                     Weiss, Kurt, D.
                                     Automotive Safety Research, Inc.




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 572 of
                                                    596
                                     5350 Hollister Avenue, Suite D
                                     Santa Barbara, CA 93111


                                     Weiss, Nicholas A.
                                     2522 S Westgate Ave
                                     Los Angeles, CA 90064


                                     Weiss, Noel, S.; MD
                                     18372 Ridgefield Rd. NW
                                     Shoreline, WA 98177


                                     Weissenberger, Emily, M.
                                     141 Terrace Ave
                                     San Rafael, CA 94901


                                     Weitz & Luxenberg PC
                                     1880 Century Park East
                                     Suite 700
                                     Los Angeles, CA 90067


                                     Weitz & Luxenberg, PC
                                     700 Broadway
                                     New York, NY 10003


                                     Weitzman, Rachel, A.
                                     1536 E 1st St
                                     Long Beach, CA 90802


                                     Weldon, Chris
                                     1000 Evergreen Terrace
                                     Apt 1207
                                     San Pablo, CA 94806


                                     Wella Corporation
                                     6109 De Soto Avenue
                                     Woodland Hills, CA 91367




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 573 of
                                                    596
                                     WellCare Health Plans, Inc.
                                     8735 Henderson Road, Ren 2
                                     Tampa, FL 33634


                                     Wells, Sarah, C.
                                     4025 Connecticut Ave NW
                                     Unit 403
                                     Washington, DC 20008


                                     Welty, Anne C., M.D.
                                     5855 E. Naples Plaza, Suite 204
                                     Long Beach, CA 90803


                                     Werther, Barbara, G.
                                     7913 Quarry Ridge Way
                                     Bethesda, MD 20817


                                     Wesley, Shane, K.
                                     8626 Hiawatha Road
                                     Kansas City, MO 64114


                                     West Academic Publishing
                                     P.O. Box 83378
                                     Chicago, IL 60691


                                     West Coast MCI
                                     PO Box 627
                                     Martinez, CA 94553


                                     West Coast Reporters, Inc.
                                     117 Paul Drive, Suite A
                                     San Rafael, CA 94903


                                     West Publishing Corporation
                                     610 Opperman Drive
                                     Eagan, MN 55123




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 574 of
                                                    596
                                     West Virginia State Bar
                                     2000 Deitrick Blvd.
                                     Charleston, WV 25311


                                     West Virginia State Police
                                     725 Jefferson Road
                                     South Charleston, WV 25309


                                     Westcoast Legal Service
                                     A/R Processing
                                     1245 S. Winchester Blvd. #208
                                     San Jose, CA 95128


                                     Western Attorney Service
                                     75 Columbia Square
                                     San Francisco, CA 94103


                                     Western District of Washington
                                     US Courthouse - Attorney Admissions
                                     700 Steward, Suite 2310
                                     Seattle, WA 98101


                                     Western Environmental Testing Laboratory
                                     475 E. Greg St., #119
                                     Sparks, NV 89431


                                     Western Limited
                                     PO Box 218
                                     Capitola, CA 95010


                                     Western Messenger Service, Inc.
                                     75 Columbia Square
                                     San Francisco, CA 94103


                                     Western Office Interiors
                                     500 Citadel Dr. Ste 250
                                     Commerce, CA 90040




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 575 of
                                                    596
                                     Western Pathology Diagnostic Consultatio
                                     3 Pemberly
                                     Irvine, CA 92603


                                     Western States Petroleum Association
                                     970 W. 190th Street, Suite 304
                                     Torrance, CA 90502


                                     Western States Surety Conference
                                     3435 Wilshire Blvd., 30th Floor
                                     Los Angeles, CA 90010


                                     Weston Buick GMC Inc.
                                     22555 SE Stark St.
                                     Gresham, OR 97030


                                     Weston Hurd LLP/ was Weston, Hurd, Fallo
                                     1301 E. 9th Street, Suite 1900
                                     The Tower At Erieview
                                     Cleveland, OH 44114


                                     Westrick, Lorna
                                     3001 I Street
                                     Sacramento, CA 95816


                                     Wetzel, Nora E.
                                     3308 SE 67th Ave
                                     Portland, OR 97206


                                     Wexco International Corp.
                                     4132 Del Rey Avenue
                                     Marina Del Rey, CA 90292


                                     Wexler, Eric, M.
                                     2730 Wllshire Boulevard, Suite 325
                                     Santa Monica, CA 90403




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 576 of
                                                    596
                                     Weyerhaeuser Company
                                     220 Occidental Avenue South
                                     Call# 14973
                                     Seattle, WA 98104


                                     WFP Tower B Co. L.P.
                                     225 Liberty Streret
                                     New York, NY 10281


                                     WGM
                                     1700 Fourth and Vine Tower
                                     One West 4th Street
                                     Cincinnati, OH 45202


                                     Whang, Kathleen M.
                                     24009 Mill Valley Rd
                                     Valencia, CA 91355


                                     Wheeler & Hallford, Inc.
                                     3135 Clayton Road, Suite 209
                                     Concord, CA 94519


                                     Wheeler Trigg O'Donnell LLP
                                     370 17th Street, Suite 4500
                                     Denver, CO 80202


                                     Wheeler, Lisa, P.
                                     30 Emerson Ave
                                     Crockett, CA 94525


                                     Wheels of Justice, Inc.
                                     657 Mission Street, Suite 502
                                     San Francisco, CA 94105


                                     While, Cheri, S.
                                     601 NE 70th Street




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 577 of
                                                    596
                                     Apt 107
                                     Gladstone, MO 64118


                                     White, Connie, B.
                                     5515 E 24th St
                                     Kansas City, MO 64127


                                     Whitney Kumar
                                     1415 Revere Ave
                                     Fullerton, CA 92831


                                     Whittaker, Clark & Daniels, Inc.
                                     Attn Morris R Zucker Esq
                                     Zucker Facher and Zucker
                                     100 Executive Drive
                                     West Orange, NJ 07052-3309


                                     Wichern, Eric, J.
                                     13830 S. Mullen Street
                                     Olathe, KS 66062


                                     Wiederkehr, Michael, R.
                                     411 North Washington Avenue
                                     Dallas, TX 75246


                                     Wiggin & Dana, LLP
                                     Attn: Accounts Receivable
                                     P. O. Box 1832
                                     New Haven, CT 06508


                                     Wikieup Bible Church
                                     West Chicken Spring Road
                                     Wikieup, AZ 85360


                                     Wilbraham Lawler & Buba
                                     1818 Market St., Suite 3100
                                     Philadelphia, PA 19103




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 578 of
                                                    596
                                     Wilder, Jeff, W.
                                     1129 Skyline Dr
                                     Daly City, CA 94015


                                     Wildy & Sons Ltd
                                     Lincolns Inn Archway
                                     Carey Street
                                     London, WC2A 2JD JK


                                     Wiley Rein & Fielding LLP
                                     1776 K Street, NW
                                     Washington, DC 20006


                                     Will County Clerk
                                     14 W. Jefferson Street
                                     Joliet, IL 60432


                                     William (Bill) Marsh Commercial Mediator
                                     c/o 32 Maxwell Road
                                     #02-07 Maxwell Chambers
                                     , 69115 Singapore


                                     William H Keller
                                     1219 Morningside Dr
                                     Manhattan Beach, CA 90266


                                     William Kent Muhlbauer
                                     704 Wickford Circle
                                     Austin, TX 78704


                                     Williams Associates Costs Lawyers
                                     T221 Titan House
                                     Cardiff Bay Business Center
                                     Lewis Road
                                     Cardiff CF24 5BS, DX33004 Cardiff 1




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 579 of
                                                    596
                                     Williams Binns, Katherine
                                     2812 Dyer St
                                     Dallas, TX 75205


                                     Williams Kherkher Hart & Boundas LLP
                                     8441 Gulf Freeway
                                     Suite 600
                                     Houston, TX 77017


                                     Williams Mullen Clark & Dobbins, P.C.
                                     200 S. 10th, Ste 1600
                                     Richmond, VA 23219


                                     Williams, Carnez, D.
                                     2701 Eaton St
                                     Kansas City, KS 66103


                                     Williams, Christine P.
                                     814 Antoinette Lane
                                     Apt L
                                     South San Franci, CA 94080


                                     Williams, Deborah E.
                                     3406 S Dunsmuir Ave
                                     Los Angeles, CA 90016


                                     Williams, Denise
                                     60 Centre Streeet, Room 420
                                     Supreme Court, New York County
                                     New York, NY 10007


                                     Williams, Diane
                                     95 Washington St
                                     Apt 3-e
                                     East Orange, NJ 07017




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 580 of
                                                    596
                                     Williams, Dorothy
                                     11943 Cactus Ct
                                     Fontana, CA 92337


                                     Williams, Kastner & Gibbs PLLC
                                     P O Box 21926
                                     Seattle, WA 98111


                                     Williamson, Patricia
                                     289 Columbine Lane
                                     Evergreen, CO 80439


                                     Willis Group Services Limited
                                     51 Lime Street
                                     The Willis Building
                                     London, EC3M 7DQ UK


                                     Wilson, Rynicia L.
                                     925 E Elizabeth St
                                     Pasadena, CA 91104


                                     Winbush, Mary, F.
                                     6008 Stoddard Ct
                                     Apt 204
                                     Alexandria, VA 22315


                                     Windstream
                                     P.O. Box 9001013
                                     Louisville, KY 40290


                                     Winston & Strawn LLP
                                     35 West Wacker Drive
                                     Chicago, IL 60601


                                     WISTA USA
                                     c/o Kim Edwards
                                     43999 Urbancrest Court
                                     Ashburn, VA 20147



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 581 of
                                                    596
                                     Wittie, S. Vance
                                     6 Still Waters Drive
                                     Heath, TX 75032


                                     Wlodarczak, Kimberlee, A.
                                     1405 Encino Avenue
                                     Monrovia, CA 91016


                                     Wolcott Architecture Interiors
                                     3859 Cardiff Avenue
                                     Culver City, CA 90232


                                     Wolfe, Jan, P.
                                     910 34th Street, Suite 202
                                     Anacortes, WA 98221


                                     Wolff, Wayne A.
                                     1837 Newell Avenue
                                     Walnut Creek, CA 94595


                                     Wolters Kluwer ELM Solutions, Inc
                                     3009 Post Oak Blvd., Suite 1100
                                     Houston, Texas 77056


                                     Wolters Kluwer Law & Business/ADI Aspen
                                     4829 Innovation Way
                                     Accounts Receivable Department
                                     Chicago, IL 60682


                                     Wombat Security Technologies, Inc.
                                     3030 Penn Avenue, Suite 200
                                     Pittsburgh, PA 15201


                                     Womble, Natasha, Y.
                                     9 High St




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 582 of
                                                    596
                                     Apt S1
                                     Montclair, NJ 07042


                                     Women In Law Empowerment Forum
                                     Attn: Gwen Nugent Flanagan, Executive Director
                                     c/o R.R. Donnelley Financial Services
                                     1101 Wilshire Blvd., Suite 1800
                                     Arlington, VA 22209


                                     Women's Pathology Services, Inc.
                                     4712 East Second Street, Suite 634
                                     Long Beach, CA 90803


                                     Wong, Johnny
                                     44 Dearborn Street
                                     San Francisco, CA 94110


                                     Wood & Randall
                                     900 Truxtun Ave, Ste 320
                                     Bakerfield, CA 93301


                                     Wood Rodgers, Inc.
                                     4670 Willow Road, Suite 125
                                     Pleasanton, CA 94599


                                     Wood, D. Rene
                                     5225 Canyon Crest Drive
                                     Suite 71-197
                                     Riverside, CA 92507


                                     Wood, Keri Y.
                                     1522 Vz County Road
                                     2916
                                     Eustace, TX 75124


                                     Woodbridge Home Exteriors, Inc.
                                     4519 Sigma Road, Suite 200
                                     Dallas, TX 75244



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30      Page 583 of
                                                    596
                                     Woodhead Bigby & Irving, Inc
                                     92 Armonstrong Ave
                                     La Lucia, Durban 4051 South Africa


                                     Woodward, Karen E.
                                     2460 Gramercy Park
                                     Los Angeles, CA 90018


                                     Woodward, Karen E.
                                     2460 Gramercy Park
                                     Los Angeles, CA 90018


                                     Woolf McClane Bright Allen & Carpenter,
                                     PO Box 900
                                     Knoxville, TN 37901


                                     Woolsey, Diane
                                     3417 Smart Ave
                                     Kansas City, MO 64124


                                     Wordwave International Ltd
                                     (Merrill Legal)
                                     101 Finsbury Pavement
                                     London , EC2A 1ER UK


                                     Work Wise, Inc.
                                     829 Sonoma Avenue
                                     Santa Rosa, CA 95404


                                     Working Plants, L.L.C.
                                     PO Box 140347
                                     Dallas, TX 75214


                                     Workman LLP
                                     80 Cheapside
                                     London, EC2V6EE UK



DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 584 of
                                                    596
                                     Workman Molina
                                     970 W. 17th Street, Suite A
                                     Santa Ana, CA 92706


                                     Workman, Donald
                                     c/o Thomas, Alexander & Forrester LLP
                                     14 27th Avenue
                                     Venice, CA 90291


                                     Workplace Environments, LLC
                                     2100 Dimmocks Mill Road
                                     Hillsborough, NC 27278


                                     Workplace Solutions
                                     2651 N Harwood
                                     Suite 300
                                     Dallas, TX 75201


                                     Worldwide Court Reporters, Inc.
                                     3000 Weslayan, Suite 235
                                     Houston, TX 77027


                                     Worldwide Network, Inc.
                                     350 S. Figueroa St. #299
                                     Los Angeles, CA 90071


                                     Worley Catastrophe Response, LLC
                                     P. O. Box 249
                                     Hammond, LA 70404


                                     Wright & Associates, PA
                                     PO Box 4077
                                     The Congress Building, Suite 201
                                     Portland, ME 04102




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 585 of
                                                    596
                                     Wright, Johnston & Mackenzie LLP
                                     302 St. Vincent Street
                                     Glasgow, Lanarkshire G2 5RZ Scotland


                                     Wright, Traci, L.
                                     17312 W 198th Terrace
                                     Spring Hill, KS 66083


                                     Written Deposition Service, Inc.
                                     1750 Valley View Lane, Suite 210
                                     Dallas, TX 75234


                                     WSA Security, Inc.
                                     ATTN: Richard Brickman
                                     13701 Riverside Drive
                                     Suite 510
                                     Sherman Oaks, CA 91423


                                     Wurttembergische Versicherung
                                     Hr Gunther Wirth
                                     Wurttembergische Versicherung
                                     Johannesstrasse 1-7
                                     D-7000 Stuttgart 1 Germany


                                     Wyatt, Kathy; CSR
                                     450 Golden Gate Avenue
                                     San Francisco, CA 94102


                                     Wylder Corwin Kelly LLP
                                     207 E. Washington
                                     Suite 102
                                     Bloomington, IL 61701


                                     Wynn Investigations Corporation
                                     1315 North Tustin Avenue, Suite I-297
                                     Orange, CA 92867




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 586 of
                                                    596
                                     Xact Data Discovery
                                     PO Box 6594
                                     Carol Stream, IL 60197


                                     XE.com Inc.
                                     1145 Nicholson Road, Suite 200
                                     Newmarket Ontario, L3Y 9C3 Canada



                                     Xerdict Group LLC
                                     Tanenbaum Keale LLP
                                     1085 Raymond Blvd.
                                     One Newark Center, 16th Floor
                                     Newark, NJ 07102


                                     Xerox Corporation
                                     P.O. Box 802555
                                     Chicago, IL 60680


                                     XL Environmental, Inc.
                                     One World Financial Center
                                     New York, NY 10281


                                     XL Insurance (Bermuda) Ltd.
                                     XL House, One Bermuda Road
                                     Hamilton
                                     Bermuda HM11



                                     XL Insurance America, Inc.
                                     505 Eagleview Blvd.
                                     Suite 100
                                     Exton, PA 19341


                                     XL Specialty Insurance Company
                                     20 N. Martingale Road
                                     Suite# 200
                                     Schaumburg, IL 60173




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 587 of
                                                    596
                                     XO Communications
                                     13865 Sunrise Valley Dr.
                                     Herndon, VA 20171


                                     XO Communications
                                     651 Brannan St. #310
                                     San Francisco, CA 94107


                                     XO Communications
                                     File 50550
                                     Los Angeles, CA 90074


                                     XO Communications
                                     PO Box 15043
                                     Albany, NY 12212


                                     Xpedite Systems, Inc.
                                     29084 Network Place
                                     Chicago, IL 60606


                                     X-Ray Copy Service, Inc.
                                     5430 NW 33 Avenue, Suite 102
                                     Fort Lauderdale, FL 33309


                                     Yakima County Superior Court
                                     128 North 2nd Street, Room 323
                                     Yakima, WA 98901


                                     Yamaha Motor Corporation, U.S.A.
                                     PERSONAL & CONFIDENTIAL
                                     6555 Katella Avenue
                                     Cypress, CA 90630-5101


                                     Yarde, Brian, W.
                                     4465 Le Park Drive
                                     Long Beach, CA 90807




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 588 of
                                                    596
                                     Ye, Alice
                                     5821 Killarney Circle
                                     San Jose, CA 95138


                                     Yih-Wei Lai, M.D.
                                     600 N. Garfield Avenue
                                     Suite 308
                                     Monterey Park, CA 91754


                                     Yim, Michael
                                     200 Schermerhorn St
                                     Apt 609
                                     Brooklyn, NY 11201


                                     Yoffie, Beth E.
                                     31213 Ganado Dr
                                     Rancho Palos Ver, CA 90275


                                     Yoka & Smith, LLP
                                     445 South Figueroa Street, 38th Floor
                                     Los Angeles, CA 90071


                                     Yoon & Yang LLC
                                     517 Yeongdong-Daero
                                     ASEM Tower Floors 18, 19, 22
                                     Gangnam-Gu
                                     Seoul, 6164 Korea


                                     York Risk Services Group, Inc.
                                     PO Box 784516
                                     Philadelphia, PA 19178


                                     Yoshida, David
                                     2585 Park Boulevard, Suite Z104
                                     Palo Alto, CA 94306




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 589 of
                                                    596
                                     Yoshida, Gregory, M.
                                     19000 Hawthorne Blvd., Suite 100
                                     Torrance, CA 90503


                                     Young & Associates
                                     P. O. Box 798357
                                     St. Louis, MO 63146


                                     Younger Reporting Services
                                     5225 Canyon Crest Drive, PMB 71-352
                                     Riverside, CA 92507


                                     Younger, Barbara, J.
                                     PO Box 32422
                                     Amarillo, TX 79120


                                     Youngson, Patricia, X.
                                     8626 NW 25th Ct
                                     Coral Springs, FL 33065


                                     Younts Consulting
                                     4426 Mountain Rd.
                                     Pasadena, MD 21122


                                     Your Flu Nurse
                                     8251 La Palma Ave #409
                                     Buena Park, CA 90620


                                     YourMembership.com, Inc.
                                     PO Box 123461, Dept. 3461
                                     Dallas, TX 75312


                                     YourPeople Ltd
                                     250 Brannan Street
                                     3rd Floor
                                     San Francisco, CA 94107




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 590 of
                                                    596
                                     YP
                                     P.O. Box 5010
                                     Carol Stream, IL 60197


                                     Yulchon LLC
                                     The Textile Center Building
                                     12F, 518 Teheran-ro
                                     Gangnam-gu,


                                     Yvette Beaubien
                                     c/o Barney & Barney
                                     9171 Towne Ctr., Ste. 500
                                     San Diego, CA 92122


                                     Zacharia, Heather, J.
                                     2077 Jackson Street
                                     Apt 305
                                     San Francisco, CA 94109


                                     Zahn, Hall & Zahn/Zahn Court Reporting
                                     208 E Plume St. Suite #214
                                     Norfolk, VA 23510


                                     Zambrano, Armando
                                     459 Milky Way
                                     Lompoc, CA 93436


                                     Zamler Mellen & Shiffman PC
                                     23077 Greenfield Road, Suite 557
                                     Advance Office Bldg.
                                     Southfield, MI 48075


                                     Zamora, Raymond
                                     801 SW 191 Terrace
                                     Pembroke Pines, FL 33029




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 591 of
                                                    596
                                     Zandonella Reporting Svc., Inc
                                     2321 Stanwell Drive
                                     Concord, CA 94520


                                     Zarate, Rosaisela
                                     2806 Aster
                                     Dallas, TX 75211


                                     Zarc Recyling LLC
                                     26 South Linden Avenue
                                     South San Francisco, CA 94080


                                     Zarco Einhorn Salkowski & Brito, P.A.
                                     100 Southeast 2nd Street, Suite 2700
                                     Miami, FL 33131


                                     Zavala, Veronica
                                     2226 West Manly
                                     Santa Ana, CA 92704


                                     Zee Medical Inc.
                                     P.O. Box 204683
                                     Dallas, TX 75397


                                     Zee Medical Service Co.
                                     16631 Burke Lane
                                     Huntington Beach, CA 92647


                                     Zeier, Cherie L.
                                     7346 Kenton Road
                                     Shawnee, KS 66227


                                     Zeier, Cherie, L.
                                     5346 NW 93rd Terrace
                                     Sunrise, FL 33351




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 592 of
                                                    596
                                     Zeringer, Brian D.
                                     25443 163rd Place SE
                                     Covington, WA 98042


                                     Zermeno, Jr., Robert, A.
                                     360 S Violet Ln
                                     Orange, CA 92869


                                     Zeughhauser Group, LLC
                                     220 Newport Center, Dr. Ste. 11-311
                                     Newport Beach, CA 92660


                                     Zimmer, Inc.
                                     P. O. Box 708
                                     Warsaw, IN 46581-0708


                                     Zimmer-Cook Associates
                                     2200 Jerrold Avenue, Suite J
                                     San Francisco, CA 94124


                                     Zing Environments Ltd.
                                     20-22 Union Road
                                     Unit 1
                                     London, SW4 6JP UK


                                     Zito, Deborah, A.
                                     775 Third Street
                                     Niagara Falls, NY 14301


                                     ZIVD LLC
                                     62 Pollard Road
                                     Plaistow, NH 03865


                                     Zlateff, Nancy, J.
                                     7011 N Askew
                                     Gladstone, MO 64119




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 593 of
                                                    596
                                     Zotti, Rebecca, A.
                                     769 Aspen Grove
                                     Whitefish, MT 59937


                                     Zubiate, Travis, M.
                                     13999 Limousin Drive
                                     Chico, CA 95973


                                     Zurich American Insurance Company
                                     P. O. Box 92566
                                     Los Angeles, CA 90009-2566


                                     Zurich Insurance Company
                                     Attn Ms. Claudia Desmet-Zeisset
                                     Mythenquai 2
                                     Ch - 8002
                                     Zurich Switzerland


                                     Zurich North America
                                     Attention Dacia Ostrander, Claim Base Manager
                                     P.O. Box 981030
                                     West Sacramento, CA 957989


                                     Zurich Specialties London, Ltd.
                                     London Underwriting Centre
                                     3 Minster Court, Mincing Lane
                                     London EC3R 7DD
                                     England, GB


                                     Zurich
                                     Attn: Chris Gibson
                                     1299 Zurich Way
                                     Schaumburg, IL 60173


                                     Zurich
                                     Attn: Denise Karagianis
                                     1400 American Lane
                                     Schaumburg, IL 60196




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30     Page 594 of
                                                    596
                                     Zwanger-Pesiri Radiology
                                     150 East Sunrise Highway, Suite 2E
                                     Attn: Medical Records
                                     Lindenhurst, NY 11757


                                     Zwibel, Gloria
                                     4323 Dina Court
                                     Cypress, CA 90630




DOCS_SF:97888.1 77998/001
Case: 18-31087              Doc# 1    Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 595 of
                                                    596
         October 2, 2018




Case: 18-31087     Doc# 1   Filed: 10/02/18 Entered: 10/02/18 11:59:30   Page 596 of
                                          596
